Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 1 of 152 PageID: 147




                      AMENDED – EXHIBIT A


         TO DECLARATION OF SUSAN M. LEMING
     IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
         COMPLAINT FOR DECLARATORY RELIEF
Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 2 of 152 PageID: 148




                              Exhibit A
Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 3 of 152 PageID: 149




      Cited Excerpts .........................................A1–A10

      Full Policy ...........................................A11–A148
        Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 4 of 152 PageID: 150
                                                                                                BUSINESSOWNER’S POLICY
                                                                                                DECLARATIONS


                                     AmGUARD Insurance Company
Issued: 10/20/2019                       A Stock Company
Policy No.:                                                                              Renewal of: MABP966803
MABP070478



                                               POLICY INFORMATION PAGE


  [1]     Named Insured and Mailing Address
          Mark Daniels Hospitality LLC
          135 King George Rd
          Warren, NJ 07059

          Additional Names of Insured
          DBA I N C


  [2]     Agency
          MORSTAN GENERAL AGENCY OF NJ
          1460 Route 9 North
          Suite 204
          Woodbridge, NJ 07095

  [3]     Policy Period
          From November 24, 2019 to November 24, 2020, 12:01 AM, standard time at the insured’s mailing address.


  [4]     Description of Business
          Full-Service Restaurants

  [5]     Coverage
          This policy consists of the Coverage Forms listed on the Schedule of Forms and Endorsements (IIT SF
          01 05).

  [6]     Premium
          The premium shown below may be subject to adjustment.
          Certified Acts of Terrorism                                                     $395.00
          TOTAL POLICY PREMIUM                                                         $22,942.00
          NJ PLIGA                                                                        $137.65
          TOTAL PAYABLE                                                                $23,079.65



  [7]     Payment of Premium
          In return for your payment of premium, and subject to all terms of this policy, we agree with you to provide
          insurance as stated in this policy.




IIT DS 01 05              P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com       Page 1 of 7
                                                               A1
      Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 5 of 152 PageID: 151


                                                                                                                  BUSINESSOWNER’S
                                                                                                                       BP 00 03 01 10




                         BUSINESSOWNER’S COVERAGE FORM
    Various provisions in this policy restrict coverage.                               (5) Personal property owned by you that is
    Read the entire policy carefully to determine rights,                                  used to maintain or service the buildings
    duties and what is and is not covered.                                                 or structures or the premises, including:
    Throughout this Coverage Form the words "you" and                                      (a) Fire extinguishing equipment;
    "your" refer to the Named Insured shown in the Decla-                                  (b) Outdoor furniture;
    rations. The words "we", "us" and "our" refer to the
    Company providing this insurance.                                                      (c) Floor coverings; and
    In Section II – Liability, the word "insured" means any                                (d) Appliances used for refrigerating,
    person or organization qualifying as such under Para-                                      ventilating, cooking, dishwashing or
    graph C. Who Is An Insured.                                                                laundering;
    Other words and phrases that appear in quotation                                   (6) If not covered by other insurance:
    marks have special meaning. Refer to Paragraph H.                                      (a) Additions under construction, altera-
    Property Definitions in Section I – Property and Para-                                     tions and repairs to the buildings or
    graph F. Liability And Medical Expenses Definitions in                                     structures;
    Section II – Liability.
                                                                                           (b) Materials, equipment, supplies and
    SECTION I – PROPERTY                                                                       temporary structures, on or within
    A. Coverage                                                                                100 feet of the described premises,
                                                                                               used for making additions, altera-
       We will pay for direct physical loss of or damage to                                    tions or repairs to the buildings or
       Covered Property at the premises described in the                                       structures.
       Declarations caused by or resulting from any Cov-
       ered Cause of Loss.                                                          b. Business Personal Property located in or on
                                                                                       the buildings at the described premises or
       1. Covered Property                                                             in the open (or in a vehicle) within 100 feet
          Covered Property includes Buildings as de-                                   of the described premises, including:
          scribed under Paragraph a. below, Business                                   (1) Property you own that is used in your
          Personal Property as described under Para-                                       business;
          graph b. below, or both, depending on whether
          a Limit of Insurance is shown in the Declara-                                (2) Property of others that is in your care,
          tions for that type of property. Regardless of                                   custody or control, except as otherwise
          whether coverage is shown in the Declarations                                    provided in Loss Payment Property Loss
          for Buildings, Business Personal Property, or                                    Condition Paragraph E.5.d.(3)(b);
          both, there is no coverage for property de-                                  (3) Tenant's improvements and better-
          scribed under Paragraph 2. Property Not Cov-                                     ments. Improvements and betterments
          ered.                                                                            are fixtures, alterations, installations or
           a. Buildings, meaning the buildings and struc-                                  additions:
              tures at the premises described in the Dec-                                  (a) Made a part of the building or struc-
              larations, including:                                                            ture you occupy but do not own; and
             (1) Completed additions;                                                      (b) You acquired or made at your ex-
             (2) Fixtures, including outdoor fixtures;                                         pense but cannot legally remove;
             (3) Permanently installed:                                                (4) Leased personal property which you
                                                                                           have a contractual responsibility to in-
                 (a) Machinery; and                                                        sure, unless otherwise provided for un-
                 (b) Equipment;                                                            der Paragraph 1.b.(2); and
             (4) Your personal property in apartments,                                 (5) Exterior building glass, if you are a ten-
                 rooms or common areas furnished by                                        ant and no Limit of Insurance is shown
                 you as landlord;                                                          in the Declarations for Building property.
                                                                                           The glass must be owned by you or in
BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 49



                                                                     A2
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 6 of 152 PageID: 152


BUSINESSOWNER’S COVERAGE FORM

               your care, custody or control.                               4. Limitations
   2. Property Not Covered                                                      a. We will not pay for loss of or damage to:
      Covered Property does not include:                                            (1) Steam boilers, steam pipes, steam en-
      a. Aircraft, automobiles, motortrucks and other                                   gines or steam turbines caused by or
         vehicles subject to motor vehicle registra-                                    resulting from any condition or event in-
         tion;                                                                          side such equipment. But we will pay for
                                                                                        loss of or damage to such equipment
      b. "Money" or "securities" except as provided                                     caused by or resulting from an explosion
         in the:                                                                        of gases or fuel within the furnace of any
         (1) Money And Securities Optional Cover-                                       fired vessel or within the flues or pas-
             age; or                                                                    sages through which the gases of com-
                                                                                        bustion pass.
         (2) Employee Dishonesty Optional Cover-
             age;                                                                   (2) Hot water boilers or other water heating
                                                                                        equipment caused by or resulting from
      c. Contraband, or property in the course of
         illegal transportation or trade;                                               any condition or event inside such boil-
                                                                                        ers or equipment, other than an explo-
      d. Land (including land on which the property                                     sion.
         is located), water, growing crops or lawns;
                                                                                    (3) Property that is missing, where the only
      e. Outdoor fences, radio or television anten-                                     evidence of the loss or damage is a
         nas (including satellite dishes) and their                                     shortage disclosed on taking inventory,
         lead-in wiring, masts or towers, signs (other                                  or other instances where there is no
         than signs attached to buildings), trees,                                      physical evidence to show what hap-
         shrubs or plants, all except as provided in                                    pened to the property. This limitation
         the:                                                                           does not apply to the Optional Coverage
         (1) Outdoor Property Coverage Extension;                                       for Money and Securities.
             or                                                                     (4) Property that has been transferred to a
         (2) Outdoor Signs Optional Coverage;                                           person or to a place outside the de-
                                                                                        scribed premises on the basis of unau-
       f. Watercraft (including motors, equipment
                                                                                        thorized instructions.
          and accessories) while afloat;
                                                                                    (5) The interior of any building or structure
      g. Accounts, bills, food stamps, other evi-                                       caused by or resulting from rain, snow,
         dences of debt, accounts receivable or
                                                                                        sleet, ice, sand or dust, whether driven
         "valuable papers and records"; except as
                                                                                        by wind or not, unless:
         otherwise provided in this policy;
                                                                                        (a) The building or structure first sus-
      h. "Computer(s)" which are permanently in-                                            tains damage by a Covered Cause
         stalled or designed to be permanently in-
                                                                                            of Loss to its roof or walls through
         stalled in any aircraft, watercraft, motortruck
                                                                                            which the rain, snow, sleet, ice, sand
         or other vehicle subject to motor vehicle                                          or dust enters; or
         registration. This paragraph does not apply
         to "computer(s)" while held as "stock";                                        (b) The loss or damage is caused by or
                                                                                            results from thawing of snow, sleet
       i. "Electronic data", except as provided under
                                                                                            or ice on the building or structure.
          Additional Coverages – Electronic Data.
          This Paragraph i. does not apply to your                              b. We will not pay for loss of or damage to the
          "stock" of prepackaged software.                                         following types of property unless caused
                                                                                   by the "specified causes of loss" or building
       j. Animals, unless owned by others and
                                                                                   glass breakage:
          boarded by you, or if owned by you, only as
          "stock" while inside of buildings.                                        (1) Animals, and then only if they are killed
                                                                                        or their destruction is made necessary.
   3. Covered Causes Of Loss
                                                                                    (2) Fragile articles such as glassware,
      Risks of direct physical loss unless the loss is:
                                                                                        statuary, marble, chinaware and porce-
      a. Excluded in Paragraph B. Exclusions in                                         lain, if broken. This restriction does not
         Section I; or                                                                  apply to:
      b. Limited in Paragraph 4. Limitations in Sec-                                    (a) Glass that is part of the exterior or
         tion I.                                                                            interior of a building or structure;


Page 2 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A3
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 7 of 152 PageID: 153


                                                                                                                      BizGUARD Plus

            (b) A part of a building that is standing,                            (6) This Additional Coverage – Collapse
                even if it has separated from another                                 does not apply to personal property that
                part of the building; or                                              has not abruptly fallen down or caved in,
            (c) A building that is standing or any part                               even if the personal property shows evi-
                of a building that is standing, even if                               dence of cracking, bulging, sagging,
                it shows evidence of cracking, bulg-                                  bending, leaning, settling, shrinkage or
                ing, sagging, bending, leaning, set-                                  expansion.
                tling, shrinkage or expansion.                                    (7) This Additional Coverage – Collapse will
         (4) With respect to the following property:                                  not increase the Limits of Insurance pro-
                                                                                      vided in this policy.
            (a) Awnings;
                                                                                  (8) The term Covered Cause of Loss in-
            (b) Gutters and downspouts;                                               cludes the Additional Coverage – Col-
            (c) Yard fixtures;                                                        lapse as described and limited in Para-
            (d) Outdoor swimming pools;                                               graphs d.(1) through d.(7).

            (e) Piers, wharves and docks;                                     e. Water Damage, Other Liquids, Powder
                                                                                 Or Molten Material Damage
             (f) Beach or diving platforms or appur-
                                                                                   If loss or damage caused by or resulting
                 tenances;
                                                                                   from covered water or other liquid, powder
            (g) Retaining walls; and                                               or molten material occurs, we will also pay
            (h) Walks, roadways and other paved                                    the cost to tear out and replace any part of
                surfaces;                                                          the building or structure to repair damage to
                                                                                   the system or appliance from which the wa-
             if an abrupt collapse is caused by a                                  ter or other substance escapes.
             cause of loss listed in Paragraphs (2)(a)
             through (2)(d), we will pay for loss or                               We will not pay the cost to repair any defect
             damage to that property only if such loss                             that caused the loss or damage; but we will
             or damage is a direct result of the abrupt                            pay the cost to repair or replace damaged
             collapse of a building insured under this                             parts of fire extinguishing equipment if the
             policy and the property is Covered                                    damage:
             Property under this policy.                                          (1) Results in discharge of any substance
         (5) If personal property abruptly falls down                                 from an automatic fire protection sys-
             or caves in and such collapse is not the                                 tem; or
             result of abrupt collapse of a building,                             (2) Is directly caused by freezing.
             we will pay for loss or damage to Cov-
                                                                               f. Business Income
             ered Property caused by such collapse
             of personal property only if:                                        (1) Business Income
            (a) The collapse of personal property                                     (a) We will pay for the actual loss of
                was caused by a cause of loss listed                                      Business Income you sustain due to
                in Paragraphs (2)(a) through (2)(d)                                       the necessary suspension of your
                of this Additional Coverage;                                              "operations" during the "period of
                                                                                          restoration". The suspension must
            (b) The personal property which col-
                lapses is inside a building; and                                          be caused by direct physical loss of
                                                                                          or damage to property at the de-
            (c) The property which collapses is not                                       scribed premises. The loss or dam-
                of a kind listed in Paragraph (4), re-                                    age must be caused by or result
                gardless of whether that kind of                                          from a Covered Cause of Loss. With
                property is considered to be personal                                     respect to loss of or damage to per-
                property or real property.                                                sonal property in the open or per-
             The coverage stated in this Paragraph                                        sonal property in a vehicle, the de-
             (5) does not apply to personal property if                                   scribed premises include the area
             marring and/or scratching is the only                                        within 100 feet of the site at which
             damage to that personal property                                             the described premises are located.
             caused by the collapse.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 5 of 49



                                                                A4
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 8 of 152 PageID: 154


                                                                                                                        BizGUARD Plus

            (b) That a part or all of the described                                          to the extent it reduces the amount
                premises is rendered untenantable, if                                        of loss that otherwise would have
                coverage for Business Income ap-                                             been payable under this Additional
                plies.                                                                       Coverage or Additional Coverage f.
         (4) This Additional Coverage is not subject                                         Business Income.
             to the Limits of Insurance of Section I –                              (3) With respect to the coverage provided in
             Property.                                                                  this Additional Coverage, suspension
      g. Extra Expense                                                                  means:
         (1) We will pay necessary Extra Expense                                        (a) The partial slowdown or complete
             you incur during the "period of restora-                                       cessation of your business activities;
             tion" that you would not have incurred if                                      or
             there had been no direct physical loss or                                  (b) That a part or all of the described
             damage to property at the described                                            premises is rendered untenantable, if
             premises. The loss or damage must be                                           coverage for Business Income ap-
             caused by or result from a Covered                                             plies.
             Cause of Loss. With respect to loss of or                              (4) We will only pay for Extra Expense that
             damage to personal property in the                                         occurs within 12 consecutive months af-
             open or personal property in a vehicle,                                    ter the date of direct physical loss or
             the described premises include the area                                    damage. This Additional Coverage is
             within 100 feet of the site at which the                                   not subject to the Limits of Insurance of
             described premises are located.                                            Section I – Property.
             With respect to the requirements set                               h. Pollutant Clean-up And Removal
             forth in the preceding paragraph, if you
             occupy only part of the site at which the                               We will pay your expense to extract "pollut-
             described premises are located, your                                    ants" from land or water at the described
             premises means:                                                         premises if the discharge, dispersal, seep-
                                                                                     age, migration, release or escape of the
            (a) The portion of the building which you                                "pollutants" is caused by or results from a
                rent, lease or occupy; and                                           Covered Cause of Loss that occurs during
            (b) Any area within the building or on the                               the policy period. The expenses will be paid
                site at which the described premises                                 only if they are reported to us in writing
                are located, if that area services, or                               within 180 days of the date on which the
                is used to gain access to, the de-                                   Covered Cause of Loss occurs.
                scribed premises.                                                    This Additional Coverage does not apply to
         (2) Extra Expense means expense in-                                         costs to test for, monitor or assess the exis-
             curred:                                                                 tence, concentration or effects of "pollut-
            (a) To avoid or minimize the suspension                                  ants". But we will pay for testing which is
                of business and to continue "opera-                                  performed in the course of extracting the
                tions":                                                              "pollutants" from the land or water.
                 (i) At the described premises; or                                   The most we will pay for each location un-
                                                                                     der this Additional Coverage is $10,000 for
                 (ii) At replacement premises or at                                  the sum of all such expenses arising out of
                      temporary locations, including re-                             Covered Causes of Loss occurring during
                      location expenses, and costs to                                each separate 12-month period of this pol-
                      equip and operate the replace-                                 icy.
                      ment or temporary locations.
                                                                                 i. Civil Authority
            (b) To minimize the suspension of busi-
                ness if you cannot continue "opera-                                  When a Covered Cause of Loss causes
                tions".                                                              damage to property other than property at
                                                                                     the described premises, we will pay for the
            (c) To:                                                                  actual loss of Business Income you sustain
                 (i) Repair or replace any property; or                              and necessary Extra Expense caused by
                                                                                     action of civil authority that prohibits access
                 (ii) Research, replace or restore the
                      lost information on damaged                                    to the described premises, provided that
                                                                                     both of the following apply:
                      "valuable papers and records";


BP 00 03 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 7 of 49



                                                                  A5
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 9 of 152 PageID: 155


BUSINESSOWNER’S COVERAGE FORM

         (1) Access to the area immediately sur-
             rounding the damaged property is pro-
             hibited by civil authority as a result of
             the damage, and the described prem-
             ises are within that area but are not
             more than one mile from the damaged
             property; and
         (2) The action of civil authority is taken in
             response to dangerous physical condi-
             tions resulting from the damage or con-
             tinuation of the Covered Cause of Loss
             that caused the damage, or the action is
             taken to enable a civil authority to have
             unimpeded access to the damaged
             property.
          Civil Authority coverage for Business In-
          come will begin 72 hours after the time of
          the first action of civil authority that prohibits
          access to the described premises and will
          apply for a period of up to four consecutive
          weeks from the date on which such cover-
          age began.
          Civil Authority coverage for necessary Extra
          Expense will begin immediately after the
          time of the first action of civil authority that
          prohibits access to the described premises
          and will end:
         (1) Four consecutive weeks after the date
             of that action; or
         (2) When your Civil Authority coverage for
             Business Income ends;
          whichever is later.
          The definitions of Business Income and Ex-
          tra Expense contained in the Business In-
          come and Extra Expense Additional Cover-
          ages also apply to this Civil Authority
          Additional Coverage. The Civil Authority
          Additional Coverage is not subject to the
          Limits of Insurance of Section I – Property.
       j. Money Orders And "Counterfeit Money"
          We will pay for loss resulting directly from
          your having accepted in good faith, in ex-
          change for merchandise, "money" or ser-
          vices:
         (1) Money orders issued by any post office,
             express company or bank that are not
             paid upon presentation; or




Page 8 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A6
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 10 of 152 PageID: 156


                                                                                                                      BizGUARD Plus

         (3) The most we will pay under this Cover-                                    that result from direct physical loss or
             age Extension for loss or damage to                                       damage by any Covered Cause of Loss
             "valuable papers and records" in any                                      to your records of accounts receivable.
             one occurrence at the described prem-                                (2) The most we will pay under this Cover-
             ises is $10,000, unless a higher Limit of                                age Extension for loss or damage in any
             Insurance for "valuable papers and re-                                   one occurrence at the described prem-
             cords" is shown in the Declarations.                                     ises is $10,000, unless a higher Limit of
             For "valuable papers and records" not at                                 Insurance for accounts receivable is
             the described premises, the most we will                                 shown in the Declarations.
             pay is $5,000.                                                            For accounts receivable not at the de-
         (4) Loss or damage to "valuable papers and                                    scribed premises, the most we will pay
             records" will be valued at the cost of res-                               is $5,000.
             toration or replacement of the lost or                               (3) Paragraph B. Exclusions in Section I –
             damaged information. To the extent that                                  Property does not apply to this Cover-
             the contents of the "valuable papers and                                 age Extension except for:
             records" are not restored, the "valuable
             papers and records" will be valued at                                    (a) Paragraph          B.1.c.,    Governmental
             the cost of replacement with blank mate-                                     Action;
             rials of substantially identical type.                                   (b) Paragraph B.1.d., Nuclear Hazard;
         (5) Paragraph B. Exclusions in Section I –                                   (c) Paragraph B.1.f., War And Military
             Property does not apply to this Cover-                                       Action;
             age Extension except for:
                                                                                      (d) Paragraph B.2.f., Dishonesty;
            (a) Paragraph       B.1.c.,     Governmental
                                                                                      (e) Paragraph B.2.g., False Pretense;
                Action;
                                                                                       (f) Paragraph B.3.; and
            (b) Paragraph B.1.d., Nuclear Hazard;
                                                                                      (g) Paragraph B.6., Accounts Receiv-
            (c) Paragraph B.1.f., War And Military
                                                                                          able Exclusion.
                Action;
                                                                      B. Exclusions
            (d) Paragraph B.2.f., Dishonesty;
                                                                          1. We will not pay for loss or damage caused
            (e) Paragraph B.2.g., False Pretense;                            directly or indirectly by any of the following.
             (f) Paragraph B.2.m.(2),           Errors     Or                Such loss or damage is excluded regardless of
                 Omissions; and                                              any other cause or event that contributes con-
            (g) Paragraph B.3.                                               currently or in any sequence to the loss. These
                                                                             exclusions apply whether or not the loss event
       f. Accounts Receivable                                                results in widespread damage or affects a sub-
         (1) You may extend the insurance that                               stantial area.
             applies to Business Personal Property                            a. Ordinance Or Law
             to apply to accounts receivable. We will
             pay:                                                                 (1) The enforcement of any ordinance or
                                                                                      law:
            (a) All amounts due from your custom-
                ers that you are unable to collect;                                   (a) Regulating the construction, use or
                                                                                          repair of any property; or
            (b) Interest charges on any loan re-
                quired to offset amounts you are un-                                  (b) Requiring the tearing down of any
                able to collect pending our payment                                       property, including the cost of remov-
                of these amounts;                                                         ing its debris.
            (c) Collection expenses in excess of                                  (2) This exclusion, Ordinance Or Law, ap-
                your normal collection expenses that                                  plies whether the loss results from:
                are made necessary by loss or dam-                                    (a) An ordinance or law that is enforced
                age; and                                                                  even if the property has not been
            (d) Other reasonable expenses that you                                        damaged; or
                incur to reestablish your records of
                accounts receivable;




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 15 of 49



                                                                A7
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 11 of 152 PageID: 157


BUSINESSOWNER’S COVERAGE FORM

         (1) When "fungi", wet rot or dry rot result                               (2) Interruption of electric power supply,
             from fire or lightning; or                                                power surge, blackout or brownout if the
         (2) To the extent that coverage is provided                                   cause of such occurrence took place
             in the Limited Coverage For "Fungi",                                      within 100 feet of the described prem-
             Wet Rot Or Dry Rot Additional Cover-                                      ises.
             age, with respect to loss or damage by a                          b. Consequential Losses
             cause of loss other than fire or lightning.                            Delay, loss of use or loss of market.
       j. Virus Or Bacteria                                                    c. Smoke, Vapor, Gas
         (1) Any virus, bacterium or other microor-                                 Smoke, vapor or gas from agricultural
             ganism that induces or is capable of in-                               smudging or industrial operations.
             ducing physical distress, illness or dis-
             ease.                                                             d. Steam Apparatus
         (2) However, the exclusion in Paragraph (1)                                Explosion of steam boilers, steam pipes,
             does not apply to loss or damage                                       steam engines or steam turbines owned or
             caused by or resulting from "fungi", wet                               leased by you, or operated under your con-
             rot or dry rot. Such loss or damage is                                 trol. But if explosion of steam boilers, steam
             addressed in Exclusion i.;                                             pipes, steam engines or steam turbines re-
                                                                                    sults in fire or combustion explosion, we will
         (3) With respect to any loss or damage                                     pay for the loss or damage caused by that
             subject to the exclusion in Paragraph                                  fire or combustion explosion. We will also
             (1), such exclusion supersedes any ex-                                 pay for loss or damage caused by or result-
             clusion relating to "pollutants".                                      ing from the explosion of gases or fuel
   2. We will not pay for loss or damage caused by                                  within the furnace of any fired vessel or
      or resulting from any of the following:                                       within the flues or passages through which
      a. Electrical Apparatus                                                       the gases of combustion pass.
          Artificially generated electrical, magnetic or                       e. Frozen Plumbing
          electromagnetic energy that damages, dis-                                 Water, other liquids, powder or molten ma-
          turbs, disrupts or otherwise interferes with                              terial that leaks or flows from plumbing,
          any:                                                                      heating, air conditioning or other equipment
         (1) Electrical or electronic wire, device,                                 (except fire protective systems) caused by
             appliance, system or network; or                                       or resulting from freezing, unless:
         (2) Device, appliance, system or network                                  (1) You do your best to maintain heat in the
             utilizing cellular or satellite technology.                               building or structure; or
          For the purpose of this exclusion, electrical,                           (2) You drain the equipment and shut off
          magnetic or electromagnetic energy in-                                       the supply if the heat is not maintained.
          cludes but is not limited to:                                         f. Dishonesty
         (1) Electrical current, including arcing;                                  Dishonest or criminal acts by you, anyone
         (2) Electrical charge produced or conducted                                else with an interest in the property, or any
             by a magnetic or electromagnetic field;                                of your or their partners, "members", offi-
                                                                                    cers, "managers", employees, directors,
         (3) Pulse of electromagnetic energy; or                                    trustees, authorized representatives or any-
         (4) Electromagnetic waves or microwaves.                                   one to whom you entrust the property for
          But if fire results, we will pay for the loss or                          any purpose:
          damage caused by fire.                                                   (1) Acting alone or in collusion with others;
                                                                                       or
          We will pay for loss or damage to "com-
          puter(s)" due to artificially generated elec-                            (2) Whether or not occurring during the
          trical, magnetic or electromagnetic energy if                                hours of employment.
          such loss or damage is caused by or results                               This exclusion does not apply to acts of de-
          from:                                                                     struction by your employees; but theft by
         (1) An occurrence that took place within                                   employees is not covered.
             100 feet of the described premises; or                                 With respect to accounts receivable and
                                                                                    "valuable papers and records", this exclu-
                                                                                    sion does not apply to carriers for hire.


Page 18 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                 A8
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 12 of 152 PageID: 158


BUSINESSOWNER’S COVERAGE FORM

          We may suspend or reinstate this Optional                        7. "Money" means:
          coverage by mailing or delivering a written                          a. Currency, coins and bank notes in current
          notification regarding the suspension or re-                            use and having a face value; and
          instatement to:
                                                                               b. Travelers checks, register checks and
         (1) Your last known address; or                                          money orders held for sale to the public.
         (2) The address where the pressure, me-                           8. "Operations" means your business activities
             chanical or electrical machinery and                             occurring at the described premises.
             equipment is located.
                                                                           9. "Period of restoration":
          This notification will indicate the effective
          date of the suspension or reinstatement.                             a. Means the period of time that:
          If the coverage provided by this Optional                                (1) Begins:
          Coverage is not reinstated, you will get a                                   (a) 72 hours after the time of direct
          pro rata refund of premium. But the sus-                                         physical loss or damage for Busi-
          pension will be effective even if we have not                                    ness Income Coverage; or
          yet made or offered a refund.
                                                                                       (b) Immediately after the time of direct
H. Property Definitions                                                                    physical loss or damage for Extra
   1. "Computer" means:                                                                    Expense Coverage;
      a. Programmable electronic equipment that is                                      caused by or resulting from any Covered
         used to store, retrieve and process data;                                      Cause of Loss at the described prem-
         and                                                                            ises; and
      b. Associated peripheral equipment that pro-                                 (2) Ends on the earlier of:
         vides communication, including input and                                      (a) The date when the property at the
         output functions such as printing and auxil-                                      described premises should be re-
         iary functions such as data transmission.                                         paired, rebuilt or replaced with rea-
      "Computer" does not include those used to op-                                        sonable speed and similar quality; or
      erate production type machinery or equipment.                                    (b) The date when business is resumed
   2. "Counterfeit money" means an imitation of                                            at a new permanent location.
      "money" that is intended to deceive and to be                            b. Does not include any increased period
      taken as genuine.                                                           required due to the enforcement of any or-
   3. "Electronic data" means information, facts or                               dinance or law that:
      computer programs stored as or on, created or                                (1) Regulates the construction, use or re-
      used on, or transmitted to or from computer                                      pair, or requires the tearing down of any
      software (including systems and applications                                     property; or
      software), on hard or floppy disks, CD-ROMs,
                                                                                   (2) Requires any insured or others to test
      tapes, drives, cells, data processing devices or                                 for, monitor, clean up, remove, contain,
      any other repositories of computer software
                                                                                       treat, detoxify or neutralize, or in any
      which are used with electronically controlled
                                                                                       way respond to or assess the effects of
      equipment. The term computer programs, re-                                       "pollutants".
      ferred to in the foregoing description of elec-
      tronic data, means a set of related electronic                           The expiration date of this policy will not cut
      instructions which direct the operations and                             short the "period of restoration".
      functions of a "computer" or device connected                      10. "Pollutants" means any solid, liquid, gaseous or
      to it, which enable the "computer" or device to                        thermal irritant or contaminant, including
      receive, process, store, retrieve or send data.                        smoke, vapor, soot, fumes, acids, alkalis,
   4. "Fungi" means any type or form of fungus,                              chemicals and waste. Waste includes materials
      including mold or mildew, and any mycotoxins,                          to be recycled, reconditioned or reclaimed.
      spores, scents or by-products produced or re-                      11. "Securities" means negotiable and non-
      leased by fungi.                                                       negotiable instruments or contracts represent-
   5. "Manager" means a person serving in a direc-                           ing either "money" or other property and in-
      torial capacity for a limited liability company.                       cludes:
   6. "Member" means an owner of a limited liability
      company represented by its membership inter-
      est, who also may serve as a "manager".

Page 30 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                 A9
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 13 of 152 PageID: 159

                                                                                                                BUSINESSOWNER’S
                                                                                                                     BP 99 64 03 12



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 BUSINESS INCOME CHANGES – TIME PERIOD
   This endorsement modifies insurance provided under the following:

      BUSINESSOWNER’S COVERAGE FORM

                                                             SCHEDULE


                                     Number of Hours                                   24

                             Information required to complete this Schedule, if not shown
                             above, will be shown in the Declarations.


   Section I – Property is amended as follows:                                       (5) The coverage period for Business In-
   A. Paragraph A.5.i. Civil Authority Additional Cov-                                   come under this Additional Coverage:
      erage is amended by deleting the second                                            (a) Begins the number of hours shown
      paragraph and replacing it with the following:                                         in the Schedule of this endorsement
            Civil Authority coverage for Business                                            after the time of direct physical loss
            Income will begin the number of hours                                            or damage caused by or resulting
            shown in the Schedule of this endorsement                                        from any Covered Cause of Loss at
            after the time of the first action of civil                                      the described premises of the
            authority that prohibits access to the                                           dependent property; and
            described premises and will apply for a                      C. Paragraph H.9.a.(1)(a) of the "period of restora-
            period of up to four consecutive weeks from                     tion" definition is replaced by the following:
            the date on which such coverage began.                                       (a) The number of hours shown in the
   B. Paragraph A.5.m.(5)(a) Business Income From                                            Schedule of this endorsement after
      Dependent Properties Additional Coverage is re-                                        the time of direct physical loss or
      placed by the following:                                                               damage for Business Income
                                                                                             Coverage; or




BP 99 64 03 12       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 1

                                                                  A10
Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 14 of 152 PageID: 160




                                 Full Policy
      Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 15 of 152 PageID: 161


                                                                                                                  BUSINESSOWNER’S
                                                                                                                       BP 00 03 01 10




                         BUSINESSOWNER’S COVERAGE FORM
    Various provisions in this policy restrict coverage.                               (5) Personal property owned by you that is
    Read the entire policy carefully to determine rights,                                  used to maintain or service the buildings
    duties and what is and is not covered.                                                 or structures or the premises, including:
    Throughout this Coverage Form the words "you" and                                      (a) Fire extinguishing equipment;
    "your" refer to the Named Insured shown in the Decla-                                  (b) Outdoor furniture;
    rations. The words "we", "us" and "our" refer to the
    Company providing this insurance.                                                      (c) Floor coverings; and
    In Section II – Liability, the word "insured" means any                                (d) Appliances used for refrigerating,
    person or organization qualifying as such under Para-                                      ventilating, cooking, dishwashing or
    graph C. Who Is An Insured.                                                                laundering;
    Other words and phrases that appear in quotation                                   (6) If not covered by other insurance:
    marks have special meaning. Refer to Paragraph H.                                      (a) Additions under construction, altera-
    Property Definitions in Section I – Property and Para-                                     tions and repairs to the buildings or
    graph F. Liability And Medical Expenses Definitions in                                     structures;
    Section II – Liability.
                                                                                           (b) Materials, equipment, supplies and
    SECTION I – PROPERTY                                                                       temporary structures, on or within
    A. Coverage                                                                                100 feet of the described premises,
                                                                                               used for making additions, altera-
       We will pay for direct physical loss of or damage to                                    tions or repairs to the buildings or
       Covered Property at the premises described in the                                       structures.
       Declarations caused by or resulting from any Cov-
       ered Cause of Loss.                                                          b. Business Personal Property located in or on
                                                                                       the buildings at the described premises or
       1. Covered Property                                                             in the open (or in a vehicle) within 100 feet
          Covered Property includes Buildings as de-                                   of the described premises, including:
          scribed under Paragraph a. below, Business                                   (1) Property you own that is used in your
          Personal Property as described under Para-                                       business;
          graph b. below, or both, depending on whether
          a Limit of Insurance is shown in the Declara-                                (2) Property of others that is in your care,
          tions for that type of property. Regardless of                                   custody or control, except as otherwise
          whether coverage is shown in the Declarations                                    provided in Loss Payment Property Loss
          for Buildings, Business Personal Property, or                                    Condition Paragraph E.5.d.(3)(b);
          both, there is no coverage for property de-                                  (3) Tenant's improvements and better-
          scribed under Paragraph 2. Property Not Cov-                                     ments. Improvements and betterments
          ered.                                                                            are fixtures, alterations, installations or
           a. Buildings, meaning the buildings and struc-                                  additions:
              tures at the premises described in the Dec-                                  (a) Made a part of the building or struc-
              larations, including:                                                            ture you occupy but do not own; and
             (1) Completed additions;                                                      (b) You acquired or made at your ex-
             (2) Fixtures, including outdoor fixtures;                                         pense but cannot legally remove;
             (3) Permanently installed:                                                (4) Leased personal property which you
                                                                                           have a contractual responsibility to in-
                 (a) Machinery; and                                                        sure, unless otherwise provided for un-
                 (b) Equipment;                                                            der Paragraph 1.b.(2); and
             (4) Your personal property in apartments,                                 (5) Exterior building glass, if you are a ten-
                 rooms or common areas furnished by                                        ant and no Limit of Insurance is shown
                 you as landlord;                                                          in the Declarations for Building property.
                                                                                           The glass must be owned by you or in
BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 49



                                                                     A11
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 16 of 152 PageID: 162


BUSINESSOWNER’S COVERAGE FORM

               your care, custody or control.                               4. Limitations
   2. Property Not Covered                                                      a. We will not pay for loss of or damage to:
      Covered Property does not include:                                            (1) Steam boilers, steam pipes, steam en-
      a. Aircraft, automobiles, motortrucks and other                                   gines or steam turbines caused by or
         vehicles subject to motor vehicle registra-                                    resulting from any condition or event in-
         tion;                                                                          side such equipment. But we will pay for
                                                                                        loss of or damage to such equipment
      b. "Money" or "securities" except as provided                                     caused by or resulting from an explosion
         in the:                                                                        of gases or fuel within the furnace of any
         (1) Money And Securities Optional Cover-                                       fired vessel or within the flues or pas-
             age; or                                                                    sages through which the gases of com-
                                                                                        bustion pass.
         (2) Employee Dishonesty Optional Cover-
             age;                                                                   (2) Hot water boilers or other water heating
                                                                                        equipment caused by or resulting from
      c. Contraband, or property in the course of
         illegal transportation or trade;                                               any condition or event inside such boil-
                                                                                        ers or equipment, other than an explo-
      d. Land (including land on which the property                                     sion.
         is located), water, growing crops or lawns;
                                                                                    (3) Property that is missing, where the only
      e. Outdoor fences, radio or television anten-                                     evidence of the loss or damage is a
         nas (including satellite dishes) and their                                     shortage disclosed on taking inventory,
         lead-in wiring, masts or towers, signs (other                                  or other instances where there is no
         than signs attached to buildings), trees,                                      physical evidence to show what hap-
         shrubs or plants, all except as provided in                                    pened to the property. This limitation
         the:                                                                           does not apply to the Optional Coverage
         (1) Outdoor Property Coverage Extension;                                       for Money and Securities.
             or                                                                     (4) Property that has been transferred to a
         (2) Outdoor Signs Optional Coverage;                                           person or to a place outside the de-
                                                                                        scribed premises on the basis of unau-
       f. Watercraft (including motors, equipment
                                                                                        thorized instructions.
          and accessories) while afloat;
                                                                                    (5) The interior of any building or structure
      g. Accounts, bills, food stamps, other evi-                                       caused by or resulting from rain, snow,
         dences of debt, accounts receivable or
                                                                                        sleet, ice, sand or dust, whether driven
         "valuable papers and records"; except as
                                                                                        by wind or not, unless:
         otherwise provided in this policy;
                                                                                        (a) The building or structure first sus-
      h. "Computer(s)" which are permanently in-                                            tains damage by a Covered Cause
         stalled or designed to be permanently in-
                                                                                            of Loss to its roof or walls through
         stalled in any aircraft, watercraft, motortruck
                                                                                            which the rain, snow, sleet, ice, sand
         or other vehicle subject to motor vehicle                                          or dust enters; or
         registration. This paragraph does not apply
         to "computer(s)" while held as "stock";                                        (b) The loss or damage is caused by or
                                                                                            results from thawing of snow, sleet
       i. "Electronic data", except as provided under
                                                                                            or ice on the building or structure.
          Additional Coverages – Electronic Data.
          This Paragraph i. does not apply to your                              b. We will not pay for loss of or damage to the
          "stock" of prepackaged software.                                         following types of property unless caused
                                                                                   by the "specified causes of loss" or building
       j. Animals, unless owned by others and
                                                                                   glass breakage:
          boarded by you, or if owned by you, only as
          "stock" while inside of buildings.                                        (1) Animals, and then only if they are killed
                                                                                        or their destruction is made necessary.
   3. Covered Causes Of Loss
                                                                                    (2) Fragile articles such as glassware,
      Risks of direct physical loss unless the loss is:
                                                                                        statuary, marble, chinaware and porce-
      a. Excluded in Paragraph B. Exclusions in                                         lain, if broken. This restriction does not
         Section I; or                                                                  apply to:
      b. Limited in Paragraph 4. Limitations in Sec-                                    (a) Glass that is part of the exterior or
         tion I.                                                                            interior of a building or structure;


Page 2 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                 A12
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 17 of 152 PageID: 163


                                                                                                                      BizGUARD Plus

            (b) Containers of property held for sale;                             (4) We will pay up to an additional $10,000
                or                                                                    for debris removal expense, for each lo-
            (c) Photographic or scientific instrument                                 cation, in any one occurrence of physi-
                lenses.                                                               cal loss or damage to Covered Property,
                                                                                      if one or both of the following circum-
      c. For loss or damage by theft, the following                                   stances apply:
         types of property are covered only up to the
         limits shown:                                                                (a) The total of the actual debris removal
                                                                                          expense plus the amount we pay for
         (1) $2,500 for furs, fur garments and gar-                                       direct physical loss or damage ex-
             ments trimmed with fur.                                                      ceeds the Limit of Insurance on the
         (2) $2,500 for jewelry, watches, watch                                           Covered Property that has sustained
             movements, jewels, pearls, precious                                          loss or damage.
             and semiprecious stones, bullion, gold,                                  (b) The actual debris removal expense
             silver, platinum and other precious al-                                      exceeds 25% of the sum of the de-
             loys or metals. This limit does not apply                                    ductible plus the amount that we pay
             to jewelry and watches worth $100 or                                         for direct physical loss or damage to
             less per item.                                                               the Covered Property that has sus-
         (3) $2,500 for patterns, dies, molds and                                         tained loss or damage.
             forms.                                                                    Therefore, if Paragraphs (4)(a) and/or
   5. Additional Coverages                                                             (4)(b) apply, our total payment for direct
      a. Debris Removal                                                                physical loss or damage and debris re-
                                                                                       moval expense may reach but will never
         (1) Subject to Paragraphs (3) and (4), we                                     exceed the Limit of Insurance on the
             will pay your expense to remove debris                                    Covered Property that has sustained
             of Covered Property caused by or re-                                      loss or damage, plus $10,000.
             sulting from a Covered Cause of Loss
                                                                                  (5) Examples
             that occurs during the policy period. The
             expenses will be paid only if they are                                    Example #1
             reported to us in writing within 180 days                                 Limit of Insurance          $ 90,000
             of the date of direct physical loss or
                                                                                       Amount of Deductible        $     500
             damage.
                                                                                       Amount of Loss              $ 50,000
         (2) Debris Removal does not apply to costs
             to:                                                                       Amount of Loss Payable      $ 49,500
            (a) Extract "pollutants" from land or                                                           ($50,000 – $500)
                water; or                                                              Debris Removal Expense      $ 10,000
            (b) Remove, restore or replace polluted                                    Debris Removal Expense
                land or water.                                                         Payable                     $ 10,000
         (3) Subject to the exceptions in Paragraph                                    ($10,000 is 20% of $50,000)
             (4), the following provisions apply:                                      The debris removal expense is less than
            (a) The most that we will pay for the                                      25% of the sum of the loss payable plus
                total of direct physical loss or dam-                                  the deductible. The sum of the loss pay-
                age plus debris removal expense is                                     able and the debris removal expense
                the Limit of Insurance applicable to                                   ($49,500 + $10,000 = $59,500) is less
                the Covered Property that has sus-                                     than the Limit of Insurance. Therefore
                tained loss or damage.                                                 the full amount of debris removal ex-
                                                                                       pense is payable in accordance with the
            (b) Subject to Paragraph (a) above, the
                amount we will pay for debris re-                                      terms of Paragraph (3).
                moval expense is limited to 25% of                                     Example #2
                the sum of the deductible plus the                                     Limit of Insurance          $ 90,000
                amount that we pay for direct physi-
                                                                                       Amount of Deductible        $     500
                cal loss or damage to the Covered
                Property that has sustained loss or                                    Amount of Loss              $ 80,000
                damage.                                                                Amount of Loss Payable      $ 79,500
                                                                                                            ($80,000 – $500)
                                                                                       Debris Removal Expense      $ 30,000

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 3 of 49



                                                               A13
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 18 of 152 PageID: 164


BUSINESSOWNER’S COVERAGE FORM

               Debris Removal Expense                                           d. Collapse
               Payable                                                               The coverage provided under this Addi-
                                                                                     tional Coverage – Collapse applies only to
                      Basic Amount                 $ 10,500
                                                                                     an abrupt collapse as described and limited
                      Additional Amount            $ 10,000                          in Paragraphs d.(1) through d.(7).
               The basic amount payable for debris                                  (1) For the purpose of this Additional Cov-
               removal expense under the terms of                                       erage – Collapse, abrupt collapse
               Paragraph (3) is calculated as follows:                                  means an abrupt falling down or caving
               $80,000 ($79,500 + $500) x .25 =                                         in of a building or any part of a building
               $20,000; capped at $10,500). The cap                                     with the result that the building or part of
               applies because the sum of the loss                                      the building cannot be occupied for its
               payable ($79,500) and the basic amount                                   intended purpose.
               payable for debris removal expense
               ($10,500) cannot exceed the Limit of In-                             (2) We will pay for direct physical loss or
               surance ($90,000).                                                       damage to Covered Property, caused by
                                                                                        abrupt collapse of a building or any part
               The additional amount payable for de-                                    of a building that is insured under this
               bris removal expense is provided in ac-                                  policy or that contains Covered Property
               cordance with the terms of Paragraph                                     insured under this policy, if such col-
               (4), because the debris removal ex-                                      lapse is caused by one or more of the
               pense ($30,000) exceeds 25% of the                                       following:
               loss payable plus the deductible
               ($30,000 is 37.5% of $80,000), and be-                                   (a) Building decay that is hidden from
               cause the sum of the loss payable and                                        view, unless the presence of such
               debris removal expense ($79,500 +                                            decay is known to an insured prior to
               $30,000 = $109,500) would exceed the                                         collapse;
               Limit of Insurance ($90,000). The addi-                                  (b) Insect or vermin damage that is
               tional amount of covered debris removal                                      hidden from view, unless the pres-
               expense is $10,000, the maximum pay-                                         ence of such damage is known to an
               able under Paragraph (4). Thus the total                                     insured prior to collapse;
               payable for debris removal expense in                                    (c) Use of defective material or methods
               this example is $20,500; $9,500 of the                                       in construction, remodeling or reno-
               debris removal expense is not covered.                                       vation if the abrupt collapse occurs
      b. Preservation Of Property                                                           during the course of the construction,
          If it is necessary to move Covered Property                                       remodeling or renovation.
          from the described premises to preserve it                                    (d) Use of defective material or methods
          from loss or damage by a Covered Cause                                            in construction, remodeling or reno-
          of Loss, we will pay for any direct physical                                      vation if the abrupt collapse occurs
          loss of or damage to that property:                                               after the construction, remodeling or
         (1) While it is being moved or while tempo-                                        renovation is complete, but only if
             rarily stored at another location; and                                         the collapse is caused in part by:
         (2) Only if the loss or damage occurs within                                        (i) A cause of loss listed in Para-
             30 days after the property is first moved.                                          graph (2)(a) or (2)(b);
      c. Fire Department Service Charge                                                     (ii) One or more of the "specified
                                                                                                 causes of loss";
          When the fire department is called to save
          or protect Covered Property from a Cov-                                          (iii) Breakage of building glass;
          ered Cause of Loss, we will pay up to                                            (iv) Weight of people or personal
          $2,500, unless a different limit is shown in                                          property; or
          the Declarations, for your liability for fire                                     (v) Weight of rain that collects on a
          department service charges:                                                           roof.
         (1) Assumed by contract or agreement prior                                 (3) This Additional Coverage – Collapse
             to loss; or                                                                does not apply to:
         (2) Required by local ordinance.                                               (a) A building or any part of a building
                                                                                            that is in danger of falling down or
                                                                                            caving in;

Page 4 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                 A14
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 19 of 152 PageID: 165


                                                                                                                      BizGUARD Plus

            (b) A part of a building that is standing,                            (6) This Additional Coverage – Collapse
                even if it has separated from another                                 does not apply to personal property that
                part of the building; or                                              has not abruptly fallen down or caved in,
            (c) A building that is standing or any part                               even if the personal property shows evi-
                of a building that is standing, even if                               dence of cracking, bulging, sagging,
                it shows evidence of cracking, bulg-                                  bending, leaning, settling, shrinkage or
                ing, sagging, bending, leaning, set-                                  expansion.
                tling, shrinkage or expansion.                                    (7) This Additional Coverage – Collapse will
         (4) With respect to the following property:                                  not increase the Limits of Insurance pro-
                                                                                      vided in this policy.
            (a) Awnings;
                                                                                  (8) The term Covered Cause of Loss in-
            (b) Gutters and downspouts;                                               cludes the Additional Coverage – Col-
            (c) Yard fixtures;                                                        lapse as described and limited in Para-
            (d) Outdoor swimming pools;                                               graphs d.(1) through d.(7).

            (e) Piers, wharves and docks;                                     e. Water Damage, Other Liquids, Powder
                                                                                 Or Molten Material Damage
             (f) Beach or diving platforms or appur-
                                                                                   If loss or damage caused by or resulting
                 tenances;
                                                                                   from covered water or other liquid, powder
            (g) Retaining walls; and                                               or molten material occurs, we will also pay
            (h) Walks, roadways and other paved                                    the cost to tear out and replace any part of
                surfaces;                                                          the building or structure to repair damage to
                                                                                   the system or appliance from which the wa-
             if an abrupt collapse is caused by a                                  ter or other substance escapes.
             cause of loss listed in Paragraphs (2)(a)
             through (2)(d), we will pay for loss or                               We will not pay the cost to repair any defect
             damage to that property only if such loss                             that caused the loss or damage; but we will
             or damage is a direct result of the abrupt                            pay the cost to repair or replace damaged
             collapse of a building insured under this                             parts of fire extinguishing equipment if the
             policy and the property is Covered                                    damage:
             Property under this policy.                                          (1) Results in discharge of any substance
         (5) If personal property abruptly falls down                                 from an automatic fire protection sys-
             or caves in and such collapse is not the                                 tem; or
             result of abrupt collapse of a building,                             (2) Is directly caused by freezing.
             we will pay for loss or damage to Cov-
                                                                               f. Business Income
             ered Property caused by such collapse
             of personal property only if:                                        (1) Business Income
            (a) The collapse of personal property                                     (a) We will pay for the actual loss of
                was caused by a cause of loss listed                                      Business Income you sustain due to
                in Paragraphs (2)(a) through (2)(d)                                       the necessary suspension of your
                of this Additional Coverage;                                              "operations" during the "period of
                                                                                          restoration". The suspension must
            (b) The personal property which col-
                lapses is inside a building; and                                          be caused by direct physical loss of
                                                                                          or damage to property at the de-
            (c) The property which collapses is not                                       scribed premises. The loss or dam-
                of a kind listed in Paragraph (4), re-                                    age must be caused by or result
                gardless of whether that kind of                                          from a Covered Cause of Loss. With
                property is considered to be personal                                     respect to loss of or damage to per-
                property or real property.                                                sonal property in the open or per-
             The coverage stated in this Paragraph                                        sonal property in a vehicle, the de-
             (5) does not apply to personal property if                                   scribed premises include the area
             marring and/or scratching is the only                                        within 100 feet of the site at which
             damage to that personal property                                             the described premises are located.
             caused by the collapse.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 5 of 49



                                                               A15
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 20 of 152 PageID: 166


BUSINESSOWNER’S COVERAGE FORM

                   With respect to the requirements set                                      (ii) Include:
                   forth in the preceding paragraph, if                                            i. Payroll;
                   you occupy only part of the site at
                   which the described premises are lo-                                            ii. Employee benefits, if directly
                   cated, your premises means:                                                         related to payroll;
                   (i) The portion of the building which                                          iii. FICA payments you pay;
                       you rent, lease or occupy; and                                             iv. Union dues you pay; and
                  (ii) Any area within the building or on                                          v. Workers' compensation pre-
                       the site at which the described                                                miums.
                       premises are located, if that area
                                                                                     (2) Extended Business Income
                       services, or is used to gain ac-
                       cess to, the described premises.                                  (a) If the necessary suspension of your
                                                                                             "operations" produces a Business
               (b) We will only pay for loss of Business
                                                                                             Income loss payable under this pol-
                   Income that you sustain during the
                                                                                             icy, we will pay for the actual loss of
                   "period of restoration" and that oc-                                      Business Income you incur during
                   curs within 12 consecutive months
                                                                                             the period that:
                   after the date of direct physical loss
                   or damage. We will only pay for ordi-                                      (i) Begins on the date property ex-
                   nary payroll expenses for 60 days                                              cept finished stock is actually re-
                   following the date of direct physical                                          paired, rebuilt or replaced and
                   loss or damage, unless a greater                                               "operations" are resumed; and
                   number of days is shown in the Dec-                                       (ii) Ends on the earlier of:
                   larations.
                                                                                                   i. The date you could restore
               (c) Business Income means the:                                                         your "operations", with rea-
                   (i) Net Income (Net Profit or Loss                                                 sonable speed, to the level
                       before income taxes) that would                                                which would generate the
                       have been earned or incurred if                                                Business Income amount that
                       no physical loss or damage had                                                 would have existed if no direct
                       occurred, but not including any                                                physical loss or damage had
                       Net Income that would likely have                                              occurred; or
                       been earned as a result of an in-                                           ii. 30 consecutive days after the
                       crease in the volume of business                                                date determined in Paragraph
                       due to favorable business condi-                                                (a)(i) above, unless a greater
                       tions caused by the impact of the                                               number of consecutive days is
                       Covered Cause of Loss on cus-                                                   shown in the Declarations.
                       tomers or on other businesses;
                                                                                              However, Extended Business In-
                       and
                                                                                              come does not apply to loss of Busi-
                  (ii) Continuing   normal     operating                                      ness Income incurred as a result of
                       expenses incurred, including pay-                                      unfavorable business conditions
                       roll.                                                                  caused by the impact of the Covered
               (d) Ordinary payroll expenses:                                                 Cause of Loss in the area where the
                                                                                              described premises are located.
                   (i) Means payroll expenses for all
                       your employees except:                                            (b) Loss of Business Income must be
                                                                                             caused by direct physical loss or
                       i. Officers;
                                                                                             damage at the described premises
                      ii. Executives;                                                        caused by or resulting from any Cov-
                      iii. Department Managers;                                              ered Cause of Loss.
                      iv. Employees         under     contract;                      (3) With respect to the coverage provided in
                          and                                                            this Additional Coverage, suspension
                                                                                         means:
                      v. Additional Exemptions shown
                         in the Declarations as:                                         (a) The partial slowdown or complete
                                                                                             cessation of your business activities;
                            Job Classifications; or                                         or
                            Employees.


Page 6 of 49        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A16
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 21 of 152 PageID: 167


                                                                                                                        BizGUARD Plus

            (b) That a part or all of the described                                          to the extent it reduces the amount
                premises is rendered untenantable, if                                        of loss that otherwise would have
                coverage for Business Income ap-                                             been payable under this Additional
                plies.                                                                       Coverage or Additional Coverage f.
         (4) This Additional Coverage is not subject                                         Business Income.
             to the Limits of Insurance of Section I –                              (3) With respect to the coverage provided in
             Property.                                                                  this Additional Coverage, suspension
      g. Extra Expense                                                                  means:
         (1) We will pay necessary Extra Expense                                        (a) The partial slowdown or complete
             you incur during the "period of restora-                                       cessation of your business activities;
             tion" that you would not have incurred if                                      or
             there had been no direct physical loss or                                  (b) That a part or all of the described
             damage to property at the described                                            premises is rendered untenantable, if
             premises. The loss or damage must be                                           coverage for Business Income ap-
             caused by or result from a Covered                                             plies.
             Cause of Loss. With respect to loss of or                              (4) We will only pay for Extra Expense that
             damage to personal property in the                                         occurs within 12 consecutive months af-
             open or personal property in a vehicle,                                    ter the date of direct physical loss or
             the described premises include the area                                    damage. This Additional Coverage is
             within 100 feet of the site at which the                                   not subject to the Limits of Insurance of
             described premises are located.                                            Section I – Property.
             With respect to the requirements set                               h. Pollutant Clean-up And Removal
             forth in the preceding paragraph, if you
             occupy only part of the site at which the                               We will pay your expense to extract "pollut-
             described premises are located, your                                    ants" from land or water at the described
             premises means:                                                         premises if the discharge, dispersal, seep-
                                                                                     age, migration, release or escape of the
            (a) The portion of the building which you                                "pollutants" is caused by or results from a
                rent, lease or occupy; and                                           Covered Cause of Loss that occurs during
            (b) Any area within the building or on the                               the policy period. The expenses will be paid
                site at which the described premises                                 only if they are reported to us in writing
                are located, if that area services, or                               within 180 days of the date on which the
                is used to gain access to, the de-                                   Covered Cause of Loss occurs.
                scribed premises.                                                    This Additional Coverage does not apply to
         (2) Extra Expense means expense in-                                         costs to test for, monitor or assess the exis-
             curred:                                                                 tence, concentration or effects of "pollut-
            (a) To avoid or minimize the suspension                                  ants". But we will pay for testing which is
                of business and to continue "opera-                                  performed in the course of extracting the
                tions":                                                              "pollutants" from the land or water.
                 (i) At the described premises; or                                   The most we will pay for each location un-
                                                                                     der this Additional Coverage is $10,000 for
                 (ii) At replacement premises or at                                  the sum of all such expenses arising out of
                      temporary locations, including re-                             Covered Causes of Loss occurring during
                      location expenses, and costs to                                each separate 12-month period of this pol-
                      equip and operate the replace-                                 icy.
                      ment or temporary locations.
                                                                                 i. Civil Authority
            (b) To minimize the suspension of busi-
                ness if you cannot continue "opera-                                  When a Covered Cause of Loss causes
                tions".                                                              damage to property other than property at
                                                                                     the described premises, we will pay for the
            (c) To:                                                                  actual loss of Business Income you sustain
                 (i) Repair or replace any property; or                              and necessary Extra Expense caused by
                                                                                     action of civil authority that prohibits access
                 (ii) Research, replace or restore the
                      lost information on damaged                                    to the described premises, provided that
                                                                                     both of the following apply:
                      "valuable papers and records";


BP 00 03 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 7 of 49



                                                                 A17
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 22 of 152 PageID: 168


BUSINESSOWNER’S COVERAGE FORM

         (1) Access to the area immediately sur-
             rounding the damaged property is pro-
             hibited by civil authority as a result of
             the damage, and the described prem-
             ises are within that area but are not
             more than one mile from the damaged
             property; and
         (2) The action of civil authority is taken in
             response to dangerous physical condi-
             tions resulting from the damage or con-
             tinuation of the Covered Cause of Loss
             that caused the damage, or the action is
             taken to enable a civil authority to have
             unimpeded access to the damaged
             property.
          Civil Authority coverage for Business In-
          come will begin 72 hours after the time of
          the first action of civil authority that prohibits
          access to the described premises and will
          apply for a period of up to four consecutive
          weeks from the date on which such cover-
          age began.
          Civil Authority coverage for necessary Extra
          Expense will begin immediately after the
          time of the first action of civil authority that
          prohibits access to the described premises
          and will end:
         (1) Four consecutive weeks after the date
             of that action; or
         (2) When your Civil Authority coverage for
             Business Income ends;
          whichever is later.
          The definitions of Business Income and Ex-
          tra Expense contained in the Business In-
          come and Extra Expense Additional Cover-
          ages also apply to this Civil Authority
          Additional Coverage. The Civil Authority
          Additional Coverage is not subject to the
          Limits of Insurance of Section I – Property.
       j. Money Orders And "Counterfeit Money"
          We will pay for loss resulting directly from
          your having accepted in good faith, in ex-
          change for merchandise, "money" or ser-
          vices:
         (1) Money orders issued by any post office,
             express company or bank that are not
             paid upon presentation; or




Page 8 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                 A18
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 23 of 152 PageID: 169


                                                                                                                      BizGUARD Plus

         (2) "Counterfeit money" that is acquired                                 (4) Under this Additional Coverage, we will
             during the regular course of business.                                   not pay any costs due to an ordinance
                                                                                      or law that:
          The most we will pay for any loss under this
          Additional Coverage is $1,000.                                              (a) You were required to comply with
                                                                                          before the loss, even when the build-
      k. Forgery Or Alteration                                                            ing was undamaged; and
         (1) We will pay for loss resulting directly                                  (b) You failed to comply with.
             from forgery or alteration of, any check,
             draft, promissory note, bill of exchange                             (5) Under this Additional Coverage, we will
             or similar written promise of payment in                                 not pay for:
             "money", that you or your agent has is-                                  (a) The enforcement of any ordinance or
             sued, or that was issued by someone                                          law which requires demolition, repair,
             who impersonates you or your agent.                                          replacement, reconstruction, remod-
         (2) If you are sued for refusing to pay the                                      eling or remediation of property due
             check, draft, promissory note, bill of ex-                                   to contamination by "pollutants" or
             change or similar written promise of                                         due to the presence, growth, prolif-
             payment in "money", on the basis that it                                     eration, spread or any activity of
             has been forged or altered, and you                                          "fungi", wet rot or dry rot; or
             have our written consent to defend                                       (b) Any costs associated with the en-
             against the suit, we will pay for any rea-                                   forcement of an ordinance or law
             sonable legal expenses that you incur in                                     which requires any insured or others
             that defense.                                                                to test for, monitor, clean up, re-
         (3) For the purpose of this coverage, check                                      move, contain, treat, detoxify or neu-
             includes a substitute check as defined in                                    tralize, or in any way respond to or
             the Check Clearing for the 21st Century                                      assess the effects of "pollutants",
             Act, and will be treated the same as the                                     "fungi", wet rot or dry rot.
             original it replaced.                                                (6) The most we will pay under this Addi-
         (4) The most we will pay for any loss, in-                                   tional Coverage, for each described
             cluding legal expenses, under this Addi-                                 building insured under Section I – Prop-
             tional Coverage is $2,500, unless a                                      erty, is $10,000. If a damaged build-
             higher Limit of Insurance is shown in the                                ing(s) is covered under a blanket Limit
             Declarations.                                                            of Insurance which applies to more than
                                                                                      one building or item of property, then the
       l. Increased Cost Of Construction                                              most we will pay under this Additional
         (1) This Additional Coverage applies only to                                 Coverage, for each damaged building, is
             buildings insured on a replacement cost                                  $10,000.
             basis.                                                                    The amount payable under this Addi-
         (2) In the event of damage by a Covered                                       tional Coverage is additional insurance.
             Cause of Loss to a building that is Cov-                             (7) With respect to this Additional Cover-
             ered Property, we will pay the increased                                 age:
             costs incurred to comply with enforce-
             ment of an ordinance or law in the                                       (a) We will not pay for the Increased
             course of repair, rebuilding or replace-                                     Cost of Construction:
             ment of damaged parts of that property,                                       (i) Until the property is actually re-
             subject to the limitations stated in Para-                                        paired or replaced, at the same
             graphs (3) through (9) of this Additional                                         or another premises; and
             Coverage.                                                                    (ii) Unless the repairs or replace-
         (3) The ordinance or law referred to in                                               ment are made as soon as rea-
             Paragraph (2) of this Additional Cover-                                           sonably possible after the loss or
             age is an ordinance or law that regu-                                             damage, not to exceed two
             lates the construction or repair of build-                                        years. We may extend this period
             ings or establishes zoning or land use                                            in writing during the two years.
             requirements at the described premises,
             and is in force at the time of loss.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 9 of 49



                                                               A19
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 24 of 152 PageID: 170


BUSINESSOWNER’S COVERAGE FORM

            (b) If the building is repaired or replaced                               (3) If you do not resume "operations", or do
                at the same premises, or if you elect                                     not resume "operations" as quickly as
                to rebuild at another premises, the                                       possible, we will pay based on the
                most we will pay for the Increased                                        length of time it would have taken to re-
                Cost of Construction is the increased                                     sume "operations" as quickly as possi-
                cost of construction at the same                                          ble.
                premises.                                                             (4) Dependent property means property
            (c) If the ordinance or law requires relo-                                    owned by others whom you depend on
                cation to another premises, the most                                      to:
                we will pay for the Increased Cost of                                     (a) Deliver materials or services to you,
                Construction is the increased cost of                                         or to others for your account. But
                construction at the new premises.                                             services does not mean water,
         (8) This Additional Coverage is not subject                                          communication or power supply ser-
             to the terms of the Ordinance Or Law                                             vices;
             Exclusion, to the extent that such Exclu-                                    (b) Accept your products or services;
             sion would conflict with the provisions of
             this Additional Coverage.                                                    (c) Manufacture your products for deliv-
                                                                                              ery to your customers under contract
         (9) The costs addressed in the Loss Pay-                                             for sale; or
             ment Property Loss Condition in Section
             I – Property do not include the increased                                    (d) Attract customers to your business.
             cost attributable to enforcement of an                                        The dependent property must be located
             ordinance or law. The amount payable                                          in the coverage territory of this policy.
             under this Additional Coverage, as
                                                                                      (5) The coverage period for Business In-
             stated in Paragraph (6) of this Additional                                   come under this Additional Coverage:
             Coverage, is not subject to such limita-
             tion.                                                                        (a) Begins 72 hours after the time of
                                                                                              direct physical loss or damage
      m. Business Income From Dependent
                                                                                              caused by or resulting from any Cov-
         Properties                                                                           ered Cause of Loss at the premises
         (1) We will pay for the actual loss of Busi-                                         of the dependent property; and
             ness Income you sustain due to physical
                                                                                          (b) Ends on the date when the property
             loss or damage at the premises of a de-
                                                                                              at the premises of the dependent
             pendent property caused by or resulting                                          property should be repaired, rebuilt
             from any Covered Cause of Loss.
                                                                                              or replaced with reasonable speed
                However, this Additional Coverage does                                        and similar quality.
                not apply when the only loss to depend-
                                                                                      (6) The Business Income coverage period,
                ent property is loss or damage to "elec-                                  as stated in Paragraph (5), does not in-
                tronic data", including destruction or cor-
                                                                                          clude any increased period required due
                ruption of "electronic data". If the
                                                                                          to the enforcement of any ordinance or
                dependent property sustains loss or                                       law that:
                damage to "electronic data" and other
                property, coverage under this Additional                                  (a) Regulates the construction, use or
                Coverage will not continue once the                                           repair, or requires the tearing down
                other property is repaired, rebuilt or re-                                    of any property; or
                placed.                                                                   (b) Requires any insured or others to
                The most we will pay under this Addi-                                         test for, monitor, clean up, remove,
                tional Coverage is $5,000 unless a                                            contain, treat, detoxify or neutralize,
                higher Limit of Insurance is indicated in                                     or in any way respond to, or assess
                the Declarations.                                                             the effects of "pollutants".
         (2) We will reduce the amount of your Busi-                                       The expiration date of this policy will not
             ness Income loss, other than Extra Ex-                                        reduce the Business Income coverage
             pense, to the extent you can resume                                           period.
             "operations", in whole or in part, by us-
             ing any other available:
            (a) Source of materials; or
            (b) Outlet for your products.

Page 10 of 49        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                   A20
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 25 of 152 PageID: 171


                                                                                                                      BizGUARD Plus

         (7) The definition of Business Income con-                               (2) The Covered Causes of Loss applicable
             tained in the Business Income Addi-                                      to Business Personal Property include a
             tional Coverage also applies to this                                     computer virus, harmful code or similar
             Business Income From Dependent                                           instruction introduced into or enacted on
             Properties Additional Coverage.                                          a computer system (including "electronic
      n. Glass Expenses                                                               data") or a network to which it is con-
                                                                                      nected, designed to damage or destroy
         (1) We will pay for expenses incurred to put                                 any part of the system or disrupt its
             up temporary plates or board up open-                                    normal operation. But there is no cover-
             ings if repair or replacement of damaged                                 age for loss or damage caused by or re-
             glass is delayed.                                                        sulting from manipulation of a computer
         (2) We will pay for expenses incurred to                                     system (including "electronic data") by
             remove or replace obstructions when                                      any employee, including a temporary or
             repairing or replacing glass that is part                                leased employee, or by an entity re-
             of a building. This does not include re-                                 tained by you, or for you, to inspect, de-
             moving or replacing window displays.                                     sign, install, modify, maintain, repair or
                                                                                      replace that system.
      o. Fire Extinguisher Systems Recharge
         Expense                                                                  (3) The most we will pay under this Addi-
         (1) We will pay:                                                             tional Coverage – Electronic Data for all
                                                                                      loss or damage sustained in any one
            (a) The cost of recharging or replacing,                                  policy year, regardless of the number of
                whichever is less, your fire extin-                                   occurrences of loss or damage or the
                guishers and fire extinguishing sys-                                  number of premises, locations or com-
                tems (including hydrostatic testing if                                puter systems involved, is $10,000,
                needed) if they are discharged on or                                  unless a higher Limit of Insurance is
                within 100 feet of the described                                      shown in the Declarations. If loss pay-
                premises; and                                                         ment on the first occurrence does not
            (b) For loss or damage to Covered                                         exhaust this amount, then the balance is
                Property if such loss or damage is                                    available for subsequent loss or damage
                the result of an accidental discharge                                 sustained in, but not after, that policy
                of chemicals from a fire extinguisher                                 year. With respect to an occurrence
                or a fire extinguishing system.                                       which begins in one policy year and
                                                                                      continues or results in additional loss or
         (2) No coverage will apply if the fire extin-
                                                                                      damage in a subsequent policy year(s),
             guishing system is discharged during in-                                 all loss or damage is deemed to be sus-
             stallation or testing.
                                                                                      tained in the policy year in which the oc-
         (3) The most we will pay under this Addi-                                    currence began.
             tional Coverage is $5,000 in any one
                                                                              q. Interruption Of Computer Operations
             occurrence.
                                                                                  (1) Subject to all provisions of this Addi-
      p. Electronic Data                                                              tional Coverage, you may extend the in-
         (1) Subject to the provisions of this Addi-                                  surance that applies to Business Income
             tional Coverage, we will pay for the cost                                and Extra Expense to apply to a sus-
             to replace or restore "electronic data"                                  pension of "operations" caused by an in-
             which has been destroyed or corrupted                                    terruption in computer operations due to
             by a Covered Cause of Loss. To the ex-                                   destruction or corruption of "electronic
             tent that "electronic data" is not replaced                              data" due to a Covered Cause of Loss.
             or restored, the loss will be valued at the                          (2) With respect to the coverage provided
             cost of replacement of the media on
                                                                                      under this Additional Coverage, the
             which the "electronic data" was stored,
                                                                                      Covered Causes of Loss are subject to
             with blank media of substantially identi-                                the following:
             cal type.
                                                                                      (a) Coverage under this Additional Cov-
                                                                                          erage – Interruption Of Computer
                                                                                          Operations is limited to the "specified
                                                                                          causes of loss" and Collapse.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 11 of 49



                                                               A21
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 26 of 152 PageID: 172


BUSINESSOWNER’S COVERAGE FORM

            (b) If the Businessowners Coverage                                     (5) Coverage for Business Income does not
                Form is endorsed to add a Covered                                      apply when a suspension of "operations"
                Cause of Loss, the additional Cov-                                     is caused by destruction or corruption of
                ered Cause of Loss does not apply                                      "electronic data", or any loss or damage
                to the coverage provided under this                                    to "electronic data", except as provided
                Additional Coverage.                                                   under Paragraphs (1) through (4) of this
            (c) The Covered Causes of Loss include                                     Additional Coverage.
                a computer virus, harmful code or                                  (6) Coverage for Extra Expense does not
                similar instruction introduced into or                                 apply when action is taken to avoid or
                enacted on a computer system (in-                                      minimize a suspension of "operations"
                cluding "electronic data") or a net-                                   caused by destruction or corruption of
                work to which it is connected, de-                                     "electronic data", or any loss or damage
                signed to damage or destroy any                                        to "electronic data", except as provided
                part of the system or disrupt its nor-                                 under Paragraphs (1) through (4) of this
                mal operation. But there is no cover-                                  Additional Coverage.
                age for an interruption related to ma-                          r. Limited Coverage For "Fungi", Wet Rot
                nipulation of a computer system                                    Or Dry Rot
                (including "electronic data") by any
                employee, including a temporary or                                 (1) The coverage described in Paragraphs
                leased employee, or by an entity re-                                   r.(2) and r.(6) only applies when the
                tained by you, or for you, to inspect,                                 "fungi", wet rot or dry rot are the result of
                design, install, modify, maintain, re-                                 a "specified cause of loss" other than
                pair or replace that system.                                           fire or lightning that occurs during the
                                                                                       policy period and only if all reasonable
         (3) The most we will pay under this Addi-                                     means were used to save and preserve
             tional Coverage – Interruption Of Com-                                    the property from further damage at the
             puter Operations for all loss sustained                                   time of and after that occurrence.
             and expense incurred in any one policy
             year, regardless of the number of inter-                              (2) We will pay for loss or damage by
             ruptions or the number of premises, lo-                                   "fungi", wet rot or dry rot. As used in this
             cations or computer systems involved, is                                  Limited Coverage, the term loss or
             $10,000 unless a higher Limit of Insur-                                   damage means:
             ance is shown in the Declarations. If                                     (a) Direct physical loss or damage to
             loss payment relating to the first inter-                                     Covered Property caused by "fungi",
             ruption does not exhaust this amount,                                         wet rot or dry rot, including the cost
             then the balance is available for loss or                                     of removal of the "fungi", wet rot or
             expense sustained or incurred as a re-                                        dry rot;
             sult of subsequent interruptions in that
                                                                                       (b) The cost to tear out and replace any
             policy year. A balance remaining at the                                       part of the building or other property
             end of a policy year does not increase
                                                                                           as needed to gain access to the
             the amount of insurance in the next pol-
                                                                                           "fungi", wet rot or dry rot; and
             icy year. With respect to any interruption
             which begins in one policy year and                                       (c) The cost of testing performed after
             continues or results in additional loss or                                    removal, repair, replacement or res-
             expense in a subsequent policy year(s),                                       toration of the damaged property is
             all loss and expense is deemed to be                                          completed, provided there is a rea-
             sustained or incurred in the policy year                                      son to believe that "fungi", wet rot or
             in which the interruption began.                                              dry rot are present.
         (4) This Additional Coverage – Interruption
             Of Computer Operations does not apply
             to loss sustained or expense incurred
             after the end of the "period of restora-
             tion", even if the amount of insurance
             stated in (3) above has not been ex-
             hausted.




Page 12 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A22
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 27 of 152 PageID: 173


                                                                                                                      BizGUARD Plus

         (3) The coverage described under this                                        (a) If the loss which resulted in "fungi",
             Limited Coverage is limited to $15,000.                                      wet rot or dry rot does not in itself
             Regardless of the number of claims, this                                     necessitate a suspension of "opera-
             limit is the most we will pay for the total                                  tions", but such suspension is nec-
             of all loss or damage arising out of all                                     essary due to loss or damage to
             occurrences of "specified causes of                                          property caused by "fungi", wet rot or
             loss" (other than fire or lightning) which                                   dry rot, then our payment under the
             take place in a 12-month period (starting                                    Business Income and/or Extra Ex-
             with the beginning of the present annual                                     pense is limited to the amount of loss
             policy period). With respect to a particu-                                   and/or expense sustained in a period
             lar occurrence of loss which results in                                      of not more than 30 days. The days
             "fungi", wet rot or dry rot, we will not pay                                 need not be consecutive.
             more than the total of $15,000 even if                                   (b) If a covered suspension of "opera-
             the "fungi", wet rot or dry rot continues                                    tions" was caused by loss or damage
             to be present or active, or recurs, in a                                     other than "fungi", wet rot or dry rot,
             later policy period.                                                         but remediation of "fungi", wet rot or
         (4) The coverage provided under this Lim-                                        dry rot prolongs the "period of resto-
             ited Coverage does not increase the                                          ration", we will pay for loss and/or
             applicable Limit of Insurance on any                                         expense sustained during the delay
             Covered Property. If a particular occur-                                     (regardless of when such a delay
             rence results in loss or damage by                                           occurs during the "period of restora-
             "fungi", wet rot or dry rot, and other loss                                  tion"), but such coverage is limited to
             or damage, we will not pay more, for the                                     30 days. The days need not be con-
             total of all loss or damage, than the ap-                                    secutive.
             plicable Limit of Insurance on the af-                       6. Coverage Extensions
             fected Covered Property.
                                                                              In addition to the Limits of Insurance of Section
             If there is covered loss or damage to                            I – Property, you may extend the insurance
             Covered Property, not caused by                                  provided by this policy as provided below.
             "fungi", wet rot or dry rot, loss payment
             will not be limited by the terms of this                         Except as otherwise provided, the following Ex-
             Limited Coverage, except to the extent                           tensions apply to property located in or on the
             that "fungi", wet rot or dry rot causes an                       building described in the Declarations or in the
             increase in the loss. Any such increase                          open (or in a vehicle) within 100 feet of the de-
             in the loss will be subject to the terms of                      scribed premises.
             this Limited Coverage.                                           a. Newly Acquired Or Constructed
         (5) The terms of this Limited Coverage do                               Property
             not increase or reduce the coverage                                  (1) Buildings
             provided under the Water Damage,
                                                                                       If this policy covers Buildings, you may
             Other Liquids, Powder Or Molten Mate-                                     extend that insurance to apply to:
             rial Damage or Collapse Additional Cov-
             erages.                                                                  (a) Your new buildings while being built
                                                                                          on the described premises; and
         (6) The following applies only if Business
             Income and/or Extra Expense Coverage                                     (b) Buildings you acquire at premises
             applies to the described premises and                                        other than the one described, in-
             only if the suspension of "operations"                                       tended for:
             satisfies all the terms and conditions of                                     (i) Similar use as the building de-
             the applicable Business Income and/or                                             scribed in the Declarations; or
             Extra Expense Additional Coverage.
                                                                                          (ii) Use as a warehouse.
                                                                                       The most we will pay for loss or damage
                                                                                       under this Extension is $250,000 at
                                                                                       each building.
                                                                                  (2) Business Personal Property
                                                                                       If this policy covers Business Personal
                                                                                       Property, you may extend that insurance
                                                                                       to apply to:

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 13 of 49



                                                               A23
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 28 of 152 PageID: 174


BUSINESSOWNER’S COVERAGE FORM

                  (a) Business Personal Property,                                 c. Outdoor Property
                      including such property that you                                 You may extend the insurance provided by
                      newly acquire, at any location                                   this policy to apply to your outdoor fences,
                      you acquire;                                                     radio and television antennas (including
                  (b) Business Personal Property,                                      satellite dishes), signs (other than signs at-
                      including such property that you                                 tached to buildings), trees, shrubs and
                      newly acquire, located at your                                   plants, including debris removal expense.
                      newly constructed or acquired                                    Loss or damage must be caused by or re-
                      buildings at the location de-                                    sult from any of the following causes of
                      scribed in the Declarations; or                                  loss:
                  (c) Business Personal Property that                                 (1) Fire;
                      you newly acquire, located at the                               (2) Lightning;
                      described premises.
                                                                                      (3) Explosion;
                This Extension does not apply to per-
                sonal property that you temporarily ac-                               (4) Riot or Civil Commotion; or
                quire in the course of installing or per-                             (5) Aircraft.
                forming work on such property or your
                                                                                       The most we will pay for loss or damage
                wholesale activities.                                                  under this Extension is $2,500, unless a
                The most we will pay for loss or damage                                higher Limit of Insurance for Outdoor Prop-
                under this Extension is $100,000 at                                    erty is shown in the Declarations, but not
                each building.                                                         more than $1,000 for any one tree, shrub or
         (3) Period Of Coverage                                                        plant.
                With respect to insurance on or at each                           d. Personal Effects
                newly acquired or constructed property,                                You may extend the insurance that applies
                coverage will end when any of the fol-                                 to Business Personal Property to apply to
                lowing first occurs:                                                   personal effects owned by you, your offi-
            (a) This policy expires;                                                   cers, your partners or "members", your
                                                                                       "managers" or your employees. This exten-
            (b) 30 days expire after you acquire the                                   sion does not apply to:
                property or begin construction of that
                part of the building that would qualify                               (1) Tools or equipment used in your busi-
                as covered property; or                                                   ness; or
            (c) You report values to us.                                              (2) Loss or damage by theft.
                We will charge you additional premium                                  The most we will pay for loss or damage
                for values reported from the date you                                  under this Extension is $2,500 at each de-
                acquire the property or begin construc-                                scribed premises.
                tion of that part of the building that would                      e. Valuable Papers And Records
                qualify as covered property.                                          (1) You may extend the insurance that
      b. Personal Property Off-premises                                                   applies to Business Personal Property
          You may extend the insurance provided by                                        to apply to direct physical loss or dam-
          this policy to apply to your Covered Prop-                                      age to "valuable papers and records"
          erty, other than "money" and "securities",                                      that you own, or that are in your care,
          "valuable papers and records" or accounts                                       custody or control caused by or resulting
          receivable, while it is in the course of transit                                from a Covered Cause of Loss. This
          or at a premises you do not own, lease or                                       Coverage Extension includes the cost to
          operate. The most we will pay for loss or                                       research, replace or restore the lost in-
          damage under this Extension is $10,000.                                         formation on "valuable papers and re-
                                                                                          cords" for which duplicates do not exist.
                                                                                      (2) This Coverage Extension does not apply
                                                                                          to:
                                                                                          (a) Property held as samples or for
                                                                                              delivery after sale; and
                                                                                          (b) Property in storage away from the
                                                                                              premises shown in the Declarations.

Page 14 of 49        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                   A24
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 29 of 152 PageID: 175


                                                                                                                      BizGUARD Plus

         (3) The most we will pay under this Cover-                                    that result from direct physical loss or
             age Extension for loss or damage to                                       damage by any Covered Cause of Loss
             "valuable papers and records" in any                                      to your records of accounts receivable.
             one occurrence at the described prem-                                (2) The most we will pay under this Cover-
             ises is $10,000, unless a higher Limit of                                age Extension for loss or damage in any
             Insurance for "valuable papers and re-                                   one occurrence at the described prem-
             cords" is shown in the Declarations.                                     ises is $10,000, unless a higher Limit of
             For "valuable papers and records" not at                                 Insurance for accounts receivable is
             the described premises, the most we will                                 shown in the Declarations.
             pay is $5,000.                                                            For accounts receivable not at the de-
         (4) Loss or damage to "valuable papers and                                    scribed premises, the most we will pay
             records" will be valued at the cost of res-                               is $5,000.
             toration or replacement of the lost or                               (3) Paragraph B. Exclusions in Section I –
             damaged information. To the extent that                                  Property does not apply to this Cover-
             the contents of the "valuable papers and                                 age Extension except for:
             records" are not restored, the "valuable
             papers and records" will be valued at                                    (a) Paragraph          B.1.c.,    Governmental
             the cost of replacement with blank mate-                                     Action;
             rials of substantially identical type.                                   (b) Paragraph B.1.d., Nuclear Hazard;
         (5) Paragraph B. Exclusions in Section I –                                   (c) Paragraph B.1.f., War And Military
             Property does not apply to this Cover-                                       Action;
             age Extension except for:
                                                                                      (d) Paragraph B.2.f., Dishonesty;
            (a) Paragraph       B.1.c.,     Governmental
                                                                                      (e) Paragraph B.2.g., False Pretense;
                Action;
                                                                                       (f) Paragraph B.3.; and
            (b) Paragraph B.1.d., Nuclear Hazard;
                                                                                      (g) Paragraph B.6., Accounts Receiv-
            (c) Paragraph B.1.f., War And Military
                                                                                          able Exclusion.
                Action;
                                                                      B. Exclusions
            (d) Paragraph B.2.f., Dishonesty;
                                                                          1. We will not pay for loss or damage caused
            (e) Paragraph B.2.g., False Pretense;                            directly or indirectly by any of the following.
             (f) Paragraph B.2.m.(2),           Errors     Or                Such loss or damage is excluded regardless of
                 Omissions; and                                              any other cause or event that contributes con-
            (g) Paragraph B.3.                                               currently or in any sequence to the loss. These
                                                                             exclusions apply whether or not the loss event
       f. Accounts Receivable                                                results in widespread damage or affects a sub-
         (1) You may extend the insurance that                               stantial area.
             applies to Business Personal Property                            a. Ordinance Or Law
             to apply to accounts receivable. We will
             pay:                                                                 (1) The enforcement of any ordinance or
                                                                                      law:
            (a) All amounts due from your custom-
                ers that you are unable to collect;                                   (a) Regulating the construction, use or
                                                                                          repair of any property; or
            (b) Interest charges on any loan re-
                quired to offset amounts you are un-                                  (b) Requiring the tearing down of any
                able to collect pending our payment                                       property, including the cost of remov-
                of these amounts;                                                         ing its debris.
            (c) Collection expenses in excess of                                  (2) This exclusion, Ordinance Or Law, ap-
                your normal collection expenses that                                  plies whether the loss results from:
                are made necessary by loss or dam-                                    (a) An ordinance or law that is enforced
                age; and                                                                  even if the property has not been
            (d) Other reasonable expenses that you                                        damaged; or
                incur to reestablish your records of
                accounts receivable;




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 15 of 49



                                                                A25
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 30 of 152 PageID: 176


BUSINESSOWNER’S COVERAGE FORM

            (b) The increased costs incurred to                                  c. Governmental Action
                comply with an ordinance or law in                                    Seizure or destruction of property by order
                the course of construction, repair,                                   of governmental authority.
                renovation, remodeling or demolition
                of property or removal of its debris,                                 But we will pay for loss or damage caused
                following a physical loss to that prop-                               by or resulting from acts of destruction or-
                erty.                                                                 dered by governmental authority and taken
                                                                                      at the time of a fire to prevent its spread, if
      b. Earth Movement                                                               the fire would be covered under this policy.
         (1) Earthquake, including any earth sinking,                            d. Nuclear Hazard
             rising or shifting related to such event;
                                                                                      Nuclear reaction or radiation, or radioactive
         (2) Landslide, including any earth sinking,                                  contamination, however caused.
             rising or shifting related to such event;
                                                                                      But if nuclear reaction or radiation, or radio-
         (3) Mine subsidence, meaning subsidence                                      active contamination, results in fire, we will
             of a man-made mine, whether or not                                       pay for the loss or damage caused by that
             mining activity has ceased;                                              fire.
         (4) Earth sinking (other than sinkhole col-                             e. Utility Services
             lapse), rising or shifting including soil
             conditions which cause settling, crack-                                  The failure of power, communication, water
             ing or other disarrangement of founda-                                   or other utility service supplied to the de-
             tions or other parts of realty. Soil condi-                              scribed premises, however caused, if the
             tions include contraction, expansion,                                    failure:
             freezing, thawing, erosion, improperly                                  (1) Originates away from the described
             compacted soil and the action of water                                      premises; or
             under the ground surface.
                                                                                     (2) Originates at the described premises,
          But if Earth Movement, as described in                                         but only if such failure involves equip-
          Paragraphs (1) through (4) above, results in                                   ment used to supply the utility service to
          fire or explosion, we will pay for the loss or                                 the described premises from a source
          damage caused by that fire or explosion.                                       away from the described premises.
         (5) Volcanic eruption, explosion or effusion.                               Failure of any utility service includes lack of
             But if volcanic eruption, explosion or ef-                              sufficient capacity and reduction in supply.
             fusion results in fire, building glass                                   Loss or damage caused by a surge of
             breakage or volcanic action, we will pay
                                                                                      power is also excluded, if the surge would
             for the loss or damage caused by that
                                                                                      not have occurred but for an event causing
             fire, building glass breakage or volcanic                                a failure of power.
             action.
                                                                                      But if the failure or surge of power, or the
                Volcanic action means direct loss or
                                                                                      failure of communication, water or other util-
                damage resulting from the eruption of a
                                                                                      ity service, results in a Covered Cause of
                volcano when the loss or damage is                                    Loss, we will pay for the loss or damage
                caused by:
                                                                                      caused by that Covered Cause of Loss.
            (a) Airborne volcanic blast or airborne
                                                                                      Communication services include but are not
                shock waves;
                                                                                      limited to service relating to Internet access
            (b) Ash, dust or particulate matter; or                                   or access to any electronic, cellular or satel-
            (c) Lava flow.                                                            lite network.
                All volcanic eruptions that occur within                              This exclusion does not apply to loss or
                any 168-hour period will constitute a sin-                            damage to "computer(s)" and "electronic
                gle occurrence.                                                       data".
                Volcanic action does not include the                              f. War And Military Action
                cost to remove ash, dust or particulate                              (1) War, including undeclared or civil war;
                matter that does not cause direct physi-
                cal loss of or damage to Covered Prop-
                erty.




Page 16 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A26
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 31 of 152 PageID: 177


                                                                                                                      BizGUARD Plus

         (2) Warlike action by a military force, includ-                                   (i) "Computer" hardware, including
             ing action in hindering or defending                                              microprocessors or other elec-
             against an actual or expected attack, by                                          tronic data processing equipment
             any government, sovereign or other au-                                            as may be described elsewhere
             thority using military personnel or other                                         in this policy;
             agents; or                                                                   (ii) "Computer" application software
         (3) Insurrection,    rebellion,   revolution,                                         or other "electronic data" as may
             usurped power, or action taken by gov-                                            be described elsewhere in this
             ernmental authority in hindering or de-                                           policy;
             fending against any of these.                                                (iii) "Computer" operating         systems
      g. Water                                                                                  and related software;
         (1) Flood, surface water, waves (including                                       (iv) "Computer" networks;
             tidal wave and tsunami), tides, tidal wa-                                    (v) Microprocessors       ("computer"
             ter, overflow of any body of water, or                                           chips) not part of any "computer"
             spray from any of these, all whether or                                          system; or
             not driven by wind (including storm
             surge);                                                                      (vi) Any other computerized or elec-
                                                                                               tronic equipment or components;
         (2) Mudslide or mudflow;                                                              or
         (3) Water that backs up or overflows or is                                   (b) Any other products, and any ser-
             otherwise discharged from a sewer,                                           vices, data or functions that directly
             drain, sump, sump pump or related                                            or indirectly use or rely upon, in any
             equipment;                                                                   manner, any of the items listed in
         (4) Water under the ground surface press-                                        Paragraph (a) above;
             ing on, or flowing or seeping through:                                    due to the inability to correctly recog-
            (a) Foundations, walls, floors or paved                                    nize, distinguish, interpret or accept one
                surfaces;                                                              or more dates or times. An example is
            (b) Basements, whether paved or not; or                                    the inability of computer software to rec-
                                                                                       ognize the year 2000.
            (c) Doors, windows or other openings;
                or                                                                (2) Any advice, consultation, design,
                                                                                      evaluation, inspection, installation, main-
         (5) Waterborne material carried or other-                                    tenance, repair, replacement or supervi-
             wise moved by any of the water referred                                  sion provided or done by you or for you
             to in Paragraph (1), (3) or (4), or mate-                                to determine, rectify or test for, any po-
             rial carried or otherwise moved by mud-                                  tential or actual problems described in
             slide or mudflow.                                                        Paragraph (1) above.
          This exclusion applies regardless of                                     However, if excluded loss or damage, as
          whether any of the above, in Paragraphs                                  described in Paragraph (1) above results in
          (1) through (5), is caused by an act of na-                              a "specified cause of loss" under Section I –
          ture or is otherwise caused. An example of                               Property, we will pay only for the loss or
          a situation to which this exclusion applies is                           damage caused by such "specified cause
          the situation where a dam, levee, seawall or                             of loss".
          other boundary or containment system fails
          in whole or in part, for any reason, to con-                             We will not pay for repair, replacement or
          tain the water.                                                          modification of any items in Paragraph
                                                                                   (1)(a) or (1)(b) to correct any deficiencies or
          But if any of the above, in Paragraphs (1)                               change any features.
          through (5), results in fire, explosion or
          sprinkler leakage, we will pay for the loss or                       i. "Fungi", Wet Rot Or Dry Rot
          damage caused by that fire, explosion or                                 Presence, growth, proliferation, spread or
          sprinkler leakage.                                                       any activity of "fungi", wet rot or dry rot.
      h. Certain Computer-related Losses                                           But if "fungi", wet rot or dry rot result in a
         (1) The failure, malfunction or inadequacy                                "specified cause of loss", we will pay for the
             of:                                                                   loss or damage caused by that "specified
                                                                                   cause of loss".
            (a) Any of the following, whether belong-
                ing to any insured or to others:                                   This exclusion does not apply:

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 17 of 49



                                                               A27
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 32 of 152 PageID: 178


BUSINESSOWNER’S COVERAGE FORM

         (1) When "fungi", wet rot or dry rot result                               (2) Interruption of electric power supply,
             from fire or lightning; or                                                power surge, blackout or brownout if the
         (2) To the extent that coverage is provided                                   cause of such occurrence took place
             in the Limited Coverage For "Fungi",                                      within 100 feet of the described prem-
             Wet Rot Or Dry Rot Additional Cover-                                      ises.
             age, with respect to loss or damage by a                          b. Consequential Losses
             cause of loss other than fire or lightning.                            Delay, loss of use or loss of market.
       j. Virus Or Bacteria                                                    c. Smoke, Vapor, Gas
         (1) Any virus, bacterium or other microor-                                 Smoke, vapor or gas from agricultural
             ganism that induces or is capable of in-                               smudging or industrial operations.
             ducing physical distress, illness or dis-
             ease.                                                             d. Steam Apparatus
         (2) However, the exclusion in Paragraph (1)                                Explosion of steam boilers, steam pipes,
             does not apply to loss or damage                                       steam engines or steam turbines owned or
             caused by or resulting from "fungi", wet                               leased by you, or operated under your con-
             rot or dry rot. Such loss or damage is                                 trol. But if explosion of steam boilers, steam
             addressed in Exclusion i.;                                             pipes, steam engines or steam turbines re-
                                                                                    sults in fire or combustion explosion, we will
         (3) With respect to any loss or damage                                     pay for the loss or damage caused by that
             subject to the exclusion in Paragraph                                  fire or combustion explosion. We will also
             (1), such exclusion supersedes any ex-                                 pay for loss or damage caused by or result-
             clusion relating to "pollutants".                                      ing from the explosion of gases or fuel
   2. We will not pay for loss or damage caused by                                  within the furnace of any fired vessel or
      or resulting from any of the following:                                       within the flues or passages through which
      a. Electrical Apparatus                                                       the gases of combustion pass.
          Artificially generated electrical, magnetic or                       e. Frozen Plumbing
          electromagnetic energy that damages, dis-                                 Water, other liquids, powder or molten ma-
          turbs, disrupts or otherwise interferes with                              terial that leaks or flows from plumbing,
          any:                                                                      heating, air conditioning or other equipment
         (1) Electrical or electronic wire, device,                                 (except fire protective systems) caused by
             appliance, system or network; or                                       or resulting from freezing, unless:
         (2) Device, appliance, system or network                                  (1) You do your best to maintain heat in the
             utilizing cellular or satellite technology.                               building or structure; or
          For the purpose of this exclusion, electrical,                           (2) You drain the equipment and shut off
          magnetic or electromagnetic energy in-                                       the supply if the heat is not maintained.
          cludes but is not limited to:                                         f. Dishonesty
         (1) Electrical current, including arcing;                                  Dishonest or criminal acts by you, anyone
         (2) Electrical charge produced or conducted                                else with an interest in the property, or any
             by a magnetic or electromagnetic field;                                of your or their partners, "members", offi-
                                                                                    cers, "managers", employees, directors,
         (3) Pulse of electromagnetic energy; or                                    trustees, authorized representatives or any-
         (4) Electromagnetic waves or microwaves.                                   one to whom you entrust the property for
          But if fire results, we will pay for the loss or                          any purpose:
          damage caused by fire.                                                   (1) Acting alone or in collusion with others;
                                                                                       or
          We will pay for loss or damage to "com-
          puter(s)" due to artificially generated elec-                            (2) Whether or not occurring during the
          trical, magnetic or electromagnetic energy if                                hours of employment.
          such loss or damage is caused by or results                               This exclusion does not apply to acts of de-
          from:                                                                     struction by your employees; but theft by
         (1) An occurrence that took place within                                   employees is not covered.
             100 feet of the described premises; or                                 With respect to accounts receivable and
                                                                                    "valuable papers and records", this exclu-
                                                                                    sion does not apply to carriers for hire.


Page 18 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A28
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 33 of 152 PageID: 179


                                                                                                                       BizGUARD Plus

          This exclusion does not apply to coverage                             j. Pollution
          that is provided under the Employee Dis-                                  We will not pay for loss or damage caused
          honesty Optional Coverage.                                                by or resulting from the discharge, disper-
      g. False Pretense                                                             sal, seepage, migration, release or escape
          Voluntary parting with any property by you                                of "pollutants" unless the discharge, disper-
          or anyone else to whom you have entrusted                                 sal, seepage, migration, release or escape
          the property if induced to do so by any                                   is itself caused by any of the "specified
          fraudulent scheme, trick, device or false                                 causes of loss". But if the discharge, dis-
          pretense.                                                                 persal, seepage, migration, release or es-
                                                                                    cape of "pollutants" results in a "specified
      h. Exposed Property                                                           cause of loss", we will pay for the loss or
          Rain, snow, ice or sleet to personal prop-                                damage caused by that "specified cause of
          erty in the open.                                                         loss".
       i. Collapse                                                             k. Neglect
         (1) Collapse, including any of the following                               Neglect of an insured to use all reasonable
             conditions of property or any part of the                              means to save and preserve property from
             property:                                                              further damage at and after the time of loss.
            (a) An abrupt falling down or caving in;                            l. Other Types Of Loss
            (b) Loss of structural integrity, including                            (1) Wear and tear;
                separation of parts of the property or                             (2) Rust or other corrosion, decay, deterio-
                property in danger of falling down or                                  ration, hidden or latent defect or any
                caving in; or                                                          quality in property that causes it to dam-
            (c) Any cracking, bulging, sagging,                                        age or destroy itself;
                bending, leaning, settling, shrinkage                              (3) Smog;
                or expansion as such condition re-
                lates to Paragraph i.(1)(a) or i.(1)(b).                           (4) Settling, cracking, shrinking or expan-
                                                                                       sion;
          But if collapse results in a Covered Cause
          of Loss at the described premises, we will                               (5) Nesting or infestation, or discharge or
          pay for the loss or damage caused by that                                    release of waste products or secretions,
          Covered Cause of Loss.                                                       by insects, birds, rodents or other ani-
                                                                                       mals;
         (2) This Exclusion i., does not apply:
                                                                                   (6) Mechanical breakdown, including rup-
            (a) To the extent that coverage is pro-                                    ture or bursting caused by centrifugal
                vided under the Additional Coverage                                    force.
                – Collapse; or
                                                                                        This exclusion does not apply with re-
            (b) To collapse caused by one or more                                       spect to the breakdown of "com-
                of the following:                                                       puter(s)";
                  (i) The "specified causes of loss";                              (7) The following causes of loss to personal
                 (ii) Breakage of building glass;                                      property:
                 (iii) Weight of rain that collects on a                               (a) Dampness or dryness of atmos-
                       roof; or                                                            phere;
                 (iv) Weight of people or personal                                     (b) Changes in or extremes of tempera-
                      property.                                                            ture; or
                                                                                       (c) Marring or scratching.
                                                                                    But if an excluded cause of loss that is
                                                                                    listed in Paragraphs (1) through (7) above
                                                                                    results in a "specified cause of loss" or
                                                                                    building glass breakage, we will pay for the
                                                                                    loss or damage caused by that "specified
                                                                                    cause of loss" or building glass breakage.




BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 19 of 49



                                                                A29
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 34 of 152 PageID: 180


BUSINESSOWNER’S COVERAGE FORM

      m. Errors Or Omissions                                                   c. Negligent Work
          Errors or omissions in:                                                   Faulty, inadequate or defective:
         (1) Programming, processing or storing                                    (1) Planning, zoning, development, survey-
             data, as described under "electronic                                      ing, siting;
             data" or in any "computer" operations; or                             (2) Design, specifications, workmanship,
         (2) Processing or copying "valuable papers                                    repair, construction, renovation, remod-
             and records".                                                             eling, grading, compaction;
          However, we will pay for direct physical loss                            (3) Materials used in repair, construction,
          or damage caused by resulting fire or ex-                                    renovation or remodeling; or
          plosion if these causes of loss would be                                 (4) Maintenance;
          covered by this coverage form.                                            of part or all of any property on or off the
      n. Installation, Testing, Repair                                              described premises.
          Errors or deficiency in design, installation,                    4. Additional Exclusion
          testing, maintenance, modification or repair                         The following applies only to the property
          of your "computer" system including "elec-                           specified in this Additional Exclusion.
          tronic data".
                                                                               Loss Or Damage To Products
          However, we will pay for direct physical loss
          or damage caused by resulting fire or ex-                            We will not pay for loss or damage to any mer-
          plosion if these causes of loss would be                             chandise, goods or other product caused by or
          covered by this coverage form.                                       resulting from error or omission by any person or
                                                                               entity (including those having possession under
      o. Electrical Disturbance                                                an arrangement where work or a portion of the
          Electrical or magnetic injury, disturbance or                        work is outsourced) in any stage of the
          erasure of "electronic data", except as pro-                         development, production or use of the product,
          vided for under the Additional Coverages of                          including planning, testing, processing, pack-
          Section I – Property.                                                aging, installation, maintenance or repair. This
          However, we will pay for direct loss or dam-                         exclusion applies to any effect that compromises
          age caused by lightning.                                             the form, substance or quality of the product. But
                                                                               if such error or omission results in a Covered
      p. Continuous Or Repeated Seepage Or                                     Cause of Loss, we will pay for the loss or
         Leakage Of Water                                                      damage caused by that Covered Cause of Loss.
          Continuous or repeated seepage or leak-                          5. Business Income And Extra Expense
          age of water, or the presence or condensa-                          Exclusions
          tion of humidity, moisture or vapor, that oc-
          curs over a period of 14 days or more.                               a. We will not pay for:
   3. We will not pay for loss or damage caused by                                 (1) Any Extra Expense, or increase of Busi-
      or resulting from any of the following Para-                                     ness Income loss, caused by or result-
      graphs a. through c. But if an excluded cause                                    ing from:
      of loss that is listed in Paragraphs a. through c.                               (a) Delay in rebuilding, repairing or
      results in a Covered Cause of Loss, we will pay                                      replacing the property or resuming
      for the loss or damage caused by that Covered                                        "operations", due to interference at
      Cause of Loss.                                                                       the location of the rebuilding, repair
      a. Weather Conditions                                                                or replacement by strikers or other
                                                                                           persons; or
          Weather conditions. But this exclusion only
          applies if weather conditions contribute in                                  (b) Suspension, lapse or cancellation of
          any way with a cause or event excluded in                                        any license, lease or contract. But if
          Paragraph B.1. above to produce the loss                                         the suspension, lapse or cancellation
          or damage.                                                                       is directly caused by the suspension
                                                                                           of "operations", we will cover such
      b. Acts Or Decisions                                                                 loss that affects your Business In-
          Acts or decisions, including the failure to act                                  come during the "period of restora-
          or decide, of any person, group, organiza-                                       tion" and any extension of the "pe-
          tion or governmental body.                                                       riod of restoration" in accordance
                                                                                           with the terms of the Extended Busi-
                                                                                           ness Income Additional Coverage.

Page 20 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A30
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 35 of 152 PageID: 181


                                                                                                                      BizGUARD Plus

         (2) Any other consequential loss.                                         percentage of annual increase is shown in
      b. With respect to this exclusion, suspension                                the Declarations.
         means:                                                               b. The amount of increase is calculated as
         (1) The partial slowdown or complete ces-                               follows:
             sation of your business activities; and                              (1) Multiply the Building limit that applied on
         (2) That a part or all of the described prem-                                the most recent of the policy inception
             ises is rendered untenantable, if cover-                                 date, the policy anniversary date, or any
             age for Business Income applies.                                         other policy change amending the Build-
                                                                                      ing limit by:
   6. Accounts Receivable Exclusion
                                                                                      (a) The percentage of annual increase
      The following additional exclusion applies to                                       shown in the Declarations, ex-
      the Accounts Receivable Coverage Extension:                                         pressed as a decimal (example: 7%
      We will not pay for:                                                                is .07); or
      a. Loss or damage caused by or resulting                                        (b) .08, if no percentage of annual in-
         from alteration, falsification, concealment or                                   crease is shown in the Declarations;
         destruction of records of accounts receiv-                                       and
         able done to conceal the wrongful giving,                                (2) Multiply the number calculated in accor-
         taking or withholding of "money", "securi-                                   dance with b.(1) by the number of days
         ties" or other property.                                                     since the beginning of the current policy
          This exclusion applies only to the extent of                                year, or the effective date of the most
          the wrongful giving, taking or withholding.                                 recent policy change amending the
                                                                                      Building limit, divided by 365.
      b. Loss or damage caused by or resulting
         from bookkeeping, accounting or billing er-                                   Example:
         rors or omissions.                                                            If:
      c. Any loss or damage that requires any audit                                    The applicable Building limit is
         of records or any inventory computation to                                    $100,000. The annual percentage in-
         prove its factual existence.                                                  crease is 8%. The number of days since
C. Limits Of Insurance                                                                 the beginning of the policy year (or last
   1. The most we will pay for loss or damage in any                                   policy change) is 146.
      one occurrence is the applicable Limits of In-                                   The amount of increase is
      surance of Section I – Property shown in the                                     $100,000 x .08 x 146  365 = $3,200.
      Declarations.
                                                                          5. Business Personal Property Limit –
   2. The most we will pay for loss of or damage to                          Seasonal Increase
      outdoor signs attached to buildings is $1,000
      per sign in any one occurrence.                                         a. Subject to Paragraph 5.b., the Limit of
                                                                                 Insurance for Business Personal Property is
   3. The amounts of insurance applicable to the                                 automatically increased by:
      Coverage Extensions and the following Addi-
      tional Coverages apply in accordance with the                               (1) The Business Personal Property – Sea-
      terms of such coverages and are in addition to                                  sonal Increase percentage shown in the
      the Limits of Insurance of Section I – Property:                                Declarations; or
      a. Fire Department Service Charge;                                          (2) 25% if no Business Personal Property –
                                                                                      Seasonal Increase percentage is shown
      b. Pollutant Clean-up And Removal;                                              in the Declarations;
      c. Increased Cost Of Construction;                                           to provide for seasonal variances.
      d. Business Income From Dependent Proper-                               b. The increase described in Paragraph 5.a will
         ties;                                                                   apply only if the Limit of Insurance shown for
      e. Electronic Data; and                                                    Business      Personal     Property   in  the
                                                                                 Declarations is at least 100% of your average
       f. Interruption Of Computer Operations.
                                                                                 monthly values during the lesser of:
   4. Building Limit – Automatic Increase
                                                                                  (1) The 12 months immediately preceding
      a. In accordance with Paragraph C.4.b., the                                     the date the loss or damage occurs; or
         Limit of Insurance for Buildings will auto-
         matically increase by 8%, unless a different

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 21 of 49



                                                               A31
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 36 of 152 PageID: 182


BUSINESSOWNER’S COVERAGE FORM

         (2) The period of time you have been in                               a. Pay its chosen appraiser; and
             business as of the date the loss or dam-                          b. Bear the other expenses of the appraisal
             age occurs.                                                          and umpire equally.
D. Deductibles                                                                 If there is an appraisal, we will still retain our
   1. We will not pay for loss or damage in any one                            right to deny the claim.
      occurrence until the amount of loss or damage                        3. Duties In The Event Of Loss Or Damage
      exceeds the Deductible shown in the Declara-
      tions. We will then pay the amount of loss or                            a. You must see that the following are done in
      damage in excess of the Deductible up to the                                the event of loss or damage to Covered
      applicable Limit of Insurance of Section I –                                Property:
      Property.                                                                    (1) Notify the police if a law may have been
   2. Regardless of the amount of the Deductible,                                      broken.
      the most we will deduct from any loss or dam-                                (2) Give us prompt notice of the loss or
      age under all of the following Optional Cover-                                   damage. Include a description of the
      ages in any one occurrence is the Optional                                       property involved.
      Coverage Deductible shown in the Declara-
                                                                                   (3) As soon as possible, give us a descrip-
      tions:
                                                                                       tion of how, when and where the loss or
      a. Money and Securities;                                                         damage occurred.
      b. Employee Dishonesty;                                                      (4) Take all reasonable steps to protect the
      c. Outdoor Signs; and                                                            Covered Property from further damage,
                                                                                       and keep a record of your expenses
      d. Forgery or Alteration.                                                        necessary to protect the Covered Prop-
      But this Optional Coverage Deductible will not                                   erty, for consideration in the settlement
      increase the Deductible shown in the Declara-                                    of the claim. This will not increase the
      tions. This Deductible will be used to satisfy the                               Limits of Insurance of Section I – Prop-
      requirements of the Deductible in the Declara-                                   erty. However, we will not pay for any
      tions.                                                                           subsequent loss or damage resulting
   3. No deductible applies to the following Addi-                                     from a cause of loss that is not a Cov-
      tional Coverages:                                                                ered Cause of Loss. Also, if feasible, set
                                                                                       the damaged property aside and in the
      a. Fire Department Service Charge;                                               best possible order for examination.
      b. Business Income;                                                          (5) At our request, give us complete inven-
      c. Extra Expense;                                                                tories of the damaged and undamaged
      d. Civil Authority; and                                                          property. Include quantities, costs, val-
                                                                                       ues and amount of loss claimed.
      e. Fire Extinguisher Systems Recharge Ex-
                                                                                   (6) As often as may be reasonably required,
         pense.
                                                                                       permit us to inspect the property proving
E. Property Loss Conditions                                                            the loss or damage and examine your
   1. Abandonment                                                                      books and records.
      There can be no abandonment of any property                                       Also permit us to take samples of dam-
      to us.                                                                            aged and undamaged property for in-
                                                                                        spection, testing and analysis, and per-
   2. Appraisal                                                                         mit us to make copies from your books
      If we and you disagree on the amount of loss,                                     and records.
      either may make written demand for an ap-
                                                                                   (7) Send us a signed, sworn proof of loss
      praisal of the loss. In this event, each party will
                                                                                       containing the information we request to
      select a competent and impartial appraiser.                                      investigate the claim. You must do this
      The two appraisers will select an umpire. If
                                                                                       within 60 days after our request. We will
      they cannot agree, either may request that se-
                                                                                       supply you with the necessary forms.
      lection be made by a judge of a court having
      jurisdiction. The appraisers will state separately                           (8) Cooperate with us in the investigation or
      the amount of loss. If they fail to agree, they                                  settlement of the claim.
      will submit their differences to the umpire. A                               (9) Resume all or part of your "operations"
      decision agreed to by any two will be binding.                                   as quickly as possible.
      Each party will:


Page 22 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A32
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 37 of 152 PageID: 183


                                                                                                                      BizGUARD Plus

      b. We may examine any insured under oath,                                           (ii) The cost to replace, on the same
         while not in the presence of any other in-                                            premises, the lost or damaged
         sured and at such times as may be rea-                                                property with other property:
         sonably required, about any matter relating                                             i. Of comparable material and
         to this insurance or the claim, including an                                               quality; and
         insured's books and records. In the event of
         an examination, an insured's answers must                                              ii. Used for the same purpose;
         be signed.                                                                                 or
   4. Legal Action Against Us                                                             (iii) The amount that you actually
                                                                                                spend that is necessary to repair
      No one may bring a legal action against us un-                                            or replace the lost or damaged
      der this insurance unless:                                                                property.
      a. There has been full compliance with all of                                        If a building is rebuilt at a new prem-
         the terms of this insurance; and                                                  ises, the cost is limited to the cost
      b. The action is brought within two years after                                      which would have been incurred had
         the date on which the direct physical loss or                                     the building been built at the original
         damage occurred.                                                                  premises.
   5. Loss Payment                                                                    (b) If, at the time of loss, the Limit of
      In the event of loss or damage covered by this                                      Insurance applicable to the lost or
      policy:                                                                             damaged property is less than 80%
                                                                                          of the full replacement cost of the
      a. At our option, we will either:                                                   property immediately before the loss,
         (1) Pay the value of lost or damaged prop-                                       we will pay the greater of the follow-
             erty;                                                                        ing amounts, but not more than the
                                                                                          Limit of Insurance that applies to the
         (2) Pay the cost of repairing or replacing the
                                                                                          property:
             lost or damaged property;
                                                                                           (i) The actual cash value of the lost
         (3) Take all or any part of the property at an
             agreed or appraised value; or                                                     or damaged property; or

         (4) Repair, rebuild or replace the property                                      (ii) A proportion of the cost to repair
                                                                                               or replace the lost or damaged
             with other property of like kind and qual-
                                                                                               property, after application of the
             ity, subject to Paragraph d.(1)(e) below.
                                                                                               deductible and without deduction
      b. We will give notice of our intentions within                                          for depreciation. This proportion
         30 days after we receive the sworn proof of                                           will equal the ratio of the applica-
         loss.                                                                                 ble Limit of Insurance to 80% of
      c. We will not pay you more than your finan-                                             the cost of repair or replacement.
         cial interest in the Covered Property.                                       (c) You may make a claim for loss or
      d. Except as provided in Paragraphs (2)                                             damage covered by this insurance
         through (7) below, we will determine the                                         on an actual cash value basis in-
         value of Covered Property as follows:                                            stead of on a replacement cost ba-
                                                                                          sis. In the event you elect to have
         (1) At replacement cost without deduction
                                                                                          loss or damage settled on an actual
             for depreciation, subject to the following:                                  cash value basis, you may still make
            (a) If, at the time of loss, the Limit of                                     a claim on a replacement cost basis
                Insurance on the lost or damaged                                          if you notify us of your intent to do so
                property is 80% or more of the full                                       within 180 days after the loss or
                replacement cost of the property                                          damage.
                immediately before the loss, we will
                                                                                      (d) We will not pay on a replacement
                pay the cost to repair or replace, af-
                                                                                          cost basis for any loss or damage:
                ter application of the deductible and
                without deduction for depreciation,                                        (i) Until the lost or damaged prop-
                but not more than the least of the fol-                                        erty is actually repaired or re-
                lowing amounts:                                                                placed; and
                 (i) The Limit of Insurance under
                     Section I – Property that applies
                     to the lost or damaged property;

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 23 of 49



                                                               A33
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 38 of 152 PageID: 184


BUSINESSOWNER’S COVERAGE FORM

                (ii) Unless the repairs or replace-                                    (b) A proportion of your original cost if
                     ment are made as soon as rea-                                         you do not make repairs promptly.
                     sonably possible after the loss or                                    We will determine the proportionate
                     damage.                                                               value as follows:
                However, if the cost to repair or re-                                       (i) Multiply the original cost by the
                place the damaged building property                                             number of days from the loss or
                is $2,500 or less, we will settle the                                           damage to the expiration of the
                loss according to the provisions of                                             lease; and
                Paragraphs d.(1)(a) and d.(1)(b)                                           (ii) Divide the amount determined in
                above whether or not the actual re-                                             (i) above by the number of days
                pair or replacement is complete.                                                from the installation of improve-
            (e) The cost to repair, rebuild or replace                                          ments to the expiration of the
                does not include the increased cost                                             lease.
                attributable to enforcement of any                                          If your lease contains a renewal op-
                ordinance or law regulating the con-                                        tion, the expiration of the renewal op-
                struction, use or repair of any prop-                                       tion period will replace the expiration
                erty.                                                                       of the lease in this procedure.
         (2) If the Actual Cash Value – Buildings                                      (c) Nothing if others pay for repairs or
             option applies, as shown in the Declara-                                      replacement.
             tions, Paragraph (1) above does not ap-
             ply to Buildings. Instead, we will deter-                             (6) Applicable only to the Optional Cover-
             mine the value of Buildings at actual                                     ages:
             cash value.                                                               (a) "Money" at its face value; and
         (3) The following property at actual cash                                     (b) "Securities" at their value at the close
             value:                                                                        of business on the day the loss is
            (a) Used or secondhand merchandise                                             discovered.
                held in storage or for sale;                                       (7) Applicable only to Accounts Receivable:
            (b) Property of others. However, if an                                     (a) If you cannot accurately establish the
                item(s) of personal property of others                                     amount of accounts receivable out-
                is subject to a written contract which                                     standing as of the time of loss or
                governs your liability for loss or dam-                                    damage:
                age to that item(s), then valuation of
                                                                                            (i) We will determine the total of the
                that item(s) will be based on the                                               average monthly amounts of ac-
                amount for which you are liable un-
                                                                                                counts receivable for the 12
                der such contract, but not to exceed
                                                                                                months immediately preceding
                the lesser of the replacement cost of                                           the month in which the loss or
                the property or the applicable Limit of
                                                                                                damage occurs; and
                Insurance;
                                                                                           (ii) We will adjust that total for any
            (c) Household contents, except personal
                                                                                                normal fluctuations in the amount
                property in apartments or rooms fur-                                            of accounts receivable for the
                nished by you as landlord;
                                                                                                month in which the loss or dam-
            (d) Manuscripts; and                                                                age occurred or for any demon-
            (e) Works of art, antiques or rare arti-                                            strated variance from the average
                cles, including etchings, pictures,                                             for that month.
                statuary, marble, bronzes, porcelain                                   (b) The following will be deducted from
                and bric-a-brac.                                                           the total amount of accounts receiv-
         (4) Glass at the cost of replacement with                                         able, however that amount is estab-
             safety glazing material if required by                                        lished:
             law.                                                                           (i) The amount of the accounts for
         (5) Tenants' Improvements             and     Better-                                  which there is no loss or damage;
             ments at:                                                                     (ii) The amount of the accounts that
            (a) Replacement cost if you make re-                                                you are able to reestablish or col-
                pairs promptly.                                                                 lect;


Page 24 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                 A34
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 39 of 152 PageID: 185


                                                                                                                       BizGUARD Plus

                 (iii) An amount to allow for probable                         Limits of Insurance of Section I – Property.
                       bad debts that you are normally                     7. Resumption Of Operations
                       unable to collect; and
                                                                               We will reduce the amount of your:
                 (iv) All unearned interest and service
                      charges.                                                 a. Business Income loss, other than Extra
                                                                                  Expense, to the extent you can resume
      e. Our payment for loss of or damage to per-                                your "operations", in whole or in part, by us-
         sonal property of others will only be for the                            ing damaged or undamaged property (in-
         account of the owners of the property. We                                cluding merchandise or stock) at the de-
         may adjust losses with the owners of lost or                             scribed premises or elsewhere.
         damaged property if other than you. If we
         pay the owners, such payments will satisfy                            b. Extra Expense loss to the extent you can
         your claims against us for the owners' prop-                             return "operations" to normal and discon-
         erty. We will not pay the owners more than                               tinue such Extra Expense.
         their financial interest in the Covered Prop-                     8. Vacancy
         erty.
                                                                               a. Description Of Terms
       f. We may elect to defend you against suits
                                                                                   (1) As used in this Vacancy Condition, the
          arising from claims of owners of property.
                                                                                       term building and the term vacant have
          We will do this at our expense.                                              the meanings set forth in Paragraphs (a)
      g. We will pay for covered loss or damage                                        and (b) below:
         within 30 days after we receive the sworn
                                                                                       (a) When this policy is issued to a ten-
         proof of loss, provided you have complied
                                                                                           ant, and with respect to that tenant's
         with all of the terms of this policy; and                                         interest in Covered Property, building
         (1) We have reached agreement with you                                            means the unit or suite rented or
             on the amount of loss; or                                                     leased to the tenant. Such building is
         (2) An appraisal award has been made.                                             vacant when it does not contain
                                                                                           enough business personal property
      h. A party wall is a wall that separates and is                                      to conduct customary operations.
         common to adjoining buildings that are
         owned by different parties. In settling cov-                                  (b) When this policy is issued to the
         ered losses involving a party wall, we will                                       owner or general lessee of a build-
         pay a proportion of the loss to the party wall                                    ing, building means the entire build-
         based on your interest in the wall in propor-                                     ing. Such building is vacant unless at
         tion to the interest of the owner of the ad-                                      least 31% of its total square footage
         joining building. However, if you elect to re-                                    is:
         pair or replace your building and the owner                                        (i) Rented to a lessee or sublessee
         of the adjoining building elects not to repair                                         and used by the lessee or sub-
         or replace that building, we will pay you the                                          lessee to conduct its customary
         full value of the loss to the party wall, sub-                                         operations; and/or
         ject to all applicable policy provisions in-
                                                                                           (ii) Used by the building owner to
         cluding Limits of Insurance and all other
                                                                                                conduct customary operations.
         provisions of this Loss Payment Condition.
         Our payment under the provisions of this                                  (2) Buildings under construction or renova-
         paragraph does not alter any right of subro-                                  tion are not considered vacant.
         gation we may have against any entity, in-                            b. Vacancy Provisions
         cluding the owner or insurer of the adjoining
                                                                                    If the building where loss or damage occurs
         building, and does not alter the terms of the
                                                                                    has been vacant for more than 60 consecu-
         Transfer Of Rights Of Recovery Against
         Others To Us Condition in this policy.                                     tive days before that loss or damage oc-
                                                                                    curs:
   6. Recovered Property
                                                                                   (1) We will not pay for any loss or damage
      If either you or we recover any property after                                   caused by any of the following even if
      loss settlement, that party must give the other                                  they are Covered Causes of Loss:
      prompt notice. At your option, you may retain
      the property. But then you must return to us the                                 (a) Vandalism;
      amount we paid to you for the property. We will                                  (b) Sprinkler leakage, unless you have
      pay recovery expenses and the expenses to                                            protected the system against freez-
      repair the recovered property, subject to the                                        ing;

BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 25 of 49



                                                                A35
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 40 of 152 PageID: 186


BUSINESSOWNER’S COVERAGE FORM

            (c) Building glass breakage;                                              (1) The mortgageholder's rights under the
            (d) Water damage;                                                             mortgage will be transferred to us to the
                                                                                          extent of the amount we pay; and
            (e) Theft; or
                                                                                      (2) The mortgageholder's right to recover
                (f) Attempted theft.                                                      the full amount of the mortgageholder's
         (2) With respect to Covered Causes of Loss                                       claim will not be impaired.
             other than those listed in Paragraphs                                     At our option, we may pay to the mortgage-
             (1)(a) through (1)(f) above, we will re-                                  holder the whole principal on the mortgage
             duce the amount we would otherwise                                        plus any accrued interest. In this event,
             pay for the loss or damage by 15%.                                        your mortgage and note will be transferred
F. Property General Conditions                                                         to us and you will pay your remaining mort-
                                                                                       gage debt to us.
   1. Control Of Property
                                                                                   f. If we cancel this policy, we will give written
      Any act or neglect of any person other than
                                                                                      notice to the mortgageholder at least:
      you beyond your direction or control will not af-
      fect this insurance.                                                            (1) 10 days before the effective date of
      The breach of any condition of this Coverage                                        cancellation if we cancel for your non-
                                                                                          payment of premium; or
      Form at any one or more locations will not af-
      fect coverage at any location where, at the time                                (2) 30 days before the effective date of
      of loss or damage, the breach of condition                                          cancellation if we cancel for any other
      does not exist.                                                                     reason.
   2. Mortgageholders                                                             g. If we elect not to renew this policy, we will
                                                                                     give written notice to the mortgageholder at
      a. The term "mortgageholder" includes trus-
                                                                                     least 10 days before the expiration date of
         tee.
                                                                                     this policy.
      b. We will pay for covered loss of or damage
         to buildings or structures to each mort-                             3. No Benefit To Bailee
         gageholder shown in the Declarations in                                  No person or organization, other than you, hav-
         their order of precedence, as interests may                              ing custody of Covered Property will benefit
         appear.                                                                  from this insurance.
      c. The mortgageholder has the right to receive                          4. Policy Period, Coverage Territory
         loss payment even if the mortgageholder                                  Under Section I – Property:
         has started foreclosure or similar action on
         the building or structure.                                               a. We cover loss or damage commencing:
      d. If we deny your claim because of your acts                                   (1) During the policy period shown in the
         or because you have failed to comply with                                        Declarations; and
         the terms of this policy, the mortgageholder                                 (2) Within the coverage territory or, with
         will still have the right to receive loss pay-                                   respect to property in transit, while it is
         ment if the mortgageholder:                                                      between points in the coverage territory.
         (1) Pays any premium due under this policy                               b. The coverage territory is:
             at our request if you have failed to do                                  (1) The United States of America (including
             so;                                                                          its territories and possessions);
         (2) Submits a signed, sworn proof of loss                                    (2) Puerto Rico; and
             within 60 days after receiving notice
             from us of your failure to do so; and                                    (3) Canada.
         (3) Has notified us of any change in owner-                     G. Optional Coverages
             ship, occupancy or substantial change                            If shown as applicable in the Declarations, the fol-
             in risk known to the mortgageholder.                             lowing Optional Coverages also apply. These cov-
          All of the terms of this policy will then apply                     erages are subject to the terms and conditions ap-
          directly to the mortgageholder.                                     plicable to property coverage in this policy, except
                                                                              as provided below.
      e. If we pay the mortgageholder for any loss
         or damage and deny payment to you be-                                1. Outdoor Signs
         cause of your acts or because you have                                   a. We will pay for direct physical loss of or
         failed to comply with the terms of this pol-                                damage to all outdoor signs at the de-
         icy:                                                                        scribed premises:

Page 26 of 49        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                   A36
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 41 of 152 PageID: 187


                                                                                                                       BizGUARD Plus

         (1) Owned by you; or                                                  c. The most we will pay for loss in any one
         (2) Owned by others but in your care, cus-                               occurrence is:
             tody or control.                                                      (1) The limit shown in the Declarations for
      b. Paragraph A.3., Covered Causes Of Loss,                                       Inside the Premises for "money" and
         and Paragraph B., Exclusions in Section I –                                   "securities" while:
         Property, do not apply to this Optional Cov-                                  (a) In or on the described premises; or
         erage, except for:                                                            (b) Within a bank or savings institution;
         (1) Paragraph B.1.c., Governmental Action;                                        and
         (2) Paragraph B.1.d., Nuclear Hazard; and                                 (2) The limit shown in the Declarations for
         (3) Paragraph B.1.f., War And Military Ac-                                    Outside the Premises for "money" and
             tion.                                                                     "securities" while anywhere else.
      c. We will not pay for loss or damage caused                             d. All loss:
         by or resulting from:                                                     (1) Caused by one or more persons; or
         (1) Wear and tear;                                                        (2) Involving a single act or series of related
         (2) Hidden or latent defect;                                                  acts;
         (3) Rust;                                                                  is considered one occurrence.
         (4) Corrosion; or                                                     e. You must keep records of all "money" and
                                                                                  "securities" so we can verify the amount of
         (5) Mechanical breakdown.                                                any loss or damage.
      d. The most we will pay for loss or damage in                        3. Employee Dishonesty
         any one occurrence is the Limit of Insur-
         ance for Outdoor Signs shown in the Decla-                            a. We will pay for direct loss of or damage to
         rations.                                                                 Business Personal Property and "money"
                                                                                  and "securities" resulting from dishonest
      e. The provisions of this Optional Coverage                                 acts committed by any of your employees
         supersede all other references to outdoor                                acting alone or in collusion with other per-
         signs in this policy.                                                    sons (except you or your partner) with the
   2. Money And Securities                                                        manifest intent to:
      a. We will pay for loss of "money" and "securi-                              (1) Cause you to sustain loss or damage;
         ties" used in your business while at a bank                                   and also
         or savings institution, within your living                                (2) Obtain financial benefit (other than sala-
         quarters or the living quarters of your part-                                 ries, commissions, fees, bonuses, pro-
         ners or any employee having use and cus-                                      motions, awards, profit sharing, pen-
         tody of the property, at the described prem-                                  sions or other employee benefits earned
         ises, or in transit between any of these                                      in the normal course of employment) for:
         places, resulting directly from:
                                                                                       (a) Any employee; or
         (1) Theft, meaning any act of stealing;
                                                                                       (b) Any other person or organization.
         (2) Disappearance; or
                                                                               b. We will not pay for loss or damage:
         (3) Destruction.
                                                                                   (1) Resulting from any dishonest or criminal
      b. In addition to the Limitations and Exclusions                                 act that you or any of your partners or
         applicable to Section I – Property, we will                                   "members" commit whether acting alone
         not pay for loss:                                                             or in collusion with other persons.
         (1) Resulting from accounting or arithmeti-                               (2) Resulting from any dishonest act com-
             cal errors or omissions;                                                  mitted by any of your employees (except
         (2) Due to the giving or surrendering of                                      as provided in Paragraph a.), "manag-
             property in any exchange or purchase;                                     ers" or directors:
             or                                                                        (a) Whether acting alone or in collusion
         (3) Of property contained in any "money"-                                         with other persons; or
             operated device unless the amount of                                      (b) While performing services for you or
             "money" deposited in it is recorded by a                                      otherwise.
             continuous recording instrument in the
             device.                                                               (3) The only proof of which as to its exis-
                                                                                       tence or amount is:

BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 27 of 49



                                                                A37
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 42 of 152 PageID: 188


BUSINESSOWNER’S COVERAGE FORM

            (a) An inventory computation; or                                       (2) The loss or damage would have been
            (b) A profit and loss computation.                                         covered by this Optional Coverage had
                                                                                       it been in effect when the acts or events
      c. The most we will pay for loss or damage in                                    causing the loss or damage were com-
         any one occurrence is the Limit of Insur-                                     mitted or occurred.
         ance for Employee Dishonesty shown in the
         Declarations.                                                          i. The insurance under Paragraph h. above is
                                                                                   part of, not in addition to, the Limit of Insur-
      d. All loss or damage:                                                       ance applying to this Optional Coverage
         (1) Caused by one or more persons; or                                     and is limited to the lesser of the amount
         (2) Involving a single act or series of acts;                             recoverable under:

          is considered one occurrence.                                            (1) This Optional Coverage as of its effec-
                                                                                       tive date; or
      e. If any loss is covered:
                                                                                   (2) The prior insurance had it remained in
         (1) Partly by this insurance; and                                             effect.
         (2) Partly by any prior cancelled or termi-                            j. With respect to the Employee Dishonesty
             nated insurance that we or any affiliate                              Optional Coverage in Paragraph G.3., em-
             had issued to you or any predecessor in                               ployee means:
             interest;
                                                                                   (1) Any natural person:
          the most we will pay is the larger of the
                                                                                       (a) While in your service or for 30 days
          amount recoverable under this insurance or
                                                                                           after termination of service;
          the prior insurance.
                                                                                       (b) Who you compensate directly by
          We will pay only for loss or damage you
          sustain through acts committed or events                                         salary, wages or commissions; and
          occurring during the policy period. Regard-                                  (c) Who you have the right to direct and
          less of the number of years this policy re-                                      control while performing services for
          mains in force or the number of premiums                                         you;
          paid, no Limit of Insurance cumulates from                               (2) Any natural person who is furnished
          year to year or period to period.                                            temporarily to you:
       f. This Optional Coverage is cancelled as to                                    (a) To substitute for a permanent em-
          any employee immediately upon discovery                                          ployee as defined in Paragraph (1)
          by:                                                                              above, who is on leave; or
         (1) You; or                                                                   (b) To meet seasonal or short-term
         (2) Any of your partners, "members", "man-                                        workload conditions;
             agers", officers or directors not in collu-                           (3) Any natural person who is leased to you
             sion with the employee;                                                   under a written agreement between you
          of any dishonest act committed by that em-                                   and a labor leasing firm, to perform du-
          ployee before or after being hired by you.                                   ties related to the conduct of your busi-
                                                                                       ness, but does not mean a temporary
      g. We will pay only for covered loss or dam-
                                                                                       employee as defined in Paragraph (2)
         age sustained during the policy period and
         discovered no later than one year from the                                    above;
         end of the policy period.                                                 (4) Any natural person who is a former
                                                                                       employee, director, partner, member,
      h. If you (or any predecessor in interest) sus-
                                                                                       manager, representative or trustee re-
         tained loss or damage during the policy pe-
         riod of any prior insurance that you could                                    tained as a consultant while performing
                                                                                       services for you; or
         have recovered under that insurance ex-
         cept that the time within which to discover                               (5) Any natural person who is a guest stu-
         loss or damage had expired, we will pay for                                   dent or intern pursuing studies or duties,
         it under this Optional Coverage, provided:                                    excluding, however, any such person
                                                                                       while having care and custody of prop-
         (1) This Optional Coverage became effec-
                                                                                       erty outside any building you occupy in
             tive at the time of cancellation or termi-
             nation of the prior insurance; and                                        conducting your business.
                                                                                    But employee does not mean:



Page 28 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A38
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 43 of 152 PageID: 189


                                                                                                                      BizGUARD Plus

         (1) Any agent, broker, factor, commission                             f. With respect to Additional Coverages 5.f.
             merchant, consignee, independent con-                                Business Income and 5.g. Extra Ex-
             tractor or representative of the same                                pense, if the 72-hour time period in the
             general character; or                                                definition of "period of restoration" (herein-
         (2) Any "manager", director or trustee ex-                               after referred to as time deductible) is
             cept while performing acts coming within                             amended for this Optional Coverage as
             the usual duties of an employee.                                     shown in the Declarations, we will not pay
                                                                                  for any Business Income loss that occurs
   4. Equipment Breakdown Protection Coverage                                     during the consecutive number of hours
      a. We will pay for direct loss of or damage to                              shown as the time deductible in the Decla-
         Covered Property caused by or resulting                                  rations immediately following a mechanical
         from a mechanical breakdown or electrical                                breakdown or electrical failure. If a time de-
         failure to pressure, mechanical or electrical                            ductible is shown in days, each day shall
         machinery and equipment.                                                 mean 24 consecutive hours.
          Mechanical breakdown or electrical failure                               As respects the coverage provided by this
          to pressure, mechanical or electrical ma-                                Optional Coverage, any time deductible
          chinery and equipment does not mean any:                                 shown in the Declarations for Equipment
                                                                                   Breakdown Protection Coverage super-
         (1) Malfunction including but not limited to
             adjustment,    alignment,    calibration,                             sedes any time deductible otherwise appli-
                                                                                   cable to the Business Income coverage
             cleaning or modification;
                                                                                   provided by this policy.
         (2) Leakage at any valve, fitting, shaft seal,
                                                                              g. With respect to the coverage provided by
             gland packing, joint or connection;
                                                                                 this Optional Coverage, Paragraph H.
         (3) Damage to any vacuum tube, gas tube,                                Property Definitions is amended as fol-
             or brush; or                                                        lows:
         (4) The functioning of any safety or protec-                              1. "Computer" means:
             tive device.
                                                                                       a. Programmable electronic equipment
      b. Paragraphs A.4.a.(1) and A.4.a.(2), Limita-                                      that is used to store, retrieve and
         tions, do not apply to this Optional Cover-                                      process data; and
         age.
                                                                                       b. Associated peripheral equipment
      c. With respect to the coverage provided by                                         that provides communication, includ-
         this Optional Coverage, the following exclu-                                     ing input and output functions such
         sions in Paragraph B. Exclusions do not                                          as printing and auxiliary functions
         apply:                                                                           such as data transmission.
         (1) Paragraph B.2.a. Electrical Apparatus;                                "Computer" includes those used to operate
         (2) Paragraph B.2.d. Steam Apparatus;                                     production type machinery or equipment.
             and                                                              h. Whenever any covered pressure, mechani-
         (3) Paragraph B.2.l.(6) Mechanical Break-                               cal or electrical machinery and equipment is
             down.                                                               found to be in, or exposed to, a dangerous
                                                                                 condition, any of our representatives may
      d. With respect to the coverage provided by                                suspend coverage provided by this Optional
         this   Optional   Coverage,    Paragraph
                                                                                 Coverage for loss from a mechanical
         G.1.c.(5) of the Outdoor Sign Optional
                                                                                 breakdown or electrical failure to that pres-
         Coverage does not apply.                                                sure, mechanical or electrical machinery
      e. If a dollar deductible is shown in the Decla-                           and equipment.
         rations for this Optional Coverage, we will
                                                                                   However, coverage provided by this Op-
         first subtract the applicable deductible
                                                                                   tional Coverage may be reinstated for loss
         amount from any loss we would otherwise                                   from a mechanical breakdown or electrical
         pay. We will then pay the amount of loss in
                                                                                   failure to that pressure, mechanical or elec-
         excess of the applicable deductible up to
                                                                                   trical machinery and equipment if the rea-
         the applicable limit for this coverage.                                   sons for the suspension are found by any of
          If no optional deductible is chosen for this                             our representatives to no longer exist.
          Optional Coverage, the Property Deductible
          shown in the Declarations applies.



BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 29 of 49



                                                               A39
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 44 of 152 PageID: 190


BUSINESSOWNER’S COVERAGE FORM

          We may suspend or reinstate this Optional                        7. "Money" means:
          coverage by mailing or delivering a written                          a. Currency, coins and bank notes in current
          notification regarding the suspension or re-                            use and having a face value; and
          instatement to:
                                                                               b. Travelers checks, register checks and
         (1) Your last known address; or                                          money orders held for sale to the public.
         (2) The address where the pressure, me-                           8. "Operations" means your business activities
             chanical or electrical machinery and                             occurring at the described premises.
             equipment is located.
                                                                           9. "Period of restoration":
          This notification will indicate the effective
          date of the suspension or reinstatement.                             a. Means the period of time that:
          If the coverage provided by this Optional                                (1) Begins:
          Coverage is not reinstated, you will get a                                   (a) 72 hours after the time of direct
          pro rata refund of premium. But the sus-                                         physical loss or damage for Busi-
          pension will be effective even if we have not                                    ness Income Coverage; or
          yet made or offered a refund.
                                                                                       (b) Immediately after the time of direct
H. Property Definitions                                                                    physical loss or damage for Extra
   1. "Computer" means:                                                                    Expense Coverage;
      a. Programmable electronic equipment that is                                      caused by or resulting from any Covered
         used to store, retrieve and process data;                                      Cause of Loss at the described prem-
         and                                                                            ises; and
      b. Associated peripheral equipment that pro-                                 (2) Ends on the earlier of:
         vides communication, including input and                                      (a) The date when the property at the
         output functions such as printing and auxil-                                      described premises should be re-
         iary functions such as data transmission.                                         paired, rebuilt or replaced with rea-
      "Computer" does not include those used to op-                                        sonable speed and similar quality; or
      erate production type machinery or equipment.                                    (b) The date when business is resumed
   2. "Counterfeit money" means an imitation of                                            at a new permanent location.
      "money" that is intended to deceive and to be                            b. Does not include any increased period
      taken as genuine.                                                           required due to the enforcement of any or-
   3. "Electronic data" means information, facts or                               dinance or law that:
      computer programs stored as or on, created or                                (1) Regulates the construction, use or re-
      used on, or transmitted to or from computer                                      pair, or requires the tearing down of any
      software (including systems and applications                                     property; or
      software), on hard or floppy disks, CD-ROMs,
                                                                                   (2) Requires any insured or others to test
      tapes, drives, cells, data processing devices or                                 for, monitor, clean up, remove, contain,
      any other repositories of computer software
                                                                                       treat, detoxify or neutralize, or in any
      which are used with electronically controlled
                                                                                       way respond to or assess the effects of
      equipment. The term computer programs, re-                                       "pollutants".
      ferred to in the foregoing description of elec-
      tronic data, means a set of related electronic                           The expiration date of this policy will not cut
      instructions which direct the operations and                             short the "period of restoration".
      functions of a "computer" or device connected                      10. "Pollutants" means any solid, liquid, gaseous or
      to it, which enable the "computer" or device to                        thermal irritant or contaminant, including
      receive, process, store, retrieve or send data.                        smoke, vapor, soot, fumes, acids, alkalis,
   4. "Fungi" means any type or form of fungus,                              chemicals and waste. Waste includes materials
      including mold or mildew, and any mycotoxins,                          to be recycled, reconditioned or reclaimed.
      spores, scents or by-products produced or re-                      11. "Securities" means negotiable and non-
      leased by fungi.                                                       negotiable instruments or contracts represent-
   5. "Manager" means a person serving in a direc-                           ing either "money" or other property and in-
      torial capacity for a limited liability company.                       cludes:
   6. "Member" means an owner of a limited liability
      company represented by its membership inter-
      est, who also may serve as a "manager".

Page 30 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A40
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 45 of 152 PageID: 191


                                                                                                                      BizGUARD Plus

      a. Tokens, tickets, revenue and other stamps                            But "valuable papers and records" does not
         (whether represented by actual stamps or                             mean "money" or "securities".
         unused value in a meter) in current use;
         and                                                          SECTION II – LIABILITY
      b. Evidences of debt issued in connection with                  A. Coverages
         credit or charge cards, which cards are not                      1. Business Liability
         issued by you;                                                       a. We will pay those sums that the insured
      but does not include "money".                                              becomes legally obligated to pay as dam-
  12. "Specified causes of loss" means the following:                            ages because of "bodily injury", "property
                                                                                 damage" or "personal and advertising in-
      Fire; lightning; explosion; windstorm or hail;                             jury" to which this insurance applies. We
      smoke; aircraft or vehicles; riot or civil commo-                          will have the right and duty to defend the
      tion; vandalism; leakage from fire extinguishing                           insured against any "suit" seeking those
      equipment; sinkhole collapse; volcanic action;                             damages. However, we will have no duty to
      falling objects; weight of snow, ice or sleet; wa-                         defend the insured against any "suit" seek-
      ter damage.                                                                ing damages for "bodily injury", "property
      a. Sinkhole collapse means the sudden sink-                                damage" or "personal and advertising in-
         ing or collapse of land into underground                                jury" to which this insurance does not apply.
         empty spaces created by the action of wa-                               We may, at our discretion, investigate any
         ter on limestone or dolomite. This cause of                             "occurrence" or any offense and settle any
         loss does not include:                                                  claim or "suit" that may result. But:
         (1) The cost of filling sinkholes; or                                    (1) The amount we will pay for damages is
         (2) Sinking or collapse of land into man-                                    limited as described in Paragraph D. –
             made underground cavities.                                               Liability And Medical Expenses Limits
                                                                                      Of Insurance in Section II – Liability; and
      b. Falling objects does not include loss of or
         damage to:                                                               (2) Our right and duty to defend end when
                                                                                      we have used up the applicable Limit of
         (1) Personal property in the open; or                                        Insurance in the payment of judgments
         (2) The interior of a building or structure, or                              or settlements or medical expenses.
             property inside a building or structure,                              No other obligation or liability to pay sums
             unless the roof or an outside wall of the                             or perform acts or services is covered
             building or structure is first damaged by                             unless explicitly provided for under Para-
             a falling object.                                                     graph f. Coverage Extension – Supplemen-
      c. Water damage means accidental discharge                                   tary Payments.
         or leakage of water or steam as the direct                           b. This insurance applies:
         result of the breaking apart or cracking of
         any part of a system or appliance (other                                 (1) To "bodily injury" and "property damage"
         than a sump system including its related                                     only if:
         equipment and parts) containing water or                                     (a) The "bodily injury" or "property dam-
         steam.                                                                           age" is caused by an "occurrence"
  13. "Stock" means merchandise held in storage or                                        that takes place in the "coverage ter-
      for sale, raw materials and in-process or fin-                                      ritory";
      ished goods, including supplies used in their                                   (b) The "bodily injury" or "property dam-
      packing or shipping.                                                                age" occurs during the policy period;
  14. "Valuable papers and records" means in-                                             and
      scribed, printed or written:
          a. Documents;
          b. Manuscripts; and
          c. Records;
          including abstracts, books, deeds, draw-
          ings, films, maps or mortgages.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 31 of 49



                                                               A41
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 46 of 152 PageID: 192


BUSINESSOWNER’S COVERAGE FORM

            (c) Prior to the policy period, no insured                         f. Coverage Extension – Supplementary
                listed under Paragraph C.1. Who Is                                Payments
                An Insured and no "employee" au-                                  (1) We will pay, with respect to any claim
                thorized by you to give or receive no-                                we investigate or settle, or any "suit"
                tice of an "occurrence" or claim,                                     against an insured we defend:
                knew that the "bodily injury" or "prop-
                erty damage" had occurred, in whole                                   (a) All expenses we incur.
                or in part. If such a listed insured or                               (b) Up to $250 for cost of bail bonds
                authorized "employee" knew, prior to                                      required because of accidents or
                the policy period, that the "bodily in-                                   traffic law violations arising out of the
                jury" or "property damage" occurred,                                      use of any vehicle to which Business
                then any continuation, change or re-                                      Liability Coverage for "bodily injury"
                sumption of such "bodily injury" or                                       applies. We do not have to furnish
                "property damage" during or after the                                     these bonds.
                policy period will be deemed to have                                  (c) The cost of bonds to release attach-
                been known before the policy period.
                                                                                          ments, but only for bond amounts
         (2) To "personal and advertising injury"                                         within our Limit of Insurance. We do
             caused by an offense arising out of your                                     not have to furnish these bonds.
             business, but only if the offense was                                    (d) All reasonable expenses incurred by
             committed in the "coverage territory"
                                                                                          the insured at our request to assist
             during the policy period.
                                                                                          us in the investigation or defense of
      c. "Bodily injury" or "property damage" which                                       the claim or "suit", including actual
         occurs during the policy period and was                                          loss of earnings up to $250 a day
         not, prior to the policy period, known to                                        because of time off from work.
         have occurred by any insured listed under
                                                                                      (e) All court costs taxed against the in-
         Paragraph C.1. Who Is An Insured or any                                          sured in the "suit". However, these
         "employee" authorized by you to give or re-
                                                                                          payments do not include attorneys'
         ceive notice of an "occurrence" or claim, in-
                                                                                          fees or attorneys' expenses taxed
         cludes any continuation, change or resump-                                       against the insured.
         tion of "bodily injury" or "property damage"
         after the end of the policy period.                                           (f) Prejudgment      interest   awarded
                                                                                           against the insured on that part of
      d. "Bodily injury" or "property damage" will be
                                                                                           the judgment we pay. If we make an
         deemed to have been known to have oc-                                             offer to pay the Limit of Insurance,
         curred at the earliest time when any insured
                                                                                           we will not pay any prejudgment in-
         listed under Paragraph C.1. Who Is An In-
                                                                                           terest based on that period of time
         sured or any "employee" authorized by you                                         after the offer.
         to give or receive notice of an "occurrence"
         or claim:                                                                    (g) All interest on the full amount of any
                                                                                          judgment that accrues after entry of
         (1) Reports all, or any part, of the "bodily
                                                                                          the judgment and before we have
             injury" or "property damage" to us or any                                    paid, offered to pay, or deposited in
             other insurer;
                                                                                          court the part of the judgment that is
         (2) Receives a written or verbal demand or                                       within our Limit of Insurance.
             claim for damages because of the "bod-
                                                                                       These payments will not reduce the limit
             ily injury" or "property damage"; or                                      of liability.
         (3) Becomes aware by any other means                                     (2) If we defend an insured against a "suit"
             that "bodily injury" or "property damage"
                                                                                      and an indemnitee of the insured is also
             has occurred or has begun to occur.
                                                                                      named as a party to the "suit", we will
      e. Damages because of "bodily injury" include                                   defend that indemnitee if all of the fol-
         damages claimed by any person or organi-                                     lowing conditions are met:
         zation for care, loss of services or death re-
                                                                                      (a) The "suit" against the indemnitee
         sulting at any time from the "bodily injury".
                                                                                          seeks damages for which the in-
                                                                                          sured has assumed the liability of the
                                                                                          indemnitee in a contract or agree-
                                                                                          ment that is an "insured contract";



Page 32 of 49    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                               A42
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 47 of 152 PageID: 193


                                                                                                                       BizGUARD Plus

            (b) This insurance applies to such liabil-                                  will not be deemed to be damages for
                ity assumed by the insured;                                             "bodily injury" and "property damage"
            (c) The obligation to defend, or the cost                                   and will not reduce the Limits of Insur-
                of the defense of, that indemnitee,                                     ance.
                has also been assumed by the in-                                        Our obligation to defend an insured's in-
                sured in the same "insured contract";                                   demnitee and to pay for attorneys' fees
            (d) The allegations in the "suit" and the                                   and necessary litigation expenses as
                information we know about the "oc-                                      Supplementary Payments ends when:
                currence" are such that no conflict                                    (a) We have used up the applicable
                appears to exist between the inter-                                        Limit of Insurance in the payment of
                ests of the insured and the interests                                      judgments or settlements; or
                of the indemnitee;                                                     (b) The conditions set forth above, or
            (e) The indemnitee and the insured ask                                         the terms of the agreement de-
                us to conduct and control the de-                                          scribed in Paragraph (2)(f) above are
                fense of that indemnitee against                                           no longer met.
                such "suit" and agree that we can                          2. Medical Expenses
                assign the same counsel to defend
                the insured and the indemnitee; and                            a. We will pay medical expenses as described
                                                                                  below for "bodily injury" caused by an acci-
             (f) The indemnitee:                                                  dent:
                 (i) Agrees in writing to:                                         (1) On premises you own or rent;
                     i. Cooperate with us in the in-                               (2) On ways next to premises you own or
                        vestigation, settlement or de-                                 rent; or
                        fense of the "suit";
                                                                                   (3) Because of your operations;
                     ii. Immediately send us copies of
                         any demands, notices, sum-                                 provided that:
                         monses or legal papers re-                                    (a) The accident takes place in the
                         ceived in connection with the                                     "coverage territory" and during the
                         "suit";                                                           policy period;
                    iii. Notify any other insurer                                      (b) The expenses are incurred and re-
                         whose coverage is available                                       ported to us within one year of the
                         to the indemnitee; and                                            date of the accident; and
                    iv. Cooperate with us with re-                                     (c) The injured person submits to ex-
                        spect to coordinating other                                        amination, at our expense, by physi-
                        applicable insurance available                                     cians of our choice as often as we
                        to the indemnitee; and                                             reasonably require.
                 (ii) Provides us with written authori-                        b. We will make these payments regardless of
                      zation to:                                                  fault. These payments will not exceed the
                     i. Obtain records and other                                  Limits of Insurance of Section II – Liability.
                        information related to the                                We will pay reasonable expenses for:
                        "suit"; and                                                (1) First aid administered at the time of an
                     ii. Conduct and control the de-                                   accident;
                         fense of the indemnitee in                                (2) Necessary medical, surgical, x-ray and
                         such "suit".                                                  dental services, including prosthetic de-
         (3) So long as the conditions in Paragraph                                    vices; and
             (2) are met, attorneys' fees incurred by                              (3) Necessary ambulance, hospital, profes-
             us in the defense of that indemnitee,                                     sional nursing and funeral services.
             necessary litigation expenses incurred
                                                                       B. Exclusions
             by us and necessary litigation expenses
             incurred by the indemnitee at our re-                         1. Applicable To Business Liability Coverage
             quest will be paid as Supplementary                               This insurance does not apply to:
             Payments. Notwithstanding the provi-
             sions of Paragraph B.1.b.(2) Exclusions
             in Section II – Liability, such payments


BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 33 of 49



                                                                A43
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 48 of 152 PageID: 194


BUSINESSOWNER’S COVERAGE FORM

      a. Expected Or Intended Injury                                           d. Workers' Compensation And Similar
          "Bodily injury" or "property damage" ex-                                Laws
          pected or intended from the standpoint of                                 Any obligation of the insured under a work-
          the insured. This exclusion does not apply                                ers' compensation, disability benefits or un-
          to "bodily injury" resulting from the use of                              employment compensation law or any simi-
          reasonable force to protect persons or                                    lar law.
          property.                                                            e. Employer's Liability
      b. Contractual Liability                                                      "Bodily injury" to:
          "Bodily injury" or "property damage" for                                 (1) An "employee" of the insured arising out
          which the insured is obligated to pay dam-                                   of and in the course of:
          ages by reason of the assumption of liability
          in a contract or agreement. This exclusion                                   (a) Employment by the insured; or
          does not apply to liability for damages:                                     (b) Performing duties related to the
         (1) That the insured would have in the ab-                                        conduct of the insured's business; or
             sence of the contract or agreement; or                                (2) The spouse, child, parent, brother or
         (2) Assumed in a contract or agreement                                        sister of that "employee" as a conse-
             that is an "insured contract", provided                                   quence of Paragraph (1) above.
             the "bodily injury" or "property damage"                               This exclusion applies:
             occurs subsequent to the execution of
                                                                                   (1) Whether the insured may be liable as an
             the contract or agreement. Solely for the                                 employer or in any other capacity; and
             purposes of liability assumed in an "in-
             sured contract", reasonable attorney                                  (2) To any obligation to share damages with
             fees and necessary litigation expenses                                    or repay someone else who must pay
             incurred by or for a party other than an                                  damages because of the injury.
             insured are deemed to be damages be-                                   This exclusion does not apply to liability as-
             cause of "bodily injury" or "property                                  sumed by the insured under an "insured
             damage", provided:                                                     contract".
            (a) Liability to such party for, or for the                         f. Pollution
                cost of, that party's defense has also
                                                                                   (1) "Bodily injury" or "property damage"
                been assumed in the same "insured
                contract"; and                                                         arising out of the actual, alleged or
                                                                                       threatened discharge, dispersal, seep-
            (b) Such attorney fees and litigation                                      age, migration, release or escape of
                expenses are for defense of that                                       "pollutants":
                party against a civil or alternative
                dispute resolution proceeding in                                       (a) At or from any premises, site or
                                                                                           location which is or was at any time
                which damages to which this insur-
                                                                                           owned or occupied by, or rented or
                ance applies are alleged.
                                                                                           loaned to, any insured. However, this
      c. Liquor Liability                                                                  subparagraph does not apply to:
          "Bodily injury" or "property damage" for                                          (i) "Bodily injury" if sustained within
          which any insured may be held liable by                                               a building and caused by smoke,
          reason of:                                                                            fumes, vapor or soot produced by
         (1) Causing or contributing to the intoxica-                                           or originating from equipment that
             tion of any person;                                                                is used to heat, cool or dehumid-
                                                                                                ify the building, or equipment that
         (2) The furnishing of alcoholic beverages to                                           is used to heat water for personal
             a person under the legal drinking age or
                                                                                                use, by the building's occupants
             under the influence of alcohol; or
                                                                                                or their guests;
         (3) Any statute, ordinance or regulation
             relating to the sale, gift, distribution or
             use of alcoholic beverages.
          This exclusion applies only if you are in the
          business of manufacturing, distributing, sell-
          ing, serving or furnishing alcoholic bever-
          ages.


Page 34 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A44
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 49 of 152 PageID: 195


                                                                                                                        BizGUARD Plus

                 (ii) "Bodily injury" or "property dam-                                           age" arises out of the intentional
                      age" for which you may be held                                              discharge, dispersal or release of
                      liable, if you are a contractor and                                         the fuels, lubricants or other op-
                      the owner or lessee of such                                                 erating fluids, or if such fuels, lu-
                      premises, site or location has                                              bricants or other operating fluids
                      been added to your policy as an                                             are brought on or to the prem-
                      additional insured with respect to                                          ises, site or location with the in-
                      your ongoing operations per-                                                tent that they be discharged, dis-
                      formed for that additional insured                                          persed or released as part of the
                      at that premises, site or location                                          operations being performed by
                      and such premises, site or loca-                                            such insured, contractor or sub-
                      tion is not and never was owned                                             contractor;
                      or occupied by, or rented or                                          (ii) "Bodily injury" or "property dam-
                      loaned to, any insured, other than                                         age" sustained within a building
                      that additional insured; or                                                and caused by the release of
                 (iii) "Bodily injury" or "property dam-                                         gases, fumes or vapors from ma-
                       age" arising out of heat, smoke or                                        terials brought into that building in
                       fumes from a "hostile fire";                                              connection with operations being
            (b) At or from any premises, site or                                                 performed by you or on your be-
                location which is or was at any time                                             half by a contractor or subcon-
                used by or for any insured or others                                             tractor; or
                for the handling, storage, disposal,                                        (iii) "Bodily injury" or "property dam-
                processing or treatment of waste;                                                 age" arising out of heat, smoke or
            (c) Which are or were at any time trans-                                              fumes from a "hostile fire".
                ported, handled, stored, treated, dis-                                  (e) At or from any premises, site or
                posed of, or processed as waste by                                          location on which any insured or any
                or for:                                                                     contractors or subcontractors work-
                  (i) Any insured; or                                                       ing directly or indirectly on any in-
                                                                                            sured's behalf are performing opera-
                 (ii) Any person or organization for                                        tions if the operations are to test for,
                      whom you may be legally re-                                           monitor, clean up, remove, contain,
                      sponsible; or                                                         treat, detoxify or neutralize, or in any
            (d) At or from any premises, site or                                            way respond to, or assess the ef-
                location on which any insured or any                                        fects of, "pollutants".
                contractors or subcontractors work-                                 (2) Any loss, cost or expense arising out of
                ing directly or indirectly on any in-                                   any:
                sured's behalf are performing opera-
                tions if the "pollutants" are brought                                   (a) Request, demand, order or statutory
                on or to the premises, site or location                                     or regulatory requirement that any
                in connection with such operations                                          insured or others test for, monitor,
                by such insured, contractor or sub-                                         clean up, remove, contain, treat, de-
                contractor. However, this subpara-                                          toxify or neutralize, or in any way re-
                graph does not apply to:                                                    spond to, or assess the effects of,
                                                                                            "pollutants"; or
                  (i) "Bodily injury" or "property dam-
                      age" arising out of the escape of                                 (b) Claim or "suit" by or on behalf of a
                      fuels, lubricants or other operat-                                    governmental authority for damages
                      ing fluids which are needed to                                        because of testing for, monitoring,
                      perform the normal electrical, hy-                                    cleaning up, removing, containing,
                      draulic or mechanical functions                                       treating, detoxifying or neutralizing,
                      necessary for the operation of                                        or in any way responding to, or as-
                      "mobile equipment" or its parts, if                                   sessing the effects of, "pollutants".
                      such fuels, lubricants or other
                      operating fluids escape from a
                      vehicle part designed to hold,
                      store or receive them. This ex-
                      ception does not apply if the
                      "bodily injury" or "property dam-

BP 00 03 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 35 of 49



                                                                 A45
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 50 of 152 PageID: 196


BUSINESSOWNER’S COVERAGE FORM

                However, this paragraph does not apply                                   (b) The operation of any of the following
                to liability for damages because of                                          machinery or equipment:
                "property damage" that the insured                                            (i) Cherry pickers and similar de-
                would have in the absence of such re-                                             vices mounted on automobile or
                quest, demand, order or statutory or                                              truck chassis and used to raise or
                regulatory requirement or such claim or                                           lower workers; and
                "suit" by or on behalf of a governmental
                authority.                                                                   (ii) Air compressors, pumps and
                                                                                                  generators, including spraying,
      g. Aircraft, Auto Or Watercraft                                                             welding, building cleaning, geo-
          "Bodily injury" or "property damage" arising                                            physical exploration, lighting and
          out of the ownership, maintenance, use or                                               well servicing equipment.
          entrustment to others of any aircraft, "auto"                          h. Mobile Equipment
          or watercraft owned or operated by or
          rented or loaned to any insured. Use in-                                    "Bodily injury" or "property damage" arising
          cludes operation and "loading or unload-                                    out of:
          ing".                                                                      (1) The transportation of "mobile equip-
          This exclusion applies even if the claims al-                                  ment" by an "auto" owned or operated
          lege negligence or other wrongdoing in the                                     by or rented or loaned to any insured; or
          supervision, hiring, employment, training or                               (2) The use of "mobile equipment" in, or
          monitoring of others by an insured, if the                                     while in practice for, or while being pre-
          "occurrence" which caused the "bodily in-                                      pared for, any prearranged racing,
          jury" or "property damage" involved the                                        speed, demolition or stunting activity.
          ownership, maintenance, use or entrust-
                                                                                  i. War
          ment to others of any aircraft, "auto" or wa-
          tercraft that is owned or operated by or                                    "Bodily injury", "property damage" or "per-
          rented or loaned to any insured.                                            sonal and advertising injury", however
                                                                                      caused, arising, directly or indirectly, out of:
          This exclusion does not apply to:
                                                                                     (1) War, including undeclared civil war;
         (1) A watercraft while ashore on premises
             you own or rent;                                                        (2) Warlike action by a military force, includ-
                                                                                         ing action in hindering or defending
         (2) A watercraft you do not own that is:                                        against an actual or expected attack, by
            (a) Less than 51 feet long; and                                              any government, sovereign or other au-
            (b) Not being used to carry persons or                                       thority using military personnel or other
                property for a charge;                                                   agents; or
         (3) Parking an "auto" on, or on the ways                                    (3) Insurrection,    rebellion,   revolution,
             next to, premises you own or rent, pro-                                     usurped power, or action taken by gov-
             vided the "auto" is not owned by or                                         ernment authority in hindering or de-
             rented or loaned to you or the insured;                                     fending against any of these.
         (4) Liability assumed under any "insured                                 j. Professional Services
             contract" for the ownership, mainte-                                     "Bodily injury", "property damage" or "per-
             nance or use of aircraft or watercraft; or                               sonal and advertising injury" caused by the
         (5) "Bodily injury" or "property damage"                                     rendering or failure to render any profes-
             arising out of:                                                          sional service. This includes but is not lim-
                                                                                      ited to:
            (a) The operation of machinery or
                equipment that is attached to, or part                               (1) Legal, accounting or advertising ser-
                of, a land vehicle that would qualify                                    vices;
                under the definition of "mobile                                      (2) Preparing, approving, or failing to pre-
                equipment" if it were not subject to a                                   pare or approve maps, drawings, opin-
                compulsory or financial responsibility                                   ions, reports, surveys, change orders,
                law or other motor vehicle insurance                                     designs or specifications;
                or motor vehicle registration law
                                                                                     (3) Supervisory, inspection or engineering
                where it is licensed or principally ga-                                  services;
                raged; or



Page 36 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A46
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 51 of 152 PageID: 197


                                                                                                                      BizGUARD Plus

         (4) Medical, surgical, dental, x-ray or nurs-                             Paragraphs (1), (3) and (4) of this exclusion
             ing services treatment, advice or instruc-                            do not apply to "property damage" (other
             tion;                                                                 than damage by fire) to premises, including
         (5) Any health or therapeutic service treat-                              the contents of such premises, rented to
             ment, advice or instruction;                                          you for a period of seven or fewer consecu-
                                                                                   tive days. A separate Limit of Insurance ap-
         (6) Any service, treatment, advice or in-                                 plies to Damage To Premises Rented To
             struction for the purpose of appearance                               You as described in Paragraph D. Liability
             or skin enhancement, hair removal or                                  And Medical Expenses Limit Of Insurance
             replacement or personal grooming;                                     in Section II – Liability.
         (7) Optometry or optical or hearing aid ser-                              Paragraph (2) of this exclusion does not
             vices     including     the   prescribing,                            apply if the premises are "your work" and
             preparation, fitting, demonstration or dis-                           were never occupied, rented or held for
             tribution of ophthalmic lenses and simi-                              rental by you.
             lar products or hearing aid devices;
                                                                                   Paragraphs (3), (4), (5) and (6) of this ex-
         (8) Body piercing services; and                                           clusion do not apply to liability assumed
         (9) Services in the practice of pharmacy.                                 under a sidetrack agreement.
          This exclusion applies even if the claims al-                            Paragraph (6) of this exclusion does not
          lege negligence or other wrongdoing in the                               apply to "property damage" included in the
          supervision, hiring, employment, training or                             "products-completed operations hazard".
          monitoring of others by an insured, if the                           l. Damage To Your Product
          "occurrence" which caused the "bodily in-
          jury" or "property damage", or the offense                               "Property damage" to "your product" arising
          which caused the "personal and advertising                               out of it or any part of it.
          injury", involved the rendering or failure to                      m. Damage To Your Work
          render of any professional service.                                      "Property damage" to "your work" arising
      k. Damage To Property                                                        out of it or any part of it and included in the
          "Property damage" to:                                                    "products-completed operations hazard".
         (1) Property you own, rent or occupy, in-                                 This exclusion does not apply if the dam-
             cluding any costs or expenses incurred                                aged work or the work out of which the
             by you, or any other person, organiza-                                damage arises was performed on your be-
             tion or entity, for repair, replacement,                              half by a subcontractor.
             enhancement, restoration or mainte-                              n. Damage To Impaired Property Or
             nance of such property for any reason,                              Property Not Physically Injured
             including prevention of injury to a person                            "Property damage" to "impaired property" or
             or damage to another's property;                                      property that has not been physically in-
         (2) Premises you sell, give away or aban-                                 jured, arising out of:
             don, if the "property damage" arises out                             (1) A defect, deficiency, inadequacy or
             of any part of those premises;                                           dangerous condition in "your product" or
         (3) Property loaned to you;                                                  "your work"; or
         (4) Personal property in the care, custody                               (2) A delay or failure by you or anyone
             or control of the insured;                                               acting on your behalf to perform a con-
         (5) That particular part of real property on                                 tract or agreement in accordance with
             which you or any contractor or subcon-                                   its terms.
             tractor working directly or indirectly on                             This exclusion does not apply to the loss of
             your behalf is performing operations, if                              use of other property arising out of sudden
             the "property damage" arises out of                                   and accidental physical injury to "your prod-
             those operations; or                                                  uct" or "your work" after it has been put to
         (6) That particular part of any property that                             its intended use.
             must be restored, repaired or replaced
             because "your work" was incorrectly
             performed on it.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 37 of 49



                                                               A47
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 52 of 152 PageID: 198


BUSINESSOWNER’S COVERAGE FORM

      o. Recall Of Products, Work Or Impaired                                          (c) An Internet search, access, content
         Property                                                                          or service provider.
          Damages claimed for any loss, cost or ex-                                     However, this exclusion does not apply
          pense incurred by you or others for the loss                                  to Paragraphs 14.a., b. and c. of "per-
          of use, withdrawal, recall, inspection, repair,                               sonal and advertising injury" under
          replacement, adjustment, removal or dis-                                      Paragraph F. Liability And Medical Ex-
          posal of:                                                                     penses Definitions.
         (1) "Your product";                                                            For the purposes of this exclusion, the
         (2) "Your work"; or                                                            placing of frames, borders or links, or
                                                                                        advertising, for you or others anywhere
         (3) "Impaired property";                                                       on the Internet, by itself, is not consid-
          if such product, work or property is with-                                    ered the business of advertising, broad-
          drawn or recalled from the market or from                                     casting, publishing or telecasting.
          use by any person or organization because                                (9) Arising out of the actual, alleged or
          of a known or suspected defect, deficiency,                                  threatened discharge, dispersal, seep-
          inadequacy or dangerous condition in it.                                     age, migration, release or escape of
      p. Personal And Advertising Injury                                               "pollutants" at any time;
          "Personal and advertising injury":                                     (10) With respect to any loss, cost or ex-
         (1) Caused by or at the direction of the                                     pense arising out of any:
             insured with the knowledge that the act                                   (a) Request, demand or order that any
             would violate the rights of another and                                       insured or others test for, monitor,
             would inflict "personal and advertising                                       clean-up, remove, contain, treat, de-
             injury";                                                                      toxify or neutralize or in any way re-
                                                                                           spond to, or assess the effects of,
         (2) Arising out of oral or written publication
                                                                                           "pollutants"; or
             of material, if done by or at the direction
             of the insured with knowledge of its fal-                                 (b) Claim or "suit" by or on behalf of a
             sity;                                                                         governmental authority for damages
                                                                                           because of testing for, monitoring,
         (3) Arising out of oral or written publication
                                                                                           cleaning up, removing, containing,
             of material whose first publication took
             place before the beginning of the policy                                      treating, detoxifying or neutralizing or
                                                                                           in any way responding to, or assess-
             period;
                                                                                           ing the effects of, "pollutants".
         (4) For which the insured has assumed
                                                                                 (11) Arising out of an electronic chatroom or
             liability in a contract or agreement. This
             exclusion does not apply to liability for                                bulletin board the insured hosts, owns or
                                                                                      over which the insured exercises con-
             damages that the insured would have in
                                                                                      trol;
             the absence of the contract or agree-
             ment;                                                               (12) Arising out of the infringement of copy-
         (5) Arising out of a breach of contract, ex-                                 right, patent, trademark, trade secret or
                                                                                      other intellectual property rights. Under
             cept an implied contract to use another's
                                                                                      this exclusion, such other intellectual
             advertising idea in your "advertisement";
                                                                                      property rights do not include the use of
         (6) Arising out of the failure of goods, prod-                               another's advertising idea in your "ad-
             ucts or services to conform with any                                     vertisement".
             statement of quality or performance
                                                                                        However, this exclusion does not apply
             made in your "advertisement";
                                                                                        to infringement, in your "advertisement",
         (7) Arising out of the wrong description of                                    of copyright, trade dress or slogan.
             the price of goods, products or services
                                                                                 (13) Arising out of the unauthorized use of
             stated in your "advertisement";
                                                                                      another's name or product in your e-mail
         (8) Committed by an insured whose busi-                                      address, domain name or metatags, or
             ness is:                                                                 any other similar tactics to mislead an-
            (a) Advertising, broadcasting, publishing                                 other's potential customers.
                or telecasting;
            (b) Designing or determining content of
                websites for others; or

Page 38 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A48
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 53 of 152 PageID: 199


                                                                                                                      BizGUARD Plus

      q. Electronic Data                                                      Exclusions c., d., e., f., g., h., i., k., l., m., n.
          Damages arising out of the loss of, loss of                         and o. in Section II – Liability do not apply to
          use of, damage to, corruption of, inability to                      damage by fire to premises while rented to
          access, or inability to manipulate electronic                       you, or temporarily occupied by you with per-
          data.                                                               mission of the owner. A separate Damage To
                                                                              Premises Rented To You Limit of Insurance
          As used in this exclusion, electronic data                          applies to this coverage as described in Para-
          means information, facts or computer pro-                           graph D. Liability And Medical Expenses Limits
          grams stored as or on, created or used on,                          of Insurance in Section II – Liability.
          or transmitted to or from computer software
          (including systems and applications soft-                       2. Applicable To Medical Expenses Coverage
          ware), on hard or floppy disks, CD-ROMs,                            We will not pay expenses for "bodily injury":
          tapes, drives, cells, data processing de-                           a. To any insured, except "volunteer workers".
          vices or any other repositories of computer
          software which are used with electronically                         b. To a person hired to do work for or on be-
          controlled equipment. The term computer                                half of any insured or a tenant of any in-
          programs, referred to in the foregoing de-                             sured.
          scription of electronic data, means a set of                        c. To a person injured on that part of premises
          related electronic instructions which direct                           you own or rent that the person normally
          the operations and functions of a computer                             occupies.
          or device connected to it, which enable the                         d. To a person, whether or not an "employee"
          computer or device to receive, process,
                                                                                 of any insured, if benefits for the "bodily in-
          store, retrieve or send data.
                                                                                 jury" are payable or must be provided under
       r. Criminal Acts                                                          a workers' compensation or disability bene-
          "Personal and advertising injury" arising out                          fits law or a similar law.
          of a criminal act committed by or at the di-                        e. To a person injured while practicing, in-
          rection of the insured.                                                structing or participating in any physical ex-
      s. Recording And Distribution Of Material                                  ercises or games, sports or athletic con-
         Or Information In Violation Of Law                                      tests.
          "Bodily injury", "property damage", or "per-                         f. Included within the "products-completed
          sonal and advertising injury" arising directly                          operations hazard".
          or indirectly out of any action or omission                         g. Excluded under Business Liability Cover-
          that violates or is alleged to violate:                                age.
         (1) The Telephone Consumer Protection                            3. Applicable To Both Business Liability
             Act (TCPA), including any amendment                             Coverage And Medical Expenses Coverage
             of or addition to such law;                                     – Nuclear Energy Liability Exclusion
         (2) The CAN-SPAM Act of 2003, including                              This insurance does not apply:
             any amendment of or addition to such
                                                                              a. Under Business Liability Coverage, to "bod-
             law;                                                                ily injury" or "property damage":
         (3) The Fair Credit Reporting Act (FCRA),                                (1) With respect to which an insured under
             and any amendment of or addition to
                                                                                      the policy is also an insured under a nu-
             such law, including the Fair and Accu-
                                                                                      clear energy liability policy issued by the
             rate Credit Transaction Act (FACTA); or                                  Nuclear Energy Liability Insurance As-
         (4) Any federal, state or local statute, ordi-                               sociation, Mutual Atomic Energy Liability
             nance or regulation, other than the                                      Underwriters or Nuclear Insurance As-
             TCPA, CAN-SPAM Act of 2003 or FCRA                                       sociation of Canada, or would be an in-
             and their amendments and additions,                                      sured under any such policy but for its
             that addresses, prohibits, or limits the                                 termination upon exhaustion of its limit
             printing,     dissemination,    disposal,                                of liability; or
             collecting, recording, sending, transmit-                            (2) Resulting from the "hazardous proper-
             ting, communicating or distribution of
                                                                                      ties" of "nuclear material" and with re-
             material or information.
                                                                                      spect to which:




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 39 of 49



                                                               A49
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 54 of 152 PageID: 200


BUSINESSOWNER’S COVERAGE FORM

            (a) Any person or organization is re-                                (3) "Nuclear facility" means:
                quired to maintain financial protec-
                tion pursuant to the Atomic Energy                                     (a) Any "nuclear reactor";
                Act of 1954, or any law amendatory                                     (b) Any equipment or device designed
                thereof; or                                                                or used for:
            (b) The insured is, or had this policy not                                      (i) Separating the isotopes of ura-
                been issued would be, entitled to in-                                           nium or plutonium;
                demnity from the United States of
                                                                                           (ii) Processing          or   utilizing   "spent
                America, or any agency thereof, un-
                                                                                                fuel"; or
                der any agreement entered into by
                the United States of America, or any                                      (iii) Handling, processing or packag-
                agency thereof, with any person or                                              ing "waste";
                organization.                                                          (c) Any equipment or device used for
      b. Under Medical Expenses Coverage, to                                               the processing, fabricating or alloy-
         expenses incurred with respect to "bodily                                         ing of "special nuclear material" if at
         injury" resulting from the "hazardous prop-                                       any time the total amount of such
         erties" of "nuclear material" and arising out                                     material in the custody of the insured
         of the operation of a "nuclear facility" by any                                   at the premises where such equip-
         person or organization.                                                           ment or device is located consists of
                                                                                           or contains more than 25 grams of
      c. Under Business Liability Coverage, to "bod-
                                                                                           plutonium or uranium 233 or any
         ily injury" or "property damage" resulting                                        combination thereof, or more than
         from the "hazardous properties" of the "nu-
                                                                                           250 grams of uranium 235;
         clear material"; if:
                                                                                       (d) Any structure, basin, excavation,
         (1) The "nuclear material":
                                                                                           premises or place prepared or used
            (a) Is at any "nuclear facility" owned by,                                     for the storage or disposal of
                or operated by or on behalf of, an in-                                     "waste";
                sured; or
                                                                                        and includes the site on which any of the
            (b) Has been discharged or dispersed                                        foregoing is located, all operations con-
                therefrom;                                                              ducted on such site and all premises
         (2) The "nuclear material" is contained in                                     used for such operations;
             "spent fuel" or "waste" at any time pos-                              (4) "Nuclear material" means "source mate-
             sessed, handled, used, processed,                                         rial", "special nuclear material" or "by-
             stored, transported or disposed of by or                                  product material";
             on behalf of an insured; or                                           (5) "Nuclear reactor" means any apparatus
         (3) The "bodily injury" or "property damage"                                  designed or used to sustain nuclear fis-
             arises out of the furnishing by an in-                                    sion in a self-supporting chain reaction
             sured of services, materials, parts or                                    or to contain a critical mass of fission-
             equipment in connection with the plan-                                    able material;
             ning, construction, maintenance, opera-
                                                                                   (6) "Property damage" includes all forms of
             tion or use of any "nuclear facility"; but if
                                                                                       radioactive contamination of property;
             such facility is located within the United
             States of America, its territories or pos-                            (7) "Source material" has the meaning
             sessions or Canada, this Exclusion (3)                                    given it in the Atomic Energy Act of
             applies only to "property damage" to                                      1954 or in any law amendatory thereof;
             such "nuclear facility" and any property                              (8) "Special nuclear material" has the
             thereat.                                                                  meaning given it in the Atomic Energy
      d. As used in this exclusion:                                                    Act of 1954 or in any law amendatory
                                                                                       thereof;
         (1) "By-product material" has the meaning
             given it in the Atomic Energy Act of                                  (9) "Spent fuel" means any fuel element or
             1954 or in any law amendatory thereof;                                    fuel component, solid or liquid, which
                                                                                       has been used or exposed to radiation
         (2) "Hazardous properties" include radioac-
                                                                                       in a "nuclear reactor";
             tive, toxic or explosive properties;




Page 40 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.          BP 00 03 01 10



                                                                A50
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 55 of 152 PageID: 201


                                                                                                                      BizGUARD Plus

(10)"Waste" means any waste material:                                             (1) "Bodily injury" or "personal and advertis-
                                                                                      ing injury":
            (a) Containing "by-product material"
                other than the tailings or wastes pro-                                (a) To you, to your partners or members
                duced by the extraction or concen-                                        (if you are a partnership or joint ven-
                tration of uranium or thorium from                                        ture), to your members (if you are a
                any ore processed primarily for its                                       limited liability company), or to a co-
                "source material" content; and                                            "employee" while in the course of his
                                                                                          or her employment or performing du-
            (b) Resulting from the operation by any                                       ties related to the conduct of your
                person or organization of any "nu-                                        business, or to your other "volunteer
                clear facility" included under Para-                                      workers" while performing duties re-
                graphs (a) and (b) of the definition of                                   lated to the conduct of your busi-
                "nuclear facility".                                                       ness;
C. Who Is An Insured                                                                  (b) To the spouse, child, parent, brother
   1. If you are designated in the Declarations as:                                       or sister of that co-"employee" as a
                                                                                          consequence of Paragraph (a)
      a. An individual, you and your spouse are
         insureds, but only with respect to the con-                                      above;
         duct of a business of which you are the sole                                 (c) For which there is any obligation to
         owner.                                                                           share damages with or repay some-
                                                                                          one else who must pay damages
      b. A partnership or joint venture, you are an
         insured. Your members, your partners and                                         because of the injury described in
                                                                                          Paragraph (a) or (b); or
         their spouses are also insureds, but only
         with respect to the conduct of your busi-                                    (d) Arising out of his or her providing or
         ness.                                                                            failing to provide professional health
      c. A limited liability company, you are an in-                                      care services.
         sured. Your members are also insureds, but                               (2) "Property damage" to property:
         only with respect to the conduct of your                                     (a) Owned, occupied or used by,
         business. Your managers are insureds, but
         only with respect to their duties as your                                    (b) Rented to, in the care, custody or
         managers.                                                                        control of, or over which physical
                                                                                          control is being exercised for any
      d. An organization other than a partnership,                                        purpose by
         joint venture or limited liability company,
         you are an insured. Your "executive offi-                                     you, any of your "employees", "volunteer
         cers" and directors are insureds, but only                                    workers", any partner or member (if you
         with respect to their duties as your officers                                 are a partnership or joint venture), or
         or directors. Your stockholders are also in-                                  any member (if you are a limited liability
         sureds, but only with respect to their liability                              company).
         as stockholders.                                                     b. Any person (other than your "employee" or
      e. A trust, you are an insured. Your trustees                              "volunteer worker"), or any organization
         are also insureds, but only with respect to                             while acting as your real estate manager.
         their duties as trustees.                                            c. Any person or organization having proper
   2. Each of the following is also an insured:                                  temporary custody of your property if you
                                                                                 die, but only:
      a. Your "volunteer workers" only while per-
         forming duties related to the conduct of                                 (1) With respect to liability arising out of the
         your business, or your "employees", other                                    maintenance or use of that property;
         than either your "executive officers" (if you                                and
         are an organization other than a partner-                                (2) Until your legal representative has been
         ship, joint venture or limited liability com-                                appointed.
         pany) or your managers (if you are a limited                         d. Your legal representative if you die, but only
         liability company), but only for acts within                            with respect to duties as such. That repre-
         the scope of their employment by you or                                 sentative will have all your rights and duties
         while performing duties related to the con-                             under this policy.
         duct of your business. However, none of
         these "employees" or "volunteer workers"
         are insureds for:

BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 41 of 49



                                                               A51
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 56 of 152 PageID: 202


BUSINESSOWNER’S COVERAGE FORM

   No person or organization is an insured with re-                                (3) Plus all "personal and advertising injury"
   spect to the conduct of any current or past part-                                   caused by offenses committed;
   nership, joint venture or limited liability company                              is twice the Liability and Medical Expenses
   that is not shown as a Named Insured in the Dec-                                 limit.
   larations.
                                                                               Subject to Paragraph a. or b. above, whichever
D. Liability And Medical Expenses Limits Of                                    applies, the Damage To Premises Rented To
   Insurance                                                                   You Limit is the most we will pay for damages
   1. The Limits of Insurance of Section II – Liability                        because of "property damage" to any one
      shown in the Declarations and the rules below                            premises, while rented to you, or in the case of
      fix the most we will pay regardless of the num-                          fire, while rented to you or temporarily occu-
      ber of:                                                                  pied by you with permission of the owner.
      a. Insureds;                                                             The Limits of Insurance of Section II – Liability
      b. Claims made or "suits" brought; or                                    apply separately to each consecutive annual
                                                                               period and to any remaining period of less than
      c. Persons or organizations making claims or                             12 months, starting with the beginning of the
         bringing "suits".                                                     policy period shown in the Declarations, unless
   2. The most we will pay for the sum of all dam-                             the policy period is extended after issuance for
      ages because of all:                                                     an additional period of less than 12 months. In
                                                                               that case, the additional period will be deemed
      a. "Bodily injury", "property damage" and
                                                                               part of the last preceding period for purposes
         medical expenses arising out of any one
         "occurrence"; and                                                     of determining the Limits of Insurance.

      b. "Personal and advertising injury" sustained                  E. Liability And Medical Expenses General
                                                                         Conditions
         by any one person or organization;
                                                                           1. Bankruptcy
      is the Liability and Medical Expenses limit
      shown in the Declarations. But the most we will                          Bankruptcy or insolvency of the insured or of
      pay for all medical expenses because of "bod-                            the insured's estate will not relieve us of our
      ily injury" sustained by any one person is the                           obligations under this policy.
      Medical Expenses limit shown in the Declara-                         2. Duties In The Event Of Occurrence,
      tions.                                                                  Offense, Claim Or Suit
   3. The most we will pay under Business Liability                            a. You must see to it that we are notified as
      Coverage for damages because of "property                                   soon as practicable of an "occurrence" or
      damage" to a premises while rented to you or                                an offense which may result in a claim. To
      in the case of fire while rented to you or tempo-                           the extent possible, notice should include:
      rarily occupied by you with permission of the
      owner is the applicable Damage To Premises                                   (1) How, when and where the "occurrence"
      Rented To You limit shown for that premises in                                   or offense took place;
      the Declarations. For a premises temporarily                                 (2) The names and addresses of any in-
      occupied by you, the applicable limit will be the                                jured persons and witnesses; and
      highest Damage To Premises Rented To You                                     (3) The nature and location of any injury or
      limit shown in the Declarations.                                                 damage arising out of the "occurrence"
   4. Aggregate Limits                                                                 or offense.
      The most we will pay for:                                                b. If a claim is made or "suit" is brought
      a. All "bodily injury" and "property damage"                                against any insured, you must:
         that is included in the "products-completed                               (1) Immediately record the specifics of the
         operations hazard" is twice the Liability and                                 claim or "suit" and the date received;
         Medical Expenses limit.                                                       and
      b. All:                                                                      (2) Notify us as soon as practicable.
         (1) "Bodily injury" and "property damage"                                  You must see to it that we receive written
             except damages because of "bodily in-                                  notice of the claim or "suit" as soon as prac-
             jury" or "property damage" included in                                 ticable.
             the "products-completed operations                                c. You and any other involved insured must:
             hazard";
         (2) Plus medical expenses;


Page 42 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A52
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 57 of 152 PageID: 203


                                                                                                                      BizGUARD Plus

         (1) Immediately send us copies of any de-                            a. Notices that are published include material
             mands, notices, summonses or legal                                  placed on the Internet or on similar elec-
             papers received in connection with the                              tronic means of communication; and
             claim or "suit";                                                 b. Regarding websites, only that part of a
         (2) Authorize us to obtain records and other                            website that is about your goods, products
             information;                                                        or services for the purposes of attracting
         (3) Cooperate with us in the investigation or                           customers or supporters is considered an
             settlement of the claim or defense                                  advertisement.
             against the "suit"; and                                      2. "Auto" means:
         (4) Assist us, upon our request, in the en-                          a. A land motor vehicle, trailer or semitrailer
             forcement of any right against any per-                             designed for travel on public roads, includ-
             son or organization that may be liable to                           ing any attached machinery or equipment;
             the insured because of injury or damage                             or
             to which this insurance may also apply.                          b. Any other land vehicle that is subject to a
      d. No insured will, except at that insured's own                           compulsory or financial responsibility law or
         cost, voluntarily make a payment, assume                                other motor vehicle insurance or motor ve-
         any obligation, or incur any expense, other                             hicle registration law where it is licensed or
         than for first aid, without our consent.                                principally garaged.
   3. Legal Action Against Us                                                 However, "auto" does not include "mobile
      No person or organization has a right under                             equipment".
      this policy:                                                        3. "Bodily injury" means bodily injury, sickness or
      a. To join us as a party or otherwise bring us                         disease sustained by a person, including death
         into a "suit" asking for damages from an in-                        resulting from any of these at any time.
         sured; or                                                        4. "Coverage territory" means:
      b. To sue us on this policy unless all of its                           a. The United States of America (including its
         terms have been fully complied with.                                    territories and possessions), Puerto Rico
      A person or organization may sue us to re-                                 and Canada;
      cover on an agreed settlement or on a final                             b. International waters or airspace, but only if
      judgment against an insured; but we will not be                            the injury or damage occurs in the course of
      liable for damages that are not payable under                              travel or transportation between any places
      the terms of this policy or that are in excess of                          included in Paragraph a. above; or
      the applicable Limit of Insurance. An agreed                            c. All other parts of the world if the injury or
      settlement means a settlement and release of                               damage arises out of:
      liability signed by us, the insured and the
      claimant or the claimant's legal representative.                            (1) Goods or products made or sold by you
                                                                                      in the territory described in Paragraph a.
   4. Separation Of Insureds                                                          above;
      Except with respect to the Limits of Insurance                              (2) The activities of a person whose home
      of Section II – Liability, and any rights or duties                             is in the territory described in Paragraph
      specifically assigned in this policy to the first                               a. above, but is away for a short time on
      Named Insured, this insurance applies:                                          your business; or
      a. As if each Named Insured were the only                                   (3) "Personal and advertising injury" of-
         Named Insured; and                                                           fenses that take place through the Inter-
      b. Separately to each insured against whom                                      net or similar electronic means of com-
         claim is made or "suit" is brought.                                          munication;
F. Liability And Medical Expenses Definitions                                 provided the insured's responsibility to pay
   1. "Advertisement" means a notice that is broad-                           damages is determined in a "suit" on the merits
      cast or published to the general public or spe-                         in the territory described in Paragraph a. above
      cific market segments about your goods, prod-                           or in a settlement we agree to.
      ucts or services for the purpose of attracting                      5. "Employee" includes a "leased worker". "Em-
      customers or supporters. For the purposes of                           ployee" does not include a "temporary worker".
      this definition:



BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 43 of 49



                                                               A53
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 58 of 152 PageID: 204


BUSINESSOWNER’S COVERAGE FORM

   6. "Executive officer" means a person holding any                               (1) That indemnifies a railroad for "bodily
      of the officer positions created by your charter,                                injury" or "property damage" arising out
      constitution, bylaws or any other similar gov-                                   of construction or demolition operations,
      erning document.                                                                 within 50 feet of any railroad property
   7. "Hostile fire" means one which becomes un-                                       and affecting any railroad bridge or tres-
      controllable or breaks out from where it was in-                                 tle, tracks, roadbeds, tunnel, underpass
      tended to be.                                                                    or crossing;
   8. "Impaired property" means tangible property,                                 (2) That indemnifies an architect, engineer
      other than "your product" or "your work", that                                   or surveyor for injury or damage arising
      cannot be used or is less useful because:                                        out of:
      a. It incorporates "your product" or "your work"                                 (a) Preparing, approving or failing to
         that is known or thought to be defective, de-                                     prepare or approve maps, drawings,
         ficient, inadequate or dangerous; or                                              opinions, reports, surveys, change
                                                                                           orders, designs or specifications; or
      b. You have failed to fulfill the terms of a con-
         tract or agreement;                                                           (b) Giving directions or instructions, or
                                                                                           failing to give them, if that is the pri-
      if such property can be restored to use by:                                          mary cause of the injury or damage;
         (1) The repair, replacement, adjustment or                                        or
             removal of "your product" or "your work";                             (3) Under which the insured, if an architect,
             or                                                                        engineer or surveyor, assumes liability
         (2) Your fulfilling the terms of the contract or                              for an injury or damage arising out of the
             agreement.                                                                insured's rendering or failure to render
                                                                                       professional services, including those
   9. "Insured contract" means:
                                                                                       listed in Paragraph (2) above and su-
      a. A contract for a lease of premises. How-                                      pervisory, inspection or engineering ser-
         ever, that portion of the contract for a lease                                vices.
         of premises that indemnifies any person or
                                                                         10. "Leased worker" means a person leased to you
         organization for damage by fire to premises
                                                                             by a labor leasing firm under an agreement be-
         while rented to you or temporarily occupied
         by you with permission of the owner is not                          tween you and the labor leasing firm, to per-
                                                                             form duties related to the conduct of your busi-
         an "insured contract";
                                                                             ness. "Leased worker" does not include a
      b. A sidetrack agreement;                                              "temporary worker".
      c. Any easement or license agreement, ex-                          11. "Loading or unloading" means the handling of
         cept in connection with construction or                             property:
         demolition operations on or within 50 feet of
                                                                               a. After it is moved from the place where it is
         a railroad;
                                                                                  accepted for movement into or onto an air-
      d. An obligation, as required by ordinance, to                              craft, watercraft or "auto";
         indemnify a municipality, except in connec-
         tion with work for a municipality;                                    b. While it is in or on an aircraft, watercraft or
                                                                                  "auto"; or
      e. An elevator maintenance agreement;
                                                                               c. While it is being moved from an aircraft,
       f. That part of any other contract or agree-                               watercraft or "auto" to the place where it is
          ment pertaining to your business (including                             finally delivered;
          an indemnification of a municipality in con-
          nection with work performed for a munici-                            but "loading or unloading" does not include the
                                                                               movement of property by means of a mechani-
          pality) under which you assume the tort li-
                                                                               cal device, other than a hand truck, that is not
          ability of another party to pay for "bodily
          injury" or "property damage" to a third per-                         attached to the aircraft, watercraft or "auto".
          son or organization. Tort liability means a                    12. "Mobile equipment" means any of the following
          liability that would be imposed by law in the                      types of land vehicles, including any attached
          absence of any contract or agreement.                              machinery or equipment:
          Paragraph f. does not include that part of                           a. Bulldozers, farm machinery, forklifts and
          any contract or agreement:                                              other vehicles designed for use principally
                                                                                  off public roads;



Page 44 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                A54
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 59 of 152 PageID: 205


                                                                                                                      BizGUARD Plus

      b. Vehicles maintained for use solely on or                        13. "Occurrence" means an accident, including
         next to premises you own or rent;                                   continuous or repeated exposure to substan-
      c. Vehicles that travel on crawler treads;                             tially the same general harmful conditions.
      d. Vehicles, whether self-propelled or not, on                     14. "Personal and advertising injury" means injury,
         which are permanently mounted:                                      including consequential "bodily injury", arising
                                                                             out of one or more of the following offenses:
         (1) Power cranes, shovels, loaders, diggers
             or drills; or                                                    a. False arrest, detention or imprisonment;
         (2) Road construction or resurfacing equip-                          b. Malicious prosecution;
             ment such as graders, scrapers or roll-                          c. The wrongful eviction from, wrongful entry
             ers;                                                                into, or invasion of the right of private occu-
      e. Vehicles not described in Paragraph a., b.,                             pancy of a room, dwelling or premises that
         c. or d. above that are not self-propelled                              a person occupies, committed by or on be-
         and are maintained primarily to provide                                 half of its owner, landlord or lessor;
         mobility to permanently attached equipment                           d. Oral or written publication, in any manner,
         of the following types:                                                 of material that slanders or libels a person
         (1) Air compressors, pumps and genera-                                  or organization or disparages a person's or
             tors, including spraying, welding, build-                           organization's goods, products or services;
             ing cleaning, geophysical exploration,                           e. Oral or written publication, in any manner,
             lighting and well servicing equipment; or                           of material that violates a person's right of
         (2) Cherry pickers and similar devices used                             privacy;
             to raise or lower workers;                                        f. The use of another's advertising idea in
       f. Vehicles not described in Paragraph a., b.,                             your "advertisement"; or
          c. or d. above maintained primarily for pur-                        g. Infringing upon another's copyright, trade
          poses other than the transportation of per-                            dress or slogan in your "advertisement".
          sons or cargo.                                                 15. "Pollutants" mean any solid, liquid, gaseous or
          However, self-propelled vehicles with the                          thermal irritant or contaminant, including
          following types of permanently attached                            smoke, vapor, soot, fumes, acids, alkalis,
          equipment are not "mobile equipment" but                           chemicals and waste. Waste includes materials
          will be considered "autos":                                        to be recycled, reconditioned or reclaimed.
         (1) Equipment designed primarily for:                           16. "Products-completed operations hazard":
            (a) Snow removal;                                                 a. Includes all "bodily injury" and "property
            (b) Road maintenance, but not construc-                              damage" occurring away from premises you
                tion or resurfacing; or                                          own or rent and arising out of "your product"
                                                                                 or "your work" except:
            (c) Street cleaning;
                                                                                  (1) Products that are still in your physical
         (2) Cherry pickers and similar devices                                       possession; or
             mounted on automobile or truck chassis
             and used to raise or lower workers; and                              (2) Work that has not yet been completed
                                                                                      or abandoned. However, "your work" will
         (3) Air compressors, pumps and genera-                                       be deemed completed at the earliest of
             tors, including spraying, welding, build-                                the following times:
             ing cleaning, geophysical exploration,
             lighting and well servicing equipment.                                   (a) When all of the work called for in
                                                                                          your contract has been completed.
      However, "mobile equipment" does not include
      land vehicles that are subject to a compulsory                                  (b) When all of the work to be done at
      or financial responsibility law or other motor                                      the job site has been completed if
      vehicle insurance or motor vehicle registration                                     your contract calls for work at more
      law where they are licensed or principally ga-                                      than one job site.
      raged. Land vehicles subject to a compulsory                                    (c) When that part of the work done at
      or financial responsibility law or other motor                                      the job site has been put to its in-
      vehicle insurance law or motor vehicle registra-                                    tended use by any other person or
      tion law are considered "autos".                                                    organization other than another con-
                                                                                          tractor or subcontractor working on
                                                                                          the same project.


BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 45 of 49



                                                               A55
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 60 of 152 PageID: 206


BUSINESSOWNER’S COVERAGE FORM

                Work that may need service, mainte-                        19. "Temporary worker" means a person who is
                nance, correction, repair or replacement,                      furnished to you to substitute for a permanent
                but which is otherwise complete, will be                       "employee" on leave or to meet seasonal or
                treated as completed.                                          short-term workload conditions.
          The "bodily injury" or "property damage"                         20. "Volunteer worker" means a person who is not
          must occur away from premises you own or                             your "employee", and who donates his or her
          rent, unless your business includes the sell-                        work and acts at the direction of and within the
          ing, handling or distribution of "your prod-                         scope of duties determined by you, and is not
          uct" for consumption on premises you own                             paid a fee, salary or other compensation by
          or rent.                                                             you or anyone else for their work performed for
      b. Does not include "bodily injury" or "property                         you.
         damage" arising out of:                                           21. "Your product":
         (1) The transportation of property, unless                              a. Means:
             the injury or damage arises out of a                                    (1) Any goods or products, other than real
             condition in or on a vehicle not owned or                                   property, manufactured, sold, handled,
             operated by you, and that condition was                                     distributed or disposed of by:
             created by the "loading or unloading" of
             that vehicle by any insured; or                                             (a) You;
         (2) The existence of tools, uninstalled                                         (b) Others trading under your name; or
             equipment or abandoned or unused ma-                                        (c) A person or organization whose
             terials.                                                                        business or assets you have ac-
  17. "Property damage" means:                                                               quired; and
      a. Physical injury to tangible property, includ-                               (2) Containers (other than vehicles), mate-
         ing all resulting loss of use of that property.                                 rials, parts or equipment furnished in
         All such loss of use shall be deemed to oc-                                     connection with such goods or products.
         cur at the time of the physical injury that                             b. Includes:
         caused it; or                                                               (1) Warranties or representations made at
      b. Loss of use of tangible property that is not                                    any time with respect to the fitness,
         physically injured. All such loss of use shall                                  quality, durability, performance or use of
         be deemed to occur at the time of the "oc-                                      "your product"; and
         currence" that caused it.                                                   (2) The providing of or failure to provide
      For the purposes of this insurance, electronic                                     warnings or instructions.
      data is not tangible property.
                                                                                 c. Does not include vending machines or
      As used in this definition, electronic data                                   other property rented to or located for the
      means information, facts or programs stored                                   use of others but not sold.
      as, created or used on, or transmitted to or                         22. "Your work":
      from computer software, including systems and
      applications software, hard or floppy disks, CD-                           a. Means:
      ROMs, tapes, drives, cells, data processing                                    (1) Work or operations performed by you or
      devices or any other media which are used                                          on your behalf; and
      with electronically controlled equipment.
                                                                                     (2) Materials, parts or equipment furnished
  18. "Suit" means a civil proceeding in which dam-                                      in connection with such work or opera-
      ages because of "bodily injury", "property dam-                                    tions.
      age", or "personal and advertising injury" to
                                                                                 b. Includes:
      which this insurance applies are alleged. "Suit"
      includes:                                                                      (1) Warranties or representations made at
                                                                                         any time with respect to the fitness,
      a. An arbitration proceeding in which such
         damages are claimed and to which the in-                                        quality, durability, performance or use of
                                                                                         "your work"; and
         sured must submit or does submit with our
         consent; or                                                                 (2) The providing of or failure to provide
                                                                                         warnings or instructions.
      b. Any other alternative dispute resolution
         proceeding in which such damages are
         claimed and to which the insured submits
         with our consent.

Page 46 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A56
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 61 of 152 PageID: 207


                                                                                                                      BizGUARD Plus

SECTION III – COMMON POLICY CONDITIONS                                                (b) Pay property taxes that are owing
(APPLICABLE TO SECTION I – PROPERTY AND                                                   and have been outstanding for more
SECTION II – LIABILITY)                                                                   than one year following the date due,
A. Cancellation                                                                           except that this provision will not ap-
                                                                                          ply where you are in a bona fide dis-
   1. The first Named Insured shown in the Declara-                                       pute with the taxing authority regard-
      tions may cancel this policy by mailing or deliv-                                   ing payment of such taxes.
      ering to us advance written notice of cancella-
      tion.                                                                   b. 10 days before the effective date of cancel-
                                                                                 lation if we cancel for nonpayment of pre-
   2. We may cancel this policy by mailing or deliv-                             mium.
      ering to the first Named Insured written notice
      of cancellation at least:                                               c. 30 days before the effective date of cancel-
                                                                                 lation if we cancel for any other reason.
      a. Five days before the effective date of can-
         cellation if any one of the following condi-                     3. We will mail or deliver our notice to the first
         tions exists at any building that is Covered                        Named Insured's last mailing address known to
         Property in this policy;                                            us.
         (1) The building has been vacant or unoc-                        4. Notice of cancellation will state the effective
             cupied 60 or more consecutive days.                             date of cancellation. The policy period will end
             This does not apply to:                                         on that date.
            (a) Seasonal unoccupancy; or                                  5. If this policy is cancelled, we will send the first
                                                                             Named Insured any premium refund due. If we
            (b) Buildings in the course of construc-                         cancel, the refund will be pro rata. If the first
                tion, renovation or addition.                                Named Insured cancels, the refund may be
             Buildings with 65% or more of the rental                        less than pro rata. The cancellation will be ef-
             units or floor area vacant or unoccupied                        fective even if we have not made or offered a
             are considered unoccupied under this                            refund.
             provision.                                                   6. If notice is mailed, proof of mailing will be suffi-
         (2) After damage by a Covered Cause of                              cient proof of notice.
             Loss, permanent repairs to the building:                 B. Changes
            (a) Have not started, and                                     This policy contains all the agreements between
            (b) Have not been contracted for,                             you and us concerning the insurance afforded.
                                                                          The first Named Insured shown in the Declarations
             within 30 days of initial payment of loss.
                                                                          is authorized to make changes in the terms of this
         (3) The building has:                                            policy with our consent. This policy's terms can be
            (a) An outstanding order to vacate;                           amended or waived only by endorsement issued
                                                                          by us and made a part of this policy.
            (b) An outstanding demolition order; or
                                                                      C. Concealment, Misrepresentation Or Fraud
            (c) Been declared unsafe by govern-
                mental authority.                                         This policy is void in any case of fraud by you as it
                                                                          relates to this policy at any time. It is also void if
         (4) Fixed and salvageable items have been
                                                                          you or any other insured, at any time, intentionally
             or are being removed from the building
                                                                          conceal or misrepresent a material fact concern-
             and are not being replaced. This does                        ing:
             not apply to such removal that is neces-
             sary or incidental to any renovation or                      1. This policy;
             remodeling.                                                  2. The Covered Property;
         (5) Failure to:                                                  3. Your interest in the Covered Property; or
            (a) Furnish necessary heat, water,                            4. A claim under this policy.
                sewer service or electricity for 30
                                                                      D. Examination Of Your Books And Records
                consecutive days or more, except
                during a period of seasonal unoccu-                       We may examine and audit your books and re-
                pancy; or                                                 cords as they relate to this policy at any time dur-
                                                                          ing the policy period and up to three years after-
                                                                          ward.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 47 of 49



                                                               A57
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 62 of 152 PageID: 208


BUSINESSOWNER’S COVERAGE FORM

E. Inspections And Surveys                                                       b. Any other primary insurance available to
                                                                                    you covering liability for damages arising
   1. We have the right to:                                                         out of the premises or operations for which
      a. Make inspections and surveys at any time;                                  you have been added as an additional in-
                                                                                    sured by attachment of an endorsement.
      b. Give you reports on the conditions we find;
         and                                                                 3. When this insurance is excess, we will have no
      c. Recommend changes.                                                     duty under Business Liability Coverage to de-
                                                                                fend any claim or "suit" that any other insurer
   2. We are not obligated to make any inspections,                             has a duty to defend. If no other insurer de-
      surveys, reports or recommendations and any                               fends, we will undertake to do so, but we will
      such actions we do undertake relate only to in-                           be entitled to the insured's rights against all
      surability and the premiums to be charged. We                             those other insurers.
      do not make safety inspections. We do not un-
                                                                         I. Premiums
      dertake to perform the duty of any person or
      organization to provide for the health or safety                       1. The first Named Insured shown in the Declara-
      of workers or the public. And we do not warrant                           tions:
      that conditions:                                                           a. Is responsible for the payment of all premi-
      a. Are safe and healthful; or                                                 ums; and
      b. Comply with laws, regulations, codes or                                 b. Will be the payee for any return premiums
         standards.                                                                 we pay.
   3. Paragraphs 1. and 2. of this condition apply not                       2. The premium shown in the Declarations was
      only to us, but also to any rating, advisory, rate                        computed based on rates in effect at the time
      service or similar organization which makes in-                           the policy was issued. On each renewal, con-
      surance inspections, surveys, reports or rec-                             tinuation or anniversary of the effective date of
      ommendations.                                                             this policy, we will compute the premium in ac-
                                                                                cordance with our rates and rules then in ef-
   4. Paragraph 2. of this condition does not apply to
                                                                                fect.
      any inspections, surveys, reports or recom-
      mendations we may make relative to certifica-                          3. With our consent, you may continue this policy
      tion, under state or municipal statutes, ordi-                            in force by paying a continuation premium for
      nances or regulations, of boilers, pressure                               each successive one-year period. The pre-
      vessels or elevators.                                                     mium must be:
F. Insurance Under Two Or More Coverages                                         a. Paid to us prior to the anniversary date; and
   If two or more of this policy's coverages apply to                            b. Determined in accordance with Paragraph
   the same loss or damage, we will not pay more                                    2. above.
   than the actual amount of the loss or damage.                                 Our forms then in effect will apply. If you do not
G. Liberalization                                                                pay the continuation premium, this policy will
                                                                                 expire on the first anniversary date that we
   If we adopt any revision that would broaden the
   coverage under this policy without additional pre-                            have not received the premium.
   mium within 45 days prior to or during the policy                         4. Undeclared exposures or change in your busi-
   period, the broadened coverage will immediately                              ness operation, acquisition or use of locations
   apply to this policy.                                                        may occur during the policy period that are not
H. Other Insurance                                                              shown in the Declarations. If so, we may re-
                                                                                quire an additional premium. That premium will
   1. If there is other insurance covering the same                             be determined in accordance with our rates
      loss or damage, we will pay only for the                                  and rules then in effect.
      amount of covered loss or damage in excess of
      the amount due from that other insurance,                          J. Premium Audit
      whether you can collect on it or not. But we will                      1. This policy is subject to audit if a premium
      not pay more than the applicable Limit of In-                             designated as an advance premium is shown
      surance of Section I – Property.                                          in the Declarations. We will compute the final
   2. Business Liability Coverage is excess over:                               premium due when we determine your actual
                                                                                exposures.
      a. Any other insurance that insures for direct
         physical loss or damage; or



Page 48 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A58
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 63 of 152 PageID: 209


                                                                                                                       BizGUARD Plus

   2. Premium shown in this policy as advance pre-                     L. Transfer Of Your Rights And Duties Under This
      mium is a deposit premium only. At the close of                     Policy
      each audit period we will compute the earned
      premium for that period and send notice to the                       Your rights and duties under this policy may not be
      first Named Insured. The due date for audit                          transferred without our written consent except in
      premiums is the date shown as the due date                           the case of death of an individual Named Insured.
      on the bill. If the sum of the advance and audit                     If you die, your rights and duties will be transferred
      premiums paid for the policy period is greater                       to your legal representative but only while acting
      than the earned premium, we will return the                          within the scope of duties as your legal represen-
      excess to the first Named Insured.                                   tative. Until your legal representative is appointed,
   3. The first Named Insured must keep records of                         anyone having proper temporary custody of your
      the information we need for premium computa-                         property will have your rights and duties but only
      tion, and send us copies at such times as we                         with respect to that property.
      may request.
K. Transfer Of Rights Of Recovery Against Others
   To Us
   1. Applicable to Businessowners Property Cover-
      age:
      If any person or organization to or for whom we
      make payment under this policy has rights to
      recover damages from another, those rights
      are transferred to us to the extent of our pay-
      ment. That person or organization must do
      everything necessary to secure our rights and
      must do nothing after loss to impair them. But
      you may waive your rights against another
      party in writing:
      a. Prior to a loss to your Covered Property.
      b. After a loss to your Covered Property only
         if, at time of loss, that party is one of the fol-
         lowing:
         (1) Someone insured by this insurance;
         (2) A business firm:
            (a) Owned or controlled by you; or
            (b) That owns or controls you; or
         (3) Your tenant.
      You may also accept the usual bills of lading or
      shipping receipts limiting the liability of carriers.
      This will not restrict your insurance.
   2. Applicable to Businessowners Liability Cover-
      age:
      If the insured has rights to recover all or part of
      any payment we have made under this policy,
      those rights are transferred to us. The insured
      must do nothing after loss to impair them. At
      our request, the insured will bring "suit" or
      transfer those rights to us and help us enforce
      them. This condition does not apply to Medical
      Expenses Coverage.




BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 49 of 49



                                                                A59
Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 64 of 152 PageID: 210




 Mark Daniels Hospitality LLC
 135 King George Rd
 Warren, NJ 07059-5624




                                     A60
Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 65 of 152 PageID: 211




                                     A61
Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 66 of 152 PageID: 212




                   www.guard.com
                                                                               In cooperation with
                                                                               MORSTAN GENERAL
                                                                                  AGENCY OF NJ
 Mark Daniels Hospitality LLC
 135 King George Rd
 Warren, NJ 07059



        A Warm Welcome From Berkshire Hathaway GUARD And
       MORSTAN GENERAL AGENCY OF NJ! Thanks For Selecting Us.
MORSTAN GENERAL AGENCY OF NJ and Berkshire Hathaway GUARD Insurance Companies are
pleased to have the opportunity to serve you by providing the quality products and attentive
customer service you deserve. If you have a question about your Businessowner's Policy, our
combined professional staff will be available to assist you.
   Contact Your Agent for:                                Contact Berkshire Hathaway GUARD
            Coverage changes and issues                  Insurance Companies for:
            Policy features                                     Billing Inquiries
            Endorsement issues                                  Claims questions
                                                                 Loss control services.
   Phone:          732-726-1400
   FAX:         732-726-1414                               Phone:      800-673-2465

   Available during regular business hours                 FAX:       570-823-2059
                                                           E-mail:     csr@GUARD.com
                                                           Monday through Friday; 8:00 AM to 7:30 PM EST
                                                           (E-mail and voice mail after hours)

To report a claim, call us at 888-NEW-CLMS — 24/7. The information below will be needed by you to
complete this process. Specific instructions on reporting claims are included in the enclosed policy
packet.
                    Your Policy Number Is MABP070478
                    Your Insurance Carrier Is AmGUARD Insurance Company
                    Your Policy Effective Date Is 11/24/2019

To report fraud, contact our Fraud Investigative Unit at 800-673-2465.

Use our Policyholder Service Center at www.guard.com to quickly and easily:
                    Make and track payments
                    Secure Certificate of Insurances
                    View important policy information.
                    Check the status of a claim

We appreciate your business and look forward to the opportunity to serve your insurance needs.
Please keep a copy of this letter with your Berkshire Hathaway GUARD Insurance Companies policy for
future reference.

enclosed: Businessowner's Policy # MABP070478



H Q : NJ /                                Berkshire Hathaway GUARD
BP                                The Security You Need. The Name You Trust.
DEC TO I

                                                    A62
        Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 67 of 152 PageID: 213
                                                                                                BUSINESSOWNER’S POLICY
                                                                                                DECLARATIONS


                                     AmGUARD Insurance Company
Issued: 10/20/2019                       A Stock Company
Policy No.:                                                                              Renewal of: MABP966803
MABP070478



                                               POLICY INFORMATION PAGE


  [1]     Named Insured and Mailing Address
          Mark Daniels Hospitality LLC
          135 King George Rd
          Warren, NJ 07059

          Additional Names of Insured
          DBA I N C


  [2]     Agency
          MORSTAN GENERAL AGENCY OF NJ
          1460 Route 9 North
          Suite 204
          Woodbridge, NJ 07095

  [3]     Policy Period
          From November 24, 2019 to November 24, 2020, 12:01 AM, standard time at the insured’s mailing address.


  [4]     Description of Business
          Full-Service Restaurants

  [5]     Coverage
          This policy consists of the Coverage Forms listed on the Schedule of Forms and Endorsements (IIT SF
          01 05).

  [6]     Premium
          The premium shown below may be subject to adjustment.
          Certified Acts of Terrorism                                                     $395.00
          TOTAL POLICY PREMIUM                                                         $22,942.00
          NJ PLIGA                                                                        $137.65
          TOTAL PAYABLE                                                                $23,079.65



  [7]     Payment of Premium
          In return for your payment of premium, and subject to all terms of this policy, we agree with you to provide
          insurance as stated in this policy.




IIT DS 01 05              P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com       Page 1 of 7
                                                              A63
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 68 of 152 PageID: 214
                                                                                  BUSINESSOWNER’S POLICY
                                                                                  DECLARATIONS
Issued: 10/20/2019

Policy No.: MABP070478                                                      Effective Date: 11/24/2019

                      SECTION I – PROPERTY COVERAGES AND LIMITS OF INSURANCE




  LOCATION: 001 BUILDING: 001
  302 George St
  306 George St
  New Brunswick, NJ 08901-2039
  Middlesex County

  Property Deductible: $1,000
  Wind/Hail Deductible: N/A
  Optional Coverages/Glass Deductible: $500
  Classification: 09441 - Fine Dining Restaurant - Sales of Alcoholic Beverages more than 30% up to 75% of
  Total Sales


  COVERAGES:

  Awnings Coverage
     Limit                                                             $2,500
  Business Personal Property Coverage
     Limit                                                             $500,000
     Seasonal Increase Percent                                         25
     Valuation                                                         Replacement Cost
  Liability
     IMPORTANT NOTE                                                    THIS COVERAGE IS RATED BASED ON
                                                                       AN ESTIMATE AND IS SUBJECT TO
                                                                       AUDIT
    Gross Sales at this Location                                       $1,548,052
    Limit                                                              Included
  Accounts Receivable
    On-Premises Limit                                                  $25,000
    Off-Premises Limit                                                 25,000
  Debris Removal
    Limit                                                              25%/$10,000
  Equipment Breakdown Coverage (HSB)
    Inspection Contact Name                                            Catherine Farro
    Phone Number                                                       973-674-9191
  Money and Securities
    On Premises Limit                                                  $25,000
    Off Premises Limit                                                 $25,000
  Ordinance or Law - Increased Cost Of Construction
    Limit                                                              $10,000
  Outdoor Property
    Limit                                                              $10,000
  Outdoor Signs - Optional Coverage
    Limit                                                              $5,000

IIT DS 01 05                                                                                         Page 2 of 7
                                                      A64
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 69 of 152 PageID: 215
                                                                                        BUSINESSOWNER’S POLICY
                                                                                        DECLARATIONS
Issued: 10/20/2019

Policy No.: MABP070478                                                             Effective Date: 11/24/2019

  Restaurant Coverage
     Food contamination Limit                                                $25,000
     Advertising Expense Limit                                               $3,000
     Spoilage Per Occurrence Limit                                           n/a
     Brands and Labels                                                       BPP Limit
     Delivery Errors and Omissions                                           $10,000
     Fine Arts                                                               $25,000
     Reward Payment                                                          $5,000
     Lock Replacement                                                        $1,000
     Merchandise Withdrawal Expenses                                         $25,000
     Ordinance or Law - Equipment Coverage                                   Building/BPP Limit
     Credit Card Slips                                                       $10,000
  Restaurant Deluxe Coverage
     Outdoor Property - Fences & Signs                                       $10,000/$30,000
     Outdoor Property - Radio & TV Antennas                                  $10,000/$30,000
     Outdoor Property - Outdoor Furniture & Decorative Structures            $10,000/$30,000
     Outdoor Property - Trees, Shrubs & Plants                               $2,000/$25,000/$80,000
     Outdoor Property - Lawns                                                $5,000/$25,000/$80,000
     Personal Effects                                                        $25,000
     Checked Coats & Bags                                                    $5,000/$50,000/$100,000
  Spoilage
     Deductible                                                              $500
     Limit                                                                   $50,000
     Description of perishable stock                                         Restaurants
     Breakdown or Contamination Coverage                                     Yes
     Power Outage Coverage                                                   Yes
     Check here if a Refrigeration Maintenance Agreement is applicable for   Yes
     this location
  Utility Services - Direct Damage
     Building                                                                No
     Personal Property                                                       Yes
     Limit                                                                   $25,000
     Tenants Improvements and Betterments                                    No
     Utility                                                                 Public
     Water Supply                                                            Yes
     Communication Supply                                                    Yes
     Check here to include Overhead Transmission Lines for                   Yes
     Communication Supply
     Power Supply                                                            Yes
     Check here to include Overhead Transmission Lines for Power Supply      Yes
  Utility Services - Time Element
     Waiting Period                                                          Lock In 72 Hour Waiting Period
     Time Element Limit                                                      $25,000
     Utility                                                                 Public
     Water Supply                                                            Yes
     Communication Supply                                                    Yes
     Check here to include Overhead Transmission Lines for                   Yes
     Communication Supply
     Power Supply                                                            Yes
     Check here to include Overhead Transmission Lines for Power Supply      Yes
  Valuable Papers and Records
     On-Premises Limit                                                       $25,000
     Off-Premises Limit                                                      $25,000
  Water Back-up and Sump Overflow
     Covered Property Limit                                                  $10,000

IIT DS 01 05                                                                                                  Page 3 of 7
                                                         A65
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 70 of 152 PageID: 216
                                                                   BUSINESSOWNER’S POLICY
                                                                   DECLARATIONS
Issued: 10/20/2019

Policy No.: MABP070478                                       Effective Date: 11/24/2019

     Business Income and Extra Expense Limit             $10,000




IIT DS 01 05                                                                         Page 4 of 7
                                               A66
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 71 of 152 PageID: 217
                                                                              BUSINESSOWNER’S POLICY
                                                                              DECLARATIONS
Issued: 10/20/2019

Policy No.: MABP070478                                                   Effective Date: 11/24/2019

                       SECTION II – LIABILITY COVERAGES AND LIMITS OF INSURANCE


Each paid claim for the following coverages reduces the amount of insurance we provide during the applicable
annual period. Please refer to Section II – Liability in the Businessowners Coverage form and any attached
endorsements.


Coverage                                                                Limits of Insurance

 Liability and Medical Expenses - Each Occurrence                                             $1,000,000
 General Aggregate (Other than Products and Completed Operations)                             $2,000,000
 Personal & Advertising Injury                                                                  Included
 Products & Completed Operations Aggregate                                                    $2,000,000
 Medical Expenses (Each Person)                                                                  $10,000
 Liability Property Damage Deductible                                                              None
 Liability Deductible - Bodily Injury                                                              None




THIS POLICY CONTAINS AGGREGATE LIMITS; REFER TO SECTION D -
LIABILITY AND MEDICAL EXPENSES LIMITS OF INSURANCE FOR DETAILS.




IIT DS 01 05                                                                                       Page 5 of 7
                                                       A67
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 72 of 152 PageID: 218
                                                                         BUSINESSOWNER’S POLICY
                                                                         DECLARATIONS
Issued: 10/20/2019

Policy No.: MABP070478                                             Effective Date: 11/24/2019

                            POLICY WIDE COVERAGES AND LIMITS OF INSURANCE


 Appurtenant Structures
    Limit                                                     $50,000 combined Building/BPP
 Business Income & Extra Expense
    Limit                                                     Actual Loss Sustained up to 12 Months
 Business Income Options
    Number of Hours Deductible                                24 hours
    Extended Period of Indemnity                              Yes
    Number of Days                                            180
 Damage To Premises Rented To You
    Limit                                                     $1,000,000
 Data Compromise
    Section 1 - Response Expenses                             -
    Annual Aggregate Limit                                    $50,000
    Named Malware (Sec. 1) Sublimit                           $50,000
    Forensic IT and Legal Review Sublimit                     $5,000
    PR Services Sublimit                                      $5,000
    Section 2 - Defense & Liability                           -
    Annual Aggregate Limit                                    50000
    Named Malware (Sec. 2) Sublimit                           $50,000
    Response Expenses and Defense & Liability Deductible      $1,000
 Electronic Data
    Limit                                                     $25,000
 Employee Dishonesty
    Limit                                                     $25,000
 Employment-related Practices Liability
    Limit                                                     $50,000
    Deductible                                                $500
    Retroactive Date                                          11/24/2015
    Policy Classification                                     Restaurant
    Number of Employees                                       12
    Prior or Pending Litigation Date                          11/24/2015
    Malicious Prosecution                                     Include
    Defense Limit                                             $50,000
 Fire Department Service Charge
    Limit                                                     $25,000
 Fire Extinguisher Systems Recharge Expense
    Limit                                                     $5,000
 Forgery or Alteration
    Limit                                                     Employee Dishonesty Limit
 Fungi, Wet Rot, Dry Rot & Bacteria (Mold)
    Property Limit                                            $15,000
    Business Income/EE Number of Days                         30
    Liability Coverage Option                                 Exclude Coverage
 Glass Expense
    Limit                                                     Actual Loss Sustained
 Hired Automobile
    Limit                                                     Included in Liability Limit
 Interruption of Computer Operations
    Limit                                                     $10,000
 Liquor Liability
    Liquor Liability Option                                   Liquor Liability Coverage
    Common Cause Limit                                        $1,000,000

IIT DS 01 05                                                                                Page 6 of 7
                                                       A68
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 73 of 152 PageID: 219
                                                                                 BUSINESSOWNER’S POLICY
                                                                                 DECLARATIONS
Issued: 10/20/2019

Policy No.: MABP070478                                                      Effective Date: 11/24/2019

    Aggregate Limit                                                     $2,000,000
    Gross Annual Liquor Receipts                                        $700,000
    IMPORTANT NOTE                                                      THIS COVERAGE IS RATED BASED ON
                                                                        AN ESTIMATE AND IS SUBJECT TO
                                                                        AUDIT
 Loss by Theft of jewelry, watches, watch movements, jewels, pearls, precious and semi-precious stones, bullion,
 gold, silver, platinum and other precious alloys or metals
    Limit                                                               $5,000
 Loss by Theft of patterns, dies, molds and forms
    Limit                                                               $2,500
 Money Orders and "Counterfeit Money"
    Limit                                                               $1,000
 Newly Acquired Or Constructed Property - Buildings
    Limit                                                               25% of Building Limit/Not more than
                                                                        $500,000/Bldg
 Newly Acquired Or Constructed Property - Business Personal Property
    Limit                                                               $250,000
 Non-owned Automobile
    Exposure                                                            With Restaurant Delivery Service
 Personal Property Off Premises
    Limit                                                               $10,000
 Pollutant Clean Up and Removal
    Limit                                                               $10,000
 Preservation of Property
    Limit                                                               Within 30 Days
 Terrorism
    Certified Acts                                                      Include Coverage




IIT DS 01 05                                                                                         Page 7 of 7
                                                      A69
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 74 of 152 PageID: 220
                                                                                BUSINESSOWNERS POLICY
                                                                                DECLARATIONS

Issued: 10/20/2019

Policy No.: MABP070478                                                    Effective Date: 11/24/2019

                              SCHEDULE OF FORMS AND ENDORSEMENTS

 Form Number         Title
 BP WEL LET          Welcome Letter
 IIT DS 01 05        Businessowners Policy Declarations
 BP 00 03 01 10      Businessowners Coverage Form
 BP IN 01 01 10      Businessowners Coverage Form Index
 END SCHD            Schedule Of Forms And Endorsements
 IL 99 00 08 13      Authorization and Attestation
                     U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC") Advisory Notice To
 IL P 001 01 04
                     Policyholder
 PN 99 MU 01 01 19   Renewal Notice Regarding Exposure Basis
 PN NJ 01 10 08      New Jersey Lead and Mold Notice
 PRIV POL            Privacy Policy
 BP 99 NJ 01 18      NJ Policy Customizations
 BP 01 89 08 07      New Jersey Changes
 BP 04 77 07 02      New Jersey Changes - Coverage For Liability For Hazards Of Lead Without Sublimit
 BP 04 02 01 06      Additional Insured - Managers or Lessors of Premises
 BP 04 12 04 17      Limitation of Coverage to Designated Premises, Project or Operation
 BP 04 16 01 10      Additional Insured - Lessor of Leased Equipment
 BP 04 28 01 10      New Jersey - Hired Auto and Non-Owned Auto Liability
 BP 04 89 01 10      Liquor Liability Coverage
 BP 05 01 07 02      Calculation Of Premium
 BP 05 15 01 15      Disclosure Pursuant To Terrorism Risk Insurance Act
 BP 05 23 01 15      Cap On Losses From Certified Acts Of Terrorism
                     Exclusion Of Other Acts Of Terrorism Committed Outside The United States; Cap On Losses
 BP 05 38 01 15
                     From Certified Acts Of Terrorism
 BP 05 42 01 15      Exclusion Of Punitive Damages Related To A Certified Act Of Terrorism
 BP 12 03 01 10      Loss Payable Clauses
 BP 99 01 01 13      Restaurants
 BP 99 04 01 10      Equipment Breakdown Coverage
 BP 99 12 09 08      Restaurant Deluxe
 BP 99 13 01 10      Employment-Related Practices Liability Endorsement
 BP 99 188 06 16     Deductible Endorsement - Property
 BP 99 216 01 18     Utility Services - Direct Damage
 BP 99 397 02 18     NJ Cannabis Exclusion
 BP 99 60 03 12      Water Back-up and Sump Overflow
 BP 99 63 03 12      Utility Services - Time Element
 BP 99 64 03 12      Business Income Changes - Time Period
 BP 99 72 01 13      Spoilage Coverage
 BP 99 91 11 14      Data Compromise Coverage




                                                    A70
      Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 75 of 152 PageID: 221


                                                                                                          AUTHORIZATION
                                                                                                        AND ATTESTATION
                                                                                                             IL 99 00 08 13


                              THIS ENDORSEMENT AUTHORIZES THE POLICY.



                         AUTHORIZATION AND ATTESTATION
This endorsement authorizes the insurance contract between you and the insurance company subsidiary listed on the
DECLARATIONS PAGE of your insurance policy.


In Witness Whereof, this page executes and fully attests to this policy. If required by state law, the policy shall not be
valid unless countersigned by our authorized representatives.


                                                   Authorizing signatures




                                                      Michael J. Dulin
                                               General Counsel and Secretary




                                                  Sy Foguel, ACAS, FILAA
                                            Chief Executive Officer and President




IL 99 00 08 13                                                                                                   Page 1 of 1



                                                             A71
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 76 of 152 PageID: 222



                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    Foreign agents;
    Front organizations;
    Terrorists;
    Terrorist organizations; and
    Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
ury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                              Page 1 of 1
                                                      A72
      Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 77 of 152 PageID: 223

                                                                                    PN 99 MU 01 01 19




         Important Renewal Information for Policyholders Regarding
                        Your Sales/Payroll figures

We have automatically adjusted the sales or payroll by 2% which was used to calculate your liability
insurance premium in order to more accurately reflect your exposures.

Please review your policy, if you have a more accurate estimate of this year’s sales or payroll please
contact your agent to adjust accordingly.




 PN 99 MU 01 01 19                                                                          Page 1 of 1




                                                 A73
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 78 of 152 PageID: 224


                                                                                                          NEW JERSEY
                                                                                                        POLICYHOLDER
                                                                                                               NOTICE




                            NOTICE FOR NEW JERSEY
                       BUSINESSOWNER’S POLICYHOLDERS
LIMITED COVERAGE FOR “FUNGI”, WET ROT, DRY ROT AND BACTERIA

    Limited Coverage for “Fungi,” Wet Rot, Dry Rot and Bacteria is included as part of this Businessowner’s Policy with a
    limit of $15,000 (unless changed via an endorsement). Limits of up to $50,000 are available. Contact your agent for
    more information.



LIABILITY FOR HAZARDS OF LEAD

    Be aware that your Businessowner’s Policy may contain a lead liability exclusion. This exclusion is applied when:

        The covered premises was constructed prior to 1978; and

        The insured has not been certified as being free of existing lead hazards pursuant to standards to be established
        by the Department of Community Affairs.

    If your policy does contain a lead liability exclusion, the exclusion will also apply to any renewal of your policy. Howev-
    er, you may purchase liability coverage for lead paint and lead contamination if the premises covered by the policy has
    been certified as being free of existing lead hazards pursuant to standards to be established by the Department of
    Community Affairs.

    Contact your agent for more information.




PN NJ 01 10 08    P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com                  Page 1 of 1



                                                            A74
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 79 of 152 PageID: 225




                                       Privacy Policy
We are committed to treating and using personal financial information about you and your employees
responsibly. We will not disclose nonpublic, personal information about you and your employees to anyone
except as permitted or required by law.

This disclosure is made on behalf of the following and applicable affiliates:
         Berkshire Hathaway GUARD Insurance Companies

         AmGUARD Insurance Company




We collect nonpublic, personal information from you about you and your employees to properly maintain
and service your policy. This nonpublic, personal information may come from the following sources:

   •    Application Information and Other Forms. On the application for insurance or other forms
        completed by you, you provide us with most of the information we need to process policies and
        claims.

   •    Transaction Information. We may develop information about you and your employees based on
        transactions and experiences you have with us, our affiliates, or others.

   •    Third-Party Information. This is information that we receive to verify or supplement your
        application or claims.

Disclosing Information
In the course of conducting business and as permitted or required by law, we may share nonpublic
personal information about you and your employees with our affiliated companies. We do not disclose any
nonpublic, personal information about you and your employees to any nonaffiliated third parties, except
for the conduct of our business or as permitted or required by law. Information may be supplied to others
providing business services for us. Additionally, we may provide information for audit or research purposes
or to law enforcement agencies to help us prevent fraud.

Securing Information
We restrict access to nonpublic personal information about you and your employees to our employees who
need to know the information necessary to provide products or services to you. We maintain physical,
electronic, and procedural safeguards that comply with applicable regulations to guard the nonpublic,
personal information of you and your employees.



                     A Current Copy of Our Privacy Policy is Always Available at our web site.




            P.O. Box A-H • 39 Public Square • Wilkes-Barre, PA 18703-0020 • www.guard.com

                  Telephone: 570-825-9900 • Customer Service Hotline: 800-673-2465
                                                       A75
      Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 80 of 152 PageID: 226


                                                                                                                  BUSINESSOWNER’S
                                                                                                                      BP 99 NJ 01 18


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                NJ POLICY CUSTOMIZATIONS
This endorsement modifies insurance provided under the following:

BUSINESSOWNER’S COVERAGE FORM

The following is a summary of the coverages and limits provided by this endorsement. For complete details on specific
coverages, see the applicable coverage wording. The limits of insurance stated in this endorsement apply unless higher
limits are shown in the Declarations.
                                         SCHEDULE OF LIMIT CHANGES
                                                Section I – Property

         Coverage                                           BP 00 03 Limit                                   Revised Limit
   Accounts Receivable                                      $10,000 at premises                              $25,000 at premises
                                                            $5,000 not at premises                           $25,000 not at premises
   Appurtenant Structures                                   n/a                                              $50,000
   Awnings                                                  Included in Building Limit                       $2,500
   Business Income Dependent Properties
                Within 1,000 feet of premises               Included in Dependent Properties                 $2,500
   Civil Authority – Curfew                                 Included in Civil Authority                      $5,000
   Employee Dishonesty                                      Optional                                         $10,000
   Fire Department Service Charge                           $2,500                                           $25,000
   Forgery Or Alteration                                    $2,500                                           $10,000
   Loss or Damage by Theft
                Jewelry, Watches, etc.                      $2,500                                           $5,000
   Newly Acquired Or Constructed Property
                Buildings                                   $250,000                                         25% Buildings Limit/
                                                                                                             $500,000 each Building
               Business Personal Property                   $100,000                                         $250,000
   Outdoor Property / any one tree, shrub or plant          $2,500 / $500                                    $10,000 / $1,000
   Outdoor Signs                                            Optional                                         $5,000
   Personal Effects                                         $2,500                                           $5,000
   Premises Boundary Increased                              100 feet                                         1,000 feet
   Valuable Papers And Records                              $10,000 at premises                              $25,000 at premises
                                                            $5,000 not at premises                           $25,000 not at premises

                                                        Section II – Liability

         Coverage                              BP 00 03 Limit                                                Revised Limit
   Supplementary Payments - Cost Of Bail Bonds $250                                                          $1,000
   Supplementary Payments - Loss Of Earnings   $250                                                          $500/day


BP 99 NJ 01 18        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.         Page 1 of 7



                                                                   A76
      Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 81 of 152 PageID: 227
NJ POLICY CUSTOMIZATIONS


Any reference in Section I — Property of the Busi-                                     The most we will pay for loss of Business In-
nessowner’s Coverage Form to within 100 feet of the                                    come or Extra Expense caused by a reduction in
described premises is amended to read within 1,000 feet                                your normal hours of operation required to com-
of the described premises.                                                             ply with an action of civil authority that imposes a
                                                                                       curfew in the area in which the premises are lo-
                                                                                       cated is $5,000.
Section I – Property, A.1., Covered Property is
amended as follows:                                                                3. Paragraph k. - Forgery Or Alteration - Para-
                                                                                       graph (4) is replaced with the following:
   1. The following is added to Paragraph a.
                                                                                       (4) The most we will pay for any loss, including
       (7) Building Glass, meaning glass that is part of                                   legal expenses, under this Additional Cover-
           a building or structure.                                                        age is $10,000, unless a higher Limit of In-
                                                                                           surance is shown in the Declarations.
Section I – Property, A.4., Limitations is amended as                              4. Paragraph A.5.m. Business Income From De-
follows:                                                                              pendent Properties in Section I – Property is
     1. Paragraph b.(2) is deleted.                                                   amended as follows:
     2. Paragraph c. is deleted and replaced with the                                  a. Paragraph (1) is deleted and replaced with
         following:                                                                       the following:
         c. For loss or damage by theft, the following                                    (1) We will pay for the actual loss of Busi-
             types of property are covered only up to the                                     ness Income you sustain due to a direct
             limits shown:                                                                    result of physical loss or damage at the
             (1) $2,500 for furs, fur garments and gar-                                       premise of a dependent property caused
                 ments trimmed with fur.                                                      by or resulting from any Covered Cause
                                                                                              of Loss.
             (2) $5,000 for jewelry, watches, watch
                 movements, jewels, pearls, precious and                                         However, this Additional Coverage does
                 semi-precious stones, bullion, gold, silver,                                    not apply to loss of Business Income in-
                 platinum and other precious alloys or                                           curred as a result of unfavorable busi-
                 metals. This limit does not apply to jewel-                                     ness conditions or as a result of damage
                 ry and watches worth $500 or less per                                           (other than damage at the premises of a
                 item.                                                                           dependent property) caused by the im-
             (3) $2,500 for patterns, dies, molds and                                            pact of the Covered Cause of Loss in the
                 forms.                                                                          area where the dependent properties are
                                                                                                 located.
     3. Paragraph d. is added:
                                                                                                 However, this Additional Coverage does
         d. For loss or damage by any covered cause of
                                                                                                 not apply when the only loss to depend-
             loss, we will only pay up to $2,500 per occur-
                                                                                                 ent property is loss or damage to "elec-
             rence for awnings.
                                                                                                 tronic data", including destruction or cor-
                                                                                                 ruption of "electronic data". If the
Section I – Property, A.5., Additional Coverages is                                              dependent property sustains loss or
amended as follows:                                                                              damage to "electronic data" and other
   1. Paragraph c. Fire Department Service Charge                                                property, coverage under this Additional
       is replaced with the following:                                                           Coverage will not continue once the other
                                                                                                 property is repaired, rebuilt or replaced.
       When the fire department is called to save or
       protect Covered Property from a Covered Cause                                          The most we will pay under this Addition-
       of Loss, we will pay up to $25,000, unless a dif-                                      al Coverage is $5,000 unless a higher
       ferent limit is shown in the Declarations, for your                                    Limit of Insurance is indicated in the Dec-
       liability for fire department service charges:                                         larations.
       (1) Assumed by contract or agreement prior to                                   b. Paragraph (4) is deleted and replaced with
           loss; or                                                                       the following:
       (2) Required by local ordinance.                                                     (4) Dependent property means property
    2. The following is added to Paragraph i. – Civil                                           owned by others whom you depend on
       Authority:                                                                               to:
                                                                                                (a) Deliver materials or services to you,
                                                                                                    or to others for your account. But

BP 99 NJ 01 18         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.           Page 2 of 7



                                                                     A77
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 82 of 152 PageID: 228
NJ POLICY CUSTOMIZATIONS

                  services does not mean water, com-                                            damage must be caused by or result
                  munication or power supply services;                                          from any of the following causes of loss:
              (b) Accept your products or services;                                             (a) Fire;
                                                                                                (b) Lightning;
              (c) Manufacture your products for deliv-                                          (c) Explosion;
                  ery to your customers under contract                                          (d) Riot or Civil Commotion; or
                  for sale; or                                                                  (e) Aircraft.
              (d) Attract customers to your business                                       (2) Radio and television antennas (including
                  provided such property is located                                            satellite dishes), including debris re-
                  within 1,000 feet of the premises de-                                        moval expense. Loss or damage must
                  scribed in the Declarations or is the                                        be caused by or result from any of the
                  property of the lead tenant in a shop-                                       following causes of loss:
                  ping center or shopping mall that in-                                        (a) Fire;
                  cludes such premises. The most we                                            (b) Lightning;
                  will pay under this paragraph (d) is                                         (c) Windstorm (unless there is an ex-
                  $2,500.                                                                           clusion endorsement        excluding
                  The dependent property must be lo-                                                Windstorm applicable to the location
                  cated in the coverage territory of this                                           where this endorsement also ap-
                  policy.                                                                           plies);
                                                                                               (d) Ice, Snow, Sleet or Hail (unless
                                                                                                    there is an exclusion endorsement
Section I – Property, A.6., Coverage Extensions is                                                  excluding Windstorm applicable to
amended as follows:                                                                                 the location where this endorsement
                                                                                                    also applies);
   1. The last paragraph in Paragraph a. – Newly Ac-                                           (e) Explosion;
      quired Or Constructed Property under (1)                                                 (f) Riot or Civil Commotion; and
      Buildings is replaced with the following:                                                (g) Aircraft.
       The most we will pay in any one occurrence for                                      The most we will pay for loss or damage
       loss or damage under this Extension is 25% of                                       under this Extension is $10,000, unless a
       the Limit of Insurance for Buildings shown in the                                   higher Limit of Insurance for Outdoor Prop-
       Declarations, but not more than $500,000 at                                         erty is shown in the Declarations, but not
       each building.                                                                      more than $1,000 for any one tree, shrub or
                                                                                           plant.
   2. The last paragraph in Paragraph a. – Newly Ac-
      quired Or Constructed Property under (2)                                   5. Paragraph d. – Personal Effects is replaced
      Business Personal Property is replaced with                                   with the following:
      the following:
                                                                                      You may extend the insurance that applies to
       The most we will pay for loss or damage under                                  Business Personal Property to apply to personal
       this Extension is $250,000 at each building.                                   effects owned by you, your officers, your part-
                                                                                      ners or "members", your "managers" or your
                                                                                      employees. This extension does not apply to:
   3. The last sentence in Paragraph b. – Personal                                    (1) Tools or equipment; or
      Property Off-premises is amended as follows:                                    (2) Loss or damage by theft.
      The most we will pay for loss or damage under                                   The most we will pay for loss or damage under
      this Extension is $10,000, unless a higher Limit                                this Extension is $5,000 at each described prem-
      of Insurance for Personal Property Off-premises                                 ises.
      is shown in the Declarations.
                                                                                 6. Paragraph e. – Valuable Papers And Records
   4. Paragraph c. - Outdoor Property is replaced                                   Paragraph (3) is replaced with the following:
      with the following:                                                             (3) The most we will pay under this Coverage
       c.   Outdoor Property                                                              Extension for loss or damage to "valuable
            You may extend the insurance provided by                                      papers and records" in any one occurrence
            this policy to apply to your outdoor:                                         at the described premises is $25,000, unless
            (1) Fences, trees, shrubs and plants, in-                                     a higher Limit of Insurance for "valuable pa-
                cluding debris removal expense. Loss or                                   pers and records" is shown in the Declara-
                                                                                          tions.

BP 99 NJ 01 18       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.        Page 3 of 7



                                                                   A78
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 83 of 152 PageID: 229
NJ POLICY CUSTOMIZATIONS

           For "valuable papers and records" not at the                                   (3) Incidental appurtenant structures in-
           described premises, the most we will pay is                                        clude storage buildings, carports, gar-
           $25,000.                                                                           ages and similar structures which have
                                                                                              not been specifically described in the
   7. Paragraph f. – Accounts Receivable Paragraph                                            Declarations.
      (2) is replaced with the following:                                                  The most we will pay for loss or damage
       (2) The most we will pay under this Coverage                                        under this Coverage Extension in any one
           Extension for loss or damage in any one oc-                                     occurrence for any combination of loss or
           currence at the described premises is                                           damage to Building and Business Personal
           $25,000, unless a higher Limit of Insurance                                     Property is $50,000.
           for accounts receivable is shown in the Dec-
           larations.                                                      Section I – Property, B. Exclusions 2. is amended as
           For accounts receivable not at the described                    follows:
           premises, the most we will pay is $25,000.                           1. Paragraph q. Asbestos is added:

   8. Paragraph f. – Accounts Receivable Para-                                       q.    Asbestos
      graph (3) is replaced with the following:                                            Any loss, damage or expense which would
                                                                                           not have occurred in whole or in part but for
       (3) Paragraph B. Exclusions in SECTION I –                                          the presence of asbestos.
           PROPERTY does not apply to this Cover-
           age Extension except for:                                       Section I – Property, G. Optional Coverages is
           (a) Paragraph B.1.c. Governmental Ac-                           amended as follows:
               tion;
           (b) Paragraph B.1.d. Nuclear Hazard;                                 1. Paragraph 1. Outdoor Signs Paragraph d. is
           (c) Paragraph B.1.f. War And Military Ac-                               replaced with the following:
               tion;                                                                 2.    The most we will pay for loss of or damage
           (d) Paragraph B.2.f. Dishonesty;                                                in any one occurrence is $5,000, unless a
           (e) Paragraph B.2.g. False Pretense;                                            higher Limit of Insurance for Outdoor Signs
           (f) Paragraph B.2.o. Electrical Disturb-                                        is shown in the Declarations.
               ance
           (g) Paragraph B.3.; and                                         Section I – Property, G. Optional Coverages is
           (h) Paragraph B.6. Accounts Receivable                          amended as follows:
               Exclusion.
                                                                                1. Paragraph 3. – Employee Dishonesty Para-
    9. Paragraph g. – Appurtenant Structures is                                    graph c. is replaced with the following:
       added:                                                                        The most we will pay for loss or damage in any
       g. Appurtenant Structures                                                     one occurrence is $10,000, unless a higher Limit
                                                                                     of Insurance for Employee Dishonesty is shown
           (1) When there is a Building Limit of Insur-
                                                                                     in the Declarations.
               ance shown in the Declarations at the
               described premises, you may extend the                      Section II – Liability, A. Coverages is amended as
               insurance provided by this Coverage
                                                                           follows:
               Form to apply to direct physical loss or
               damage caused by or resulting from a                             1. Under Business Liability Paragraph f., Cover-
               Covered Cause of Loss to incidental                                 age Extension – Supplementary Payments,
               appurtenant structures within 1,000 feet                            Paragraph (1), sections (b), (c) and (d) are re-
               of the described premises.                                          placed with the following:
           (2) When there is a Business Personal                                     (b) Up to $1,000 for cost of bail bonds required
               Property Limit of Insurance shown in the                                  because of accidents or traffic law violations
               Declarations at the described premises,                                   arising out of the use of any vehicle to which
               you may extend the insurance provided                                     Business Liability Coverage for "bodily inju-
               by this Coverage Form to apply to direct                                  ry" applies. We do not have to furnish these
               physical loss or damage caused by or                                      bonds.
               resulting from a Covered Cause of Loss                                (c) The cost of appeal bonds or bonds to re-
               to Business Personal Property within in-                                  lease attachments, but only for bond
               cidental appurtenant structures within                                    amounts within our Limit of Insurance. We
               1,000 feet of the described premises.                                     do not have to furnish these bonds.

BP 99 NJ 01 18      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.          Page 4 of 7



                                                                  A79
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 84 of 152 PageID: 230
NJ POLICY CUSTOMIZATIONS

       (d) All reasonable expenses incurred by the in-                                (1) Caused by or at the direction of or with the
           sured at our request to assist us in the in-                                   consent or acquiescence of any insured with
           vestigation or defense of the claim or "suit",                                 the knowledge that the act would violate the
           including actual loss of earnings up to $500                                   rights of another and would inflict "personal
           a day because of time off from work.                                           and advertising injury";

Section II – Liability, B. Exclusions is amended as                              6. Under 1., Applicable To Business Liability
follows:                                                                            Coverage, Paragraph p., Personal and Adver-
                                                                                    tising Injury, the following is added:
   1. Under 1., Applicable To Business Liability
      Coverage, Paragraph a., Expected Or Intend-                                      (14) Arising out of:
      ed Injury is deleted and replaced with the fol-                                      (a) Your placement of advertising for others
      lowing:                                                                                  on your web site or a link to or a refer-
                                                                                               ence to a web site or web address of
       a.   Expected Or Intended Injury
                                                                                               others on your web site.
            "Bodily injury" or "property damage" (includ-
                                                                                           (b) Your placement of content or company
            ing any unexpected or unintended portion
                                                                                               brand or product information from others
            thereof) if any “bodily injury” or “property
                                                                                               on your web site or on any frame or
            damage” was expected or intended from the
                                                                                               border within your web site.
            standpoint of any insured. This exclusion
                                                                                           (c) Software or programming related to your
            does not apply to "bodily injury" resulting
                                                                                               web site’s design, appearance or func-
            from the use of reasonable force to protect
                                                                                               tions.
            persons or property.
   2. Under 1., Applicable To Business Liability                                      (15) Arising out of discrimination, harassment or
      Coverage, Paragraph j., Professional Services                                        humiliation by an officer, director, member
      (8) and (9) are amended and (10) is added as                                         or partner of the insured.
      follows:
                                                                                      (16) Arising out of representations made by you
       (8) Any body piercing services (not including
                                                                                           or your agents regarding the value or suita-
           ear lobe piercing), tattooing and similar ser-                                  bility of any securities, or the fluctuation in
           vices;
                                                                                           value or price of any stocks, bonds or other
       (9) Services in the practice of pharmacy; and
                                                                                           securities.
       (10)Computer or software design, advice or
           consultation, programming services includ-                                 (17) Violation of antitrust laws, state and federal
           ing virus protection, firewall or web site de-
                                                                                           laws governing restrictions on trade, unfair
           sign.
                                                                                           competition or deceptive advertising.
   3. Under 1., Applicable To Business Liability
                                                                                 7. Under 1., Applicable To Business Liability
      Coverage, Paragraph k., Damage To Property,
                                                                                    Coverage, Paragraph r. Criminal Acts is delet-
      the following is added to the last paragraph:
                                                                                    ed and replaced with the following:
       Paragraphs (3) and (4) of this exclusion do not                                r.    Criminal Acts
       apply to “property damage” to borrowed equip-
                                                                                            “Bodily injury”, “property damage”, or "per-
       ment while not being used to perform operations
                                                                                            sonal and advertising injury" arising out of a
       at a job site.
                                                                                            criminal act committed by or at the direction
                                                                                            of the insured.
   4. Under 1., Applicable To Business Liability
      Coverage, Paragraph m., Damage To Your
      Work, the following is deleted:                                            8. Under 1., Applicable To Business Liability
                                                                                    Coverage, Paragraphs t., u. and v. are added
       This exclusion does not apply if the damaged
                                                                                    as follows:
       work or the work out of which the damage arises
       was performed on your behalf by a subcontrac-                                  t.   Asbestos
       tor.                                                                                (1) “Bodily injury”, “property damage” or
                                                                                               “personal and advertising injury” arising
   5. Under 1., Applicable To Business Liability                                               out of an exposure or threat of exposure
      Coverage, Paragraph p. Personal And Adver-                                               to the actual or alleged properties of as-
      tising Injury, Paragraph (1) is deleted and re-                                          bestos and includes the mere presence
      placed with the following:                                                               of asbestos in any form.


BP 99 NJ 01 18       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.         Page 5 of 7



                                                                   A80
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 85 of 152 PageID: 231
NJ POLICY CUSTOMIZATIONS

            (2) Any damages, judgments, settlements,
                loss, costs or expenses that:                                Section II – Liability, D, Liability And Medical Ex-
                (a) May be awarded or incurred by rea-                       penses Limits Of Insurance is amended as follows:
                    son of any claim or “suit” alleging
                                                                                  1. Paragraph 2. is replaced with the following:
                    actual or threatened injury or dam-
                    age of any nature or kind to persons
                                                                                       2. The most we will pay for the sum of all dam-
                    or property which would not have
                                                                                          ages because of all:
                    occurred in whole or in part but for
                                                                                          a. “Bodily injury”, “property damage” and
                    the presence of asbestos;
                                                                                             medical expenses, arising out of any
                (b) Arise out of any request, demand,
                                                                                             one “occurrence” including “Bodily inju-
                    order to statutory or regulatory re-
                                                                                             ry” and “property damage” under the
                    quirement that any insured or others
                                                                                             “products-completed operations haz-
                    test for, monitor, clean up, remove,
                                                                                             ard”; and
                    encapsulate, contain, treat, detoxify
                                                                                          b. “Personal and advertising injury” sus-
                    or neutralize or in any way respond
                                                                                             tained by any one person or organiza-
                    to or assess the effects of an asbes-
                                                                                             tion;
                    tos presence; or
                (c) Arise out of any claim or suit for                                      is the Liability and Medical Expenses – Each
                    damages because of testing for,                                         Occurrence limit shown in the Declarations.
                    monitoring, cleaning up, removing,                                      But the most we will pay for all medical ex-
                    encapsulating, containing, treating,                                    penses because of "bodily injury" sustained
                    detoxifying or neutralizing or in any                                   by any one person is the Medical Expenses
                    way responding to or assessing the                                      limit shown in the Declarations.
                    effect of an asbestos presence.
                                                                                  2. Paragraph 4. is replaced with the following:
       u.   Nuclear Hazard
            Nuclear reaction or radiation, or radioactive                              4. Aggregate Limits
            contamination, however caused. But if nu-                                     Regardless of the number of occurrences
            clear reaction or radiation, or radioactive                                   and subject to the Liability and Medical Ex-
            contamination, results in fire, we will pay for                               penses-Each Occurrence limit, the most we
            the loss or damage caused by that fire.                                       will pay for:
                                                                                          a. All "bodily injury" and "property damage"
       v. Fungi Or Bacteria                                                                    that is included in the "products-
          (1) “Bodily Injury”, “property damage” or                                            completed operations hazard" is twice
              “personal and advertising injury” which                                          the Liability and Medical Expenses-Each
              would not have occurred, in whole or in                                          Occurrence limit. This limit is shown in
              part, but for the actual, alleged or                                             the declarations as “Products and Com-
              threatened inhalation of, ingestion of,                                          pleted Operations Aggregate”.
              contact with, exposure to, existence of,                                      b. All:
              or presence of, any “fungi” or bacteria
                                                                                                 (1) "Bodily injury" and "property dam-
              on or within a building or structure, in-
              cluding its contents, regardless of                                                    age" except damages because of
              whether any other cause, event, materi-                                                "bodily injury" or "property damage"
              al or product contributed concurrently or                                              included in the "products-completed
              in any sequence to such injury or dam-                                                 operations hazard";
              age.                                                                               (2) Plus medical expenses;
          (2) Any loss, cost or expenses arising out of                                          (3) Plus all "personal and advertising in-
              the abating, testing for, monitoring,                                                  jury" caused by offenses committed;
              cleaning up, removing, containing, treat-
              ing, detoxifying, neutralizing, remediat-
              ing or disposing of, or in any way re-                                             is twice the Liability and Medical Ex-
              sponding to, or assessing the effects of,                                          penses-Each Occurrence limit shown in
              “fungi” or bacteria, by any insured or by                                          the Declarations. This limit is shown in
              any other person or entity.                                                        the declarations as “General Aggregate
                                                                                                 (other than Products and Completed
            This exclusion does not apply to any "fungi"                                         Operations Aggregate)”.
            or bacteria that are, are on, or are contained
            in, a good or product intended for bodily                                       Subject to Paragraph a. or b. above, which-
            consumption.                                                                    ever applies, the Damage To Premises
BP 99 NJ 01 18        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.           Page 6 of 7



                                                                    A81
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 86 of 152 PageID: 232
NJ POLICY CUSTOMIZATIONS

           Rented To You Limit is the most we will pay                           1. Paragraph 23. is added as below:
           for damages because of "property damage"
                                                                                      23. “Fungi” means any type or form of fungus
           to any one premises, while rented to you, or
                                                                                          including mold or mildew and any mycotox-
           in the case of fire, while rented to you or
                                                                                          ins, spores, scents, or by-products produced
           temporarily occupied by you with permission
                                                                                          or released by fungi.
           of the owner.

           The Limits of Insurance of Section II – Liabil-
           ity apply separately to each consecutive an-
           nual period and to any remaining period of
           less than 12 months, starting with the begin-
           ning of the policy period shown in the Decla-
           rations, unless the policy period is extended
           after issuance for an additional period of
           less than 12 months. In that case, the addi-
           tional period will be deemed part of the last
           preceding period for purposes of determin-
           ing the Limits of Insurance.

Section II – Liability, E. Liability And Medical Ex-
pense General Conditions is amended as follows:
   1. Under 2., Duties In The Event Of Occurrence,
      Offense, Claim Or Suit, Paragraphs e. and f.
      are added as follows:
       e. If we cover a claim or “suit” under this cov-
          erage that may also be covered by other in-
          surance available to an additional insured,
          such insurance if any, shall be primary, and
          such additional insured must submit such
          claim or suit to the other insurer for defense
          and indemnity.
       f. Paragraphs a. and b. apply to you or to any
          additional insured only when such “occur-
          rence,” offense, claim or suit is known to you
          or any additional insured or your or any ad-
          ditional insured’s partner, limited liability
          company manager, executive officer, trustee
          or political official if you or any additional in-
          sured is a political subdivision or agency.
          This Paragraph f. applies separately to you
          and any additional insured.

   2. Paragraph 5. Representations is added as fol-
      lows:
       5. Representations
          When You Accept This Policy
          By accepting this policy, you agree:
          a. The statements in the Declaration are
              accurate and complete;
          b. Those statements are based upon rep-
              resentations you made to us; and
          c. We have issued this policy in reliance
              upon your representations.

Section II – Liability, F. Liability And Medical Ex-
pense Definitions is amended as below:


BP 99 NJ 01 18       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 7 of 7



                                                                   A82
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 87 of 152 PageID: 233


                                                                                          BUSINESSOWNERS
                                                                                              BP 01 89 08 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 NEW JERSEY CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


A. Section I – Property is amended as follows:                       a. A list or other record of each "occur-
   1. The following exclusion and related provisions                    rence" of which we were notified in ac-
      are added to Paragraph B. Exclusions:                             cordance with Paragraph 2.a. of the Du-
                                                                        ties In The Event Of Occurrence,
      6. Domestic Violence Exclusion                                    Offense, Claim Or Suit Condition in this
          a. We will not pay for loss or damage aris-                   Section. We will include a brief descrip-
             ing out of any act committed:                              tion of the "occurrence" and information
                                                                        on whether any claim arising out of the
            (1) By or at the direction of any insured;
                and                                                     "occurrence" is open or closed.
                                                                     b. A summary by policy year, of payments
            (2) With the intent to cause a loss.
                                                                        made and amounts reserved, stated
          b. However, this exclusion will not apply to                  separately under any applicable Aggre-
             deny payment to a co-insured who did                       gate Limit.
             not cooperate in or contribute to the
             creation of the loss if the loss arose out              Amounts reserved are based on our judg-
                                                                     ment. They are subject to change and
             of domestic violence.
                                                                     should not be regarded as ultimate settle-
          c. If we pay a claim pursuant to Paragraph                 ment values.
             b. above, our payment to the insured is
             limited to that insured's insurable inter-              You must not disclose this information to
                                                                     any claimant or any claimant's representa-
             est in the property. In no event will we
                                                                     tive without our consent.
             pay more than the Limit of Insurance.
          To the extent that the Concealment, Mis-                   We will provide this information only if we
          representation Or Fraud Condition conflicts                receive a written request from the first
                                                                     Named Insured during the policy period.
          with the provisions of Paragraph b. above,
                                                                     We will provide this information within 45
          the provision of b. will apply.
                                                                     days of receipt of the request.
B. Section II – Liability is amended as follows:
                                                                     We compile claim and "occurrence" infor-
   1. The term "spouse" is replaced by the following:                mation for our own business purposes and
      Spouse or party to a civil union recognized un-                exercise reasonable care in doing so. In
      der New Jersey law.                                            providing this information to the first Named
                                                                     Insured, we make no representations or
   2. The following is added to Paragraph E. Liabil-                 warranties to insureds, insurers or others to
      ity And Medical Expenses General Condi-
                                                                     whom this information is furnished by or on
      tions:                                                         behalf of any insured.
      6. Your Right To Loss Information
          We will provide the first Named Insured
          shown in the Declarations the following loss
          information relating to this and any preced-
          ing Businessowners Liability Coverage
          Form we have issued to you during the pre-
          vious three years:




BP 01 89 08 07                             © ISO Properties, Inc., 2007                              Page 1 of 4     
                                                          A83
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 88 of 152 PageID: 234


C. Section III – Common Policy Conditions is                        2. The following is added to Paragraph A. Can-
   amended as follows:                                                 cellation:
   1. Paragraph A.2. Cancellation is replaced by                       7. Cancellation Of Policies In Effect For 60
      the following:                                                      Days Or More
      2. If this policy has been in effect for less than                  a. If this policy has been in effect for 60
         60 days, we may cancel this policy for any                          days or more, or is a renewal of a policy
         reason subject to the following:                                    we issued, we may cancel this policy
         a. We may cancel this policy by mailing or                          only for one or more of the following
            delivering to the first Named Insured                            reasons:
            and any person entitled to notice under                          (1) Nonpayment of premium;
            this policy written notice, of cancellation,                     (2) Existence of a moral hazard, as
            at least:                                                            defined in N.J.A.C. 11:1-20.2(f);
              (1) 10 days before the effective date of                       (3) Material misrepresentation or non-
                  cancellation if we cancel for:                                 disclosure to us of a material fact at
                 (a) Nonpayment of premium; or                                   the time of acceptance of the risk;
                 (b) Existence of a moral hazard, as                         (4) Increased hazard or material change
                     defined in N.J.A.C. 11:1-20.2(f)                            in the risk assumed which we could
                     as follows:                                                 not have reasonably contemplated at
                     (i) "The risk, danger or probabil-                          the time of assumption of the risk;
                         ity that the insured will de-                       (5) Substantial breaches of contractual
                         stroy, or permit to be de-                              duties, conditions or warranties that
                         stroyed, the insured property                           materially affect the nature and/or in-
                         for the purpose of collecting                           surability of the risk;
                         the insurance proceeds. Any                         (6) Lack of cooperation from the insured
                         change in the circumstances                             on loss control matters materially af-
                         of an insured that will increase                        fecting insurability of the risk;
                         the probability of such a de-
                         struction may be considered a                       (7) Fraudulent acts against us by the
                         'moral hazard'; and                                     insured or its representative that ma-
                                                                                 terially affect the nature of the risk
                     (ii) "The substantial risk, danger                          insured;
                          or probability that the charac-
                          ter, circumstances or personal                     (8) Loss of or reduction in available
                          habits of the insured may in-                          insurance capacity;
                          crease the possibility of loss                     (9) Material increase in exposure arising
                          or liability for which an insurer                      out of changes in statutory or case
                          will be held responsible. Any                          law subsequent to the issuance of
                          change in the character or cir-                        the insurance contract or any subse-
                          cumstances of an individual,                           quent renewal;
                          corporate, partnership or oth-
                                                                           (10) Loss of or substantial changes in
                          er insured that will increase
                                                                                applicable reinsurance;
                          the probability of such a loss
                          or liability may be considered                   (11) Failure by the insured to comply with
                          a 'moral hazard'."                                    any Federal, State or local fire,
                                                                                health, safety or building or construc-
              (2) 30 days before the effective date of                          tion regulation, law or ordinance with
                  cancellation if we cancel for any oth-                        respect to an insured risk which sub-
                  er reason.
                                                                                stantially increases any hazard in-
         b. In the notice of cancellation which is                              sured against within 60 days of writ-
            sent to the first Named Insured, we will                            ten notification of a violation of any
            state the reason for cancellation.                                  such law, regulation or ordinance;




Page 2 of 4                                   © ISO Properties, Inc., 2007                             BP 01 89 08 07      
                                                              A84
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 89 of 152 PageID: 235


          (12) Failure by the insured to provide                            (2) First class mail, if we have obtained
               reasonable and necessary underwrit-                              from the post office a date stamped
               ing information to us upon written re-                           proof of mailing showing names and
               quest therefor and a reasonable op-                              addresses.
               portunity to respond;                                    e. We need not send notice of cancellation
          (13) Agency termination, provided:                               if you have:
                 (a) We document that replacement                           (1) Replaced coverage elsewhere; or
                     coverage at comparable rates                           (2) Specifically requested termination.
                     and terms has been provided to
                     the first Named Insured, and we              3. The following paragraph is added and super-
                     have informed the first Named                   sedes any other provision to the contrary:
                     Insured, in writing, of the right to           M. Nonrenewal
                     continue coverage with us; or
                                                                        1. We may elect not to renew this policy for
                 (b) We have informed the first                            any reason permitted to cancel it. If we
                     Named Insured, in writing, of the                     elect not to renew this policy, we will
                     right to continue coverage with us                    mail a notice of nonrenewal, stating the
                     and the first Named Insured has                       reasons for nonrenewal, to the first
                     agreed, in writing, to the cancella-                  Named Insured at least 30 days but not
                     tion or nonrenewal based on the                       more than 120 days before the expira-
                     termination of the first Named In-                    tion date of this policy. If this policy does
                     sured's appointed agent.                              not have a fixed expiration date, it shall
          (14) Any other reasons in accordance                             be deemed to expire annually on the
               with our underwriting guidelines for                        anniversary of its inception.
               cancellation of commercial lines                         2. This notice will be sent to the first
               coverage.                                                   Named Insured at the last mailing ad-
         b. If we cancel this policy based on Para-                        dress known to us by:
            graph 7.a.(1) or (2) above, we will mail                        a. Certified mail; or
            or deliver a written notice, to the first
                                                                            b. First class mail, if we have obtained
            Named Insured and any person entitled                              from the post office a date stamped
            to notice under this policy, at least 10
                                                                               proof of mailing showing the first
            days before the effective date of cancel-
                                                                               Named Insured's name and address.
            lation. If we cancel this policy for any
            other reason listed above, we will mail                     3. We need not mail or deliver this notice if
            or deliver a written notice to the first                       you have:
            Named Insured and any person entitled                           a. Replaced coverage elsewhere; or
            to notice under this policy, not more
            than 120 days nor less than 30 days be-                         b. Specifically requested termination.
            fore the effective date of such cancella-             4. The following paragraph is added:
            tion.                                                    Pursuant to New Jersey law, this policy cannot
         c. In the notice of cancellation which is                   be cancelled or nonrenewed for any underwrit-
            sent to the first Named Insured, we will                 ing reason or guideline which is arbitrary, ca-
            state the reason for cancellation. For                   pricious or unfairly discriminatory or without
            cancellation due to the nonpayment of                    adequate prior notice to the insured. The un-
            premium, the notice will state the effect                derwriting reasons or guidelines that an insurer
            of nonpayment by the due date. Cancel-                   can use to cancel or nonrenew this policy are
            lation for nonpayment of premium will                    maintained by the insurer in writing and will be
            not be effective if payment of the                       furnished to the insured and/or the insured's
            amount due is made before the effective                  lawful representative upon written request.
            date set forth in the notice.                            This provision shall not apply to any policy
         d. Notice will be sent to the last mailing                  which has been in effect for less than 60 days
            addresses known to us, by:                               at the time notice of cancellation is mailed or
                                                                     delivered, unless the policy is a renewal policy.
           (1) Certified mail; or




BP 01 89 08 07                               © ISO Properties, Inc., 2007                                 Page 3 of 4      
                                                            A85
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 90 of 152 PageID: 236


   5. The following is added to Paragraph K. Trans-
      fer Of Rights Of Recovery Against Others
      To Us Condition:
      If we pay a co-insured for loss arising out of an
      act of domestic violence by another insured,
      the rights of the co-insured, who did not coop-
      erate in or contribute to the creation of the loss,
      to recover damages from the perpetrator of
      domestic violence are transferred to us to the
      extent of our payment. Following the loss, the
      co-insured who did not cooperate in or contrib-
      ute to the loss may not waive such rights to re-
      cover against the perpetrator of domestic vio-
      lence.




Page 4 of 4                                 © ISO Properties, Inc., 2007   BP 01 89 08 07   
                                                            A86
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 91 of 152 PageID: 237


                                                                                               BUSINESSOWNERS
                                                                                                   BP 04 77 07 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               NEW JERSEY CHANGES –
     COVERAGE FOR LIABILITY FOR HAZARDS OF LEAD
                 WITHOUT SUBLIMIT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following is added to Paragraph B.1.f. Pollution Exclusion in Section II – Liability:
B. Exclusions
   1. Applicable To Business Liability Coverage
       f. Pollution
          This exclusion does not apply to "bodily injury" arising out of lead contamination, or out of the inhalation,
          ingestion, use, handling or contact with lead paint at or from any premises, site or location which is or
          was at any time owned or occupied by, or rented or loaned to any insured.




BP 04 77 07 02                              © ISO Properties, Inc., 2001                                  Page 1 of 1     
                                                        A87
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 92 of 152 PageID: 238


POLICY NUMBER: MABP070478                                                                      BUSINESSOWNERS
                                                                                                   BP 04 02 01 06

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        ADDITIONAL INSURED – MANAGERS OR LESSORS
                       OF PREMISES
This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

A.    Designation Of Premises (Part Leased To You):
      302 George St
      306 George St
      New Brunswick, NJ 08901-2039
B.    Name Of Person Or Organization (Additional Insured):
      Daryl, LLC
      P.O. Box 29

      Woodbridge, NJ 07095

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to Paragraph C. Who Is An              B. The following exclusions are added to Section II –
   Insured in Section II – Liability:                               Liability:
     3. The person or organization shown in the                     This insurance does not apply to:
        Schedule is also an insured, but only with re-              1. Any "occurrence" that takes place after you
        spect to liability arising out of the ownership,               cease to be a tenant in the premises described
        maintenance or use of that part of the premises                in the Schedule.
        leased to you and shown in the Schedule.
                                                                    2. Structural alterations, new construction or
                                                                       demolition operations performed by or for the
                                                                       person or organization designated in the
                                                                       Schedule.




BP 04 02 01 06                              © ISO Properties, Inc., 2004                                  Page 1 of 1    
                                                           A88
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 93 of 152 PageID: 239


POLICY NUMBER: MABP070478                                                                      BUSINESSOWNERS
                                                                                                   BP 04 02 01 06

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        ADDITIONAL INSURED – MANAGERS OR LESSORS
                       OF PREMISES
This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

A.    Designation Of Premises (Part Leased To You):
      302 George St
      306 George St
      New Brunswick, NJ 08901-2039
B.    Name Of Person Or Organization (Additional Insured):
      Heldrich Urban Renewal Assoc LLC
      120 Albank St Plaza

      New Brunswick, NJ 08901

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to Paragraph C. Who Is An              B. The following exclusions are added to Section II –
   Insured in Section II – Liability:                               Liability:
     3. The person or organization shown in the                     This insurance does not apply to:
        Schedule is also an insured, but only with re-              1. Any "occurrence" that takes place after you
        spect to liability arising out of the ownership,               cease to be a tenant in the premises described
        maintenance or use of that part of the premises                in the Schedule.
        leased to you and shown in the Schedule.
                                                                    2. Structural alterations, new construction or
                                                                       demolition operations performed by or for the
                                                                       person or organization designated in the
                                                                       Schedule.




BP 04 02 01 06                              © ISO Properties, Inc., 2004                                  Page 1 of 1    
                                                           A89
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 94 of 152 PageID: 240


POLICY NUMBER: MABP070478                                                                      BUSINESSOWNERS
                                                                                                   BP 04 02 01 06

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        ADDITIONAL INSURED – MANAGERS OR LESSORS
                       OF PREMISES
This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS COVERAGE FORM

                                                    SCHEDULE

A.    Designation Of Premises (Part Leased To You):
      302 George St
      306 George St
      New Brunswick, NJ 08901-2039
B.    Name Of Person Or Organization (Additional Insured):
      Jamdel Limited Liability Company
      3 Palmer Cr

      Millstone Township, NJ 08510

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following is added to Paragraph C. Who Is An              B. The following exclusions are added to Section II –
   Insured in Section II – Liability:                               Liability:
     3. The person or organization shown in the                     This insurance does not apply to:
        Schedule is also an insured, but only with re-              1. Any "occurrence" that takes place after you
        spect to liability arising out of the ownership,               cease to be a tenant in the premises described
        maintenance or use of that part of the premises                in the Schedule.
        leased to you and shown in the Schedule.
                                                                    2. Structural alterations, new construction or
                                                                       demolition operations performed by or for the
                                                                       person or organization designated in the
                                                                       Schedule.




BP 04 02 01 06                              © ISO Properties, Inc., 2004                                  Page 1 of 1    
                                                           A90
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 95 of 152 PageID: 241


 POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                   BP 04 12 04 17

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            LIMITATION OF COVERAGE TO DESIGNATED
               PREMISES, PROJECT OR OPERATION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

 A. Premises:
                 302 George St, New Brunswick, NJ 08901


 B. Project Or Operation:



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



Section II – Liability is amended as follows:                              (c) Prior to the policy period, no insured
A. Paragraph A.1.b.(1) is replaced by the following:                           listed under Paragraph C.1. Who Is
                                                                               An Insured and no "employee"
         (1) To "bodily injury" and "property damage"                          authorized by you to give or receive
             caused by an "occurrence" that takes                              notice of an "occurrence" or claim,
             place in the "coverage territory" only if:                        knew that the "bodily injury" or
            (a) The "bodily injury" or "property                               "property damage" had occurred, in
                damage":                                                       whole or in part. If such a listed
                                                                               insured or authorized "employee"
                 (i) Occurs on the premises shown in
                     the Schedule or the grounds and                           knew, prior to the policy period, that
                     structures appurtenant to those                           the "bodily injury" or "property
                     premises; or                                              damage"       occurred,     then    any
                                                                               continuation, change or resumption of
               (ii) Arises out of the project or                               such "bodily injury" or "property
                    operation shown in the Schedule;                           damage" during or after the policy
            (b) The "bodily injury" or "property                               period will be deemed to have been
                damage" occurs during the policy                               known before the policy period.
                period; and                                     B. Paragraph A.1.b.(2) is replaced by the following:
                                                                        (2) To "personal and advertising injury"
                                                                            caused by an offense committed in the
                                                                            "coverage territory" but only if:
                                                                           (a) The offense arises out of your
                                                                               business:
                                                                               (i) Performed on the premises shown
                                                                                   in the Schedule; or




BP 04 12 04 17                       © Insurance Services Office, Inc., 2016                            Page 1 of 2
                                                          A91
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 96 of 152 PageID: 242



             (ii) In connection with the project or            C. Paragraph A.2.a. Medical Expenses is replaced
                  operation shown in the Schedule;                by the following:
                  and                                                a. We will pay medical expenses as described
          (b) The offense was committed during                          below for "bodily injury" caused by an
              the policy period.                                        accident that takes place in the "coverage
               However, with respect to Paragraph                       territory" if the "bodily injury":
               A.1.b.(2)(a)(i), if the "personal and                   (1) Occurs on the premises shown in the
               advertising injury" is caused by:                            Schedule or the grounds and structures
              (a) False       arrest,    detention or                       appurtenant to those premises; or
                  imprisonment; or                                     (2) Arises out of the project or operation
          (b) The wrongful eviction from, wrongful                         shown in the Schedule;
              entry into, or invasion of the right of                   provided that:
              private occupancy of a room, dwelling                       (a) The accident takes place during the
              or premises that a person occupies,                              policy period;
              committed by or on behalf of its
              owner, landlord or lessor;                                  (b) The expenses are incurred and
                                                                               reported to us within one year of the
              then such offense must arise out of your                         date of the accident; and
              business performed on the premises
              shown in the Schedule and the offense                       (c) The injured person submits to
              must have been committed on the                                  examination, at our expense, by
              premises shown in the Schedule or the                            physicians of our choice as often as
              grounds and structures appurtenant to                            we reasonably require.
              those premises.




Page 2 of 2                          © Insurance Services Office, Inc., 2016                       BP 04 12 04 17
                                                         A92
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 97 of 152 PageID: 243


POLICY NUMBER: MABP070478                                                                       BUSINESSOWNERS
                                                                                                    BP 04 16 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             ADDITIONAL INSURED –
                         LESSOR OF LEASED EQUIPMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
LEAF CAPITAL FUNDING, LLC ISAOA c/o Insurance Service Center



Description Of Leased Equipment:




Location(s) Of Leased Equipment:
302 George St
306 George St
New Brunswick, NJ 08901-2039




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


The following is added to Paragraph C. Who Is An                    With respect to the insurance afforded to these
Insured in Section II – Liability:                                  additional insureds, this insurance does not apply
3. The person(s) or organization(s) shown in the                    to any "occurrence" which takes place after the
   Schedule is also an additional insured, but only                 equipment lease expires.
   with respect to liability for "bodily injury", "property
   damage" or "personal and advertising injury"
   caused, in whole or in part, by your maintenance,
   operation or use of equipment leased to you by
   such person(s) or organization(s).




BP 04 16 01 10                          © Insurance Services Office, Inc., 2009                           Page 1 of 1    
                                                              A93
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 98 of 152 PageID: 244


POLICY NUMBER: MABP070478                                                                       BUSINESSOWNERS
                                                                                                    BP 04 28 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            NEW JERSEY HIRED AUTO AND
                             NON-OWNED AUTO LIABILITY
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

                     Coverage                                                 Additional Premium
A. Hired Auto Liability                                        $84.00

B. Non-owned Auto Liability                                    $503.00

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Section II – Liability is amended as follows:                            (2) To the spouse, child, parent, brother or
A. Insurance is provided only for those coverages for                        sister of that "employee" as a conse-
   which a specific premium charge is shown in the                           quence of Paragraph (1) above.
   Declarations or in the Schedule.                                      This exclusion applies:
   1. Hired Auto Liability                                               (1) Whether the insured may be liable as an
      Paragraph A.1. Business Liability applies to                           employer or in any other capacity; and
      "bodily injury" or "property damage" arising out                   (2) To any obligation to share damages with
      of the maintenance or use of a "hired auto" by                         or repay someone else who must pay
      you or your "employees" in the course of your                          damages because of injury.
      business.                                                          This exclusion does not apply to:
   2. Non-owned Auto Liability                                           (1) Liability assumed by the insured under
      Paragraph A.1. Business Liability applies to                           an "insured contract"; or
      "bodily injury" or "property damage" arising out                   (2) "Bodily injury" arising out of and in the
      of the use of any "non-owned auto" in your                             course of domestic employment by the
      business by any person.                                                insured unless benefits for such injury
B. For insurance provided by this endorsement only:                          are in whole or in part either payable or
   1. Paragraph B.1. Exclusions Applicable To                                required to be provided under any work-
      Business Liability Coverage, other than ex-                            ers' compensation law.
      clusions a., b., d., and i. and the Nuclear En-               b. "Property damage" to:
      ergy Liability Exclusion, are deleted and re-                      (1) Property owned or being transported by,
      placed by the following:                                               or rented or loaned to the insured; or
      a. "Bodily injury":                                                (2) Property in the care, custody or control
         (1) To an "employee" of the insured arising                         of the insured.
             out of and in the course of:                        2. Paragraph B.1.f. does not apply for coverage
            (a) Employment by the insured; or                       up to the minimum financial responsibility limits
            (b) Performing duties related to the                    specified in N.J.S.A. 39:6B-1.
                conduct of the insured's business; or




BP 04 28 01 10                       © Insurance Services Office, Inc., 2009                             Page 1 of 2     
                                                         A94
  Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 99 of 152 PageID: 245



   3. Paragraph C. Who Is An Insured is replaced                          d. The owner or lessee (of whom you are a
      by the following:                                                      sublessee) of a "hired auto" or the own-
      1. Each of the following is an insured under                           er of a "non-owned auto" or any agent or
         this endorsement to the extent set forth be-                        "employee" of any such owner or les-
         low:                                                                see; and
         a. You;                                                          e. Any person or organization for the con-
                                                                             duct of any current or past partnership
         b. Any other person using a "hired auto"                            or joint venture that is not shown as a
            with your permission;                                            Named Insured in the Declarations.
         c. For a "non-owned auto":                             C. For the purposes of this endorsement only, Para-
              (1) Any partner or "executive officer" of            graph H. Other Insurance in Section III – Com-
                  yours; or                                        mon Policy Conditions is replaced by the follow-
                                                                   ing:
              (2) Any "employee" of yours;
                                                                   This insurance is excess over any primary insur-
              but only while such "non-owned auto" is
                                                                   ance covering the "hired auto" or "non-owned au-
              being used in your business; and
                                                                   to".
         d. Any other person or organization, but
            only for their liability because of acts or         D. The following additional definitions apply:
            omissions of an insured under a., b. or                1. "Auto business" means the business or occu-
            c. above.                                                 pation of selling, repairing, servicing, storing or
                                                                      parking "autos".
      2. None of the following is an insured:
                                                                   2. "Hired auto" means any "auto" you lease, hire,
         a. Any person engaged in the business of
                                                                      rent or borrow. This does not include any "au-
            his or her employer for "bodily injury" to
            any co-"employee" of such person in-                      to" you lease, hire, rent or borrow from any of
                                                                      your "employees", your partners or your "exec-
            jured in the course of employment, or to
                                                                      utive officers" or members of their households.
            the spouse, child, parent, brother or sis-
            ter of that co-"employee" as a conse-                  3. "Non-owned auto" means any "auto" you do
            quence of such "bodily injury", or for any                not own, lease, hire, rent or borrow which is
            obligation to share damages with or re-                   used in connection with your business. This in-
            pay someone else who must pay dam-                        cludes "autos" owned by your "employees",
            ages because of the injury;                               your partners or your "executive officers", or
                                                                      members of their households, but only while
         b. Any partner or "executive officer" for any
                                                                      used in your business or your personal affairs.
            "auto" owned by such partner or officer
            or a member of his or her household;
         c. Any person while employed in or other-
            wise engaged in duties in connection
            with an "auto business", other than an
            "auto business" you operate;




Page 2 of 2                           © Insurance Services Office, Inc., 2009                           BP 04 28 01 10      
                                                          A95
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 100 of 152 PageID: 246


POLICY NUMBER: MABP070478                                                                        BUSINESSOWNERS
                                                                                                     BP 04 89 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          LIQUOR LIABILITY COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

A. Liquor Liability Aggregate Limit:
   $ 2,000,000

B. Each Common Cause Limit:
   $ 1,000,000

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Section II – Liability is amended as follows:                            (2) The furnishing of alcoholic beverages to
A. The insurance provided under Paragraph A.1.                               a person under the legal drinking age or
   Business Liability also applies to all "bodily in-                        under the influence of alcohol; or
   jury" or "property damage" arising out of the sell-                   (3) Any statute, ordinance or regulation
   ing, serving or furnishing of alcoholic beverages.                        relating to the sale, gift, distribution or
B. For the insurance provided by this endorsement                            use of alcoholic beverages.
   only, Paragraph B. Exclusions is amended as fol-                   c. Any "bodily injury" or "property damage"
   lows:                                                                 with respect to which other insurance is af-
   1. Paragraph 1. Applicable To Business Liabil-                        forded, or would be afforded but for the ex-
      ity Coverages, other than Exclusions a. Ex-                        haustion of the Limits of Insurance.
      pected Or Intended Injury, d. Workers'                             This exclusion does not apply if the other
      Compensation And Similar Laws and e.                               insurance responds to liability for "bodily in-
      Employer's Liability, does not apply.                              jury" or "property damage" imposed on the
   2. The following exclusions are added:                                insured by reason of the selling, serving or
                                                                         furnishing of any alcoholic beverage.
      This insurance does not apply to:
                                                                C. The following are added to Paragraph D. Liability
      a. "Bodily injury" or "property damage" arising              And Medical Expenses Limits Of Insurance:
         out of any alcoholic beverage sold, served
         or furnished while any required license is                D. Liability And Medical Expenses Limits Of
         not in effect.                                               Insurance
      b. "Bodily injury" or "property damage" arising                 5. The Liquor Liability Aggregate Limit shown
         out of "your product". This exclusion does                      in the Schedule of this endorsement is the
         not apply to "bodily injury" or "property dam-                  most we will pay for all "bodily injury" and
         age" for which the insured or the insured's                     "property damage" as the result of the sell-
         indemnities may be held liable by reason of:                    ing, serving or furnishing of alcoholic bev-
                                                                         erages.
         (1) Causing or contributing to the intoxica-
             tion of any person;




BP 04 89 01 10                       © Insurance Services Office, Inc., 2009                               Page 1 of 2     
                                                          A96
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 101 of 152 PageID: 247



      6. Subject to the Liquor Liability Aggregate                Neither the Liability And Medical Expenses
         Limit, the Each Common Cause Limit                       Limit of Insurance shown in the Declarations
         shown in the Schedule of this endorsement                nor its aggregate limits apply to damages aris-
         is the most we will pay for all "bodily injury"          ing out of the selling, serving or furnishing of
         and "property damage" sustained by one or                alcoholic beverages.
         more persons or organizations as the result
         of the selling, serving or furnishing of alco-
         holic beverages to any one person.




Page 2 of 2                           © Insurance Services Office, Inc., 2009                    BP 04 89 01 10      
                                                           A97
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 102 of 152 PageID: 248


                                                                                           BUSINESSOWNERS
                                                                                               BP 05 01 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


The following is added:
The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
accordance with our rates and rules then in effect.




BP 05 01 07 02                            © ISO Properties, Inc., 2001                               Page 1 of 1     
                                                      A98
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 103 of 152 PageID: 249


POLICY NUMBER:                                                                                 BUSINESSOWNERS
                                                                                                   BP 05 15 01 15

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                       DISCLOSURE PURSUANT TO
                     TERRORISM RISK INSURANCE ACT
                                                   SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts)         $395.00

 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses         81 %       Year: 2019
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses          80 %      Year: 2020
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                       B. Disclosure Of Federal Participation In Payment
   In accordance with the federal Terrorism Risk                  Of Terrorism Losses
   Insurance Act, we are required to provide you with             The United States Government, Department of the
   a notice disclosing the portion of your premium, if            Treasury, will pay a share of terrorism losses
   any, attributable to coverage for terrorist acts               insured under the federal program. The federal
   certified under the Terrorism Risk Insurance Act.              share equals a percentage (as shown in Part II of
   The portion of your premium attributable to such               the Schedule of this endorsement or in the policy
   coverage is shown in the Schedule of this                      Declarations) of that portion of the amount of such
   endorsement or in the policy Declarations.                     insured losses that exceeds the applicable insurer
                                                                  retention. However, if aggregate insured losses
                                                                  attributable to terrorist acts certified under the
                                                                  Terrorism Risk Insurance Act exceed $100 billion
                                                                  in a calendar year, the Treasury shall not make
                                                                  any payment for any portion of the amount of such
                                                                  losses that exceeds $100 billion.




BP 05 15 01 15                       © Insurance Services Office, Inc., 2015                            Page 1 of 2
                                                         A99
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 104 of 152 PageID: 250



C. Cap On Insurer Participation In Payment Of
   Terrorism Losses
   If aggregate insured losses attributable to terrorist
   acts certified under the Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we
   have met our insurer deductible under the
   Terrorism Risk Insurance Act, we shall not be
   liable for the payment of any portion of the amount
   of such losses that exceeds $100 billion, and in
   such case insured losses up to that amount are
   subject to pro rata allocation in accordance with
   procedures established by the Secretary of the
   Treasury.




Page 2 of 2                           © Insurance Services Office, Inc., 2015   BP 05 15 01 15
                                                       A100
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 105 of 152 PageID: 251


                                                                                             BUSINESSOWNERS
                                                                                                 BP 05 23 01 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      CAP ON LOSSES FROM CERTIFIED
                           ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


   BUSINESSOWNERS COVERAGE FORM


The following provisions are added to the                      If aggregate insured losses attributable to terrorist
Businessowners Policy and apply to Property and                acts certified under the Terrorism Risk Insurance
Liability Coverages:                                           Act exceed $100 billion in a calendar year and we
A. CAP ON CERTIFIED TERRORISM LOSSES                           have met our insurer deductible under the
                                                               Terrorism Risk Insurance Act, we shall not be
   "Certified act of terrorism" means an act that is           liable for the payment of any portion of the amount
   certified by the Secretary of the Treasury, in              of such losses that exceeds $100 billion, and in
   accordance with the provisions of the federal               such case insured losses up to that amount are
   Terrorism Risk Insurance Act, to be an act of               subject to pro rata allocation in accordance with
   terrorism pursuant to such Act. The criteria                procedures established by the Secretary of the
   contained in the Terrorism Risk Insurance Act for           Treasury.
   a "certified act of terrorism" include the following:
                                                            B. The terms and limitations of any terrorism
   1. The act resulted in insured losses in excess of          exclusion, or the inapplicability or omission of a
      $5 million in the aggregate, attributable to all         terrorism exclusion, do not serve to create
      types of insurance subject to the Terrorism              coverage for loss or injury or damage that is
      Risk Insurance Act; and                                  otherwise excluded under this Policy.
   2. The act is a violent act or an act that is
      dangerous to human life, property or
      infrastructure and is committed by an individual
      or individuals as part of an effort to coerce the
      civilian population of the United States or to
      influence the policy or affect the conduct of the
      United States Government by coercion.




BP 05 23 01 15                        © Insurance Services Office, Inc., 2015                          Page 1 of 1
                                                       A101
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 106 of 152 PageID: 252


                                                                                              BUSINESSOWNERS
                                                                                                  BP 05 38 01 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION OF OTHER ACTS OF TERRORISM
     COMMITTED OUTSIDE THE UNITED STATES; CAP
    ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


   BUSINESSOWNERS COVERAGE FORM


The following provisions are added to the                          b. Protracted     and        obvious      physical
Businessowners Liability Coverage Form BP 00 06                       disfigurement; or
and Section II – Liability of the Businessowners                   c. Protracted loss of or impairment of the
Coverage Form BP 00 03:                                               function of a bodily member or organ; or
A. The following exclusion is added:                            3. The terrorism involves the use, release or
   This insurance does not apply to:                               escape of nuclear materials, or directly or
   TERRORISM                                                       indirectly results in nuclear reaction or radiation
                                                                   or radioactive contamination; or
   "Any injury or damage" arising, directly or
   indirectly, out of an "other act of terrorism" that is       4. The terrorism is carried out by means of the
   committed outside of the United States (including               dispersal or application of pathogenic or
   its territories and possessions and Puerto Rico),               poisonous biological or chemical materials; or
   but within the "coverage territory". However, this           5. Pathogenic or poisonous biological or chemical
   exclusion applies only when one or more of the                  materials are released, and it appears that one
   following are attributed to such act:                           purpose of the terrorism was to release such
   1. The total of insured damage to all types of                  materials.
      property exceeds $25,000,000 (valued in U.S.              With respect to this exclusion, Paragraphs 1. and
      dollars).    In   determining     whether    the          2. describe the thresholds used to measure the
      $25,000,000 threshold is exceeded, we will                magnitude of an incident of an "other act of
      include all insured damage sustained by                   terrorism" and the circumstances in which the
      property of all persons and entities affected by          threshold will apply for the purpose of determining
      the terrorism and business interruption losses            whether this exclusion will apply to that incident.
      sustained by owners or occupants of the                B. The following definitions are added:
      damaged property. For the purpose of this
      provision, insured damage means damage that               1. For the purposes of this endorsement, "any
      is covered by any insurance plus damage that                 injury or damage" means any injury or damage
      would be covered by any insurance but for the                covered under any Coverage Form to which
      application of any terrorism exclusions; or                  this endorsement is applicable, and includes
                                                                   but is not limited to "bodily injury", "property
   2. Fifty or more persons sustain death or serious               damage" or "personal and advertising injury"
      physical injury. For the purposes of this                    as may be defined in any applicable Coverage
      provision, serious physical injury means:                    Form.
      a. Physical injury that involves a substantial
         risk of death; or




BP 05 38 01 15                         © Insurance Services Office, Inc., 2015                            Page 1 of 2
                                                        A102
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 107 of 152 PageID: 253



   2. "Certified act of terrorism" means an act that is        3. "Other act of terrorism" means a violent act or
      certified by the Secretary of the Treasury, in              an act that is dangerous to human life, property
      accordance with the provisions of the federal               or infrastructure that is committed by an
      Terrorism Risk Insurance Act, to be an act of               individual or individuals and that appears to be
      terrorism pursuant to such Act. The criteria                part of an effort to coerce a civilian population
      contained in the Terrorism Risk Insurance Act               or to influence the policy or affect the conduct
      for a "certified act of terrorism" include the              of any government by coercion, and the act is
      following:                                                  not a "certified act of terrorism".
      a. The act resulted in insured losses in excess              Multiple incidents of an "other act of terrorism"
         of $5 million in the aggregate, attributable to           which occur within a seventy-two hour period
         all types of insurance subject to the                     and appear to be carried out in concert or to
         Terrorism Risk Insurance Act;                             have a related purpose or common leadership
      b. The act resulted in damage:                               shall be considered to be one incident.
         (1) Within the United States (including its        C. The terms and limitations of any terrorism
             territories and possessions and Puerto            exclusion, or the inapplicability or omission of a
             Rico); or                                         terrorism exclusion, do not serve to create
                                                               coverage for injury or damage that is otherwise
         (2) Outside of the United States in the case          excluded under this Policy.
             of:
                                                            D. If aggregate insured losses attributable to terrorist
              (a) An air carrier (as defined in Section        acts certified under the federal Terrorism Risk
                  40102 of title 49, United States             Insurance Act exceed $100 billion in a calendar
                  Code) or United States flag vessel           year and we have met our insurer deductible
                  (or a vessel based principally in the        under the Terrorism Risk Insurance Act, we shall
                  United States, on which United               not be liable for the payment of any portion of the
                  States income tax is paid and whose          amount of such losses that exceeds $100 billion,
                  insurance coverage is subject to             and in such case insured losses up to that amount
                  regulation in the United States),            are subject to pro rata allocation in accordance
                  regardless of where the loss occurs;         with procedures established by the Secretary of
                  or                                           the Treasury.
              (b) The premises of any United States
                  mission; and
      c. The act is a violent act or an act that is
         dangerous to human life, property or
         infrastructure and is committed by an
         individual or individuals as part of an effort
         to coerce the civilian population of the
         United States or to influence the policy or
         affect the conduct of the United States
         Government by coercion.




Page 2 of 2                           © Insurance Services Office, Inc., 2015                      BP 05 38 01 15
                                                       A103
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 108 of 152 PageID: 254


                                                                                              BUSINESSOWNERS
                                                                                                  BP 05 42 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF PUNITIVE DAMAGES RELATED TO A
             CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:


   BUSINESSOWNERS COVERAGE FORM


The following provisions are added to the                        2. The act is a violent act or an act that is
Businessowners Liability Coverage Form BP 00 06                     dangerous to human life, property or
and Section II – Liability of the Businessowners                    infrastructure and is committed by an individual
Coverage Form BP 00 03:                                             or individuals as part of an effort to coerce the
A. The following exclusion is added:                                civilian population of the United States or to
                                                                    influence the policy or affect the conduct of the
   This insurance does not apply to:                                United States Government by coercion.
   TERRORISM PUNITIVE DAMAGES                                 C. The terms and limitations of any terrorism
   Damages arising, directly or indirectly, out of a             exclusion, or the inapplicability or omission of a
   "certified act of terrorism" that are awarded as              terrorism exclusion, do not serve to create
   punitive damages.                                             coverage for injury or damage that is otherwise
                                                                 excluded under this Policy.
B. The following definition is added:
   "Certified act of terrorism" means an act that is
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




BP 05 42 01 15                          © Insurance Services Office, Inc., 2015                         Page 1 of 1
                                                        A104
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 109 of 152 PageID: 255


POLICY NUMBER: MABP070478                                                                   BUSINESSOWNERS
                                                                                                BP 12 03 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               LOSS PAYABLE CLAUSES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

Premises Number: 001                Building Number: 001            Applicable Clause               A
                                                                    (Indicate Paragraph A, B or C):
Description Of Property:

Loss Payee Name:             DARYL LLC

Loss Payee Address:          100 WOODBRIDGE CENTER DRIVE
                             C/O ROBERT G. PAULUS, WICK COMPANIES LLC
                             Woodbridge, NJ, 07095
Premises Number: 001              Building Number: 001    Applicable Clause               A
                                                          (Indicate Paragraph A, B or C):
Description Of Property:

Loss Payee Name:             LEAF CAPITAL FUNDING, LLC. ISAOA

Loss Payee Address:         c/o Insurance Service Center
                            P.O. Box 979127
                            Miami, FL, 33197
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




Nothing in this endorsement increases the applicable        B. Lender's Loss Payable Clause
Limit of Insurance. We will not pay any Loss Payee             1. The Loss Payee shown in the Schedule or in
more than their financial interest in the Covered Prop-           the Declarations is a creditor, including a mort-
erty, and we will not pay more than the applicable                gageholder or trustee, whose interest in that
Limit of Insurance on the Covered Property.                       Covered Property is established by such writ-
The following is added to the Loss Payment Property               ten instruments as:
Loss Condition in Section I – Property, as shown in               a. Warehouse receipts;
the Declarations or in the Schedule:
                                                                  b. A contract for deed;
A. Loss Payable Clause
                                                                  c. Bills of lading;
   For Covered Property in which both you and a
   Loss Payee shown in the Schedule or in the Dec-                d. Financing statements; or
   larations have an insurable interest, we will:                 e. Mortgages, deeds of trust, or security
   1. Adjust losses with you; and                                    agreements.
   2. Pay any claim for loss or damage jointly to you          2. For Covered Property in which both you and a
      and the Loss Payee, as interests may appear.                Loss Payee have an insurable interest:




BP 12 03 01 10                        © Insurance Services Office, Inc., 2009                         Page 1 of 2     
                                                      A105
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 110 of 152 PageID: 256



      a. We will pay for covered loss or damage to             2. For Covered Property in which both you and
         each Loss Payee in their order of prece-                 the Loss Payee have an insurable interest, we
         dence, as interests may appear.                          will:
      b. The Loss Payee has the right to receive                  a. Adjust losses with you; and
         loss payment even if the Loss Payee has                  b. Pay any claim for loss or damage jointly to
         started foreclosure for similar action on the               you and the Loss Payee, as interests may
         Covered Property.                                           appear.
      c. If we deny your claim because of your acts            3. The following is added to Paragraph H. Other
         or because you have failed to comply with                Insurance in Section III – Common Policy
         the terms of this policy, the Loss Payee will            Conditions:
         still have the right to receive loss payment if
         the Loss Payee:                                          For Covered Property that is the subject of a
                                                                  contract of sale, the word "you" includes the
        (1) Pays any premium due under this policy                Loss Payee.
            at our request if you have failed to do
            so;                                             D. Building Owner Loss Payable Clause
        (2) Submits a signed, sworn proof of loss              1. The Loss Payee shown in the Schedule or in
            within 60 days after receiving notice                 the Declarations is the owner of the described
            from us of your failure to do so; and                 building, in which you are a tenant.
        (3) Has notified us of any change in owner-            2. We will adjust losses to the described building
            ship, occupancy or substantial change                 with the Loss Payee. Any loss payment made
            in risk known to the Loss Payee.                      to the Loss Payee will satisfy your claims
                                                                  against us for the owner's property.
         All of the terms of Section I – Property will
         then apply directly to the Loss Payee.                3. We will adjust losses to tenant's improvements
                                                                  and betterments with you, unless the lease
      d. If we pay the Loss Payee for any loss or                 provides otherwise.
         damage and deny payment to you because
         of your acts or because you have failed to
         comply with the terms of this policy:
        (1) The Loss Payee's rights will be trans-
            ferred to us to the extent of the amount
            we pay; and
        (2) The Loss Payee's right to recover the
            full amount of the Loss Payee's claim
            will not be impaired.
              At our option, we may pay to the Loss
              Payee the whole principal on the debt
              plus any accrued interest. In this event,
              you will pay your remaining debt to us.
   3. If we cancel this policy, we will give written
      notice to the Loss Payee at least:
      a. 10 days before the effective date of cancel-
         lation if we cancel for your nonpayment of
         premium; or
      b. 30 days before the effective date of cancel-
         lation if we cancel for any other reason.
   4. If we do not renew this policy, we will give
      written notice to the Loss Payee at least 10
      days before the expiration date of this policy.
C. Contract Of Sale Clause
   1. The Loss Payee shown in the Schedule or in
      the Declarations is a person or organization
      you have entered a contract with for the sale of
      Covered Property.




Page 2 of 2                           © Insurance Services Office, Inc., 2009                      BP 12 03 01 10   
                                                       A106
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 111 of 152 PageID: 257


 BUSINESSOWNER’S                                                                                                          BP 99 01 01 13



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  RESTAURANTS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM


Any references in the ISO Businessowner’s manual or                                  (a) An eligible person means that person
ISO forms, as adopted and modified by GUARD, that refer                                  designated by a law enforcement agency as
to the ISO Restaurants Endorsement BP 07 78 will apply                                   being the first to voluntarily provide the
to this form.                                                                            information leading to the arrest and
                                                                                         conviction or return of the stolen Covered
                                                                                         Property, and who is not:
A. The following are added to Paragraph A.5. Additional
   Coverages of Section I – Property:                                                     (i) You or any family member;
   a. Reward Payment                                                                     (ii) Your employee or any of his or her family
                                                                                              members;
     (1) We will reimburse you for rewards paid as
         follows:                                                                       (iii) An employee of a law enforcement
                                                                                              agency;
         (a) Up to $5,000 to an eligible person for
             information leading to the arrest and                                      (iv) An employee of a business engaged in
             conviction of any person or persons                                             property protection;
             committing a crime resulting in loss of or                                  (v) Any person who had custody of the
             damage to Covered Property from a                                               Covered Property at the time the theft
             Covered Cause of Loss. However, we will                                         was committed; or
             pay no more than the lesser of the following                               (vi) Any person involved in the crime.
             amounts:
                                                                                     (b) No reward will be reimbursed unless and
             (i) Actual cash value of the Covered                                        until the person(s) committing the crime is
                 Property at the time of loss or damage,                                 (are) convicted or the Covered Property is
                 but not more than the amount required to                                returned.
                 repair or replace it; or
                                                                                     (c) The lesser of the amount of the reward or
            (ii) The amount determined by the loss                                       $5,000 is the most we will reimburse for loss
                 settlement procedure applicable to the                                  under this Additional Coverage in any one
                 Covered Property under the Loss Pay-                                    occurrence.
                 ment Condition.
                                                                             b. Brands And Labels
         (b) Up to $5,000 to an eligible person for the
             return of stolen Covered Property, when the                        (1) If branded or labeled merchandise that is
             loss is caused by theft. However, we will pay                          Covered Property is damaged by a Covered
             no more than the lesser of the following                               Cause of Loss, we may take all or any part of
             amounts:                                                               the property at an agreed or appraised value. If
                                                                                    so, you may:
             (i) Actual cash value based on the condition
                 of the Covered Property at the time it is                           (a) Stamp the word salvage on the merchandise
                 returned, but not more than the amount                                  or its containers, if the stamp will not
                 required to repair or replace it; or                                    physically damage the merchandise; or
            (ii) The amount determined by the loss                                   (b) Remove the brands or labels, if doing so will
                 settlement procedure applicable to the                                  not physically damage the merchandise.
                 returned Covered Property under the                                     You must relabel the merchandise or its
                 Loss Payment Condition.                                                 containers to comply with the law.
     (2) This Additional Coverage applies subject to the
         following conditions:




BP 99 01 01 13          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.         Page 1 of 8

                                                                 A107
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 112 of 152 PageID: 258


BUSINESSOWNER’S - Restaurant Endorsement

      (2) We will pay reasonable costs you incur to                                     (b) If the equipment is not repaired or replaced,
          perform the activity described in Paragraph (a)                                   we will not pay more than the lesser of:
          or (b) above. But the total we pay for these
          costs and the value of the damaged property                                        (i) The actual cash value of the equipment
          will not exceed the applicable Limit of Insurance                                      at the time of loss; or
          on such property.                                                                 (ii) The Limit of Insurance shown in the
   c. Ordinance Or Law – Equipment Coverage                                                      Declarations as applicable to the Building
                                                                                                 or Business Personal Property.
      (1) Subject to Paragraph (2), if a Covered Cause of
          Loss occurs to equipment that is Covered                                      (c) We will not pay for loss due to any ordi-
          Property, we will pay to repair or replace the                                    nance or law that:
          equipment as required by law.                                                      (i) You were required to comply with before
      (2) If a Covered Cause of Loss occurs to re-                                               the loss, even if the equipment was
          frigeration equipment that is Covered Property,                                        undamaged; and
          we will pay:                                                                      (ii) You failed to comply with.
         (a) The cost to reclaim the refrigerant as                             d. Lock Replacement
             required by law;
                                                                                   (1) We will pay for the cost to repair or replace
         (b) The cost to retrofit the equipment to use a                               locks at the described premises due to theft or
             non-CFC refrigerant as required by the                                    other loss to keys.
             Clean Air Act of 1990, and any amendments
                                                                                   (2) The most we will pay under this Additional
             thereto or any other similar laws; and
                                                                                       Coverage for all loss or damage in any one
         (c) The increased cost to recharge the system                                 occurrence is $1,000.
             with a non-CFC refrigerant.
                                                                                   (3) A per occurrence deductible of $100 will apply.
      (3) The terms of this coverage apply separately to
                                                                                e. Spoilage Coverage
          each piece of covered equipment.
                                                                                    If endorsement BP 99 72 Spoilage Coverage is
      (4) We will not pay under this Additional Coverage                            attached to the policy, this coverage does not apply
          for the costs associated with the enforcement of
                                                                                    to those buildings for which a limit of insurance is
          any ordinance or law which requires any                                   scheduled on the Spoilage Coverage endorsement.
          insured or others to test for, monitor, clean up,
          remove, contain, treat, detoxify or neutralize, or                       (1) We will pay for the loss of "perishable stock"
          in any way respond to, or assess the effects of                              caused by:
          "pollutants", "fungi", wet rot or dry rot.                                    (a) A change in temperature or humidity
      (5) Loss to the equipment will be determined as                                       resulting from mechanical breakdown or
          follows:                                                                          failure of refrigeration, cooling or humidity
                                                                                            control apparatus or equipment, only while
         (a) If the equipment is repaired or replaced, on                                   such apparatus or equipment is at the
             the same or another premises, we will not                                      described premises;
             pay more than the lesser of:
                                                                                        (b) Contamination by a refrigerant; and
              (i) The amount you actually spend to repair
                  the equipment, but not for more than the                              (c) Power outage, meaning change in tem-
                  amount it would cost to replace the                                       perature or humidity resulting from complete
                  equipment with equipment of the same                                      or partial interruption of electrical power,
                  kind and quality; or                                                      either on or off the described premises, due
                                                                                            to conditions beyond your control.
              (ii) The Limit of Insurance shown in the
                   Declarations as applicable to the covered                       (2) The most we will pay for loss in any one
                   Building or Business Personal Property.                             occurrence under this Additional Coverage is
                                                                                       $10,000 at each described premises.
                                                                                   (3) The value of the "perishable stock" will be the
                                                                                       actual cash value, as if no loss or damage had
                                                                                       occurred.




Page 2 of 8            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.        BP 99 01 01 13

                                                                    A108
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 113 of 152 PageID: 259


BUSINESSOWNER’S - Restaurant Endorsement

     (4) We will not pay for spoilage caused directly or                         (6) You must maintain a refrigeration maintenance
         indirectly by any of the following. Such spoilage                           or service agreement. If you voluntarily
         is excluded from coverage regardless of any                                 terminate this agreement and do not notify us
         other cause or event that contributes con-                                  within 10 days, the spoilage coverage provided
         currently or in any sequence to the loss.                                   under Paragraphs (1)(a) and (1)(b) will be
                                                                                     automatically suspended at the involved lo-
         (a) Earth movement;                                                         cation.
         (b) Governmental action;                                                      However, coverage provided under Paragraphs
         (c) Nuclear hazard;                                                           (1)(a) and (1)(b) is restored upon:
         (d) War and military action;                                                 (1) Reinstatement of the applicable refrigeration
                                                                                          maintenance or service agreement; or
         (e) Water;
         (f) The disconnection of any refrigerating,                                  (2) Procurement of a replacement refrigeration
             cooling or humidity control system from the                                  maintenance or service agreement.
             source of power;                                                          A refrigeration maintenance agreement means
                                                                                       a written service contract, between you and the
         (g) The deactivation of electrical power caused
                                                                                       refrigeration service      organization,  which
             by the manipulation of any switch or other
             device used to control the flow of electrical                             provides for regular periodic inspection of the
                                                                                       refrigeration equipment at the insured location,
             power or current;
                                                                                       and the servicing and repair of the equipment,
         (h) The purposeful and/or preemptive discon-                                  including emergency response at the insured
             nection or deactivation of electrical power by                            location.
             an electrical utility.
         (i) The inability of an electrical utility company
             or other power source to provide sufficient                       f. Food Contamination
             power due to:                                                       (1) If your business at the described premises is
                                                                                     ordered closed by the Board of Health or any
             (i) Lack of fuel; or
                                                                                     other governmental authority as a result of the
            (ii) Governmental order;                                                 discovery or suspicion of "food contamination",
         (j) The inability of a power source at the                                  we will pay:
             described premises to provide sufficient                                 (a) Your expense to clean your equipment as
             power due to lack of generating capacity to                                  required by the Board of Health or any other
             meet demand; and                                                             governmental authority;
         (k) Breaking of any glass that is a permanent                                (b) Your expense to replace food which is, or is
             part of any refrigerating, cooling or humidity                               suspected to be, contaminated;
             control unit.
                                                                                      (c) Your expense to provide necessary medical
          Exclusions (a) through (e) above shall have the                                 tests or vaccinations for your infected
          same meaning as the Exclusions bearing those                                    employees. However, we will not pay for any
          headings in Paragraph B. Exclusions under                                       expense that is otherwise covered under a
          Section I - Property of the Businessowner’s                                     Workers' Compensation Policy;
          Coverage Form (BP 00 03). The full text of
          those Exclusions is expressly incorporated by                               (d) The loss of Business Income you sustain
                                                                                          due to the necessary suspension of your
          reference into this paragraph.
                                                                                          "operations". The coverage for Business
     (5) We will not pay for loss or damage in any one                                    Income will begin 24 hours after you receive
         occurrence until the amount of loss or damage                                    notice of closing from the Board of Health or
         exceeds the deductible shown in the                                              any other governmental authority; and
         Declarations. We will then pay the amount of
         loss or damage in excess of that deductible, up                              (e) Additional advertising expenses you incur to
         to the applicable Limit of Insurance. No other                                   restore your reputation.
         deductible in this policy applies to the coverage                       (2) The definition of Business Income in the
         provided by this Additional Coverage.                                       Business Income Additional Coverage also
                                                                                     applies to this Food Contamination Additional
                                                                                     Coverage.




BP 99 01 01 13            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 8

                                                                  A109
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 114 of 152 PageID: 260


BUSINESSOWNER’S - Restaurant Endorsement

        (3) The most we will pay for all loss in any one                                       (i) Repair or replace any part to restore
            occurrence under Paragraphs (1)(a) through                                              the pair or set to its value before the
            (1)(d), including Business Income, is $10,000,                                          loss; or
            unless a higher Food Contamination Limit of                                        (ii) Pay the difference between the value
            Insurance is indicated in the Declarations.                                             of the pair or set before and after the
              The most we will pay for all loss in any one                                          loss.
              occurrence under Paragraph (1)(e) is $3,000,                                 (b) You must arrange for Fine Arts to be
              unless a higher Additional Advertising                                           packed and unpacked by competent
              Expenses Limit of Insurance is indicated in                                      packers.
              the Declarations.
        (4) We will not pay any fines or penalties levied                        h. Credit Card Slips
            against you by the Board of Health or any                                 We will pay for amounts you are unable to collect
            other governmental authority as a result of                               due to loss of or damage to credit card slips while
            the discovery or suspicion of food contami-                               located at the described premises as the result of
            nation at the described premises.                                         a Covered Cause of Loss.
        (5) With respect to the coverage provided under                               It is your responsibility to establish the amount of
            this Paragraph f., Exclusion B.1.j. Virus Or                              the loss under this Additional Coverage. If it is
            Bacteria in Section I – Property does not                                 not possible, the amount of the loss will be
            apply.                                                                    determined as follows:
                                                                                      (1) If you have been in business for more than
    g. Fine Arts Coverage                                                                 twelve months at the location of the loss, one-
       (1) We will pay for direct loss of or damage to                                    thirtieth (1/30) of the average monthly amount
           Fine Arts, whether owned by:                                                   of credit card slips will be considered as
                (a) You; or                                                               average daily credit card slips for that
                (b) Others, and in your care, custody or                                  location.
                     control.                                                              The twelve months immediately preceding
       (2) Fine arts includes, but is not limited to,                                      the discovery of the loss will be used to
           antiques, paintings, etchings, drawings,                                        determine the average monthly amount.
           tapestries, sculptures and fragile property
           such as porcelains, china and marble.                                      (2) If you have been in business for less than
                                                                                          twelve months at the location of the loss, the
       (3) The most we will pay for loss in any one
                                                                                          average daily credit card slips shall be one-
           occurrence under this Additional Coverage is                                   thirtieth (1/30) of the average monthly amount
           $25,000 at each described premises. Our                                        of credit card slips for the number of months
           payment for loss of or damage to personal                                      you have been in business at that location.
           property of others will only be for the account
           of the owner of the property. The amount                                   (3) The average daily credit card slips will be
           payable under this Additional Coverage is                                      multiplied by the number of days for which
                                                                                          slips are lost to determine the amount of the
           additional insurance over the insurance
                                                                                          loss subject to the maximum limit indicated
           available for Business Personal Property.
                                                                                          below.
       (4) The value of fine arts will be the least of the
           following amounts:                                                         The most we will pay as a result of loss or
           (a) The actual cash value of that property at                              damage to credit card slips under this Additional
                the time of loss;                                                     Coverage during each policy period is $10,000.
           (b) The cost of reasonably restoring that
                property to its condition immediately be-                   B. If the Employee Dishonesty Optional Coverage is
                fore loss; or                                                  shown as an applicable coverage in the Declarations,
           (c) The cost of replacing that property with                        the following is added to Paragraph 3. Employee
                substantially identical property.                              Dishonesty of Paragraph G. Optional Coverages of
       (5) In the event of loss, the value of property will                    Section I – Property and is subject to the provisions
           be determined as of the time of loss.                               of that Paragraph:
       (6) The following are added to Paragraph E.
           Property Loss Conditions under Section I
           – Property:
           (a) In case of covered loss to a Fine Arts to
                any part of a pair or set we will:




Page 4 of 8            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      BP 99 01 01 13

                                                                    A110
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 115 of 152 PageID: 261


BUSINESSOWNER’S - Restaurant Endorsement

   3. Employee Dishonesty                                                    1. Delivery Errors And Omissions Coverage
      We will also pay for loss of or damage to "money",                         a. We will pay those sums that the insured
      "securities" and "other property" sustained by your                           becomes legally obligated to pay as damages
      customer resulting directly from theft committed by                           because of a failure to deliver or a misdelivery
      an identified employee, acting alone or in collusion                          of items you hold for sale by you, any of your
      with other persons.                                                           "employees" or by a concessionaire trading
      The property covered under this coverage is limited                           under your name. We will have the right and
      to property:                                                                  duty to defend the insured against any "suit"
                                                                                    seeking those damages. However, we will have
      a. That your customer owns or leases; or                                      no duty to defend the insured against any "suit"
      b. That your customer holds for others.                                       seeking damages for delivery errors and omis-
                                                                                    sions to which this insurance does not apply.
      Coverage applies only while the property is in a
                                                                                    We may, at our discretion, investigate the
      Covered Building at the premises described in the
      Declarations.                                                                 circumstances of any misdelivery or failure to
                                                                                    deliver and settle any claim or "suit" that may
      However, this insurance is for your benefit only. It                          result. But:
      provides no rights or benefits to any other person
      or organization, including your customer. Any claim                            (1) The amount we will pay for damages is
      for loss that is covered under this coverage must                                  limited as described in Paragraph 1.e.
                                                                                         below;
      be presented by you.
                                                                                     (2) We will not pay for loss or damage in any
C. For coverage provided under this endorsement the
                                                                                         one occurrence until the amount of loss or
   following definitions are added to Paragraph H.
   Property Definitions of Section I – Property:                                         damage exceeds $250. We will then pay the
                                                                                         amount of loss or damage in excess of $250
   1. "Food contamination" means an incidence of food                                    up to the applicable Limit of Insurance for
      poisoning to one or more of your customers as a                                    this coverage; and
      result of:
                                                                                     (3) Our right and duty to defend end when we
      a. Tainted food you purchased;                                                     have used up the applicable Limit of
      b. Food which has been improperly stored,                                          Insurance in the payment of judgments or
         handled or prepared; or                                                         settlements under this Delivery Errors And
                                                                                         Omissions Coverage.
      c. A communicable disease transmitted through
         one or more of your employees.                                          b. This coverage applies only to errors in
                                                                                    deliveries that take place or omissions of such
   2. "Other property" means any tangible property other                            deliveries that should have taken place in the
      than "money" and "securities" that has intrinsic                              "coverage territory" and during the policy
      value but does not include any property specifically
                                                                                    period.
      excluded under this policy.
                                                                                 c. This coverage does not apply to:
   3. "Perishable stock" means property:
                                                                                     (1) Intentional error or intentional misdelivery or
      a. Maintained under controlled temperature or                                      failure to deliver "your product".
         humidity conditions for its preservation; and
                                                                                     (2) "Bodily injury", "property damage"          or
      b. Susceptible to loss or damage if the controlled                                 "personal and advertising injury".
         temperature or humidity conditions change.
                                                                                     (3) Discrimination based on a customer's race,
                                                                                         color, national origin, religion, gender,
D. The following are added to Paragraph A. Coverages                                     marital status, age, sexual orientation or
   of Section II – Liability:                                                            preference, physical or mental condition or
                                                                                         residence location.
                                                                                 d. The Supplementary Payments provision
                                                                                    applicable to the Bodily Injury, Property
                                                                                    Damage, and Personal And Advertising Injury
                                                                                    Liability Coverages also applies to this Delivery
                                                                                    Errors And Omissions Coverage.




BP 99 01 01 13           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 5 of 8

                                                                 A111
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 116 of 152 PageID: 262


BUSINESSOWNER’S - Restaurant Endorsement

       e. The most we will pay for the sum of all                               2. Merchandise Withdrawal Expenses Coverage
          damages under this coverage because of all                                a. We will reimburse you for "merchandise
          failures or misdeliveries is $10,000 in any                                  withdrawal expenses" incurred because of
          annual period starting with the beginning of the                             "merchandise withdrawal" to which this in-
          policy period shown in the Declarations. This                                surance applies.
          limit applies separately to each premises
          described in the Declarations.                                            b. This insurance applies to a "merchandise
                                                                                       withdrawal" only if the "merchandise with-
       f. The following Condition replaces the Duties In                               drawal" is initiated in the "coverage territory"
          The Event Of Occurrence, Offense, Claim Or                                   during the policy period because:
          Suit Condition under Paragraph E. Liability
          And Medical Expenses General Conditions                                       (1) You determine that the          "merchandise
          of Section II – Liability for the Delivery Errors                                 withdrawal" is necessary; or
          Or Omissions Coverage:                                                        (2) An authorized government entity has
          Duties In The Event Of A Delivery Error Or                                        ordered you to conduct a "merchandise
          Omission                                                                          withdrawal".
         (1) You must see to it that we are notified as                             c. The initiation of a "merchandise withdrawal" will
             soon as practicable of an error or omission                               be deemed to have been made only at the
             which may result in a claim. To the extent                                earliest of the following times:
             possible, notice should include:                                           (1) When you first announced, in any manner,
              (a) How, when and where the error or omis-                                    to the general public, your vendors or to
                  sion took place; and                                                      your "employees" (other than those
                                                                                            "employees" directly involved in making the
              (b) The name(s) and address(es) of the                                        determination) your decision to conduct or
                  affected customer(s).                                                     participate in a "merchandise withdrawal".
         (2) If a claim is made or "suit" is brought against                                This applies regardless of whether the
             any insured, you must:                                                         determination to conduct a "merchandise
              (a) Immediately record the specifics of the                                   withdrawal" is made by you or is requested
                  claim or "suit" and the date received; and                                by a third party; or
              (b) Notify us as soon as practicable.                                     (2) When you first received, either orally or in
                                                                                            writing, notification of an order from an
              You must see to it that we receive written                                    authorized government entity to conduct a
              notice of the claim or "suit" as soon as                                      "merchandise withdrawal".
              practicable.
                                                                                    d. "Merchandise withdrawal expenses" incurred to
         (3) You and any other involved insured must:                                  withdraw "your products" which contain the
              (a) Immediately send us copies of any                                    same or substantially similar "defects" will be
                  demands, notices, summonses or legal                                 deemed to have arisen out of the same
                  papers received in connection with the                               "merchandise withdrawal".
                  claim or "suit";                                                  e. We will not pay for loss or damage in any one
              (b) Authorize us to obtain records and other                             occurrence until the amount of loss or damage
                  information;                                                         exceeds $250. We will then pay the amount of
                                                                                       loss or damage in excess of $250 up to the
              (c) Cooperate with us in our investigation or
                                                                                       applicable Limit of Insurance for this coverage.
                  settlement of the claim or defense
                  against the "suit"; and                                            f. This insurance does not apply to "merchandise
                                                                                        withdrawal expense" arising out of:
              (d) Assist us, upon our request, in the
                  enforcement of any right against any                                  (1) Any "merchandise withdrawal" initiated due
                  person or organization which may be                                       to:
                  liable to the insured because of error or                                 (a) The failure of "your product" to ac-
                  omission to which this insurance may                                          complish its intended purpose, including
                  apply.                                                                        any breach of warranty of any kind,
         (4) No insured will, except at that insured's own                                      whether written or implied. This exclusion
             cost, voluntarily make a payment, assume                                           does not apply if such failure has caused
             any obligation, or incur any expense without                                       or is reasonably expected to cause
             our consent.                                                                       "bodily injury".




Page 6 of 8            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     BP 99 01 01 13

                                                                    A112
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 117 of 152 PageID: 263


BUSINESSOWNER’S - Restaurant Endorsement

            (b) Copyright, patent, trade secret, trade                                     (a) How, when and where the "defect" was
                dress or trademark infringement.                                               discovered;
            (c) Transformation of a chemical nature,                                       (b) The names and addresses of any injured
                deterioration, or decomposition of "your                                       persons and witnesses; and
                product". This exclusion does not apply if                                 (c) The nature, location and circumstances
                it is caused by:                                                               of any injury or damage arising out of
                  (i) An error in manufacturing, design, or                                    use or consumption of "your product".
                      processing;                                                      (2) If a "merchandise withdrawal" is initiated,
                 (ii) Transportation of "your product"; or                                 you must:
                 (iii) "Merchandise tampering".                                            (a) Immediately record the specifics of the
            (d) Expiration of the designated shelf life of                                     "merchandise withdrawal" and the date it
                "your product"; or                                                             was initiated; and
         (2) A "defect" in "your product" known to exist                                   (b) Notify us as soon as practicable.
             by you or your "executive officers", prior to                                  You must see to it that we receive written
             the date this endorsement was first issued to                                  notice of the "merchandise withdrawal" as
             you or prior to the time "your product" leaves                                 soon as practicable.
             your control or possession.                                               (3) You must promptly take all reasonable steps
         (3) Recall of any specific product for which                                      to mitigate the expenses associated with a
             "bodily injury" or "property damage" is                                       "merchandise withdrawal". Any "profit" that
             excluded under Paragraph A. Coverages of                                      you receive from mitigating the expenses
             Section II – Liability by endorsement.                                        will be deducted from the amount of
         (4) Recall when "your product" or a component                                     reimbursement that you will receive for
             contained within "your product" has been:                                     "merchandise withdrawal expenses".
            (a) Banned from the market by an au-                                       (4) You and any other involved insured must:
                thorized government entity prior to the                                    (a) Immediately send us copies of pertinent
                policy period; or                                                              correspondence received in connection
            (b) Distributed or sold by you subsequent to                                       with the "merchandise withdrawal";
                any governmental ban.                                                      (b) Authorize us to obtain records and other
         (5) The defense of a claim or "suit" against you                                      information; and
             for liability arising out of a "merchandise                                   (c) Cooperate with us in our investigation of
             withdrawal".                                                                      the "merchandise withdrawal".
         (6) The costs of regaining goodwill, market
             share, revenue or "profit" or the costs of                    E. For coverage provided under this endorsement the
             redesigning "your product".                                      following definitions are added to Paragraph F. Li-
      g. The most we will reimburse you for the sum of                        ability And Medical Expenses Definitions of
         all "merchandise withdrawal expenses" incurred                       Section II – Liability:
         for all "merchandise withdrawals" initiated                           1. "Defect" means a defect, deficiency or inadequacy
         during the policy period is $25,000.                                     that creates a dangerous condition.
      h. The following Condition replaces the Duties In                        2. "Merchandise tampering" is an act of intentional
         The Event Of Occurrence, Offense, Claim Or                               alteration of "your product" which has caused or is
         Suit Condition under Paragraph E. Liability                              reasonably expected to cause "bodily injury".
         And Medical Expenses General Conditions
         of Section II – Liability for the Merchandise                             When "merchandise tampering" is known, sus-
         Withdrawal Expenses Coverage:                                             pected or threatened, a "merchandise withdrawal"
                                                                                   will be limited to those batches of "your product"
          Duties In The Event Of A Defect Or A                                     which are known or suspected to have been
          Merchandise Withdrawal                                                   tampered with.
         (1) You must see to it that we are notified as                        3. "Merchandise withdrawal" means the recall or
             soon as practicable of any actual, suspected                         withdrawal:
             or threatened "defect" in "your product" or
             any governmental investigation, that may                              a. From the market; or
             result in a "merchandise withdrawal". To the                          b. From use by any other person or organization;
             extent possible, notice should include:




BP 99 01 01 13             Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 7 of 8

                                                                   A113
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 118 of 152 PageID: 264


BUSINESSOWNER’S - Restaurant Endorsement

      of "your products" or products which contain "your
      products", because of known or suspected
      "defects" in "your product", or known or suspected
      "product tampering", which has caused or is
      reasonably expected to cause "bodily injury".
   4. "Merchandise withdrawal expenses" means those
      reasonable and necessary extra expenses listed
      below, paid and directly related to a "merchandise
      withdrawal":
       a. Costs of notification;
      b. Costs of stationery, envelopes, production of
         announcements and postage or facsimiles;
       c. Costs of overtime paid to your regular non-
          salaried employees and costs incurred by your
          employees including costs of transportation and
          accommodations;
      d. Costs of computer time;
       e. Costs of hiring independent contractors and
          other temporary employees;
       f. Costs of transportation, shipping or packaging;
      g. Costs of warehouse or storage space; or
      h. Costs of proper disposal of "your products" or
         products that contain "your products" that
         cannot be reused, not exceeding your purchase
         price or your cost to produce the products.
   5. "Profit" means the positive gain from business
      operation after subtracting for all expenses.


F. With respect to "bodily injury" or "property damage"
   arising out of "your products" manufactured, sold,
   handled or distributed in conjunction with the conduct
   of your restaurant operation, when conducted by you
   or on your behalf, Paragraph a. of the definition of
   "products-completed operations hazard" in Paragraph
   F. Liability And Medical Expenses Definitions of
   Section II – Liability is replaced by the following:
   "Products-completed operations hazard":
       a. Includes all "bodily injury" and "property dam-
          age" that arises out of "your products" if the
          "bodily injury" or "property damage" occurs af-
          ter you have relinquished possession of those
          products.




Page 8 of 8            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 01 01 13

                                                                    A114
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 119 of 152 PageID: 265


                                                                                                                 BUSINESSOWNER’S
                                                                                                                      BP 99 04 01 10


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EQUIPMENT BREAKDOWN COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM

A. The following is added to Paragraph A.3. Covered Causes of Loss in SECTION I – PROPERTY:

   Additional Coverage-- Equipment Breakdown
   The term Covered Cause of Loss includes the Additional Coverage Equipment Breakdown as described and limited
   below.

   1. We will pay for direct physical damage to Covered Property that is the direct result of an “accident.” As used in
      this Additional Coverage, “accident” means a fortuitous event that causes direct physical damage to “covered
      equipment.” The event must be one of the following:

       a. mechanical breakdown, including rupture or bursting caused by centrifugal force;

       b. artificially generated electrical, magnetic or electromagnetic energy, including electric arcing, that damages,
          disturbs, disrupts or otherwise interferes with any electrical or electronic wire, device, appliance, system or
          network;

       c. explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
          operated under your control;

       d. loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or resulting from
          any condition or event inside such equipment; or

       e. loss or damage to hot water boilers or other water heating equipment caused by or resulting from any
          condition or event inside such boilers or equipment.

   2. Unless otherwise shown in a Schedule, the following coverages also apply to the direct result of an “accident.”
      These coverages do not provide additional amounts of insurance.

       a. Expediting Expenses
          With respect to your damaged Covered Property, we will pay the reasonable extra cost to:
          (1) make temporary repairs; and
          (2) expedite permanent repairs or permanent replacement.
          The most we will pay for loss or expense under this coverage is $25,000 unless otherwise shown in a
          Schedule.

       b. Hazardous Substances
          We will pay for the additional cost to repair or replace Covered Property because of contamination by a
          “hazardous substance.” This includes the additional expenses to clean up or dispose of such property.

            This does not include contamination of “perishable goods” by refrigerant, including but not limited to
            ammonia, which is addressed in 2.c.(1)(b) below. As used in this coverage, additional costs mean those
            beyond what would have been payable under this Equipment Breakdown Coverage had no “hazardous
            substance” been involved.


BP 99 04 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 6


                                                                 A115
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 120 of 152 PageID: 266
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

            The most we will pay for loss, damage or expense under this coverage, including actual loss of Business
            Income you sustain and necessary Extra Expense you incur, is $25,000 unless otherwise shown in a
            Schedule.

            c. Spoilage
               (1) We will pay:
                   (a) for physical damage to “perishable goods” due to spoilage;
                   (b) for physical damage to “perishable goods” due to contamination from the release of refrigerant,
                        including but not limited to ammonia;
                   (c) any necessary expenses you incur to reduce the amount of loss under this coverage to the extent
                        that they do not exceed the amount of loss that otherwise would have been payable under this
                        coverage.
               (2) If you are unable to replace the “perishable goods” before its anticipated sale, the amount of our
                   payment will be determined on the basis of the sales price of the “perishable goods” at the time of the
                   “accident,” less discounts and expenses you otherwise would have had. Otherwise our payment will
                   be determined in accordance with the Loss Payment condition.

                 The most we will pay for loss, damage or expense under this coverage is $25,000 unless otherwise
                 shown in a Schedule.

            d. Data Restoration
               We will pay for your reasonable and necessary cost to research, replace and restore lost “electronic
               data.”

                 The most we will pay for loss or expense under this coverage, including actual loss of Business Income
                 you sustain and necessary Extra Expense you incur, is $25,000 unless otherwise shown in a Schedule.

            e. Service Interruption
               (1) Any insurance provided for Business Income, Extra Expense or Spoilage is extended to apply to your
                   loss, damage or expense caused by the interruption of utility services. The interruption must result
                   from an “accident” to equipment, including overhead transmission lines, that is owned by a utility,
                   landlord, a landlord’s utility or other supplier who provides you with any of the following services:
                   electrical power, waste disposal, air conditioning, refrigeration, heating, natural gas, compressed air,
                   water, steam, internet access, telecommunications services, wide area networks or data
                   transmission. The equipment must meet the definition of “covered equipment” except that it is not
                   Covered Property.

                 (2) Unless otherwise shown in a Schedule, coverage for any loss of Business Income you sustain that
                     results from the interruption of utility services will not apply unless the failure or disruption of service
                     exceeds 24 hours immediately following the “accident.” If the interruption exceeds 24 hours, coverage
                     will begin at the time of the interruption and the deductible applicable to Business Income will apply.

                 (3) The most we will pay in any “one accident” for loss, damage or expense under this coverage is the
                     applicable limit for Business Income, Extra Expense or Spoilage, except that if a limit is shown in a
                     Schedule for Service Interruption, that limit will apply to Business Income and Extra Expense loss
                     under this coverage.

            f.   Business Income and Extra Expense
                 Any insurance provided under this policy for Business Income or Extra Expense is extended to the
                 coverage provided by this endorsement. However, if a deductible is shown in a Schedule, then as
                 respects Equipment Breakdown coverage, the “period of restoration” will begin immediately after the
                 “accident,” and the deductible shown in the Schedule will apply.

                 The most we will pay for loss or expense under this coverage is the applicable limit for Business Income
                 and Extra Expense, unless otherwise shown in a Schedule.

B. The following is added to Paragraph B. Exclusions:


BP 99 04 01 10         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 6


                                                                   A116
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 121 of 152 PageID: 267
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement


    Equipment Breakdown Exclusions
    All exclusions in the Businessowners Coverage Form apply except as modified below and to the extent that coverage
    is specifically provided by this Additional Coverage Equipment Breakdown.

    1. The following exclusions are modified:
       a. As respects this endorsement only, the next to the last paragraph in Exclusion B.1.h. is deleted and replaced
          with the following:
          However, if excluded loss or damage, as described in Paragraph (1) above results in an “accident,” we will
          pay only for the loss, damage or expense caused by such “accident.”

        b.   As respects this endorsement only, the last paragraph of Exclusion B.2.l. is deleted and replaced with the
             following:
             But if an excluded cause of loss that is listed in 2.l.(1) through (7) results in an “accident,” we will pay for the
             loss, damage or expense caused by that “accident.”

        c.   The following is added to Exclusions B.2.m. and B.2.n:
             We will also pay for direct physical loss or damage caused by an “accident.”

    2. The following exclusions are added:
       a. We will not pay for loss, damage or expense caused by or resulting from:
          (1) a hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel, or an electrical insulation
                breakdown test of any type of electrical equipment; or
          (2) any of the following:
                (a) defect, programming error, programming limitation, computer virus, malicious code, loss of data, loss
                    of access, loss of use, loss of functionality or other condition within or involving “electronic data” of
                    any kind; or
                (b) misalignment, miscalibration, tripping off-line, or any condition which can be corrected by resetting,
                    tightening, adjusting or cleaning, or by the performance of maintenance.
                However, if an “accident” results, we will pay for the resulting loss, damage or expense caused by that
                “accident.”

        b. With respect to Service Interruption coverage, we will also not pay for an “accident” caused by or resulting
           from: fire; lightning; windstorm or hail; explosion (except as specifically provided in A.1.c. above); smoke;
           aircraft or vehicles; riot or civil commotion; vandalism; sprinkler leakage; falling objects; weight of snow, ice or
           sleet; freezing; collapse; flood or earth movement.

        c. With respect to Business Income, Extra Expense and Service Interruption coverages, we will also not pay for:
           (1) loss caused by your failure to use due diligence and dispatch and all reasonable means to resume
               business; or

             (2) any increase in loss resulting from an agreement between you and your customer or supplier.

C. Deductibles
   The deductible in the Declarations applies unless a separate Equipment Breakdown deductible is shown in a
   Schedule. If a separate Equipment Breakdown deductible is shown, the following applies.

    Only as regards Equipment Breakdown Coverage, provision D. Deductibles is deleted and replaced with the
    following:
    1. Deductibles for Each Coverage

        a. Unless the Schedule indicates that your deductible is combined for all coverages, multiple deductibles may
           apply to any “one accident.”

        b. We will not pay for loss, damage or expense under any coverage until the amount of the covered loss,
           damage or expense exceeds the deductible amount indicated for that coverage in the Schedule. We will then



BP 99 04 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 3 of 6


                                                                    A117
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 122 of 152 PageID: 268
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

            pay the amount of loss, damage or expense in excess of the applicable deductible amount, subject to the
            applicable limit.

        c. If deductibles vary by type of “covered equipment” and more than one type of “covered equipment” is involved
           in any “one accident,” only the highest deductible for each coverage will apply.

    2. Direct and Indirect Coverages

        a. Direct Coverages Deductibles and Indirect Coverages Deductibles may be indicated in the Schedule.

        b. Unless more specifically indicated in the Schedule:
           (1) Indirect Coverages Deductibles apply to Business Income and Extra Expense loss; and
           (2) Direct Coverages Deductibles apply to all remaining loss, damage or expense covered by this
               endorsement.

    3. Application of Deductibles

        a. Dollar Deductibles
           We will not pay for loss, damage or expense resulting from any “one accident” until the amount of loss,
           damage or expense exceeds the applicable Deductible shown in the Schedule. We will then pay the amount
           of loss, damage or expense in excess of the applicable Deductible or Deductibles, up to the applicable Limit
           of Insurance.

        b. Time Deductible
           If a time deductible is shown in the Schedule, we will not be liable for any loss occurring during the specified
           number of hours or days immediately following the “accident.” If a time deductible is expressed in days, each
           day shall mean twenty-four consecutive hours.

        c. Multiple of Average Daily Value (ADV)
           If a deductible is expressed as a number times ADV, that amount will be calculated as follows:
           The ADV (Average Daily Value) will be the Business Income (as defined in any Business Income coverage
           that is part of this policy) that would have been earned during the period of interruption of business had no
           “accident” occurred, divided by the number of working days in that period. No reduction shall be made for the
           Business Income not being earned, or in the number of working days, because of the “accident” or any other
           scheduled or unscheduled shutdowns during the period of interruption. The ADV applies to the Business
           Income value of the entire location, whether or not the loss affects the entire location. If more than one
           location is included in the valuation of the loss, the ADV will be the combined value of all affected locations.
           For purposes of this calculation, the period of interruption may not extend beyond the “period of restoration”.
           The number indicated in the Schedule will be multiplied by the ADV as determined above. The result shall be
           used as the applicable deductible.

        d. Percentage of Loss Deductibles
           If a deductible is expressed as a percentage of loss, we will not be liable for the indicated percentage of the
           gross amount of loss, damage or expense (prior to any applicable deductible or coinsurance) insured under
           the applicable coverage. If the dollar amount of such percentage is less than the indicated minimum
           deductible, the minimum deductible will be the applicable deductible.

D. Conditions
   The following conditions are in addition to the Conditions in the Businessowners Coverage Form.

    1. Suspension
       Whenever “covered equipment” is found to be in, or exposed to, a dangerous condition, any of our
       representatives may immediately suspend the insurance against loss from an “accident” to that “covered
       equipment.” This can be done by mailing or delivering a written notice of suspension to:

        a. your last known address; or



BP 99 04 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 4 of 6


                                                                  A118
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 123 of 152 PageID: 269
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement

        b. the address where the “covered equipment” is located.

        Once suspended in this way, your insurance can be reinstated only by an endorsement for that “covered
        equipment.” If we suspend your insurance, you will get a pro rata refund of premium for that “covered equipment”
        for the period of suspension. But the suspension will be effective even if we have not yet made or offered a
        refund.

    2. Jurisdictional Inspections
       If any property that is “covered equipment” under this endorsement requires inspection to comply with state or
       municipal boiler and pressure vessel regulations, we agree to perform such inspection on your behalf. We do not
       warrant that conditions are safe or healthful.

    3. Environmental, Safety and Efficiency Improvements
       If “covered equipment” requires replacement due to an “accident,” we will pay your additional cost to replace with
       equipment that is better for the environment, safer or more efficient than the equipment being replaced.

        However, we will not pay more than 125% of what the cost would have been to replace with like kind and quality.
        This condition does not increase any of the applicable limits. This condition does not apply to any property to
        which Actual Cash Value applies.

    4. Coinsurance
       If a coinsurance percentage is shown in a Schedule for specified coverages, the following condition applies.

        We will not pay for the full amount of your loss if the applicable limit is less than the product of the specified
        coinsurance percentage times the value of the property subject to the coverage at the time of the loss. Instead,
        we will determine what percentage this calculated product is compared to the applicable limit and apply that
        percentage to the gross amount of loss. We will then subtract the applicable deductible. The resulting amount, or
        the applicable limit, is the most we will pay. We will not pay for the remainder of the loss. Coinsurance applies
        separately to each insured location.

E. The following definitions are added:
   1. “Boilers and vessels” means:

        a. Any boiler, including attached steam, condensate and feedwater piping; and

        b. Any fired or unfired pressure vessel subject to vacuum or internal pressure other than the static pressure of its
           contents.

        This term does not appear elsewhere in this endorsement, but may appear in a Schedule.

    2. “Covered equipment”

        a. “Covered equipment” means, unless otherwise specified in a Schedule, Covered Property:
           (1) that generates, transmits or utilizes energy, including electronic communications and data processing
               equipment; or
           (2) which, during normal usage, operates under vacuum or pressure, other than the weight of its contents.

        b. None of the following is “covered equipment”:
           (1) structure, foundation, cabinet, compartment or air supported structure or building;
           (2) insulating or refractory material;
           (3) sewer piping, buried vessels or piping, or piping forming a part of a sprinkler or fire suppression system;
           (4) water piping other than boiler feedwater piping, boiler condensate return piping or water piping forming a
               part of a refrigerating or air conditioning system;
           (5) “vehicle” or any equipment mounted on a “vehicle”;
           (6) satellite, spacecraft or any equipment mounted on a satellite or spacecraft;
           (7) dragline, excavation or construction equipment; or
           (8) equipment manufactured by you for sale.


BP 99 04 01 10         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 5 of 6


                                                                   A119
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 124 of 152 PageID: 270
BUSINESSOWNER’S – Equipment Breakdown Coverage Endorsement


    3. “Hazardous substance” means any substance that is hazardous to health or has been declared to be hazardous
       to health by a governmental agency.

    4. “One accident” means: If an initial “accident” causes other “accidents,” all will be considered “one accident.” All
       “accidents” that are the result of the same event will be considered “one accident.”

    5. “Perishable goods” means personal property maintained under controlled conditions for its preservation, and
       susceptible to loss or damage if the controlled conditions change.

    6. “Production machinery” means any machine or apparatus that processes or produces a product intended for
       eventual sale. This includes all component parts of such machine or apparatus. This term does not appear
       elsewhere in this endorsement, but may appear in a Schedule.

    7. “Vehicle” means, as respects this endorsement only, any machine or apparatus that is used for transportation or
       moves under its own power. “Vehicle” includes, but is not limited to, car, truck, bus, trailer, train, aircraft,
       watercraft, forklift, bulldozer, tractor or harvester.

        However, any property that is stationary, permanently installed at a covered location and that receives electrical
        power from an external power source will not be considered a “vehicle.”

The most we will pay for loss, damage or expense under this endorsement arising from any “one accident” is the
applicable Limit of Insurance in the Declarations unless otherwise shown in a Schedule. Coverage provided under this
endorsement does not provide an additional amount of insurance.




BP 99 04 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 6 of 6


                                                                  A120
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 125 of 152 PageID: 271


                                                                                                                BUSINESSOWNER’S
                                                                                                                     BP 99 12 09 08


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        RESTAURANT DELUXE
This endorsement modifies insurance provided under the following:

BUSINESSOWNER’S COVERAGE FORM

This endorsement provides coverage only for those prem-                                     (a) Fire;
ises described in the Declarations for which a premium is                                   (b) Lightning;
shown for the Restaurant Deluxe Endorsement.                                                (c) Windstorm;
    Section I - Property is amended as follows:                                             (d) Explosion;
                                                                                            (e) Riot or Civil Commotion; and
       A. Paragraph A.6.c. is replaced with the below                                       (f) Aircraft or Auto.
         c. Outdoor Property
            You may extend the insurance provided by                                    (4) Trees, shrubs, plants and lawn, including
            this policy to apply to your outdoor:                                           debris removal expense. Loss or damage
            (1) Fences, signs (other than signs attached                                    must be caused by or result from any of
                to buildings), including debris removal ex-                                 the following causes of loss:
                pense. Loss or damage must be caused                                        (a) Fire;
                by or result from any of the following caus-                                (b) Lightning;
                es of loss:                                                                 (c) Windstorm;
                (a) Fire;                                                                   (d) Explosion;
                (b) Lightning;                                                              (e) Riot or Civil Commotion; and
                (c) Explosion;                                                              (f) Aircraft or Auto.
                (d) Riot or Civil Commotion; or
                (e) Aircraft or Auto                                                    The most we will pay for loss or damage un-
                                                                                        der (1), (2) and (3) of this Extension is
            (2) Radio and television antennas (including                                $10,000 per any one occurrence subject to a
                satellite dishes), including debris removal                             $30,000 annual aggregate limit.
                expense. Loss or damage must be caused
                by or result from any of the following caus-                            The most we will pay for loss or damage un-
                es of loss:                                                             der (4) of this Extension is an $80,000 per
                (a) Fire;                                                               premises annual aggregate limit, $25,000 for
                (b) Lightning;                                                          any one occurrence, but not more than $2,000
                (c) Windstorm;                                                          for any one tree, shrub or plant; and not more
                (d) Ice, Snow, Sleet or Hail;                                           than $5,000 for lawn.
                (e) Explosion;
                (f) Riot or Civil Commotion; and                                        As used in this coverage extension "Auto"
                (g) Aircraft.                                                           means:
                                                                                           a. a land motor vehicle, trailer or semitrailer
            (3) Outdoor furniture permanently anchored to                                     designed for travel on public roads, in-
                the ground; decorative structures, such as                                    cluding any attached machinery or
                gazebos, footbridges and swings perma-                                        equipment; or
                nently anchored to the ground; stone or                                    b. any other land vehicle that is subject to a
                metal monuments or sculptures (metal                                         compulsory or financial responsibility law
                must be 11 gauge or thicker) permanently                                     or other motor vehicle insurance or motor
                anchored to the ground. Loss or damage                                       vehicle registration law where it is li-
                must be caused by or result from any of                                      censed or principally garaged.
                the following causes of loss:


BP 99 12 09 08           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 1 of 2


                                                                 A121
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 126 of 152 PageID: 272
BUSINESSOWNER’S COVERAGE FORM - Restaurant Deluxe

                 However, "auto" does not include "mobile
                 equipment".

        B. Paragraph A.6.d. is replaced with the below
          d. Personal Effects
             You may extend the insurance that applies to
             Business Personal Property to apply to per-
             sonal effects owned by you, your officers,
             your partners or "members", your "manag-
             ers" or your employees. This extension does
             not apply to:

             (1) Tools or equipment; or
             (2) Loss or damage by theft.

             The most we will pay for loss or damage un-
             der this Extension is $25,000 at each de-
             scribed premises.
        C. The following is added to Paragraph A.6 Cov-
           erage Extensions
            g. Checked Coats & Bags
               (1) You may extend the insurance provid-
                   ed by this policy to apply to "Checked
                   Coats & Bags" that are in your care,
                   custody or control, of you and/or your
                   employees in a segregated room,
                   which is staffed by you or your em-
                   ployees, to which only you and your
                   employees have access.

                  (2) This coverage extension is subject to
                      the Loss Payment, Property Loss
                      Condition Paragraph E.5.d.(3)(b).

                  (3) The Limitation on furs, fur garments
                      and garments trimmed with fur in
                      Paragraph A.4.b.(1) does not apply
                      to "Checked Coats & Bags" under this
                      coverage extension.

                  (4) The most we will pay for a covered
                      cause of loss under this coverage ex-
                      tension is:
                        (a) a $100,000 annual aggregate
                           limit for each premises described
                           in the Declarations for which a
                           premium is shown for the Res-
                           taurant Deluxe Endorsement;
                        (b) $50,000 for any one occurrence;
                        (c) $5,000 for any one customer.

                  (5) We will not pay for loss or damage for
                      any contents of "Checked Coats &
                      Bags".




BP 99 12 09 08           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 2


                                                                    A122
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 127 of 152 PageID: 273

                                                                                                                     BUSINESSOWNER’S
                                                                                                                          BP 99 13 01 10




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EMPLOYMENT-RELATED PRACTICES
                             LIABILITY ENDORSEMENT
                  THIS ENDORSEMENT PROVIDES CLAIMS-MADE AND REPORTED COVERAGE.
                              PLEASE READ THE ENTIRE FORM CAREFULLY.

This endorsement modifies insurance provided under the following:
   BUSINESSOWNER’S COVERAGE FORM

                                                               SCHEDULE

     Employment-related Practices Liability Annual Aggregate Limit Of Insurance:                               $ 50,000

     Supplemental Limit:                                                                                       $ n/a

     Deductible Amount:                                                                                        $ 500

     Prior Or Pending Litigation Date:           11/24/2015

           Employment-related Malicious Prosecution Include

     Retroactive Date:      11/24/2015

                    Extended Reporting Period                                          Extended Reporting Premium

     From:
                                                                        $
     To:                            At 12:01 A.M.*Standard
     * Exceptions: 12:00 noon in Maine, Michigan and North Carolina.
     Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


For the purposes of the coverage provided by this en-                                 (1) The amount we will pay for damages and
dorsement, Section II – Liability is amended as follows:                                  "defense expenses" is limited as described
A. The following is added to Paragraph A. Coverages:                                      in Paragraph D.1. Employment-related
                                                                                          Practices Liability Annual Aggregate
   1. Insuring Agreement                                                                  Limit Of Insurance and Paragraph D.2.
      a. We will pay those sums the insured becomes                                       Deductible of this endorsement; and
         legally obligated to pay as damages resulting                                (2) The coverage and duty to defend provided
         from a "wrongful act" to which this insurance                                    by this endorsement will end when we have
         applies. We will have the right and duty to                                      used the applicable Limit of Insurance for
         defend the insured against any "suit" seeking                                    "defense expenses" or the payment of
         those damages. However, we will have no duty                                     judgments or settlements.
         to defend the insured against any "suit" seeking
         damages because of a "wrongful act" to which                                  No other obligation or liability to pay sums, such
         this insurance does not apply. We may, at our                                 as civil or criminal fines, imposed on you or any
         discretion, investigate any incident that may                                 other insured, or to perform acts or services is
         result from a "wrongful act". We may, with your                               covered unless explicitly provided for under
         written consent, settle any "claim" that may                                  Supplementary Payments.
         result. But:                                                              b. This insurance applies to "wrongful acts" only if:


BP 99 13 01 10           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission       Page 1 of 7

                                                                   A123
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 128 of 152 PageID: 274
BUSINESSOWNER’S – Employment-related Practices Liability Endorsement

         (1) The "wrongful act" takes place in the                                a. Criminal, Fraudulent Or Malicious Acts
             "coverage territory";                                                    An insured's liability arising out of criminal,
         (2) The "wrongful act" did not commence before                               fraudulent or malicious acts or omissions by
             the Retroactive Date, if any, shown in the                               that insured.
             Schedule, or after the end of the policy                                 This exclusion does not affect our duty to
             period; and                                                              defend, in accordance with Paragraph A.1. of
         (3) A "claim" against any insured for damages                                this endorsement, an insured prior to de-
             because of the "wrongful act" is first made                              termining, through the appropriate legal
             during the policy period, or an Extended                                 processes, that that insured is responsible for a
             Reporting Period provided under Paragraph                                criminal, fraudulent or malicious act or omis-
             F. of this endorsement, in accordance with                               sion.
             Paragraphs c. and d. below.                                          b. Contractual Liability
       c. A "claim" will be deemed to have been made at                               Any "wrongful act" for which the insured is
          the earlier of the following times:                                         obligated to pay damages by reason of the
         (1) When notice of such "claim" after being                                  assumption of liability in a contract or agree-
             received by any insured is reported to us in                             ment.
             writing; or                                                          c. Violation Of Laws Applicable To Employers
         (2) When a "claim" against an insured is made                                A violation of your responsibilities or duties
             directly to us in writing.                                               required by any other federal, state or local
          A "claim" received by the insured during the                                statutes, rules or regulations, and any rules or
          policy period and reported to us within 30 days                             regulations      promulgated       therefor     or
          after the end of the policy period will be                                  amendments thereto, except for the following,
          considered to have been reported within the                                 and including amendments thereto: Title VII of
          policy period. However, this 30-day grace pe-                               the Civil Rights Act of 1964, the Americans With
          riod does not apply to "claims" that are covered                            Disabilities Act, the Age Discrimination in
          under any subsequent insurance you purchase,                                Employment Act, the Equal Pay Act, the
          or that would have been covered but for                                     Pregnancy Discrimination Act of 1978, the
          exhaustion of the amount of insurance                                       Immigration Reform Control Act of 1986, the
          applicable to such "claims".                                                Family and Medical Leave Act of 1993 and the
      d. If during the policy period you become aware of                              Genetic Information Nondiscrimination Act of
         a "wrongful act" that may reasonably be                                      2008 or any other similar state or local statutes,
         expected to give rise to a "claim" against any                               rules or regulations to the extent that they
         insured, you must provide notice to us in                                    prescribe responsibilities or duties concerning
         accordance with the provisions of Paragraph                                  the same acts or omissions.
         E.2 Duties In The Event Of A Claim Or                                        However, this insurance does not apply to a
         Wrongful Act That May Result In A Claim. If                                  "wrongful act" arising out of your failure to
         such notice is provided, then any "claim"                                    comply with any of the accommodations for the
         subsequently made against any insured arising                                disabled required of you by, or any expenses
         out of that "wrongful act" shall be deemed under                             incurred as the result of physical modifications
         this policy to be a "claim" made during the pol-                             made to accommodate any person pursuant to,
         icy period in which the "wrongful act" was first                             the Americans With Disabilities Act, or any
         reported to us.                                                              amendments thereto, or any similar state or
       e. All "claims" for damages because of a "wrongful                             local statutes, rules or regulations to the extent
          act" committed against the same person,                                     that they prescribe responsibilities or duties
          including damages claimed by any person for                                 concerning the same acts or omissions.
          care, loss of services or death resulting at any                            This exclusion does not apply to any "claim" for
          time from the "wrongful act", will be deemed to                             retaliatory treatment by an insured against any
          have been made at the time the first of such                                person making a "claim" pursuant to such
          "claims" is made, regardless of the number of                               person's rights under any statutes, rules or
          "claims" subsequently made.                                                 regulations.
B. For the purposes of the coverage provided by this                              d. Strikes And Lockouts
   endorsement, the following is added to Paragraph B.                                Any "wrongful act" committed against any
   Exclusions, Subparagraph 1. Applicable To                                          striking or locked-out "employee", or to an
   Business Liability Coverage:                                                       "employee" who has been temporarily or
      This insurance does not apply to:                                               permanently replaced due to any labor dispute.




Page 2 of 7             Includes copyrighted material of the Insurance Services Office, Inc., used with its permission   BP 99 13 01 10

                                                                  A124
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 129 of 152 PageID: 275
BUSINESSOWNER’S – Employment-related Practices Liability Endorsement

      e. Prior Or Pending Litigation                                               The Employment-related Practices Liability Annual
          Any "claim" or "suit" against any insured which                          Aggregate Limit Of Insurance applies separately to
          was pending on, or existed prior to, the                                 each consecutive annual period and to any
          applicable Pending Or Prior Litigation Date                              remaining period of less than 12 months, starting
          shown in the Schedule, or any "claim" or "suit"                          with the beginning of the policy period shown in the
          arising out of the same or substantially the                             Declarations, unless the policy period is extended
          same facts, circumstances or allegations which                           after issuance for an additional period of less than
          are the subject of, or the basis for, such "claim"                       12 months. In that case, the additional period will
          or "suit".                                                               be deemed part of the last preceding period for
                                                                                   purposes of determining the Employment-related
       f. Prior Notice                                                             Practices Liability Annual Aggregate Limit Of Insur-
          Any "wrongful act" alleged or contained in any                           ance.
          "claim" which has been reported, or for which,                       2. Deductible
          in any circumstance, notice has been given,
          under any other prior insurance policy providing                         a. We will not pay for our share of damages and
          essentially the same type of coverage.                                      "defense expenses" until the amount of
                                                                                      damages and "defense expenses" exceeds the
C. For the purposes of the coverage provided by this                                  Deductible shown in the Schedule of this
   endorsement, Section II – Who Is An Insured is                                     endorsement. We will then pay the amount of
   amended to include as an insured:                                                  damages and "defense expenses" in excess of
   1. Your "employees", unless otherwise excluded in                                  the Deductible, up to the Employment-related
      this endorsement.                                                               Practices Liability Annual Aggregate Limit Of
                                                                                      Insurance.
   2. Your former "employees", unless otherwise
      excluded in this endorsement, but only with respect                              Example No. 1
      to "wrongful acts" committed while in your employ.                                   Deductible: $5,000
D. For the purposes of the coverage provided by this                                       Limit of Insurance: $100,000
   endorsement, Paragraph D. Liability And Medical
   Expenses Limits Of Insurance is replaced by the                                         Damages and "Defense Expenses": $75,000
   following:                                                                              The Deductible will be subtracted from the
   1. Employment-related Practices Liability Annual                                        amount of     damages and         "defense
      Aggregate Limit Of Insurance                                                         expenses" in calculating the amount
                                                                                           payable:
      a. The Employment-related Practices Liability
         Annual Aggregate Limit Of Insurance shown in                                      $75,000       -   $5,000       =   $70,000   Amount
         the Schedule of this endorsement is the most                                      Payable
         we will pay, regardless of the number of:                                     Example No. 2
         (1) Insureds;                                                                     Deductible: $5,000
         (2) "Claims" made or "suits" brought; or                                          Limit of Insurance: $100,000
         (3) Persons, organizations or government                                          Damages           and      "Defense     Expenses":
             agencies making "claims" or bringing "suits".                                 $120,000
      b. The Employment-related Practices Liability                                        The Deductible will be subtracted from the
         Annual Aggregate Limit Of Insurance shown in                                      amount of     damages and         "defense
         the Schedule of this endorsement is the most                                      expenses" ($120,000 - $5,000 = $115,000).
         we will pay for the sum of:                                                       Since the amount of the damages and
         (1) All damages; and                                                              "defense expenses" minus the Deductible
                                                                                           exceeds the Limit of Insurance, the policy
         (2) All "defense expenses"                                                        will pay the full Limit of Insurance
          because of all "wrongful acts" to which this                                     ($100,000).
          insurance applies.                                                       b. The Deductible amount shown in the Schedule
                                                                                      applies to all "claims" arising out of:
                                                                                      (1) The same "wrongful act"; or




BP 99 13 01 10           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission             Page 3 of 7

                                                                   A125
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 130 of 152 PageID: 276
BUSINESSOWNER’S – Employment-related Practices Liability Endorsement

         (2) A series of "wrongful acts", circumstances or                            (2) The names of the persons involved in the
             behaviors which arise from a common cause                                    "wrongful act", including names of the
                                                                                          potential claimants;
          regardless of the number of persons, or-
          ganizations or government agencies making                                   (3) Particulars as to the reasons why you
          such "claims".                                                                  became aware of and reasonably expect a
                                                                                          "claim" which may result from such
       c. We may pay any part or all of the Deductible                                    "wrongful act";
          amount to effect settlement of any "claim" and,
          upon notification of the action taken, you shall                            (4) The nature of the alleged or potential
          promptly reimburse us for such part of the                                      damages arising from such "wrongful act";
          Deductible amount as has been paid by us.                                       and
E. For the purposes of the coverage provided by this                                  (5) The circumstances by which the insured first
   endorsement, the following are added to Paragraph E.                                   became aware of the "wrongful act".
   Liability And Medical Expenses General Condi-                               3. Representations
   tions:                                                                          By accepting this policy, you agree that:
   1. Consent To Settle                                                            a. The statements in the Declarations are accurate
      If we recommend a settlement to you which is                                    and complete;
      acceptable to the claimant, but to which you do not                          b. Those statements are based upon repre-
      consent, the most we will pay as damages in the                                 sentations you made to us; and
      event of any later settlement or judgment is the
      amount for which the "claim" could have been                                 c. We have issued this policy in reliance upon
      settled, to which you did not give consent, less any                            your representations.
      deductible.                                                              4. If You Are Permitted To Select Defense Counsel
   2. Duties In The Event Of A Claim Or Wrongful Act                               If, by mutual agreement or court order, the insured
      That May Result In A Claim                                                   is given the right to select defense counsel and the
       a. If a "claim" is received by any insured, you                             Limit of Insurance has not been used up, the
          must:                                                                    following provisions apply:
         (1) Immediately record the specifics of the                               a. We retain the right, at our discretion, to:
             "claim" and the date received; and                                       (1) Settle, approve or disapprove the settlement
         (2) Notify us, in writing, as soon as practicable.                               of any "claim"; and
      b. You and any other involved insured must:                                     (2) Appeal any judgment, award or ruling at our
                                                                                          expense.
         (1) Immediately send us copies of any de-
             mands, notices, summonses or legal papers                             b. You and any other involved insured must:
             received in connection with the "claim";                                 (1) Continue to comply with Paragraph E.2.
         (2) Authorize us to obtain records and other                                     Duties In The Event Of A Claim Or
             information;                                                                 Wrongful Act That May Result In A Claim
                                                                                          Condition of this endorsement as well as the
         (3) Cooperate with us in the investigation or                                    other provisions of this policy; and
             settlement of the "claim" or defense against
             the "suit"; and                                                          (2) Direct defense counsel of the insured to:
         (4) Assist us, upon our request, in the en-                                       (a) Furnish us with the information we
             forcement of any right against any person or                                      request to evaluate those "suits" for
             organization which may be liable to the                                           coverage under this policy; and
             insured because of a "wrongful act" to which                                 (b) Cooperate with any counsel we may
             this insurance may also apply.                                                   select to monitor or associate in the
       c. No insured will, except at that insured's own                                       defense of those "suits".
          cost, voluntarily make a payment, assume any                             c. If we defend you under a reservation of rights,
          obligation, or incur any expense without our                                both your and our counsel will be required to
          written consent.                                                            maintain records pertinent to your "defense
      d. If you become aware of a "wrongful act" that                                 expenses". These records will be used to
         may reasonably be expected to give rise to a                                 determine the allocation of any "defense ex-
         "claim" and for which a "claim" has not yet been                             penses" for which you may be solely
         received, you must notify us, in writing, as soon                            responsible, including defense of an allegation
         as practicable. Such notice must provide:                                    not covered by this insurance.
         (1) A description of the "wrongful act", including
             all relevant dates;



Page 4 of 7              Includes copyrighted material of the Insurance Services Office, Inc., used with its permission   BP 99 13 01 10

                                                                   A126
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 131 of 152 PageID: 277
BUSINESSOWNER’S – Employment-related Practices Liability Endorsement

   5. Transfer Of Duties When Limit Of Insurance Is                                f. The exhaustion of the Employment-related
      Used Up                                                                         Practices Liability Annual Aggregate Limit Of
      a. If we conclude that, based on "claims" which                                 Insurance and the resulting end of our duty to
         have been reported to us and to which this                                   defend will not be affected by our failure to
         insurance may apply, the Employment-related                                  comply with any of the provisions of this
         Practices Liability Annual Aggregate Limit Of In-                            Condition.
         surance is likely to be used up in the payment                  F. Extended Reporting Period
         of judgments or settlements for damages or the                       1. For the purposes of the coverage provided by this
         payment of "defense expenses", we will notify                           endorsement, the following Extended Reporting
         the first Named Insured, in writing, to that effect.                    Period provisions are added:
      b. When the Employment-related Practices                                    a. You will have the right to purchase an Extended
         Liability Annual Aggregate Limit Of Insurance                               Reporting Period from us if:
         has actually been used up in the payment of
         judgments or settlements for damages or the                                 (1) This endorsement is cancelled or not re-
         payment of "defense expenses", we will:                                         newed for any reason; or
         (1) Notify the first Named Insured in writing, as                           (2) We renew or replace this endorsement with
             soon as practicable, that such a limit has                                  insurance that:
             actually been used up, and that our duty to                                  (a) Has a Retroactive Date later than the
             defend the insured against "suits" seeking                                       date shown in the Schedule of this
             damages subject to that limit has also                                           endorsement; or
             ended;
                                                                                         (b) Does not apply to "wrongful acts" on a
         (2) Initiate, and cooperate in, the transfer of                                     claims-made basis.
             control, to any appropriate insured, of all
                                                                                  b. An Extended Reporting Period, as specified in
             "suits" for which the duty to defend has                                Paragraph F.1.a. above, lasts up to three years
             ended for the reason described in preceding
                                                                                     and is available only for an additional premium.
             Paragraph 5.b.(1) and which are reported to
             us before that duty to defend ended; and                             c. The Extended Reporting Period starts with the
                                                                                     end of the policy period. It does not extend the
         (3) Take such steps, as we deem appropriate,                                policy period or change the scope of the
             to avoid a default in, or continue the defense
                                                                                     coverage provided. It applies only to "claims" to
             of, such "suits" until such transfer is
                                                                                     which the following applies:
             completed, provided the appropriate insured
             is cooperating in completing such transfer.                             (1) The "claim" is first made during the Ex-
                                                                                         tended Reporting Period;
      c. If the circumstances described in Paragraph
         5.b.(1) have occurred, the first Named Insured,                             (2) The "wrongful act" occurs before the end of
         and any other insured involved in a "suit"                                      the policy period; and
         seeking damages subject to that limit, must:                                (3) The "wrongful act" did not commence before
         (1) Cooperate in the transfer of control of                                     the Retroactive Date.
             "suits"; and                                                         d. You must give us a written request for the
         (2) Arrange for the defense of such "suit" within                           Extended Reporting Period within 30 days after
             such time period as agreed to between the                               the end of the policy period or the effective date
             appropriate insured and us. Absent any                                  of cancellation, whichever comes first.
             such agreement, arrangements for the                                 e. The Extended Reporting Period will not go into
             defense of such "suit" must be made as                                  effect unless you pay the additional premium
             soon as practicable.                                                    promptly when due and any premium or
      d. We will take no action with respect to defense                              deductible you owe us for coverage provided
         for any "claim" if such "claim" is reported to us                           under this endorsement. Once in effect, the
         after the Employment-related Practices Liability                            Extended Reporting Period may not be
         Annual Aggregate Limit Of Insurance has been                                cancelled.
         used up. It becomes the responsibility of the                             f. We will determine the additional premium in
         first Named Insured, and any other insured                                   accordance with our rules and rates. In doing
         involved in such a "claim", to arrange defense                               so, we may take into account the following:
         for such "claim".
                                                                                     (1) The exposures insured;
      e. The first Named Insured will reimburse us as
         soon as practicable for expenses we incur in                                (2) Previous types and amounts of insurance;
         taking those steps we deem appropriate in                                   (3) Limit of Insurance available under this en-
         accordance with Paragraph 5.b.                                                  dorsement for future payment of damages;
                                                                                         and
                                                                                     (4) Other related factors.

BP 99 13 01 10          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission     Page 5 of 7

                                                                  A127
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 132 of 152 PageID: 278
BUSINESSOWNER’S – Employment-related Practices Liability Endorsement

          The additional premium will not exceed 200% of                            f. The Extended Reporting Period will not take
          the annual premium for this endorsement.                                     effect unless the additional premium for it, as
      g. When the Extended Reporting Period is in                                      set forth in Paragraph F. Extended Reporting
         effect, we will provide a Supplemental Limit of                               Period, is paid when due. If that premium is
         Insurance for any "claim" first made during the                               paid when due, the Extended Reporting Period
         Extended Reporting Period.                                                    may not be cancelled.
          The Supplemental Limit of Insurance will be                     G. For the purposes of the coverage provided by this
          equal to the dollar amount shown in the                            endorsement, the following is added to Paragraph F.
          Schedule of this endorsement under the                             Liability And Medical Expenses Definitions of the
          Employment-related Practices Liability Annual                      policy:
          Aggregate Limit Of Insurance.                                        1. "Claim" means a "suit" or demand made by or for a
          Paragraph D.1.b. of this endorsement will be                            current, former or prospective "employee" for
          amended accordingly.                                                    damages because of an alleged "wrongful act".
   2. If the Extended Reporting Period is chosen by                            2. "Defense expenses" means payments allocated to
      checking the appropriate box in the Schedule of                             a specific "claim" we investigate, settle or defend,
      this endorsement, the provisions of this Paragraph                          for its investigation, settlement or defense,
      2. supersede any other provisions of this en-                               including:
      dorsement to the contrary.                                                   a. Fees and salaries of attorneys and paralegals
       a. An Extended Reporting Period is provided, as                                we retain, including attorneys and paralegals
          described in Paragraph F. Extended Reporting                                who are our "employees".
          Period.                                                                  b. Fees of attorneys the insured retains when, by
      b. A Supplemental Limit of Insurance applies, as                                our mutual agreement or court order (or when
         set forth in Paragraph F.2.c. below, to "claims"                             required   by    administrative   hearing   or
         first made during the Extended Reporting                                     proceeding), the insured is given the right to
         Period. The limit is equal to the Employment-                                retain defense counsel to defend against a
         related Practices Liability Annual Aggregate                                 "claim".
         Limit Of Insurance entered in the Schedule.                               c. All other litigation or administrative hearing
       c. Paragraph D.1.b. of this endorsement is re-                                 expenses, including fees or expenses of expert
          placed by the following:                                                    witnesses hired either by us or by the defense
                                                                                      attorney retained by an insured.
          b. The Employment-related Practices Liability
             Annual Aggregate Limit Of Insurance shown                             d. Reasonable expenses incurred by the insured
             in the Schedule of this endorsement is the                               at our request to assist us in the investigation or
             most we will pay for the sum of:                                         defense of the "claim", including actual loss of
                                                                                      earnings up to $250 a day because of time off
              (1) All damages; and                                                    from work.
              (2) All "defense expenses"                                           e. Costs taxed against the insured in a "suit".
              because of all "wrongful acts" to which this                         "Defense expenses" does not include salaries and
              insurance applies.                                                   expenses of our "employees" or the insured's
              However, the Employment-related Practices                            "employees" (other than those described in
              Liability Annual Aggregate Limit Of                                  Paragraphs a. and d. of this definition).
              Insurance does not apply to "claims" to                          3. "Discrimination" means violation of a person's civil
              which the Supplemental Limit Of Insurance                           rights with respect to such person's race, color,
              applies.                                                            national origin, religion, gender, marital status, age,
      d. The following is added to Paragraph D.1. of this                         sexual orientation or preference, physical or mental
         endorsement:                                                             condition, or any other protected class or
                                                                                  characteristic established by any federal, state or
          c. The Supplemental Limit Of Insurance is the
                                                                                  local statutes, rules or regulations.
             most we will pay for the sum of:
              (1) All damages; and                                             4. "Wrongful act" means one or more of the following
                                                                                  offenses, but only when they are employment-
              (2) All "defense expenses"                                          related:
              because of all "wrongful acts" for "claims"                          a. Wrongful demotion or failure to promote,
              first made during the Extended Reporting                                negative evaluation, reassignment, or discipline
              Period.                                                                 of your current "employee" or wrongful refusal
       e. Paragraph D.1. Employment-related Prac-                                     to employ;
          tices Liability Annual Aggregate Limit Of                                b. Wrongful termination, meaning the actual or
          Insurance, as amended by Paragraphs F.2.c.                                  constructive termination of an "employee":
          and F.2.d., is otherwise unchanged and applies
          in its entirety.
Page 6 of 7              Includes copyrighted material of the Insurance Services Office, Inc., used with its permission   BP 99 13 01 10

                                                                   A128
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 133 of 152 PageID: 279
BUSINESSOWNER’S – Employment-related Practices Liability Endorsement

         (1) In violation or breach of applicable law or                  H. If Employment-related Malicious Prosecution is chosen
             public policy; or                                               by checking the appropriate box in the Schedule of this
         (2) Which is determined to be in violation of a                     endorsement, then the following provisions apply:
             contract or agreement, other than an                              1. Paragraph B.a. of this endorsement is replaced by
             employment contract or agreement, whether                            the following:
             written, oral or implied, which stipulates
             financial consideration if such financial                             This insurance does not apply to:
             consideration is due as the result of a                               a. Criminal, Fraudulent Or Malicious Acts
             breach of the contract;
                                                                                       An insured's liability arising out of criminal,
      c. Wrongful denial of training, wrongful deprivation                             fraudulent or malicious acts or omissions by
         of career opportunity, or breach of employment                                that insured.
         contract;
                                                                                       However, this exclusion does not apply to
      d. Negligent hiring or supervision which results in                              malicious prosecution of "employees" by that
         any of the other offenses listed in this definition;                          insured. This exclusion does not affect our duty
      e. Retaliatory action against           an     "employee"                        to defend, in accordance with Paragraph A.1. of
         because the "employee" has:                                                   this endorsement, an insured prior to
                                                                                       determining, through the appropriate legal
         (1) Declined to perform an illegal or unethical                               processes, that that insured is responsible for a
             act;                                                                      criminal, fraudulent or malicious act or
         (2) Filed a complaint with a governmental                                     omission.
             authority or a "suit" against you or any other                    2. The following is added to Paragraph G.4. of this
             insured in which damages are claimed;                                endorsement:
         (3) Testified against you or any other insured at                          j. Malicious prosecution.
             a legal proceeding; or
         (4) Notified a proper authority of any aspect of
             your business operation which is illegal;
       f. Coercing an "employee" to commit an unlawful
          act or omission within the scope of that person's
          employment;
      g. Harassment;
      h. Libel, slander, invasion of privacy, defamation
         or humiliation; or
       i. Verbal, physical, mental or emotional abuse
          arising from "discrimination".




BP 99 13 01 10           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission     Page 7 of 7

                                                                   A129
    Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 134 of 152 PageID: 280


                                                                                                      BUSINESSOWNER’S
                                                                                                          BP 99 188 06 16



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  DEDUCTIBLE ENDORSEMENT - PROPERTY
       This endorsement modifies insurance provided under the following:

       BUSINESSOWNER’S COVERAGE FORM


Paragraph D.1. Deductibles of SECTION I – PROPERTY                        Spoilage Deductible – Building 3                :
is replaced with the following:                                                  $500
                                                                          Spoilage Deductible – Building 4                :
D. Deductibles                                                                   $500
   1. We will not pay for loss or damage to Covered                       Spoilage Limit of Insurance                –   Building   3:
      Property caused by or resulting from a Covered                             $5,000
      Cause of Loss as a result of one occurrence until                   Spoilage Limit of Insurance                –   Building   4:
      the amount of such loss or damage exceeds the                              $2,000
      applicable Deductible shown in the Declarations or                  Spoilage loss at Building 3:                    $2,500
      as set forth below. We will then pay the amount of                  Spoilage loss at Building 4:                    $1,500
      such loss or damage in excess of the Deductible up
      to the applicable Limit of Insurance of Section 1 -                 The largest deductible involved in the occurrence
      Property. In the event of loss or damage to Cov-                    was the $500 spoilage deductible and will be sub-
      ered Property caused by or resulting from a Cov-                    tracted from the total Loss Payable:
      ered Cause of Loss at one or more buildings at the                       $ 50,100 – Building 1 loss
      same location, as a result of one occurrence, only                     + $ 70,000 – Building 2 loss
      the single largest deductible scheduled for loss at                    + $ 2,500 – Spoilage loss at Building 3
      such building(s) will apply to all such loss or dam-                   + $ 1,500 – Spoilage loss at Building 4
      age regardless of the number of buildings involved                       $ 124,100 – Total loss
      in the loss. However, this Paragraph D.1 does not                      - $     500 – Largest deductible involved in loss
      apply to loss or damage from Earthquake or Wind-                         $ 123,600 – Total loss payable
      storm or Hail causes of loss.
       EXAMPLES                                                           Example 2 - Identical loss occurs but only at build-
                                                                          ing 1, no loss at other buildings (same deductibles
       Example 1 - Loss at multiple buildings, same loca-                 and limits)
       tion.
       A fire damages Buildings 1 and 2 which results in a                Property Deductible – Building 1:               $250
       spoilage loss at Buildings 3 and 4 due to a power                  Limit of Insurance – Building 1:                $60,000
       outage from the fire.                                              Loss to Building 1:                             $50,100
                                                                          Spoilage Loss at Building 1:                    $2,500
       Property Deductible – Building 1:          $250
       Property Deductible – Building 2:          $250                    The largest deductible involved in the occurrence
       Limit of Insurance – Building 1:           $60,000                 was the $500 spoilage deductible for Building 1 and
       Limit of Insurance – Building 2:           $80,000                 will be subtracted from the total Loss Payable.
       Loss to Building 1:                        $50,100
       Loss to Building 2:                        $70,000                       $ 50,100 - Building 1 loss
                                                                              + $ 2,500 - Spoilage loss at Building 1
                                                                                $ 52,600 - Total Loss at Building 1
                                                                              - $    500 - Largest deductible involved in loss
                                                                                $ 52,100 - Total loss payable.


BP 99 188 06 16    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 1 of 1




                                                            A130
    Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 135 of 152 PageID: 281


                                                                                                        BUSINESSOWNER’S
                                                                                                            BP 99 216 01 18

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      UTILITY SERVICES – DIRECT DAMAGE
   This endorsement modifies insurance provided under the following:

       BUSINESSOWNER’S COVERAGE FORM

                                                         SCHEDULE


                                                                                     Communication                 Power
                                                                        Water        Supply Property           Supply Property
                                                                       Supply                     Enter Either
                                                                      Property            "Includes" Or "Not Includes"
          Prem.      Bldg.              Utility Services              (Check If           Overhead Transmission Lines
           No.        No.             Limit Of Insurance              Applies)                   (If Applicable)
        001        001            Personal Property $25,000                 X                  X                        X
                                                                                          Includes                   Includes

        Covered Property:         Personal Property


        Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




   The coverage provided by this endorsement is subject            C. Utility Services
   to the provisions of Section I – Property, including                1. Water Supply Services, meaning the following
   Paragraph D. Deductibles, except as provided below.                    types of property supplying water to the de-
   A. The following is added to Paragraph A. Coverage:                    scribed premises:
      We will pay for loss of or damage to Covered                         a. Pumping stations; and
      Property described in the Schedule, caused by the                    b. Water mains.
      interruption of service to the described premises.
      The interruption must result from direct physical                2. Communication Supply Services, meaning
      loss or damage by a Covered Cause of Loss to the                    property supplying communication services, in-
      property described in Paragraph C. of this en-                      cluding telephone, radio, microwave or televi-
      dorsement if such property is indicated by an "X" in                sion services to the described premises, such
      the Schedule.                                                       as:
   B. Exceptions                                                           a. Communication transmission lines, includ-
                                                                              ing optic fiber transmission lines;
      Coverage under this endorsement for loss or
      damage to Covered Property does not apply to                         b. Coaxial cables; and
      loss or damage to                                                    c. Microwave radio relays except satellites.
      1. "Electronic data", including destruction or cor-                  It does not include overhead transmission lines
         ruption of "electronic data"; and                                 unless indicated in the Schedule.
      2. Perishable goods caused by spoilage.                          3. Power Supply Services, meaning the following
                                                                          types of property supplying electricity, steam or
                                                                          gas to the described premises:
                                                                           a. Utility generating plants;


BP 99 216 01 18    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 2


                                                             A131
   Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 136 of 152 PageID: 282


   BUSINESSOWNER’S – Utility Services – Direct Damage

        b. Switching stations;
         c. Substations;
        d. Transformers; and
         e. Transmission lines.
        It does not include overhead transmission lines
        unless indicated in the Schedule.
  D. Paragraph C. Limits Of Insurance is replaced by
     the following:
     If a Utility Services Limit Of Insurance is shown in
     the Schedule, such limit is part of, not in addition
     to, the Limit Of Insurance stated in the Declara-
     tions as applicable to the Covered Property.
     If no Limit Of Insurance is shown for Utility Ser-
      vices, coverage under this endorsement is subject
      to the applicable Limit Of Insurance on the Cov-
      ered Property as shown in the Declarations. But
      this Utility Services Endorsement does not in-
      crease the applicable Limit Of Insurance.




BP 99 216 01 18    Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 2


                                                            A132
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 137 of 152 PageID: 283

                                                                                                                     BUSINESSOWNER’S
                                                                                                                         BP 99 397 02 18



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       NEW JERSEY - CANNABIS EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM
   ELECTRONIC DATA LIABILITY – BROAD COVERAGE ENDORSEMENT


A. Section I – Property is amended as follows:                                  This exclusion applies even if the claims against any
   1. The following is added to Paragraph A.2. Property                         insured allege negligence or other wrongdoing in the
      Not Covered:                                                              supervision, hiring, employment, training or monitoring
                                                                                of others by that insured, if the "occurrence" which
      a. "Cannabis".                                                            caused the "bodily injury" or "property damage", or the
   2. Coverage under this Policy does not apply to that                         offense which caused the "personal and advertising
      part of Business Income loss or Extra Expense                             injury", involved that which is described in Paragraph
      incurred due to a suspension of your "operations"                         B.1. or B.2. above.
      which involve the design, manufacture, distribution,                      However, this exclusion does not apply to any
      sale, serving, furnishing, use or possession of                           "cannabis" that is not designed, manufactured,
      "cannabis".                                                               distributed, sold, served or furnished for bodily:
   3. Paragraphs A.1. and A.2. above do not apply to any                             a. Ingestion;
      "cannabis" that is not designed, manufactured,
      distributed, sold, served or furnished for bodily:                             b. Inhalation;
      a. Ingestion;                                                                  c. Absorption; or
      b. Inhalation;                                                                 d. Consumption.
      c. Absorption; or                                                         This exclusion does not apply to the legitimate use of
                                                                                prescription drugs by a person following the orders of a
      d. Consumption.                                                           licensed physician.
   This exclusion does not apply to the legitimate use of                   C. The following changes apply only to Electronic Data
   prescription drugs by a person following the orders of a                    Liability – Broad Coverage Endorsement BP 05 96 if it
   licensed physician.                                                         is attached to this Policy:
B. The following exclusion is added to Section II –                             The following exclusion is added to Section II –
   Liability:                                                                   Liability:
   This insurance does not apply to:                                            This insurance does not apply to:
   1. "Bodily injury", "property damage" or "personal and                       "Loss of Electronic Data":
      advertising injury" arising out of, caused by, or
      attributable to, whether in whole or in part, the                         1. Arising out of, caused by, or attributable to, whether
      following:                                                                   in whole or in part, the following:
      a. The design, manufacture, distribution, sale,                                a. The design, manufacture, distribution, sale,
         serving, furnishing, use or possession of                                      serving, furnishing, use or possession of
         "cannabis";                                                                    "cannabis";
      b. The actual, alleged, threatened or suspected                                b. The actual, alleged, threatened or suspected
         inhalation, ingestion, absorption or consumption                               inhalation, ingestion, absorption or consumption
         of, contact with, exposure to, existence of, or                                of, contact with, exposure to, existence of, or
         presence of "cannabis"; or                                                     presence of "cannabis"; or
   2. "Property damage" to "cannabis".                                          2. With respect to any "electronic data" that is used in
                                                                                   the design, manufacture, distribution, sale, serving,
                                                                                   furnishing, use or possession of "cannabis".




BP 99 397 02 18           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.     Page 1 of 2

                                                                    A133
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 138 of 152 PageID: 284


 BUSINESSOWNER’S – New Jersey - Cannabis Exclusion

   This exclusion applies even if the claims against any                        2. Paragraph D.1. above includes, but is not limited to,
   insured allege negligence or other wrongdoing in the                            any of the following containing such THC or
   supervision, hiring, employment, training or monitoring                         cannabinoid:
   of others by that insured, if the "electronic data incident"                     a. Any plant of the genus Cannabis L., or any part
   which caused the "loss of electronic data" involved that                            thereof, such as seeds, stems, flowers, stalks
   which is described in Paragraph C.1. or C.2. above.                                 and roots; or
   However, this exclusion does not apply to any                                    b. Any compound, byproduct, extract, derivative,
   "cannabis" that is not designed, manufactured,                                      mixture or combination, such as, but not limited
   distributed, sold, served or furnished for bodily:                                  to:
      a. Ingestion;                                                                     (1) Resin, oil or wax;
      b. Inhalation;                                                                    (2) Hash or hemp; or
      c. Absorption; or                                                                 (3) Infused liquid or edible cannabis;
      d. Consumption.                                                                    whether derived from any plant or part of any
   This exclusion does not apply to the legitimate use of                                plant set forth in Paragraph D.2.a. above or not.
   prescription drugs by a person following the orders of a
   licensed physician.
D. For the purpose of this endorsement, the following
   definition is added:
   "Cannabis":
   1. Means:
      Any good or product that consists of or contains any
      amount of Tetrahydrocannabinol (THC) or any other
      cannabinoid, regardless of whether any such THC
      or cannabinoid is natural or synthetic.




Page 2 of 2              Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 397 02 18

                                                                    A134
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 139 of 152 PageID: 285

                                                                                                            BUSINESSOWNER’S
                                                                                                                 BP 99 60 03 12



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 WATER BACK-UP AND SUMP OVERFLOW
This endorsement modifies insurance provided under the following:

   BUSINESSOWNER’S COVERAGE FORM

                                                   SCHEDULE
                              Covered Property Annual Aggregate         Business Income And Extra Expense
    Premises Number                    Limit Of Insurance               Annual Aggregate Limit Of Insurance
 Location 001, Building        $10,000                                     $10,000
 001
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




A. We will pay for direct physical loss or damage to                     2. Perform the routine maintenance or repair
   Covered Property, covered under Section I –                              necessary to keep a sewer or drain free from
   Property, caused by or resulting from:                                   obstructions.
   1. Water or waterborne material which backs up                    C. The most we will pay for the coverage provided
      through or overflows or is otherwise discharged                   under this endorsement for all direct physical loss
      from a sewer or drain; or                                         or damage to Covered Property is the Covered
   2. Water or waterborne material which overflows                      Property Annual Aggregate Limit of Insurance.
      or is otherwise discharged from a sump, sump                      That limit is $5,000 per location, unless a different
      pump or related equipment, even if the over-                      Covered Property Annual Aggregate Limit of In-
      flow or discharge results from mechanical                         surance is indicated in the Schedule of this en-
      breakdown of a sump pump or its related                           dorsement.
      equipment.                                                         The applicable Covered Property Annual Aggre-
   However, with respect to Paragraph A.2., we will                      gate Limit of Insurance is the most we will pay un-
   not pay the cost of repairing or replacing a sump                     der this endorsement for the total of all direct
   pump or its related equipment in the event of me-                     physical loss or damage sustained in any one pol-
   chanical breakdown.                                                   icy year, regardless of the number of occurrences
                                                                         that cause or result in loss or damage to Covered
   THIS IS NOT FLOOD INSURANCE. We will not                              Property. If loss payment for the first such occur-
   pay for loss or damage from water or other                            rence does not exhaust the applicable Limit of In-
   materials that back up or overflow from any                           surance, then the balance of that Limit is available
   sewer, drain or sump that itself is caused,                           for subsequent loss or damage sustained in, but
   directly or indirectly, in whole or in part, by any                   not after, that policy year. With respect to an oc-
   flood. Flood means the overflow of surface                            currence which begins in one policy year and con-
   water, waves, tides, tidal waves, streams, or                         tinues or results in additional loss or damage in a
   other bodies of water, or their spray, all                            subsequent policy year(s), all loss or damage is
   whether driven by wind or not.                                        deemed to be sustained in the policy year in which
B. The coverage described in Paragraph A. of this                        the occurrence began.
   endorsement does not apply to loss or damage                      D. The following provisions apply to Section I –
   resulting from an insured's failure to:                              Property and supersede any provisions to the
   1. Keep a sump pump or its related equipment in                      contrary:
      proper working condition; or                                       The most we will pay under:




BP 99 60 03 12      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 2

                                                             A135
 Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 140 of 152 PageID: 286
BUSINESSOWNER’S – Water Back-Up and Sump Overflow Endorsement

   1. Paragraph A.5.f. Business Income Additional                          4. Waterborne material carried or otherwise
      Coverage for all loss of Business Income you                            moved by any of the water referred to in Para-
      sustain due to the necessary suspension of                              graph 1. or 3., or material carried or otherwise
      your "operations" caused by direct physical                             moved by mudslide or mudflow.
      loss or damage to Covered Property as de-                            This exclusion applies regardless of whether any
      scribed in Paragraph A. of this endorsement;                         of the above, in Paragraphs 1. through 4., is
      and                                                                  caused by an act of nature or is otherwise caused.
   2. Paragraph A.5.g. Extra Expense Additional                            An example of a situation to which this exclusion
      Coverage for all necessary Extra Expense you                         applies is the situation where a dam, levee, sea-
      incur and that you would not have incurred if                        wall or other boundary or containment system fails
      there had been no direct physical loss or dam-                       in whole or in part, for any reason, to contain the
      age to Covered Property as described in Para-                        water.
      graph A. of this endorsement;                                        But if any of the above, in Paragraphs 1. through
   is the Business Income And Extra Expense An-                            4., results in fire, explosion or sprinkler leakage,
   nual Aggregate Limit of Insurance. That limit is                        we will pay for the loss or damage caused by that
   $5,000 per location, unless a different Business                        fire, explosion or sprinkler leakage.
   Income And Extra Expense Annual Aggregate
   Limit of Insurance is shown in the Schedule.
   The applicable Business Income And Extra Ex-
   pense Annual Aggregate Limit of Insurance is the
   most we will pay under this endorsement for the
   total of all loss of Business Income you sustain
   and Extra Expense you incur in any one policy
   year, regardless of the number of occurrences that
   cause or result in loss or damage to Covered
   Property as described in Paragraph A. of this en-
   dorsement. If loss payment during an earlier "pe-
   riod of restoration" in the policy year does not ex-
   haust the applicable Limit of Insurance, then the
   balance of that Limit is available for loss of Busi-
   ness Income you sustain or Extra Expense you in-
   cur during a subsequent "period of restoration"
   beginning in, but not after, that policy year. With
   respect to a "period of restoration" which begins in
   one policy year and continues in a subsequent
   policy year(s), all loss of Business Income you
   sustain or Extra Expense you incur is deemed to
   be sustained or incurred in the policy year in which
   the "period of restoration" began.
E. With respect to the coverage provided under this
   endorsement, the Water Exclusion in Section I –
   Property is replaced by the following exclusion:
   Water
   1. Flood, surface water, waves (including tidal
      wave and tsunami), tides, tidal water, overflow
      of any body of water, or spray from any of
      these, all whether or not driven by wind (includ-
      ing storm surge);
   2. Mudslide or mudflow; or
   3. Water under the ground surface pressing on,
      or flowing or seeping through:
       a. Foundations, walls, floors or paved sur-
          faces;
      b. Basements, whether paved or not; or
       c. Doors, windows or other openings; or




Page 2 of 2      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 99 60 03 12

                                                               A136
    Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 141 of 152 PageID: 287


                                                                                                                     BUSINESSOWNER’S
                                                                                                                          BP 99 63 03 12

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           UTILITY SERVICES – TIME ELEMENT
   This endorsement modifies insurance provided under the following:

      BUSINESSOWNER’S COVERAGE FORM

                                                                 SCHEDULE
                                                                                          Communication                     Power
                                                                            Water         Supply Property               Supply Property
                                                                           Supply                       Enter Either
                                                                          Property              "Included" Or "Not Included"
     Prem.        Bldg.                 Utility Services                  (Check If             Overhead Transmission Lines
      No.          No.                Limit Of Insurance                  Applies)                     (If Applicable)
    001          001         $    25,000                                       X                    X                           X
                                                                                                Includes                    Includes
    Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


   The coverage provided by this endorsement is subject                         2. Communication Supply Services, meaning
   to the provisions of Section I – Property, except as                            property supplying communication services, in-
   provided below.                                                                 cluding telephone, radio, microwave or televi-
   A. The following is added to Paragraph A. Coverage:                             sion services to the described premises, such
                                                                                   as:
      We will pay for loss of Business Income or Extra
      Expense at the described premises caused by the                               a. Communication transmission lines, including
      interruption of service to the described premises.                               optic fiber transmission lines;
      The interruption must result from direct physical                             b. Coaxial cables; and
      loss or damage by a Covered Cause of Loss to the                              c. Microwave radio relays except satellites.
      property described in Paragraph C. of this en-
      dorsement if such property is indicated in the                                It does not include overhead transmission lines
      Schedule.                                                                     unless indicated in the Schedule.
   B. Exception                                                                 3. Power Supply Services, meaning the following
                                                                                   types of property supplying electricity, steam or
      Coverage under this endorsement does not apply                               gas to the described premises:
      to Business Income loss or Extra Expense related
      to interruption in utility service which causes loss or                       a. Utility generating plants;
      damage to "electronic data", including destruction                            b. Switching stations;
      or corruption of "electronic data".
                                                                                    c. Substations;
   C. Utility Services
                                                                                    d. Transformers; and
      1. Water Supply Services, meaning the following
                                                                                    e. Transmission lines.
         types of property supplying water to the de-
         scribed premises:                                                          It does not include overhead transmission lines
                                                                                    unless indicated in the Schedule.
          a. Pumping stations; and
          b. Water mains.


                                                                            D. Paragraph C. Limits Of Insurance is replaced by
                                                                               the following:

BP 99 63 03 12            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.              Page 1 of 2


                                                                     A137
    Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 142 of 152 PageID: 288


   BUSINESSOWNER’S – Utility Services – Time Element

      The most we will pay for loss or damage in any one
      occurrence is the Limit Of Insurance shown in the
      Schedule as applicable to the Covered Property.
   E. With respect to the Business Income Coverage
      provided by this endorsement we will only pay for
      loss you sustain after the first 72 hours after the
      time of direct physical loss or damage by a Cov-
      ered Cause of Loss to the property to which this
      endorsement applies.




BP 99 63 03 12         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 2 of 2

                                                                 A138
    Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 143 of 152 PageID: 289

                                                                                                                BUSINESSOWNER’S
                                                                                                                     BP 99 64 03 12



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 BUSINESS INCOME CHANGES – TIME PERIOD
   This endorsement modifies insurance provided under the following:

      BUSINESSOWNER’S COVERAGE FORM

                                                             SCHEDULE


                                     Number of Hours                                   24

                             Information required to complete this Schedule, if not shown
                             above, will be shown in the Declarations.


   Section I – Property is amended as follows:                                       (5) The coverage period for Business In-
   A. Paragraph A.5.i. Civil Authority Additional Cov-                                   come under this Additional Coverage:
      erage is amended by deleting the second                                            (a) Begins the number of hours shown
      paragraph and replacing it with the following:                                         in the Schedule of this endorsement
            Civil Authority coverage for Business                                            after the time of direct physical loss
            Income will begin the number of hours                                            or damage caused by or resulting
            shown in the Schedule of this endorsement                                        from any Covered Cause of Loss at
            after the time of the first action of civil                                      the described premises of the
            authority that prohibits access to the                                           dependent property; and
            described premises and will apply for a                      C. Paragraph H.9.a.(1)(a) of the "period of restora-
            period of up to four consecutive weeks from                     tion" definition is replaced by the following:
            the date on which such coverage began.                                       (a) The number of hours shown in the
   B. Paragraph A.5.m.(5)(a) Business Income From                                            Schedule of this endorsement after
      Dependent Properties Additional Coverage is re-                                        the time of direct physical loss or
      placed by the following:                                                               damage for Business Income
                                                                                             Coverage; or




BP 99 64 03 12       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.    Page 1 of 1

                                                                 A139
       Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 144 of 152 PageID: 290

                                                                                                                   BUSINESSOWNER’S
                                                                                                                        BP 99 72 01 13

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            SPOILAGE COVERAGE
This endorsement modifies insurance provided under the following:


     BUSINESSOWNER’S COVERAGE FORM

                                                           SCHEDULE
 Prem. Bldg.
  No.   No.                      Description Of Perishable Stock                       Refrigeration Maintenance Agreement
 001      001     Restaurants
                                                                                       X    Yes                          No

            Causes Of Loss
       (Check Which One Applies)                          Limit Of Insurance                                  Deductible
 X     Breakdown Or          X     Power       $ $50,000                                        $ 500.00
       Contamination               Outage
 Section I – Property is extended to insure against direct physical loss of or damage to "perishable stock" indi-
 cated in the Schedule, caused by the Covered Cause(s) of Loss, as provided by this endorsement.
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



The following provisions (A. through I. inclusive) apply to                      3. Covered Causes Of Loss
the coverage provided by this endorsement:                                           Subject to the exclusions described in Item E. of
                                                                                     this endorsement, Covered Causes of Loss
The following provisions (A. through I. inclusive)                                   means the following as indicated in the Schedule:
  apply to the coverage provided by this endorse-                                    a. Breakdown or Contamination, meaning:
  ment:                                                                                  (1) Change in temperature or humidity re-
A. Paragraph A.1. Covered Property in Section I –                                            sulting from mechanical breakdown or me-
   Property is replaced by the following:                                                    chanical failure of refrigerating, cooling or
     1. Covered Property                                                                     humidity control apparatus or equipment,
                                                                                             only while such apparatus or equipment is
        Covered Property means "perishable stock"                                            at the described premises shown in the
        shown in the Schedule at the described premises,                                     Schedule; or
        if the "perishable stock" is:
        a. Owned by you and used in your business; or
                                                                                         (2) Contamination by a refrigerant, only while
        b. Owned by others and in your care, custody or                                      the refrigerating apparatus or equipment is
           control except as otherwise provided in Loss                                      at the described premises shown in the
           Payment Property Loss Condition E.5.d.(3)(b).                                     Schedule.
B. The following is added to Paragraph A.2. Property                                          Mechanical breakdown and mechanical
   Not Covered in Section I – Property:                                                       failure do not mean power interruption, re-
        k. Property located:                                                                  gardless of how or where the interruption is
                                                                                              caused and whether or not the interruption
          (1) On buildings;
                                                                                              is complete or partial.
          (2) In the open; or
                                                                                     b. Power Outage, meaning change in tem-
          (3) In vehicles.                                                              perature or humidity resulting from complete
C. Paragraph A.3. Covered Causes Of Loss in Sec-                                        or partial interruption of electrical power, either
   tion I – Property is replaced by the following:                                      on or off the described premises, due to condi-
                                                                                        tions beyond your control.
                                                                             D. Paragraph A.6. Coverage Extensions in Section I –
                                                                                Property does not apply.
BP 99 72 01 13         Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.        Page 1 of 2
                                                                   A140
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 145 of 152 PageID: 291
BUSINESSOWNER’S – Spoilage Coverage

E. Of the Exclusions contained in Paragraph B.1. in                                 d. We will determine the value of Covered Prop-
   Section I – Property, only the following apply to                                   erty as follows:
   Spoilage Coverage:                                                                   (1) For "perishable stock" you have sold but
       (a) Earth movement;                                                                  not delivered, at the selling price less dis-
       (b) Governmental action;                                                             counts and expenses you otherwise would
                                                                                            have had;
       (c) Nuclear hazard;
                                                                                        (2) For other "perishable stock", at actual cash
       (d) War and military action;                                                         value.
       (e) Water;                                                               2. The following condition applies in addition to the
                                                                                   Property Loss Conditions (as modified in 1.
                                                                                   above) and Property General Conditions in
   The following exclusions (f) through (k) are added:
                                                                                   Section I – Property and Section III – Common
       (f) The disconnection of any refrigerating, cool-                           Policy Conditions:
           ing or humidity control system from the
           source of power;                                                         Additional Condition – Refrigeration
                                                                                    Maintenance Agreements
       (g) The deactivation of electrical power caused
           by the manipulation of any switch or other                               If Breakdown or Contamination is designated as a
           device used to control the flow of electrical                            Covered Cause of Loss and a refrigeration
                                                                                    maintenance agreement is shown as applicable in
           power or current;
                                                                                    the Schedule, the following condition applies:
       (h) The purposeful and/or preemptive discon-
           nection or deactivation of electrical power by                           You must maintain a refrigeration maintenance or
           an electrical utility.                                                   service agreement as described below. If you vol-
                                                                                    untarily terminate this agreement and do not noti-
       (i) The inability of an electrical utility company                           fy us within 10 days, the insurance provided by
           or other power source to provide sufficient                              this endorsement under the Breakdown or Con-
           power due to:                                                            tamination Covered Cause of Loss will be auto-
           (i) Lack of fuel; or                                                     matically suspended at the location involved.
           (ii) Governmental order;                                                 However, coverage provided by this endorse-
                                                                                    ment is restored upon:
       (j) The inability of a power source at the de-
           scribed premises to provide sufficient power                             a. Reinstatement of the applicable refrigeration
           due to lack of generating capacity to meet                                  maintenance or service agreement; or
           demand; and                                                              b. Procurement of a replacement refrigeration
       (k) Breaking of any glass that is a permanent                                   maintenance or service agreement.
           part of any refrigerating, cooling or humidity                           A refrigeration maintenance agreement means a
           control unit.                                                            written service contract, between you and the re-
   We will not pay for spoilage caused directly or indi-                            frigeration service organization, which provides
   rectly by Exclusions (a) through (k) above, regardless                           for regular periodic inspection of the refrigeration
   of any other cause or event that contributes concur-                             equipment at the insured location, and the servic-
   rently or in any sequence to the loss.                                           ing and repair of the equipment, including emer-
                                                                                    gency response at the insured location.
   Exclusions (a) through (e) above shall have the same
   meaning as the Exclusions bearing those headings in                      H. Paragraph G. Optional Coverages in Section I –
   Paragraph B. Exclusions under Section I - Proper-                           Property does not apply.
   ty of the Businessowners Coverage Form (BP 00                             I. The following is added to the Definitions in Section I
   03). The full text of those Exclusions is expressly in-                      – Property:
   corporated by reference into this paragraph.
                                                                                "Perishable stock" means property:
F. Paragraph D. Deductibles in Section I – Property is
   replaced by the following:                                                       a. Maintained under controlled temperature or
                                                                                       humidity conditions for preservation; and
   We will not pay for loss or damage in any one oc-
   currence until the amount of loss or damage exceeds                              b. Susceptible to loss or damage if the controlled
   the Deductible shown in the Schedule of this en-                                    temperature or humidity conditions change.
   dorsement. We will then pay the amount of loss or
   damage in excess of that Deductible, up to the appli-
   cable Limit of Insurance. No other deductible in this
   policy applies to the coverage provided by this en-
   dorsement.
G. Conditions
   1. Under Property Loss Conditions in Section I –
      Property, Item d. of Condition 5. Loss Payment
      is replaced by the following:
BP 99 72 01 13        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.        Page 2 of 2
                                                                  A141
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 146 of 152 PageID: 292


                                                                                                                    BUSINESSOWNER’S
                                                                                                                         BP 99 91 11 14

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               DATA COMPROMISE COVERAGE
                           RESPONSE EXPENSES AND DEFENSE AND LIABILITY

    This endorsement modifies insurance provided under the following:

       BUSINESSOWNER’S COVERAGE FORM

                                               SECTION 1 – RESPONSE EXPENSES

                                                            Data Compromise
          Response Expenses Limit:                                                    Annual Aggregate
          Sublimits
           Named Malware (Sec. 1)
           Forensic IT Review:
                                                                                      Any one “Personal Data Compromise”
           Legal Review:
           PR Services:
          Response Expenses Deductible:                                               Any one “Personal Data Compromise”
                                             SECTION 2 – DEFENSE AND LIABILITY

                                                            Data Compromise
          Defense and Liability Limit:                                                Annual Aggregate
          Sublimits
           Named Malware (Sec. 2)                                                     Any one “Personal Data Compromise”
          Defense and Liability Deductible:                                            Each “Data Compromise Suit”




The following is added as an Additional Coverage to the                      If the three conditions listed above in DATA
Property section:                                                            COMPROMISE – COVERED CAUSE OF LOSS have
SECTION 1 – RESPONSE EXPENSES                                                been met, then we will provide coverage for the following
                                                                             expenses when they arise directly from the covered cause
                                                                             of loss and are necessary and reasonable. Coverages 4
DATA COMPROMISE COVERED CAUSE OF LOSS                                        and 5 apply only if there has been a notification of the
Coverage under this Data Compromise Coverage                                 “personal data compromise” to “affected individuals” as
endorsement applies only if all of the following conditions                  covered under coverage 3.
are met:                                                                     1. Forensic IT Review
1. There has been a “personal data compromise”; and                               Professional information technologies review if
2. Such “personal data compromise” is first discovered                            needed to determine, within the constraints of what is
   by you during the policy period for which this Data                            possible and reasonable, the nature and extent of the
   Compromise Coverage endorsement is applicable;                                 “personal data compromise” and the number and
   and                                                                            identities of the “affected individuals”.
3. Such “personal data compromise” is reported to us                              This does not include costs to analyze, research or
   within 60 days after the date it is first discovered by                        determine any of the following:
   you.                                                                           a. Vulnerabilities in systems, procedures or physical
                                                                                      security;
COVERAGE – SECTION 1

 BP 99 91 11 1   © 2006, 2009, 2012 includes material © ISO Services, Inc., with permission as well as other copyrighted material.   Page 1 of 7


                                                                    A142
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 147 of 152 PageID: 293
BUSINESSOWNER’S – Data Compromise Coverage Endorsement

    b. Compliance with PCI or other industry security                                        service is subject to the “affected individual”
          standards; or                                                                      enrolling for this service with the designated
    c. The nature or extent of loss or damage to data                                        service provider.
          that is not “personally identifying information” or                          2) Identity Restoration Case Management
          “personally sensitive information”.
                                                                                             As respects any “affected individual” who is
    If there is reasonable cause to suspect that a covered                                   or appears to be a victim of “identity theft” that
    “personal data compromise” may have occurred, we                                         may reasonably have arisen from the
    will pay for costs covered under Forensic IT Review,                                     “personal data compromise”, the services of
    even if it is eventually determined that there was no                                    an identity restoration professional who will
    covered “personal data compromise”. However, once                                        assist that “affected individual” through the
    it is determined that there was no covered “personal                                     process of correcting credit and other records
    data compromise”, we will not pay for any further                                        and, within the constraints of what is possible
    costs.                                                                                   and reasonable, restoring control over his or
2. Legal Review                                                                              her personal identity.
   Professional legal counsel review of the “personal                        5. PR Services
   data compromise” and how you should best respond                               Professional public relations firm review of and
   to it.                                                                         response to the potential impact of the “personal data
   If there is reasonable cause to suspect that a covered                         compromise” on your business relationships.
   “personal data compromise” may have occurred, we
                                                                                  This includes costs to implement public relations
   will pay for costs covered under Legal Review, even
                                                                                  recommendations of such firm. This may include
   if it is eventually determined that there was no
                                                                                  advertising and special promotions designed to retain
   covered “personal data compromise”. However, once
                                                                                  your relationship with “affected individuals”. However,
   it is determined that there was no covered “personal
                                                                                  we will not pay for promotions:
   data compromise”, we will not pay for any further
   costs.                                                                         a. Provided to any of your directors or employees;
                                                                                      or;
3. Notification to Affected Individuals
                                                                                  b. Costing more than $25 per “affected individual”.
   We will pay your necessary and reasonable costs to
   provide notification of the “personal data                                LIMITS – SECTION 1
   compromise” to “affected individuals”.                                    The most we will pay under Response Expenses
4. Services to Affected Individuals                                          coverage is the Data Compromise Response Expenses
    We will pay your necessary and reasonable costs to                       Limit indicated for this endorsement.
    provide the following services to “affected                              The Data Compromise Response Expenses Limit is an
    individuals”.                                                            annual aggregate limit. This amount is the most we will
    a. The following services apply to any “personal                         pay for the total of all loss covered under Section 1 arising
       data compromise”.                                                     out of all “personal data compromise” events which are
                                                                             first discovered by you during the present annual policy
        1) Informational Materials                                           period. This limit applies regardless of the number of
            A packet of loss prevention and customer                         “personal data compromise” events discovered by you
            support information.                                             during that period.
        2) Help Line                                                         A “personal data compromise” may be first discovered by
            A toll-free telephone line for “affected                         you in one policy period but cause covered costs in one
            individuals” with questions about the                            or more subsequent policy periods. If so, all covered costs
            “personal    data    compromise”.      Where                     arising from such “personal data compromise” will be
            applicable, the line can also be used to                         subject to the Data Compromise Response Expenses
            request additional services as listed in b. 1)                   Limit applicable to the policy period when the “personal
            and 2).                                                          data compromise” was first discovered by you.
    b. The following additional services apply to                            The most we will pay under Response Expenses
       “personal data compromise” events involving                           coverage for loss arising from any “malware-related
       “personally identifying information”.                                 compromise” is the Named Malware (Sec. 1) sublimit
                                                                             indicated for this endorsement. For the purpose of the
        1) Credit Report and Monitoring                                      Named Malware (Sec. 1) sublimit, all “malware-related
            A credit report and an electronic service                        compromises” that are caused, enabled or abetted by the
            automatically monitoring for activities                          same virus or other malicious code are considered to be
            affecting an individual’s credit records. This                   a single “personal data compromise”. This sublimit is part


 BP 99 91 11 14    © 2006, 2009, 2012 includes material © ISO Services, Inc., with permission as well as other copyrighted material.   Page 2 of 7


                                                                    A143
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 148 of 152 PageID: 294
 BUSINESSOWNER’S – Data Compromise Coverage Endorsement

of, and not in addition to the Data Compromise Response                     If all of the conditions listed above in DEFENSE AND
Expenses Limit.                                                             LIABILITY – COVERED CAUSE OF LOSS have been
The most we will pay under Forensic IT Review, Legal                        met, then we will provide coverage for “data compromise
Review and PR Services coverages for loss arising from                      defense costs” and “data compromise liability” directly
any one “personal data compromise” is the applicable                        arising from the covered cause of loss.
sublimit for each of those coverages indicated for this                     LIMITS – SECTION 2
endorsement. These sublimits are part of, and not in                        The most we will pay under Defense and Liability
addition to, the Data Compromise Response Expenses                          coverage (other than post-judgment interest) is the Data
Limit. PR Services coverage is also subject to a limit per                  Compromise Defense and Liability Limit indicated for this
“affected individual” as described in 5. PR Services.                       endorsement.
Coverage for Services to “affected individuals” is limited                  The Data Compromise Defense and Liability Limit is an
to costs to provide such services for a period of up to one                 annual aggregate limit. This amount is the most we will
year from the date of the notification to the “affected                     pay for all loss covered under Section 2 (other than post-
individuals”. Notwithstanding, coverage for Identity                        judgment interest) arising out of all “personal data
Restoration Case Management services initiated within                       compromise” events which are first discovered by you
such one year period may continue for a period of up to                     during the present annual policy period. This limit applies
one year from the date such Identity Restoration Case                       regardless of the number of “personal data compromise”
Management services are initiated.                                          events discovered by you during that period.
DEDUCTIBLE – SECTION 1                                                      A “personal data compromise” may be first discovered by
Response Expenses coverage is subject to the Response                       you in one policy period but cause covered costs in one
Expenses Deductible indicated for this endorsement. You                     or more subsequent policy periods. If so, all covered costs
shall be responsible for such deductible amount as                          arising from such “personal data compromise” (other than
respects each “personal data compromise” covered                            post-judgment interest) will be subject to the Data
under this endorsement.                                                     Compromise Defense and Liability Limit applicable to the
                                                                            policy period when the “personal data compromise” was
                                                                            first discovered by you.
                                                                            The most we will pay under Defense and Liability
SECTION 2 – DEFENSE AND LIABILITY                                           coverage for loss arising from any “malware-related
                                                                            compromise” is the Named Malware (Sec. 2) sublimit
                                                                            indicated for this endorsement. For the purpose of the
DEFENSE AND LIABILITY COVERED CAUSE OF                                      Named Malware (Sec. 2) sublimit, all “malware-related
LOSS                                                                        compromises” that are caused, enabled or abetted by the
Coverage under this Data Compromise Coverage                                same virus or other malicious code are considered to be
endorsement applies only if all three of the conditions in                  a single “personal data compromise”. This sublimit is part
DATA COMPROMISE – COVERED CAUSE OF LOSS                                     of, and not in addition to, the Defense and Liability Limit.
are met.                                                                    DEDUCTIBLE – SECTION 2
Only with regard to Section 2 – Defense and Liability                       Defense and Liability coverage is subject to the Defense
coverage, the following conditions must also be met:                        and Liability Deductible indicated for this endorsement.
1. You have provided notifications and services to                          You shall be responsible for such deductible amount as
   “affected individuals” in consultation with us pursuant                  respects each “data compromise suit” covered under this
   to Response Expenses coverage; and                                       endorsement.
2. You receive notice of a “data compromise suit”
   brought by one or more “affected individuals” or by a
   governmental entity on behalf of one or more
                                                                            EXCLUSIONS, ADDITIONAL CONDITIONS
   “affected individuals”; and                                              AND DEFINITIONS APPLICABLE TO BOTH
3. Notice of such “data compromise suit” is received by
                                                                            SECTION 1 AND SECTION 2
   you within two years of the date that the “affected
   individuals” are notified of the “personal data                          EXCLUSIONS
   compromise”; and
                                                                            The following additional exclusions apply to this coverage:
4. Such “data compromise suit” is reported to us as soon
   as practicable, but in no event more than 60 days                        We will not pay for costs arising from the following:
   after the date it is first received by you.                              1. Your intentional or willful complicity in a “personal data
COVERAGE – SECTION 2                                                           compromise”.



 BP 99 91 11 14   © 2006, 2009, 2012 includes material © ISO Services, Inc., with permission as well as other copyrighted material.   Page 3 of 7


                                                                   A144
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 149 of 152 PageID: 295
BUSINESSOWNER’S – Data Compromise Coverage Endorsement

2. Any criminal, fraudulent or dishonest act, error or                               defense costs, or to defend or continue to defend
   omission, or any intentional or knowing violation of the                          any “data compromise suit”, after the Data
   law by you.                                                                       Compromise Defense and Liability Limit has been
3. Any “personal data compromise” occurring prior to the                             exhausted.
   first inception of this Data Compromise Coverage                              5. We shall pay all interest on that amount of any
   endorsement or any coverage substantially similar to                             judgment within the Data Compromise Defense
   that described in this endorsement.                                              and Liability Limit which accrues:
4. Costs to research or correct any deficiency. This                                  a. after entry of judgment; and
   includes, but is not limited to, any deficiency in your                            b. before we pay, offer to pay or deposit in court
   systems, procedures or physical security that may                                     that part of the judgment within the Data
   have contributed to a “personal data compromise”.                                     Compromise Defense and Liability Limit or, in
5. Any fines or penalties. This includes, but is not limited                             any case, before we pay or offer to pay the
   to, fees or surcharges from affected financial                                        entire Data Compromise Defense and Liability
   institutions.                                                                         Limit.
6. Any criminal investigations or proceedings.                                        These interest payments shall be in addition to
                                                                                      and not part of the Data Compromise Defense and
7. Any extortion or blackmail. This includes, but is not
                                                                                      Liability Limit.
   limited to, ransom payments and private security
   assistance.                                                              B. Duties in the Event of a “Data Compromise Suit”
8. Any “personal data compromise” involving data that is                       1. If a “data compromise suit” is brought against
   being transmitted electronically, unless such data is                           you, you must:
   encrypted to protect the security of the transmission.                          a. Immediately record the specifics of the “data
                                                                                       compromise suit” and the date received; and
9. Your reckless disregard for the security of “personally
   identifying information” or “personally sensitive                               b. Provide us with written notice, as soon as
   information” in your care, custody or control.                                      practicable, but in no event more than 60
                                                                                       days after the date the “data compromise
10. That part of any “data compromise suit” seeking any                                suit” is first received by you.
    non-monetary relief.
                                                                                   c. Immediately send us copies of any demands,
                                                                                       notices, summonses or legal papers received
ADDITIONAL CONDITIONS                                                                  in connection with the “data compromise
                                                                                       suit”;
The following Additional Conditions apply to all coverages
under this endorsement.                                                            d. Authorize us to obtain records and other
                                                                                       information;
A. Data Compromise Liability Defense
                                                                                   e. Cooperate with us in the investigation,
   1. We shall have the right and the duty to assume the                               settlement or defense of the “data
      defense of any applicable “data compromise suit”                                 compromise suit”;
      against you. You shall give us such information                              f. Assist us, upon our request, in the
      and cooperation as we may reasonably require.                                    enforcement of any right against any person
   2. You shall not admit liability for or settle any “data                            or organization which may be liable to you
      compromise suit” or incur any defense costs                                      because of loss to which this insurance may
      without our prior written consent.                                               also apply; and
   3. If you refuse to consent to any settlement                                   g. Not take any action, or fail to take any
      recommended by us and acceptable to the                                          required action, that prejudices your rights or
      claimant, we may then withdraw from your defense                                 our rights with respect to such “data
      by tendering control of the defense to you. From                                 compromise suit”.
      that point forward, you shall, at your own expense,                      2. You may not, except at your own cost, voluntarily
      negotiate or defend such “data compromise suit”                              make a payment, assume any obligation, or incur
      independently of us. Our liability shall not exceed                          any expense without our prior written consent.
      the amount for which the claim or suit could have                        3. If you become aware of a claim or complaint that
      been settled if such recommendation was                                      may become a “data compromise suit”, you shall
      consented to, plus defense costs incurred by us,                             promptly inform us of such claim or complaint.
      and defense costs incurred by you with our written
                                                                            C. Due Diligence
      consent, prior to the date of such refusal.
                                                                                 You agree to use due diligence to prevent and mitigate
   4. We shall not be obligated to pay any damages or
                                                                                 costs covered under this endorsement. This includes,


 BP 99 91 11 14   © 2006, 2009, 2012 includes material © ISO Services, Inc., with permission as well as other copyrighted material.   Page 4 of 7


                                                                   A145
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 150 of 152 PageID: 296
 BUSINESSOWNER’S – Data Compromise Coverage Endorsement

   but is not limited to, complying with, and requiring your                          withhold such approval.
   vendors to comply with, reasonable and industry-                               2. Prior to the Pre-Notification Consultation described
   accepted protocols for:                                                           in Additional Condition E. above, you must come
   1. Providing and maintaining appropriate physical                                 to agreement with us regarding the service
      security for your premises, computer systems and                               provider(s) to be used for the Notification to
      hard copy files;                                                               Affected Individuals and Services to Affected
   2. Providing and maintaining appropriate computer                                 Individuals. We will suggest a service provider. If
      and Internet security;                                                         you prefer to use an alternate service provider, our
                                                                                     coverage is subject to the following limitations:
   3. Maintaining and updating at appropriate intervals
      backups of computer data;                                                       a. Such alternate service provider must be
                                                                                         approved by us;
   4. Protecting transactions, such as processing credit
      card, debit card and check payments; and                                        b. Such alternate service provider must provide
                                                                                         services that are reasonably equivalent or su-
   5. Appropriate disposal of files containing “personally                               perior in both kind and quality to the services
      identifying information” or “personally sensitive                                  that would have been provided by the service
      information”, including shredding hard copy files                                  provider we had suggested; and
      and destroying physical media used to store
      electronic data.                                                                c. Our payment for services provided by any
                                                                                         alternate service provider will not exceed the
D. Legal Advice                                                                          amount that we would have paid using the
   We are not your legal advisor. Our determination of                                   service provider we had suggested.
   what is or is not covered under this Data Compromise                      G. Services
   Coverage endorsement does not represent advice or
   counsel from us about what you should or should not                            The following conditions apply as respects any
   do.                                                                            services provided to you or any “affected individual” by
                                                                                  us, our designees or any service firm paid for in whole
E. Pre-Notification Consultation                                                  or in part under this Data Compromise coverage:
   You agree to consult with us prior to the issuance of                          1. The effectiveness of such services depends on
   notification to “affected individuals”. We assume no                              your cooperation and assistance.
   responsibility under this Data Compromise Coverage
   for any services promised to “affected individuals”                            2. All services may not be available or applicable to
   without our prior agreement. If possible, this pre-                               all individuals. For example, “affected individuals”
   notification consultation will also include the                                   who are minors or foreign nationals may not have
   designated service provider(s) as agreed to under                                 credit records that can be provided or monitored.
   Additional Condition F. Service Providers. You must                               Service in Canada will be different from service in
   provide the following at our pre-notification                                     the United States and Puerto Rico in accordance
   consultation with you:                                                            with local conditions.
   1. The exact list of “affected individuals” to be notified,                    3. We do not warrant or guarantee that the services
      including contact information.                                                 will end or eliminate all problems associated with
                                                                                     the covered events.
   2. Information about the “personal data compromise”
      that may appropriately be communicated with                                 4. You will have a direct relationship with the
      “affected individuals”.                                                        professional service firms paid for in whole or in
                                                                                     part under this coverage. Those firms work for you.
   3. The scope of services that you desire for the
      “affected individuals”. For example, coverage may                      DEFINITIONS
      be structured to provide fewer services in order to                    With respect to the provisions of this endorsement only,
      make those services available to more “affected                        the following definitions are added:
      individuals” without exceeding the available                           1. "Affected Individual" means any person who is your
      Response Expenses Limit.                                                  current, former or prospective customer, client,
F. Service Providers                                                            member, owner, director or employee and whose
   1. We will only pay under this Data Compromise                               “personally identifying information” or “personally
      Coverage for services that are provided by service                        sensitive information” is lost, stolen, accidentally
      providers approved by us. You must obtain our                             released or accidentally published by a “personal
      prior approval for any service provider whose                             data compromise” covered under this endorsement.
      expenses you want covered under this Data                                 This definition is subject to the following provisions:
      Compromise Coverage. We will not unreasonably                               a. “Affected individual” does not include any


 BP 99 91 11 14    © 2006, 2009, 2012 includes material © ISO Services, Inc., with permission as well as other copyrighted material.   Page 5 of 7


                                                                    A146
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 151 of 152 PageID: 297
BUSINESSOWNER’S – Data Compromise Coverage Endorsement

         business or organization. Only an individual                                   judgment paid by us.
         person may be an “affected individual”.                                 b. “Data compromise liability” does not mean:
    b. An “affected individual” must have a direct                                  1) Damages, judgments or settlements to
       relationship with your interests as insured under                                anyone who is not an “affected individual”;
       this policy. The following are examples of                                   2) Civil or criminal fines or penalties imposed by
       individuals who would not meet this requirement:                                 law;
         1) If you aggregate or sell information about                              3) Punitive or exemplary damages;
            individuals as part of your business, the                               4) The multiplied portion of multiplied damages;
            individuals about whom you keep such                                    5) Taxes; or
            information do not qualify as “affected
                                                                                    6) Matters which may be deemed uninsurable
            individuals”. However, specific individuals
                                                                                        under the applicable law.
            may qualify as “affected individuals” for
            another reason, such as being an employee                       4. "Data Compromise Suit"
            of yours.                                                          a. “Data Compromise Suit” means a civil proceeding
         2) If you store, process, transmit or transport                           in which damages to one or more “affected
            records, the individuals whose “personally                             individuals” arising from a “personal data
            identifying information” or “personally                                compromise” or the violation of a governmental
            sensitive information” you are storing,                                statute or regulation are alleged. Such proceeding
            processing, transmitting or transporting for                           must be brought in the United States of America,
            another entity do not qualify as “affected                             Puerto Rico or Canada. "Data compromise suit"
            individuals”. However, specific individuals                            includes:
            may qualify as “affected individuals” for                              1) An arbitration proceeding in which such
            another reason, such as being an employee                                   damages are claimed and to which you must
            of yours.                                                                   submit or do submit with our consent;
         3) You may have operations, interests or                                  2) Any other alternative dispute resolution
            properties that are not insured under this                                  proceeding in which such damages are
            policy. Individuals who have a relationship                                 claimed and to which you submit with our
            with you through such other operations,                                     consent; or
            interests or properties do not qualify as                              3) A written demand for money, when such
            "affected individuals”. However, specific                                   demand could reasonably result in a civil
            individuals may qualify as “affected                                        proceeding as described in this definition.
            individuals” for another reason, such as being                     b. “Data compromise suit” does not mean any
            an employee of the operation insured under                             demand or action brought by or on behalf of
            this policy.                                                           someone who is:
    c.   An “affected individual” may reside anywhere in                           1) Your director or officer;
         the world.                                                                2) Your owner or part-owner; or
2. "Data Compromise Defense Costs" means expenses                                  3) A holder of your securities;
   resulting solely from the investigation, defense and                            in their capacity as such, whether directly,
   appeal of any “data compromise suit” against you.                               derivatively, or by class action. “Data compromise
   Such expenses must be reasonable and necessary.                                 suit” will include proceedings brought by such
   They will be incurred by us. They do not include your                           individuals in their capacity as “affected
   salaries or your loss of earnings. They do include                              individuals”, but only to the extent that the
   premiums for any appeal bond, attachment bond or                                damages claimed are the same as would apply to
   similar bond, but without any obligation to apply for or                        any other “affected individual”.
   furnish any such bond.                                                      c. “Data compromise suit” does not mean any
3. "Data Compromise Liability"                                                     demand or action brought by an organization,
   a. “Data compromise liability” means the following,                             business, institution, or any other party that is not
       when they arise from a “data compromise suit”:                              an “affected individual” or governmental entity.
                                                                                   “Data compromise suit” does not mean any
       1) Damages, judgments or settlements to
                                                                                   demand or action brought on behalf of an
          “affected individuals”;
                                                                                   organization, business, institution, governmental
       2) Defense costs added to that part of any                                  entity or any other party that is not an “affected
          judgment paid by us, when such defense                                   individual”.
          costs are awarded by law or court order; and
                                                                            5. “Identity     Theft”     means      the    fraudulent    use    of
       3) Pre-judgment interest on that part of any


 BP 99 91 11 14   © 2006, 2009, 2012 includes material © ISO Services, Inc., with permission as well as other copyrighted material.   Page 6 of 7


                                                                   A147
     Case 3:20-cv-06772-FLW-TJB Document 9 Filed 06/23/20 Page 152 of 152 PageID: 298
 BUSINESSOWNER’S – Data Compromise Coverage Endorsement

   “personally identifying information”. This includes                                such “personally identifying information” or
   fraudulently using such information to establish credit                            “personally sensitive information” has been lost,
   accounts, secure loans, enter into contracts or commit                             stolen, accidentally released or accidentally
   crimes.                                                                            published, even if there is no firm proof.
   “Identity theft” does not include the fraudulent use of a                     d. All incidents of “personal data compromise” that
   business name, d/b/a or any other method of                                      are discovered at the same time or arise from the
   identifying a business activity.                                                 same cause will be considered one “personal
6. “Malware-Related Compromise” means a “personal                                   data compromise”.
   data compromise” that is caused, enabled or abetted                      8. “Personally     Identifying    Information”     means
   by a virus or other malicious code that, at the time of                     information, including health information, that could
   the “personal data compromise”, is named and                                be used to commit fraud or other illegal activity
   recognized by the CERT® Coordination Center,                                involving the credit, access to health care or identity
   McAfee®, Secunia, Symantec or other comparable                              of an “affected individual”. This includes, but is not
   third party monitors of malicious code activity.                            limited to, Social Security numbers or account
7. “Personal Data Compromise” means the loss, theft,                           numbers.
   accidental release or accidental publication of                               “Personally identifying information” does not mean or
   “personally identifying information” or “personally                           include information that is otherwise available to the
   sensitive information” as respects one or more                                public, such as names and addresses.
   “affected individuals”. If the loss, theft, accidental
   release or accidental publication involves “personally                   9. “Personally Sensitive Information” means private in-
   identifying information”, such loss, theft, accidental                       formation specific to an individual the release of which
   release or accidental publication must result in or                          requires notification of “affected individuals” under
   have the reasonable possibility of resulting in the                          any applicable law.
   fraudulent use of such information. This definition is                        “Personally sensitive information” does not mean or
   subject to the following provisions:                                          include “personally identifying information”.
    a. At the time of the loss, theft, accidental release or                All other provisions of this policy apply.
       accidental publication, the “personally identifying
       information” or “personally sensitive information”
       need not be at the insured premises but must be
       in the direct care, custody or control of:
         1) You; or
         2) A professional entity with which you have a
            direct relationship and to which you (or an
            “affected individual” at your direction) have
            turned over (directly or via a professional
            transmission or transportation provider) such
            information     for   storage,    processing,
            transmission or transportation of such
            information.
    b. “Personal data compromise” includes disposal or
       abandonment       of   “personally      identifying
       information” or “personally sensitive information”
       without appropriate safeguards such as
       shredding or destruction, subject to the following
       provisions:
         1) The failure to use appropriate safeguards
            must be accidental and not reckless or
            deliberate; and
         2) Such disposal or abandonment must take
            place during the time period for which this
            Data Compromise Coverage endorsement is
            effective.
    c.   “Personal data compromise” includes situations
         where there is a reasonable cause to suspect that


 BP 99 91 11 14   © 2006, 2009, 2012 includes material © ISO Services, Inc., with permission as well as other copyrighted material.   Page 7 of 7


                                                                   A148
